Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (“Amendment”) entered into and
effective as of October 21, 2019 (the “Amendment No. 1 Effective Date”) is by
and among McDermott Technology (Americas), Inc., a Delaware corporation (“MTA”),
McDermott Technology (US), Inc. a Delaware corporation (“MTUS”), McDermott
Technology B.V., a private company with limited liability (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under the laws of the Netherlands
(“MTBV” and together with MTA and MTUS, collectively the “Borrowers”, each a
“Borrower”), McDermott International, Inc. a Panamanian corporation (the
“Parent”), the Revolving Lenders party hereto, the Term Lenders party hereto,
the LC Lenders party hereto, the Cash Secured LC Issuers party hereto the Swing
Loan Lender party hereto, in each case, as defined in the Credit Agreement (as
defined below), and the Guarantors, as defined in the Credit Agreement (as
defined below).

RECITALS

A.    Whereas, reference is made to that certain Credit Agreement dated as of
May 10, 2018 among the Borrowers, the Parent, the Lenders and Issuers party
thereto from time to time (“Lenders”), Credit Agricole Corporate and Investment
Bank (the “Revolving and LC Administrative Agent”) and Barclays Bank PLC, as
administrative agent for the Term Facility (as defined in the Credit Agreement)
(in such capacity, the “Term Loan Administrative Agent” and, together with the
Revolving and LC Administrative Agent, the “Administrative Agents” and each an
“Administrative Agent”) (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

B.    Whereas the Parent and the Borrowers have requested that the Requisite
Lenders consent to certain amendments as more fully set forth herein.

C.    Whereas, subject to the terms and conditions set forth herein, the parties
hereto wish to amend the Credit Agreement.

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.    Defined Terms. As used in this Amendment, each of the terms defined in the
opening paragraph and the Recitals above shall have the meanings assigned to
such terms therein. Each term defined in the Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Credit
Agreement (as amended hereby), unless expressly provided to the contrary.

2.    Other Definitional Provisions. Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Amendment, unless otherwise specified. The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Amendment shall refer
to this Amendment as a whole and not to any particular provision of this
Amendment. The term “including” means “including, without limitation,”.



--------------------------------------------------------------------------------

Paragraph headings have been inserted in this Amendment as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Amendment and shall not be used in the interpretation of any
provision of this Amendment.

3.    Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 5 herein the Credit Agreement shall be amended
effective as of Amendment No. 1 Effective Date by deleting the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.

4.    Representations and Warranties. Each Loan Party represents and warrants
that:

(a)    after giving effect to this Amendment, all representations and warranties
made by any Loan Party in the Credit Agreement and the other Loan Documents that
have no materiality or Material Adverse Effect qualification are true and
correct in all material respects and the representations and warranties in the
Credit Agreement and in the other Loan Documents that have a materiality or
Material Adverse Effect qualification are true and correct in all respects, in
each case with the same effect as though made on and as of the Amendment No. 1
Effective Date or, to the extent such representations and warranties expressly
relate to an earlier date, as of such earlier date;

(b)    after giving effect to this Amendment, no Default or Event of Default
exists and is continuing as of the Amendment No. 1 Effective Date;

(c)    the execution, delivery and performance of this Amendment are within the
Borrowers’, Guarantors’ and Parent’s corporate, limited liability company,
partnership or other organizational powers, as applicable, and have been duly
authorized by appropriate organizational and governing action and proceedings;

(d)    each person who is executing this Amendment on behalf of the Borrowers,
the Parent and each other Guarantor has the full power, authority and legal
right to do so, and this Amendment has been duly executed by such person and
delivered to the Administrative Agent; and

(e)    this Amendment is the legal, valid and binding obligation of each Loan
Party, enforceable against such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

5.    Conditions to Effectiveness. This Amendment shall become effective as of
the Amendment No. 1 Effective Date and enforceable against the parties hereto
upon the occurrence of the following conditions precedent:

(a)    Each Administrative Agent shall have received this Amendment, executed by
each Borrower, the Parent, each Guarantor, the Requisite Lenders and the
Requisite Liquidity Lenders in such counterparts as shall be acceptable to each
Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

(b)    The representations and warranties of each Loan Party contained in this
Amendment, the Credit Agreement and the other Loan Documents that have no
materiality or Material Adverse Effect qualification shall be true and correct
in all material respects and the representations and warranties set forth in
this Amendment, the Credit Agreement and in the other Loan Documents that have a
materiality or Material Adverse Effect qualification shall be true and correct
in all respects, in each case with the same effect as though made on and as of
the Amendment No. 1 Effective Date or, to the extent such representations and
warranties expressly relate to an earlier date, as of such earlier date.

(c)    After giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing as of the Amendment No. 1 Effective Date.

(d)    There shall have been paid to each Administrative Agent, for the account
of each Administrative Agent, the Collateral Agent, the Issuers and the Lenders,
as applicable, all retainers, fees and expenses (including the retainers, fees
and expenses of FTI Consulting, Inc. and Centerview Partners LLC and of each
Administrative Agent’s and Collateral Agent’s counsel in each relevant
jurisdiction to the extent the Parent has received an invoice therefor) due and
payable pursuant to Section 11.3 of the Credit Agreement or otherwise invoiced
to be applied to amounts to become due and payable pursuant to Section 11.3 of
the Credit Agreement, whether in connection with this Amendment or otherwise, on
or before the Amendment No. 1 Effective Date.

(e)    Each Administrative Agent shall have received an effective amendment, in
form and substance satisfactory to each Administrative Agent, in respect of the
Letter of Credit Agreement, dated as of October 30, 2018 (as amended,
supplemented, restated or otherwise modified from time to time, the “Letter of
Credit Agreement”), by and among the Borrowers, as applicants, the Parent, the
participants and the issuers from time to time party thereto, and Barclays, as
administrative agent, executed by each Borrower, the Guarantors and the
requisite lenders party to the Letter of Credit Agreement.

(f)    Each Administrative Agent shall have received a copy of the Priming
Credit Agreement, in form and substance satisfactory to each Administrative
Agent, executed by each Borrower party thereto, the Guarantors party thereto,
and the financial institutions party thereto as lenders, and the “Effective
Date” (as defined in such Priming Credit Agreement) shall occur substantially
simultaneously with the Amendment No. 1 Effective Date.

(g)    Each Administrative Agent shall have received the Closing Date Financial
Statements (as defined in the Priming Credit Agreement) and the Projections (as
defined in the Priming Credit Agreement).

6.    Local Counsel Advice & Further Assurances. At any time and from time to
time, upon the request of the Collateral Agent, and at the sole expense of the
Loan Parties, the Loan Parties shall promptly and duly authorize, execute and
deliver, and have recorded, such further instruments and documents and take such
further actions as the Collateral Agent may reasonably request to be taken,
whether in the United States or outside the United States, for the purpose of
obtaining or preserving the full benefits of the Loan Documents upon execution
of this Amendment and of the rights and powers therein granted, including, the
filing of any financing

 

-3-



--------------------------------------------------------------------------------

or continuation statements under the UCC (or other similar laws) in effect in
any jurisdiction within or without the United States with respect to the
security interests and other obligations created by the Loan Documents.

7.    Reaffirmation of Credit Support.

(a)    The Loan Parties acknowledge that on and as of the Amendment No. 1
Effective Date all Obligations are payable without defense, offset, counterclaim
or recoupment. Each of the Borrowers and each Guarantor (collectively, the
“Credit Support Parties”) has read this Amendment and consents to the terms
hereof and further hereby confirms and agrees that, notwithstanding the
effectiveness of this Amendment, the obligations of such Credit Support Party
under, and the Liens granted by such Credit Support Party as collateral security
for the Indebtedness, obligations and liabilities evidenced by the Credit
Agreement and the other Loan Documents (as amended hereby) pursuant to, each of
the Loan Documents (as amended hereby) to which such Credit Support Party is a
party shall not be impaired, and each of the Loan Documents (as amended hereby)
to which such Credit Support Party is a party is, and shall continue to be, in
full force and effect and are hereby confirmed and ratified in all respects.

(b)    Each Credit Support Party (other than the Borrowers) acknowledges and
agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, such Credit Support Party is not required by the terms of the
Credit Agreement or any other Loan Document to consent to the amendments to the
Credit Agreement effected pursuant to this Amendment and (ii) nothing in the
Credit Agreement (as amended hereby), this Amendment or any other Loan Document
(as amended hereby) shall be deemed to require the consent of such Credit
Support Party to any future amendments to the Credit Agreement.

8.    Acknowledgments and Agreements.

(a)    The Borrowers do hereby adopt, ratify, and confirm the Credit Agreement,
as amended hereby, and acknowledge and each agree that the Credit Agreement, as
amended hereby, is and remains in full force and effect, and each Borrower
acknowledges and agrees that its liabilities and obligations under the Credit
Agreement, as amended hereby, and the other Loan Documents, are not impaired in
any respect by this Amendment.

(b)    From and after the Amendment No. 1 Effective Date, all references to the
Credit Agreement and the Loan Documents shall mean such Credit Agreement and
such Loan Documents as amended by this Amendment and the other documents
executed pursuant hereto. This Amendment is a Loan Document for the purposes of
the provisions of the other Loan Documents. Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Amendment shall
be a Default or Event of Default, as applicable, under the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

9.    Miscellaneous.

(a)    Except as specifically modified by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.

(b)    The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent, Lender or Issuer under, the Credit Agreement or
any of the other Loan Documents.

(c)    The Lenders and Issuers party hereto hereby authorize and direct the
applicable Administrative Agent, in its capacity as such, to execute and deliver
the “Act of Parity Debtholders & Act of Secured Debtholders” in substantially
the form attached hereto as Exhibit B hereto.

10.    Cooperation with Advisors. Upon reasonable advance notice, the Borrowers
and the Parent will provide FTI Consulting, Inc. and Centerview Partners LLC
with reasonable access, during normal business hours, to the books and records
of the Parent and its Subsidiaries and the management and advisors of the Parent
and each Subsidiary, provided, that (x) such access does not unreasonably
interfere with the normal business operations of the Parent or any of its
Subsidiaries or Affiliates, and (y) nothing herein will require the Borrowers or
the Parent to provide access to or disclose any information if, in the good
faith reasonable belief of the Borrowers or the Parent after consultation with
outside counsel, such access or disclosure (1) would waive any legal privilege
or (2) would be in violation of applicable law or the provisions of any material
agreement (including a confidentiality agreement) to which the Parent or any of
its Subsidiaries or Affiliates is a party.

11.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart hereof.

12.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Credit Agreement; provided that, notwithstanding
anything herein to the contrary, the parties hereto hereby agree that each of
Collateral Agent, Barclays Bank PLC, in its capacity as Term Loan Administrative
Agent and Credit Agricole Corporate and Investment Bank, in its capacity as
Revolving and LC Administrative Agent, shall have rights as a third party
beneficiary to the terms, conditions and provisions of this Amendment.

13.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions

 

-5-



--------------------------------------------------------------------------------

the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

14.    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO (INCLUDING THE SUBMISSION TO JURISDICTION IN SECTION 11.12 OF THE
CREDIT AGREEMENT) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAWS PROVISIONS.

15.    Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS COLLECTIVELY REPRESENT THE FINAL AGREEMENT BY AND AMONG LENDERS,
ISSUERS, ADMINISTRATIVE AGENTS AND LOAN PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF LENDERS,
ISSUERS, ADMINISTRATIVE AGENTS AND LOAN PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN OR AMONG LENDERS, ISSUERS, ADMINISTRATIVE AGENTS AND LOAN
PARTIES.

16.    Release. EACH OF THE PARENT, EACH BORROWER AND THE OTHER LOAN PARTIES AND
THEIR AFFILIATES ON BEHALF OF THEMSELVES AND THEIR FORMER AND CURRENT RELATED
PARTIES AND EACH OF THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (THE “RELEASING PARTIES”) HEREBY ACKNOWLEDGES AND AGREES THAT IT DOES
NOT HAVE ANY CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, OR LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE AMENDMENT NO.
1 EFFECTIVE DATE IN CONNECTION WITH THE CREDIT AGREEMENT, COLLATERAL AGENCY AND
INTERCREDITOR AGREEMENT OR ANY LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREUNDER, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE (EACH A “CAUSE OF
ACTION”) THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF THE
LIABILITY OF ANY BORROWER TO REPAY OR ANY GUARANTOR TO GUARANTEE THE OBLIGATIONS
AS PROVIDED IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ANY AGENT, ANY LENDER
OR ANY ISSUER OR ANY OF THEIR RESPECTIVE CURRENT OR FORMER RELATED PARTIES AND
EACH OF THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”). EACH OF THE RELEASING PARTIES HEREBY
VOLUNTARILY AND KNOWINGLY, FOR VALUABLE CONSIDERATION RECEIVED, RELEASES AND
FOREVER DISCHARGES THE RELEASED PARTIES FROM ALL POSSIBLE CAUSES OF ACTION (AS
DEFINED

 

-6-



--------------------------------------------------------------------------------

ABOVE) WHICH ANY OF THE RELEASING PARTIES MAY NOW HAVE AGAINST THE RELEASED
PARTIES, IF ANY, INCLUDING, WITHOUT LIMITATION, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION AND
EXECUTION OF THIS AMENDMENT.

[SIGNATURES BEGIN ON NEXT PAGE]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

MCDERMOTT TECHNOLOGY (AMERICAS), INC.,

as Borrower

 

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Treasurer

 

MCDERMOTT TECHNOLOGY (US), INC.,

as Borrower

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Treasurer

 

MCDERMOTT TECHNOLOGY, B.V.,

as Borrower

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Attorney

 

MCDERMOTT INTERNATIONAL, INC.,

as Parent

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Vice President, Treasurer

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

 

CB&I BRAZIL HOLDINGS, INC.

CB&I ENERGY SERVICES, LLC

CB&I FABRICATION, LLC

CB&I GROUP INC.

CB&I HOLDCO INTERNATIONAL, LLC

CB&I HOLDCO, LLC

CB&I INTERNATIONAL, INC.

CB&I INTERNATIONAL, LLC

CB&I LAKE CHARLES, L.L.C.

CB&I OFFSHORE SERVICES, INC.

CB&I POWER INTERNATIONAL, INC.

CB&I POWER, LLC

CB&I RIO GRANDE HOLDINGS, L.L.C.

CB&I RIO GRANDE VALLEY FABRICATION & MANUFACTURING, L.L.C.

CB&I WALKER LA, L.L.C.

INTERNATIONAL CONSULTANTS, L.L.C.

J. RAY HOLDINGS, INC.

MCDERMOTT, INC.

PIKE PROPERTIES II, INC.

SHAW ENERGY SERVICES, INC.

SHAW FABRICATORS, INC.

SHAW HOME LOUISIANA, LLC

SHAW JV HOLDINGS, L.L.C.

SHAW MANAGED SERVICES, LLC

SHAW NUCLEAR ENERGY HOLDINGS (UK), INC.

SHAW POWER DELIVERY SYSTEMS, INC.

SHAW POWER SERVICES, LLC

SHAW PROCESS FABRICATORS, INC.

SHAW SERVICES, L.L.C.

SHAW SSS FABRICATORS, INC.

 

  By:  

/s/ Kevin Hargrove

  Name:   Kevin Hargrove   Title:   Assistant Treasurer

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

CATALYTIC DISTILLATION TECHNOLOGIES

CB&I INTERNATIONAL ONE, LLC

CBI SERVICES, LLC

CHEMICAL RESEARCH AND LICENSING, LLC

EDS EQUIPMENT COMPANY, LLC

LUMMUS CONSULTANTS INTERNATIONAL LLC

S C WOODS, L.L.C.

SHAW FAR EAST SERVICES, LLC

SHAW POWER SERVICES GROUP, L.L.C.

CB&I STORAGE TANK SOLUTIONS LLC

CB&I STS DELAWARE LLC

CB&I STS HOLDINGS LLC

CBI COMPANY LTD.

CSA TRADING COMPANY LTD.

OCEANIC CONTRACTORS, INC.

SHAW NC COMPANY, INC.

 

By:  

/s/ Kevin Hargrove

Name:   Kevin Hargrove Title:   Authorized Person

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

SHAW BENECO, INC.

SHAW INTERNATIONAL MANAGEMENT SERVICES TWO, INC.

SHAW MANAGEMENT SERVICES ONE, INC.

SHAW POWER TECHNOLOGIES, INC.

SHAW TRANSMISSION & DISTRIBUTION SERVICES, INC.

By:   

/s/ Mark Coscio

Name:    Mark Coscio Title:    President

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

HYDRO MARINE SERVICES, INC.

J. RAY MCDERMOTT INTERNATIONAL, INC.

J. RAY MCDERMOTT, S.A.

MCDERMOTT (AMAZON CHARTERING), INC.

MCDERMOTT GULF OPERATING COMPANY, INC.

MCDERMOTT INTERNATIONAL MANAGEMENT, S. DE RL.

MCDERMOTT INTERNATIONAL TRADING CO., INC.

MCDERMOTT INTERNATIONAL VESSELS, INC.

J. RAY MCDERMOTT FAR EAST, INC.

J. RAY MCDERMOTT UNDERWATER SERVICES, INC.

MCDERMOTT CASPIAN CONTRACTORS, INC.

MCDERMOTT INTERNATIONAL INVESTMENTS CO., INC.

MCDERMOTT MIDDLE EAST, INC.

MCDERMOTT OLD JV OFFICE, INC.

MCDERMOTT OVERSEAS, INC.

MCDERMOTT SUBSEA, INC.

EASTERN MARINE SERVICES, INC.

MCDERMOTT OFFSHORE SERVICES COMPANY, INC.

NORTH ATLANTIC VESSEL, INC.

By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Treasurer CBI PANAMA, S.A. By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorized Person

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

Executed as a Deed by CB&I MIDDLE EAST HOLDING, INC. By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Treasurer Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed as a Deed by ENVIRONMENTAL
SOLUTIONS (CAYMAN) LTD. By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Treasurer Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

Executed as a Deed by ENVIRONMENTAL SOLUTIONS HOLDING LTD. By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Treasurer Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed as a Deed by ENVIRONMENTAL
SOLUTIONS LTD. By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorized Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed as a Deed by HIGHLAND TRADING
COMPANY, LTD. By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorized Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

Executed as a Deed by OASIS SUPPLY COMPANY, LTD. By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorized Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed as a Deed by SHAW E & I
INTERNATIONAL LTD. By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Treasurer Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed as a Deed by SHAW OVERSEAS
(MIDDLE EAST) LTD. By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Treasurer Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

Executed as a Deed by J. RAY MCDERMOTT INTERNATIONAL VESSELS, LTD. By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Assistant Treasurer Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed as a Deed by MCDERMOTT CAYMAN
LTD. By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Assistant Treasurer Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed as a Deed by OFFSHORE
PIPELINES INTERNATIONAL, LTD. By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Assistant Treasurer Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

J. RAY MCDERMOTT (NORWAY), AS By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Treasurer

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

CB&I CANADA LTD.

HORTON CBI, LIMITED

LUTECH RESOURCES CANADA LTD.

By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorized Person

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

MCDERMOTT TECHNOLOGY, B.V.

CB&I COJAFEX B.V.

CB&I EUROPE B.V.

CB&I HOLDINGS B.V.

CB&I POWER COMPANY B.V.

CB&I RUSLAND B.V.

CBI COMPANY B.V.

CBI COMPANY TWO B.V.

CHICAGO BRIDGE & IRON COMPANY B.V.

COMET II B.V.

LEALAND FINANCE COMPANY B.V.

LUMMUS TECHNOLOGY B.V.

LUTECH PROJECT SOLUTIONS B.V.

LUTECH PROJECTS B.V.

MCDERMOTT TECHNOLOGY (2), B.V.

MCDERMOTT TECHNOLOGY (3), B.V.

NETHERLANDS OPERATING COMPANY B.V.

By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Attorney

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

NOVOLEN TECHNOLOGY HOLDINGS C.V. By:   

McDermott Technology (3), B.V., acting in its capacity as general partner

 

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Attorney

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

Executed by J. RAY MCDERMOTT (AUST.) HOLDING PTY. LIMITED. ACN 002 797 668 by
its Treasurer under power of attorney which the Treasurer has received no notice
of the revocation of the power:

 

/s/ Kevin Hargrove

Signature of Treasurer

Kevin Hargrove

Name of Treasurer (print)

Executed by MCDERMOTT AUSTRALIA PTY. LTD. ACN 002 736 352 by its Treasurer under
power of attorney which the Treasurer has received no notice of the revocation
of the power:

 

/s/ Kevin Hargrove

Signature of Treasurer

Kevin Hargrove

Name of Treasurer (print)

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

Executed by CBI CONSTRUCTORS PTY LTD ACN 000 612 411 by its Treasurer under
power of attorney which the Treasurer has received no notice of the revocation
of the power:

/s/ Kevin Hargrove

Signature of attorney

Kevin Hargrove

Name of Treasurer (print)

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

CHICAGO BRIDGE & IRON (ANTILLES) N.V.

MCDERMOTT INTERNATIONAL MARINE INVESTMENTS N.V.

MCDERMOTT OVERSEAS INVESTMENT CO. N.V.

VARSY INTERNATIONAL N.V.

By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Attorney

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

SIGNED AND DELIVERED for and on behalf of and as the deed of CB & I FINANCE
COMPANY LIMITED by its lawfully appointed attorney      

KEVIN HARGROVE

 

in the presence of:

 

(Signature of Witness):

/s/ Ryan McNulty

 

(Name of Witness): Ryan McNulty

 

(Address of Witness): Kirkland & Ellis, 609 Main St., Houston, TX 77002

 

(Occupation of Witness): Associate

  













    

  

/s/ Kevin Hargrove

 

Attorney

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by AITON & CO LIMITED By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed and Delivered as a Deed by
CB&I CONSTRUCTORS LIMITED By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed and Delivered as a Deed by
CB&I GROUP UK HOLDINGS By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by CB&I HOLDINGS (UK) LIMITED By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed and Delivered as a Deed by
CB&I LONDON By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed and Delivered as a Deed by
CB&I PADDINGTON LIMITED By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by CB&I POWER LIMITED By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed and Delivered as a Deed by
CB&I UK LIMITED By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed and Delivered as a Deed by
CBI UK CAYMAN ACQUISITION LIMITED By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by LUMMUS CONSULTANTS INTERNATIONAL LIMITED By:
  

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed and Delivered as a Deed by
LUTECH RESOURCES LIMITED By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed and Delivered as a Deed by
OXFORD METAL SUPPLY LIMITED By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by PIPEWORK ENGINEERING AND DEVELOPMENTS
LIMITED By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed and Delivered as a Deed by
SHAW DUNN LIMITED By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by SHAW GROUP UK LIMITED By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed and Delivered as a Deed by
WHESSOE PIPING SYSTEMS LIMITED By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

Executed and Delivered as a Deed by MCDERMOTT HOLDINGS (U.K.) LIMITED By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorised Person Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate Executed and Delivered as a Deed by
MCDERMOTT MARINE CONSTRUCTION LIMITED By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Treasurer Witnessed By:   

/s/ Ryan McNulty

Name:    Ryan McNulty Title:    Associate

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

CBI EASTERN ANSTALT By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorized Person

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

J. RAY MCDERMOTT DE MEXICO, S.A. DE C.V.

MCDERMOTT MARINE MEXICO, S.A. DE C.V.

SERVICIOS DE FABRICACION DE ALTAMIRA, S.A. DE C.V.

SERVICIOS PROFESIONALES DE ALTAMIRA, S.A. DE C.V.

CB&I MATAMOROS, S. DE R. L. DE C.V..

By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Assistant Treasurer CHICAGO BRIDGE DE MEXICO,
S.A. DE C.V. By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorized Person

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

CB&I NEDERLAND B.V.

CB&I OIL & GAS EUROPE B.V.

LUMMUS TECHNOLOGY HEAT TRANSFER B.V.

By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Attorney

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

CHARTERING COMPANY (SINGAPORE) PTE. LTD

J. RAY MCDERMOTT (QINGDAO) PTE. LTD.

MCDERMOTT ASIA PACIFIC PTE. LTD.

By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Assistant Treasurer

CHARTERING COMPANY (SINGAPORE) PTE. LTD

J. RAY MCDERMOTT (QINGDAO) PTE. LTD.

MCDERMOTT ASIA PACIFIC PTE. LTD.

By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Authorized Person

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

CB&I EL DORADO, INC.

CB&I LLC

CHICAGO BRIDGE & IRON COMPANY

J. RAY MCDERMOTT TECHNOLOGY, INC.

LUMMUS GASIFICATION TECHNOLOGY LICENSING LLC

MCDERMOTT BLACKBIRD HOLDINGS, LLC

MCDERMOTT INVESTMENTS, LLC

OPI VESSELS, INC.

850 PINE STREET LLC

A & B BUILDERS, LTD.

ASIA PACIFIC SUPPLY CO.

ATLANTIC CONTINGENCY CONSTRUCTORS II, LLC

ATLANTIS CONTRACTORS INC.

CB&I CLEARFIELD, INC.

CB&I CONNECTICUT, INC.

CB&I FINANCIAL RESOURCES LLC

CB&I GLOBAL, L.L.C.

CB&I HOUSTON 06 LLC

CB&I HOUSTON 07 LLC

CB&I HOUSTON 08 LLC

CB&I HOUSTON 09 LLC

CB&I HOUSTON 10 LLC

CB&I HOUSTON 11 LLC

CB&I HOUSTON 12 LLC

CB&I HOUSTON 13 LLC

CB&I HOUSTON LLC

CB&I TYLER LLC

CBI AMERICAS LTD.

CBI OVERSEAS (FAR EAST) INC.

CBI US HOLDING COMPANY INC.

CENTRAL TRADING COMPANY LTD.

HBI HOLDINGS, LLC

CB&I LAURENS, INC.

CB&I NORTH CAROLINA, INC.

CHICAGO BRIDGE & IRON COMPANY (DELAWARE)

  

CBI HOLDCO TWO INC.

CHICAGO BRIDGE & IRON COMPANY (NETHERLANDS), LLC

CONSTRUCTORS INTERNATIONAL, L.L.C.

HOWE-BAKER ENGINEERS, LTD.

HOWE-BAKER HOLDINGS, L.L.C.

HOWE-BAKER INTERNATIONAL MANAGEMENT, LLC

HOWE-BAKER INTERNATIONAL, L.L.C.

HOWE-BAKER MANAGEMENT, L.L.C.

J. RAY MCDERMOTT SOLUTIONS, INC.

LUMMUS TECHNOLOGY INTERNATIONAL LLC

LUMMUS TECHNOLOGY LLC

LUMMUS TECHNOLOGY OVERSEAS LLC

LUMMUS TECHNOLOGY SERVICES LLC

LUMMUS TECHNOLOGY VENTURES LLC

MATRIX ENGINEERING, LTD.

MATRIX MANAGEMENT SERVICES, LLC

MCDERMOTT ENGINEERING, LLC

MCDERMOTT SUBSEA ENGINEERING, INC.

NUCLEAR ENERGY HOLDINGS, L.L.C.

PROSPECT INDUSTRIES (HOLDINGS) INC.

SHAW CONNEX, INC.

SHAW INTERNATIONAL INC.

SHAW TRANSMISSION & DISTRIBUTION SERVICES INTERNATIONAL, INC.

SPARTEC, INC.

TVL LENDER II, INC.

CB&I PROJECT SERVICES GROUP, LLC

CBI OVERSEAS, LLC

LUTECH RESOURCES INC.

 

By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Treasurer

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

J. RAY MCDERMOTT HOLDINGS, LLC

MCDERMOTT FINANCE L.L.C.

By:   

/s/ Kevin Hargrove

Name:    Kevin Hargrove Title:    Vice President, Treasurer

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

OF THE REVOLVING CREDIT

    FACILITY AND LC FACILITY:   CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Revolving and LC Administrative Agent, Cash Secured LC Issuer, Swing Loan
Lender, Revolving Lender and LC Lender   By:  

/s/ Kathleen Sweeney

  Name:   Kathleen Sweeney   Title:   Managing Director   By:  

/s/ Yuriy A. Tsyganov

  Name:   Yuriy A. Tsyganov   Title:   Director

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

OF THE TERM FACILITY:

 

BARCLAYS BANK PLC, as Administrative Agent for the Term Facility By:  

/s/ Robert Silverman

Name:   Robert Silverman Title:   Managing Director

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

LIQUIDITY LENDERS:                               BARCLAYS BANK PLC, as 
a LC Lender

  By:  

/s/ Robert Silverman

  Name:   Robert Silverman   Title:   Managing Director

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

LIQUIDITY LENDERS:   GOLDMAN SACHS BANK USA, as a LC Lender   By:  

/s/ Jamie Minieri

  Name:   Jamie Minieri   Title:   Authorized Signatory

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Revolving Lender By:  

/s/ Robert Silverman

Name:   Robert Silverman Title:   Managing Director

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

MUFG BANK, LTD., as an Issuer, Revolving Lender, and LC Lender By:  

/s/ Ellen Ruschhaupt

Name:   Ellen Ruschhaupt Title:   Director

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

ABN AMRO Capital USA LLC, as a Revolving Lender and LC Lender By:  

/s/ Hugo Diogo

Name:   Hugo Diogo Title:   By:  

/s/ Francis Ballard, Jr.

Name:   Francis Ballard, Jr. Title:   Director

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as an Issuer, Revolving Lender, and LC Lender By:  

/s/ Hiliary Lai

Name:   Hiliary Lai Title:   Senior Manager By:  

/s/ Justin Mitges

Name:   Justin Mitges Title:   Director

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a LC Lender By:  

/s/ H. Christopher DeCotiis

Name:   H. Christopher DeCotiis Title:   Authorized Signatory

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

DBS BANK LTD., as an Issuer, Revolving Lender, and LC Lender By:  

/s/ Henry Choo

Name:   Henry Choo Title:   Vice President

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as an Issuer and Revolving Lender By:  

/s/ Patrick M. Hanley

Name:   Patrick M. Hanley Title:   Senior Vice President

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

NIBC BANK N.V., as an LC Lender By:  

/s/ J. H. Nagtegaal

Name:   J. H. Nagtegaal Title:  

 

By:  

/s/ Erwin Keller

Name:   Erwin Keller Title:   Associate Director

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Revolving Lender and LC Lender By:  

/s/ Juan De Jesus-Caballero

Name:   Juan De Jesus-Caballero Title:   Senior Vice President

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING,
INC., as a LC Lender By:  

/s/ Kevin Newman

Name:   Kevin Newman Title:   Vice President

 

AMENDMENT NO. 1 SIGNATURE PAGE



--------------------------------------------------------------------------------

EXHIBIT A

[Attached]



--------------------------------------------------------------------------------

Execution Version[Exhibit A to Amendment No. 1 to Existing Credit Agreement
Amendment]

CREDIT AGREEMENT

Dated as of May 10, 2018

among

MCDERMOTT TECHNOLOGY (AMERICAS), INC.,

MCDERMOTT TECHNOLOGY (US), INC.,

and

MCDERMOTT TECHNOLOGY, B.V.,

as Borrowers

and

MCDERMOTT INTERNATIONAL, INC.,

as Parent

and

THE LENDERS AND ISSUERS PARTY HERETO

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Revolving and LC Administrative Agent

and

BARCLAYS BANK PLC,

as Term Loan Administrative Agent

and

BARCLAYS BANK PLC,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

GOLDMAN SACHS BANK USA,

ABN AMRO CAPITAL USA LLC,

MUFG BANK, LTD.,

and

ROYAL BANK OF CANADA,

as Joint Lead Arrangers and Joint Lead Bookrunners

and

STANDARD CHARTERED BANK,

as Co-Manager

and



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Co-Syndication Agents

and

GOLDMAN SACHS BANK USA,

ABN AMRO CAPITAL USA LLC,

MUFG BANK, LTD.,

ROYAL BANK OF CANADA,

and

STANDARD CHARTERED BANK,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

ARTICLE I

            

                Definitions, Interpretation And Accounting Terms

     1        Section 1.1     

Defined Terms

     1        Section 1.2     

Computation of Time Periods

     6669        Section 1.3     

Accounting Terms and Principles

     6669        Section 1.4     

Certain Terms

     6769        Section 1.5     

Dutch Terms

     6871  

ARTICLE II

            

                The Loans and Letters of Credit

     6972        Section 2.1     

Loan Commitments

     6972        Section 2.2     

Borrowing Procedures for the Loans

     7072        Section 2.3     

Swing Loans

     7275        Section 2.4     

Revolving Letters of Credit

     7477        Section 2.5     

LC Facility Letters of Credit

     7679        Section 2.6     

Cash Secured Letters of Credit

     7781        Section 2.7     

Letters of Credit Generally

     8084        Section 2.8     

Reduction and Termination of the Commitments

     8791        Section 2.9     

Repayment of Loans

     8892        Section 2.10     

Evidence of Debt

     8993        Section 2.11     

Voluntary Prepayments; Term Loan Call Protection

     9094        Section 2.12     

Mandatory Prepayments

     9195        Section 2.13     

Interest

     9499        Section 2.14     

Conversion/Continuation Option

     96100        Section 2.15     

Fees

     97101        Section 2.16     

Payments and Computations

     99104        Section 2.17     

Special Provisions Governing Eurodollar Rate Loans

     102107        Section 2.18     

Capital Adequacy

     105110        Section 2.19     

Taxes

     105110        Section 2.20     

Substitution of Lenders

     110115        Section 2.21     

Mitigation

     111116        Section 2.22     

Cash Collateral

     112117        Section 2.23     

Defaulting Lenders

     113118        Section 2.24     

Incremental Facility Commitments

     115120        Section 2.25     

Extension Offers

     124  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

ARTICLE III

            

                Conditions To Loans And Letters Of Credit

     120125       

Section 3.1

    

Conditions Precedent to Execution

     120125       

Section 3.2

    

Conditions Precedent to Effectiveness

     120125       

Section 3.3

    

Conditions Precedent to Each Loan and Letter of Credit

     124129  

ARTICLE IV

                             Representations and Warranties      125131       

Section 4.1

    

Corporate Existence; Compliance with Law

     125131       

Section 4.2

    

Corporate Power; Authorization; Enforceable Obligations

     126131       

Section 4.3

    

Ownership of Borrowers; Subsidiaries

     127132       

Section 4.4

    

Financial Statements

     128133       

Section 4.5

    

Material Adverse Effect

     129134       

Section 4.6

    

Solvency

     129134       

Section 4.7

    

Litigation

     129134       

Section 4.8

    

Taxes

     129134       

Section 4.9

    

Full Disclosure

     129135       

Section 4.10

    

Margin Regulations

     130135       

Section 4.11

    

No Burdensome Restrictions; No Defaults

     130135       

Section 4.12

    

Statutory Indebtedness Restrictions

     130136       

Section 4.13

    

Use of Proceeds

     130136       

Section 4.14

    

Insurance

     131137       

Section 4.15

    

Labor Matters

     131137       

Section 4.16

    

ERISA

     132137       

Section 4.17

    

Environmental Matters

     133138       

Section 4.18

    

Intellectual Property

     134139       

Section 4.19

    

Title; Real Property

     134139       

Section 4.20

    

Mortgaged Vessels

     136141       

Section 4.21

    

Anti-Corruption Laws and Sanctions

     136141       

Section 4.22

    

EEA Financial Institution

     136142       

Section 4.23

    

Security Instruments

     136142       

Section 4.24

    

Regulation H

     137142       

Section 4.25

    

USA Patriot Act

     137142  

ARTICLE V

            

                Financial Covenants

     137143       

Section 5.1

    

Fixed Charge Coverage Ratio

     137143       

Section 5.2

    

Leverage Ratio

     138143       

Section 5.3

    

Minimum Liquidity

     138143  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

ARTICLE VI

            

                Reporting Covenants

     138144       

Section 6.1

    

Financial Statements

     138144       

Section 6.2

    

Collateral Reporting Requirements

     140146       

Section 6.3

    

Default Notices

     142148       

Section 6.4

    

Litigation

     142148       

Section 6.5

    

Labor Relations

     142148       

Section 6.6

    

Tax Returns

     143148       

Section 6.7

    

Insurance

     143149       

Section 6.8

    

ERISA Matters

     143149       

Section 6.9

    

Environmental Matters

     144150       

Section 6.10

    

Patriot Act Information

     144150       

Section 6.11

    

Other Information

     145151  

ARTICLE VII

            

                Affirmative Covenants

     145151       

Section 7.1

    

Preservation of Corporate Existence, Etc.

     145151       

Section 7.2

    

Compliance with Laws, Etc.

     146151       

Section 7.3

    

Conduct of Business

     146152       

Section 7.4

    

Payment of Taxes, Etc.

     146152       

Section 7.5

    

Maintenance of Insurance

     146152       

Section 7.6

    

Access

     147153       

Section 7.7

    

Keeping of Books

     148153       

Section 7.8

    

Maintenance of Properties, Etc.

     148153       

Section 7.9

    

Application of Proceeds

     148154       

Section 7.10

    

Environmental

     148154       

Section 7.11

    

Additional Collateral and Guaranties

     151156       

Section 7.12

    

Real Property

     152158       

Section 7.13

    

Undertaking with Respect to NO 105

     153159       

Section 7.14

    

Additional Undertakings

     154159       

Section 7.15

    

Maintenance of Rating

     154160  

ARTICLE VIII

            

                Negative Covenants

     154160       

Section 8.1

    

Indebtedness

     154160       

Section 8.2

    

Liens, Etc.

     157163       

Section 8.3

    

Acquisitions

     159165       

Section 8.4

    

Sale of Assets

     160166       

Section 8.5

    

Restricted Payments

     162168       

Section 8.6

    

Restriction on Fundamental Changes

     164170       

Section 8.7

    

Change in Nature of Business

     165171  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

    

Section 8.8

    

Transactions with Affiliates

     165171       

Section 8.9

    

Restrictions on Subsidiary Distributions; No New Negative Pledge

     165172       

Section 8.10

    

Modification of Documents

     166172       

Section 8.11

    

Accounting Changes; Fiscal Year

     166172       

Section 8.12

    

Margin Regulations

     166172       

Section 8.13

    

Sale/Leasebacks

     166173       

Section 8.14

    

Capital Expenditures

     166173       

Section 8.15

    

Cancellation of Indebtedness Owed to It

     167173       

Section 8.16

    

No Speculative Transactions

     167174       

Section 8.17

    

Post-Termination Benefits

     167174       

Section 8.18

    

Activities in Panama

     167174       

Section 8.19

    

Vessel Flags

     168174       

Section 8.20

    

Payments of Junior Priority Indebtedness

     168175       

Section 8.21

    

Use of Proceeds

     169176       

Section  8.22

    

Restrictions Under the Priming Credit Agreement

     176  

ARTICLE IX

            

                Events of Default

     169176       

Section 9.1

    

Events of Default

     169176       

Section 9.2

    

Remedies

     171179       

Section 9.3

    

Actions in Respect of Letters of Credit

     173180  

ARTICLE X

            

                The Administrative Agents and Other Agents

     174181       

Section 10.1

    

Authorization and Action

     174181       

Section 10.2

    

Administrative Agent’s Reliance, Etc.

     176183       

Section 10.3

    

The Agents Individually

     176183       

Section 10.4

    

Lender Credit Decision

     177184       

Section 10.5

    

Indemnification

     177184       

Section 10.6

    

Successor Agents

     178185       

Section 10.7

    

Concerning the Collateral and the Collateral Documents

     179186       

Section 10.8

    

Collateral Matters Relating to Related Obligations

     181188       

Section 10.9

    

Other Agents

     182189       

Section 10.10

    

Certain ERISA Matters

     182189  

ARTICLE XI

            

                 Miscellaneous

     184191       

Section 11.1

    

Amendments, Waivers, Etc.

     184191       

Section 11.2

    

Assignments and Participations

     188195       

Section 11.3

    

Costs and Expenses

     197204  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

    

Section 11.4

    

Indemnities

     199206       

Section 11.5

    

Limitation of Liability

     201208       

Section 11.6

    

Right of Set-off

     202209       

Section 11.7

    

Sharing of Payments, Etc.

     202209       

Section 11.8

    

Notices, Etc.

     205212       

Section 11.9

    

No Waiver; Remedies

     207214       

Section 11.10

    

Binding Effect

     207215       

Section 11.11

    

Governing Law

     207215       

Section 11.12

    

Submission to Jurisdiction; Service of Process

     208215       

Section 11.13

    

Waiver of Jury Trial

     208216       

Section 11.14

    

Marshaling; Payments Set Aside

     208216       

Section 11.15

    

Section Titles

     209216       

Section 11.16

    

Execution in Counterparts

     209216       

Section 11.17

    

Entire Agreement

     209216       

Section 11.18

    

Confidentiality

     209217       

Section 11.19

    

Judgment Currency

     210218       

Section 11.20

    

Severability

     211218       

Section 11.21

    

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     211218       

Section 11.22

    

Interest Rate Limitation

     212219       

Section 11.23

    

Obligations Joint and Several and Unconditional

     212219  

ARTICLE XII

            

                Guaranty

     213220       

Section 12.1

    

The Guaranty

     213220       

Section 12.2

    

Obligations Unconditional

     213220       

Section 12.3

    

Reinstatement

     214221       

Section 12.4

    

Certain Additional Waivers

     215222       

Section 12.5

    

Remedies

     215222       

Section 12.6

    

Guarantee of Payment; Continuing Guarantee

     215222  

 

-v-



--------------------------------------------------------------------------------

Schedules

Schedule I – Revolving Commitments

Schedule II(A) – Revolving Letter of Credit Issuer Commitments

Schedule II(B) – LC Facility Letter of Credit Issuer Commitments

Schedule II(C) – Cash Secured Letter of Credit Issuer Commitments

Schedule III – LC Facility Commitments

Schedule IV – Term Commitments

Schedule V – Guarantors

Schedule VI(A) – Existing Revolving Letters of Credit

Schedule VI(B) – Existing LC Facility Letters of Credit

Schedule VI(C) – Existing Cash Secured Letters of Credit

Schedule VII – Lloyds Letters of Credit

Schedule 1.1 – Joint Ventures

Schedule 3.2 – Effective Date Deliverables

Schedule 4.3 – Ownership of Subsidiaries

Schedule 4.7 – Litigation

Schedule 4.15 – Labor Matters

Schedule 4.16(d) – ERISA Events

Schedule 4.17 – Environmental Matters

Schedule 4.19 – Real Property

Schedule 7.14 – Post-Effective Date Deliverables and Undertakings

Schedule 8.1 – Existing Indebtedness

Schedule 8.2 – Existing Liens

Schedule 8.5 – Existing Investments

Schedule 8.8 – Affiliate Agreements

Schedule 8.19 – Permitted Flags

Exhibits

Exhibit A – Form of Assignment and Acceptance

Exhibit B-1 – Form of Term Promissory Note

Exhibit B-2 – Form of Revolving Promissory Note

Exhibit C-1 – Form of Notice of Term Borrowing

Exhibit C-2 – Form of Notice of Revolving Borrowing

Exhibit D – Form of Swing Loan Request

Exhibit E – Form of Letter of Credit Request

Exhibit F – Form of Notice of Conversion or Continuation

Exhibit G – Global Intercompany Note

Exhibit H – Forms of Compliance Certificate

Exhibit I – Effective Date Certificate

Exhibit J – Forms of Tax Certificates

Exhibit K – Form of Junior Intercreditor Agreement

 

-vi-



--------------------------------------------------------------------------------

This Credit Agreement (this “Agreement”) dated as of May 10, 2018 is among
McDermott Technology (Americas), Inc., a Delaware corporation, McDermott
Technology (US), Inc., a Delaware corporation and McDermott Technology, B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands (each a
“Borrower” and collectively the “Borrowers”), McDermott International, Inc., a
Panamanian corporation (the “Parent”), the Lenders (as defined below), the
Issuers (as defined below), Crédit Agricole Corporate and Investment Bank (“CA
CIB”), as administrative agent for the Revolving Facility (as defined below) and
the LC Facility (as defined below) (in such capacity, and together with its
successors pursuant to Section 10.6(a), the “Revolving and LC Administrative
Agent”) and Barclays Bank PLC (“Barclays”), as administrative agent for the Term
Facility (as defined below) (in such capacity, and together with its successors
pursuant to Section 10.6(a), the “Term Loan Administrative Agent” and together
with the Revolving and LC Administrative Agent, each an “Administrative Agent”
and together the “Administrative Agents”).

The parties to this Agreement agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Acquisition” means, with respect to any Person, any transaction, or series of
related transactions (other than the Business Combination) by which such Person
(a) acquires any ongoing business or all or substantially all of the assets of
any Person or group of Persons, or division thereof constituting an ongoing
business, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership, limited
liability company, or other entity that is not a corporation constituting an
ongoing business; provided, however, that any acquisition of assets, equity
securities or ownership interests of a Person that is a Subsidiary of such
Person prior to such acquisition shall not constitute an “Acquisition”
hereunder.

“Additional LC Capacity” means the sum of (a) $500,000,000.00the amount of any
Incremental LC Facility on the Amendment No. 1 Effective Date and the Lloyds
Facility as in effect on the Amendment No. 1 Effective Date plus (b) the lesser
of (i) the sum of (x) permanent repayments of Term Loans pursuant to
Section 2.12(j) and (y) the aggregate amount of all other permanent repayments
of the Term Loans (provided that



--------------------------------------------------------------------------------

(1) any mandatory prepayments of the Term Loans made pursuant to Section 2.12
other than Section 2.12(j) shall not increase the Additional LC Capacity until
after the Term Loans have been repaid in an amount equal to $1,750,000,000.00
and any Term Loans under any Incremental Term Loan Facility have been repaid, in
each case, other than with mandatory prepayments made pursuant to
Section 2.12(j) and (2) for the avoidance of doubt, Additional LC Capacity shall
not be increased for any permanent repayments of Term Loans that increase the
Available Incremental Amount) and (ii) the Specified Term Loan Amount, less
(c) the aggregate net amount of all increases to the LC Facility Commitments
since the Execution Date pursuant to Section 2.24(b).

“Administrative Agents” has the meaning specified in the preamble to this
Agreement.

“Administrative Questionnaire” means an Aa dministrative Qq uestionnaire in a
form supplied by the Applicable Administrative Agent.

“Affected Lender” has the meaning specified in Section 2.20.

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling or that is controlled by or is under common control with
such Person. For the purposes of this definition, “control” means the possession
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise. The terms “controlled” and “controlling” shall have the meaning
correlative thereto.

“Agents” means each of the Administrative Agents, the Collateral Agent, the
Documentation Agent, the Syndication Agents, the Arrangers, Co-Manager and the
Bookrunners.

“Agreement” has the meaning specified in the preamble to this Agreement.

“Altamira Yard” means the property in the industrial development zone adjacent
to the Altamira Port, with a surface of 232,511.663 square meters and identified
as Polygon 1 “D” (Polígono “D”), located in Altamira, State of Tamaulipas,
Mexico.

“Alternate Program” means any program providing for the sale or other
disposition of trade or other receivables entered into by the Parent or a
Restricted Subsidiary of the Parent on terms customary for such financing
transactions, the terms of which arrangement do not impose any recourse or
repurchase obligations upon the Parent or any Restricted Subsidiary except for
reasonably customary representations, warranties, covenants and indemnities in
connection therewith.

“Alternate Program Indebtedness” means, as to any Person at any time, the
liabilities of such Person under an Alternate Program that would be outstanding
at such time thereunder if the same were structured as a secured lending
arrangement rather than a purchase and sale arrangement.

 

-2-



--------------------------------------------------------------------------------

“Alternative Currency” means, at any time, any lawful currency (other than
Dollars) of any of the G-20 Countries (or any other currency acceptable to each
Administrative Agent in its sole discretion) that at such time is readily
available and freely transferable and convertible into Dollars.

“Alternative Currency Cap” means $150,000,000.00.

“Amazon” means the marine construction vessel with IMO number 9698094.

“Amazon Entity” means McDermott (DLV 2000) Chartering, Inc., a Panamanian
corporation.

“Amazon Equipment” means (a) all equipment that (i) is located on the Amazon,
(ii) was located on the Amazon and has been removed for repair or storage or
(iii) is not located on the Amazon but (A) is being kept for spare parts or
replacements of other Amazon Equipment or (B) has been ordered or is under
construction, including, in each case of this clause (a) and without limitation,
all boilers, engines, machinery, masts, spars, boats, anchors, cables, chains,
rigging, tackle, capstans, outfit, tools, cranes, pumps, pumping equipment,
apparel, furniture, fittings, pipelay, lifting, and construction equipment used
or to be used in the operation of the Amazon, spare parts and all other
appurtenances thereunto, (b) all fixtures that are located on the Amazon,
(c) all intangible property used solely in connection with the operation of the
Amazon and (d) any charter, lease, or similar arrangement between the Parent or
any Restricted Subsidiary and the owner or operator of the Amazon, together with
any guaranty by the Parent or any Restricted Subsidiary of the Parent in respect
of any such charter, lease, or similar arrangement.

“Amazon Permitted Debt” means any Indebtedness incurred by the Parent or any of
its Subsidiaries to finance the acquisition, improvement, construction,
equipping, commissioning, charter and/or lease of the Amazon and/or the Amazon
Equipment; provided that such Indebtedness does not exceed the cost of the
acquisition, improvement, construction, equipping, commissioning, charter and/or
lease of the Amazon and/or the Amazon Equipment, as applicable.

“Amendment No. 1 Effective Date” means October 21, 2019.

“Anti-Corruption Laws” means any laws, rules or regulations applicable to the
Parent or its Subsidiaries relating to bribery or corruption, including (a) the
United States Foreign Corrupt Practices Act of 1977, as amended, (b) the United
Kingdom Bribery Act of 2010, as amended, and (c) any other similar law, rule or
regulation in any jurisdiction applicable to the Parent or any of its
Subsidiaries.

“Anti-Money Laundering Laws” means any laws or regulations relating to money
laundering or terrorist financing in any jurisdiction applicable to the Parent
or any of its Subsidiaries.

“Applicable Administrative Agent” means (a) in respect of the Revolving
Facility, the Revolving and LC Administrative Agent, (b) in respect of the LC
Facility, the

 

-3-



--------------------------------------------------------------------------------

Revolving and LC Administrative Agent, (c) in respect of the Term Facility, the
Term Loan Administrative Agent and (d) in respect of the Cash Secured Letters of
Credit, the Revolving and LC Administrative Agent.

“Applicable Commitments” means (a) in respect of the Revolving Facility, the
Revolving Commitments, (b) in respect of the LC Facility, the LC Facility
Commitments and (c) in respect of the Term Facility, the Term Commitments.

“Applicable Fronting Lenders” means (a) with respect to Revolving Letters of
Credit, the Revolving Lenders and (b) with respect to LC Facility Letters of
Credit, the LC Lenders.

“Applicable Lenders” means (a) with respect to Revolving LoansFacility , the
Revolving Lenders, (b) with respect to Term LoansFacility, the Term Lenders and
(c) with respect to LC Facility Obligations, the LC Lenders.

“Applicable Lending Office” means, with respect to each Lender, its Domestic
Lending Office in the case of a Base Rate Loan, and its Eurodollar Lending
Office in the case of a Eurodollar Rate Loan.

“Applicable Loans” means (a) with respect to the Revolving Facility, the
Revolving Loans and (b) with respect to the Term Facility, the Term Loans.

“Applicable Maturity Date” means (a) with respect to a Revolving Letter of
Credit or the Revolving Facility, the Revolving Termination Date, (b) with
respect to an LC Facility Letter of Credit or the LC Facility, the LC Facility
Termination Date, (c) with respect to the Term Facility, the Term Maturity Date
and (d) with respect to the Cash Secured Letters of Credit, the Term Maturity
Date.

“Applicable Margin” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Leverage Ratio), it
being understood that the Applicable Margin for (a) Loans (other than Term
Loans) that are Base Rate Loans shall be the percentage set forth under the
column “Base Rate Margin” and (b) Loans (other than Term Loans) that are
Eurodollar Rate Loans shall be the percentage set forth under the column
“Eurodollar Rate Margin”:

 

Level

  

Leverage Ratio

  

Base Rate Margin

  

Eurodollar Rate Margin

1

   ³ 2.50x    3.250%    4.250%

2

   < 2.50x and ³ 1.50x    3.000%    4.000%

3

   <1.50x    2.750%    3.750%

 

-4-



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective on the date a Compliance Certificate is
received by the Revolving and LC Administrative Agent pursuant to
Section 6.1(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply, in each case as of the date on which such Compliance Certificate was
required to have been delivered and in each case shall remain in effect until
the date on which such Compliance Certificate is received by the Revolving and
LC Administrative Agent.

Notwithstanding anything to the contrary contained in this definition, but
subject to the proviso in the preceding paragraph, (a) the determination of the
Applicable Margin for any period shall be subject to the provisions of
Section 2.13(e) and (b) the initial Applicable Margin shall be set forth in
Level 1 until the date a Compliance Certificate is delivered to the Revolving
and LC Administrative Agent pursuant to Section 6.1(c) for the first fiscal
quarter ending after the Effective Date. Any adjustment in the Applicable Margin
shall be applicable to all Obligations (other than Obligations in respect of
Term Loans) that accrue interest hereunder, including such Obligations already
in existence.

“Applicable Outstandings” means (a) in respect of the Revolving Facility, the
Revolving Outstandings and (b) in respect of the LC Facility, the LC Facility
Outstandings.

“Applicable Reimbursement Obligations” means (a) in respect of the Revolving
Letters of Credit, the Revolving Reimbursement Obligations, (b) in respect of
the LC Letters of Credit, the LC Facility Reimbursement Obligations and (c) in
respect of the Cash Secured Letters of Credit, the Cash Secured Reimbursement
Obligations.

“Applicable Requisite Lenders” means (a) in respect of the Revolving Facility,
the Requisite Revolving Lenders, (b) in respect of the LC Facility, the
Requisite LC Lenders and (c) in respect of the Term Facility, the Requisite Term
Lenders.

“Approved Appraiser” means IHS Global Inc., Clarksons, Fearnley or another firm
selected by the Parent and approved by the Revolving and LC Administrative
Agent.

“Approved Fund” means, with respect to a Lender, any Fund that is advised or
managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or
Affiliate of an entity that administers or manages such Lender.

“Arranger” means each of Barclays, CA CIB, GS, ABN AMRO Capital USA LLC, MUFG
Bank, Ltd. and Royal Bank of Canada, as a joint lead arranger for the credit
facilities evidenced by this Agreement.

“Asset Sale” has the meaning specified in Section 8.4.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee in substantially the form of Exhibit A or any
other form approved by the Applicable Administrative Agent.

“Auction” has the meaning set forth in in Section 11.2(i)(i).

 

-5-



--------------------------------------------------------------------------------

“Auction Manager” means (a) the Term Loan Administrative Agent or (b) any other
financial institution agreed to by the Borrowers and the Term Loan
Administrative Agent (whether or not an Affiliate of the Term Loan
Administrative Agent) to act as an arranger in connection with any repurchases
of Term Loans pursuant to Section 11.2(i).

“Authorized Officer” means any Responsible Officer or any other Person
designated as an “Authorized Officer” or “Authorized Person” of a Loan Party by
prior written notice from such Loan Party to each Administrative Agent,
including, without limitation, pursuant to any certificate delivered pursuant to
Section 3.2.

“Auto-Renewal LC” has the meaning set forth in Section 2.7(b).

“Available Amount” means an amount equal to the sum of (a) 100% of Retained
Excess Cash Flow; plus (b) the sum of (i) the cumulative amount of cash and Cash
Equivalent proceeds received by the Parent from the sale of Stock (other than
Disqualified Stock) of the Parent since the Effective Date (including the
exercise of warrants or options) and (ii) the Fair Market Value of assets or
property received by the Parent as a contribution to its equity capital.

“Available Credit” means, at any time, an amount equal to (a) the aggregate then
effective Revolving Commitments minus (b) the aggregate Revolving Outstandings
at such time.

“Available Floating LC Amount” means, at any time, (a) an amount equal to the
Additional LC Capacity, less (b) the aggregate amount of obligations secured by
Liens permitted under Section 8.2(q).

“Available Incremental Amount” means an amount equal to (x) the sum of (i)
$400,000,000.00 plus (ii) the lesser of (I) aggregate amount of all prepayments
of the Term Facility to the extent not included in the calculation of Additional
LC Capacity and any Incremental Term Loan Facility made since the Effective
Date, in either case pursuant to Section 2.9 (to the extent not funded with the
proceeds of Long-Term Indebtedness or replaced with revolving commitments) and
(II) $1,750,000,000.00, plus (iii) the aggregate amount of all voluntary
permanent reductions of Revolving Commitments and any New Revolving Commitments
made pursuant to Section 2.11 of the Revolving Facility prior to the date of any
such incurrence (to the extent not funded with the proceeds of Long-Term
Indebtedness or replaced with revolving commitments), subject to, in the case of
this clause (x), the Secured Leverage Ratio not exceeding the Closing Secured
Leverage Ratio on a pro forma basis on the date of incurrence and for the most
recent determination period, after giving effect to such Incremental Facility
and any acquisition consummated concurrently therewith (assuming that all
Revolving Commitments, including any New Revolving Commitments then in effect,
were fully drawn after giving effect thereto) plus (y) $400,000,000.00, subject
to, in the case of this clause (y), a Secured Leverage Ratio that is at least
0.50:1.00 less than the Closing Secured Leverage Ratio on a pro forma basis on
the date of incurrence and for the most recent determination period, after
giving effect to such Incremental Facility and any acquisition consummated
concurrently therewith (assuming that all Revolving Commitments, including any
New Revolving Commitments

 

-6-



--------------------------------------------------------------------------------

then in effect, were fully drawn after giving effect thereto); provided that the
Borrowers may incur the Incremental Available Amount under clauses (x) and (y)
above in such order as it may elect in its sole discretion. $50,000,000 (which
has been fully utilized as of the Amendment No. 1 Effective Date).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal to the
greatest of the following:

(a)    the Prime Rate then in effect;

(b)    0.5% per annum plus the Federal Funds Rate then in effect; and

(c)    1.0% per annum plus the Eurodollar Rate for an Interest Period of one
month.

If the Applicable Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Rate or the Eurodollar Rate for any reason,
including the inability of such Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the “Base
Rate” for the Senior Credit Facilities over which such Administrative Agent is
the Applicable Administrative Agent shall be determined without regard to clause
(b) or (c), as applicable, above until the circumstances giving rise to such
inability no longer exist; provided that at no time will the Base Rate be deemed
to be less than 0% per annum. Any change in the Base Rate due to a change in the
Eurodollar Rate, the Federal Funds Rate or the Prime Rate shall be effective on
the effective date of such change in the Eurodollar Rate, the Federal Funds Rate
or the Prime Rate, respectively.

“Base Rate Loan” means any Loan during any period in which it bears interest
based on the Base Rate.

“Beaumont Facility” means the real and personal property more particularly
described as the “Property” and the 74.091 acre tract identified as Tract No. 1
in that certain Special Warranty Deed dated effective August 3, 2007, from
Trinity Industries, Inc., as Grantor thereunder to 850 Pine Street, Inc., as
Grantee thereunder, recorded as Instrument Number 2007030857 in the Official
Public Records of Jefferson County, Texas.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or

 

-7-



--------------------------------------------------------------------------------

(c) any Person whose assets include (for purposes of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA
or Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Bookrunner” means each of Barclays, CA CIB, GS, ABN AMRO Capital USA LLC, MUFG
Bank, Ltd. and Royal Bank of Canada, as a joint bookrunner for the credit
facilities evidenced by this Agreement.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrowing” means Loans to the same Borrower under the same Facility of the same
Type made, converted or continued on the same date and, in the case of
Eurodollar Rate Loans, as to which a single Interest Period is in effect.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

“Business Combination” means the business combination transactions and the other
related transactions of the Parent and the other entities party thereto,
consummated or to be consummated pursuant to the Business Combination Agreement.

“Business Combination Agreement” means the Business Combination Agreement, dated
as of December 18, 2017, as amended, supplemented or otherwise modified prior to
the Execution Date, and as the same may be further amended, supplemented or
otherwise modified from time to time on or after the Execution Date in
accordance with this Agreement (together with the schedules and exhibits
thereto), among the Parent, McDermott Technology, B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, McDermott Technology (Americas),
Inc. (formerly known as McDermott Technology (Americas), LLC), a Delaware
corporation and a wholly owned subsidiary of the Parent, CBI, McDermott
Technology (US), Inc. (formerly known as McDermott Technology (US), LLC), a
Delaware corporation and a wholly owned subsidiary of the Parent, Comet I B.V.,
a private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, Comet II
B.V., a private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid) incorporated under the laws of the Netherlands, CB&I
Oil & Gas Europe B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, CB&I Group UK Holdings, a private limited company incorporated in
and registered in England and Wales, CB&I Nederland B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, and The Shaw Group, Inc., a
Louisiana corporation.

“Bridge Loans” has the meaning specified in the Commitment Letter.

 

-8-



--------------------------------------------------------------------------------

“CA CIB” has the meaning specified in the preamble to this Agreement.

“Capital Expenditures” means, with respect to any Person for any period:

(a)    the aggregate of amounts that would be reflected as additions to
property, plant or equipment on a consolidated balance sheet of such Person and
its Subsidiaries prepared in conformity with GAAP, excluding interest
capitalized during construction; minus

(b)    the aggregate of such amounts used to acquire assets useful in the
Parent’s and its Restricted Subsidiaries’ business to the extent such amounts
arose from a sale or disposition of equipment described in Section 8.4(c);

excluding, however, in the case of the above clause (a), (i) such amounts to the
extent financed with the proceeds of Indebtedness permitted to be incurred under
Section 8.1(d), (l) or (t), (ii) such amounts to the extent financed with
insurance or condemnation proceeds received with respect to loss of, damage to
or taking of property of the Parent or any of its Subsidiaries, (iii) such
amounts that are capitalized and are relating to asset retirement obligations,
and (iv) such amounts recovered or recoverable in the price of a contract with a
customer of the Parent or a Restricted Subsidiary.

“Capital Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP. Notwithstanding the foregoing, any lease that
would have been accounted for as an operating lease on a balance sheet of such
Person prepared in conformity with GAAP as in effect on December 31, 2017 shall
be deemed not to be a Capital Lease.

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Restricted Subsidiaries
under Capital Leases, as determined on a consolidated basis in conformity with
GAAP.

“Captive Insurance Subsidiary” means each captive insurance company that is a
Subsidiary of the Parent. As of the Effective Date, the only Captive Insurance
Subsidiaries are (a) Boudin Insurance Company, Ltd., a Bermuda corporation,
(b) Woodlands International Insurance Ltd, an Irish corporation and, and
(c) Lone Star Risk Corporation, a Texas corporation.

“Cash Equivalents” means:

(a)    securities issued or fully guaranteed or insured by the United States
government or any agency thereof;

(b)    certificates of deposit, eurodollar time deposits, overnight bank
deposits and bankers’ acceptances of (i) any commercial bank organized under the
laws of the United States, any state thereof, the District of Columbia, any
foreign bank organized in a country belonging to the OECD, or any branch or
agency of any of the foregoing, in each case if such bank has a minimum rating
at the time of investment of A-1+ by S&P or P-1 by Moody’s, or (ii) any
Liquidity Lender or any branch or agency of any Liquidity Lender;

 

-9-



--------------------------------------------------------------------------------

(c)    commercial paper with a minimum rating of A-1 or AAA by S&P or P-1 or Aaa
by Moody’s at the time of acquisition thereof;

(d)    demand deposit accounts;

(e)    (i) shares of any money market fund that has net assets of not less than
$500,000,000.00 and satisfies the requirements of rule 2a-7 under the Investment
Company Act of 1940 and (ii) shares of any offshore money market fund that has
net assets of not less than $500,000,000.00 and a $1 net asset mandate;

(f)    fully collateralized repurchase agreements; and

(g)    other investments permitted by the McDermott International Investments
Co., Inc. Enhanced Liquidity Portfolio Guidelines dated as of July 21, 2008 (as
amended and delivered to the Administrative Agents prior to the Execution Date
and as may be otherwise amended from time to time in a manner reasonably
satisfactory to each Administrative Agent (provided that the foregoing
restriction on amendments shall only be in respect of the inclusion of Cash
Equivalents pursuant to this clause (g) and shall not be deemed to be a
restriction on any amendment thereto)), or any other cash management guidelines
approved by the Parent and the Administrative Agents;

provided, however, that the maturities of all obligations of the type described
in clauses (a), (b) and (c) above shall not exceed one year from the date of
acquisition thereof.

“Cash Secured Financial Letter of Credit” means a Cash Secured Letter of Credit
other than a Cash Secured Performance Letter of Credit.

“Cash Secured Financial Letter of Credit Sublimit” means $250,000,000.00.

“Cash Secured LC Cash Collateral Account” means the cash collateral account or
securities account established pursuant to, and subject to the terms of,
Section 2.6(b) for the purpose of cash collateralizing the Cash Secured
Reimbursement Obligations in respect of Cash Secured Letters of Credit.

“Cash Secured LC Cash Collateral Account Balance” means, at any time, the
aggregate amount on deposit in the Cash Secured LC Cash Collateral Account.

“Cash Secured LC Cash Collateral Account Control Agreement” means the Securities
Account Control Agreement dated as of the Effective Date among one or more
Borrowers, the Collateral Agent, and the Depositary Bank.

“Cash Secured LC Issuer” means each Person that (a) is listed on Schedule II(C),
(b) hereafter becomes a Cash Secured LC Issuer with the approval of the
Revolving and LC Administrative Agent and the Borrowers and that has executed an
agreement with and in form and substance satisfactory to the Revolving and LC
Administrative Agent and the

 

-10-



--------------------------------------------------------------------------------

Borrowers to be bound by the terms hereof applicable to Cash Secured LC Issuers,
or (c) solely with respect to Existing Cash Secured Letters of Credit, is an
issuer of an Existing Cash Secured Letter of Credit.

“Cash Secured Letter of Credit” means each letter of credit issued pursuant to
Section 2.6 and shall include the Existing Cash Secured Letters of Credit.

“Cash Secured Letter of Credit Cash Coverage Requirement” shall have the meaning
assigned to it in Section 2.6(b).

“Cash Secured Letter of Credit Issuer Commitment” means (a) the amount set forth
on the attached Schedule II(C) for each Cash Secured LC Issuer or (b) such other
amount as any Cash Secured LC Issuer and the Parent may agree in a writing
delivered to the Revolving and LC Administrative Agent.

“Cash Secured Letter of Credit Outstandings” means, at any time, without
duplication, the aggregate amount equal to the sum of (a) the Cash Secured
Reimbursement Obligations at such time (or, for any Cash Secured Reimbursement
Obligations in any Alternative Currency, the Dollar Equivalent thereof at such
time) and (b) the Cash Secured Letter of Credit Undrawn Amounts at such time.

“Cash Secured Letter of Credit Undrawn Amounts” means, at any time, the
aggregate undrawn amount of all Cash Secured Letters of Credit outstanding at
such time (or, for any Cash Secured Letter of Credit denominated in an
Alternative Currency, the Dollar Equivalent thereof at such time).

“Cash Secured Performance Letter of Credit” means a Cash Secured Letter of
Credit that is a Performance Letter of Credit.

“Cash Secured Reimbursement Obligations” means all outstanding matured
reimbursement or repayment obligations payable to any Cash Secured LC Issuer
with respect to amounts drawn under Cash Secured Letters of Credit.

“CBI” means Chicago Bridge & Iron Company N.V., a public company (naamloze
vennootschap) incorporated under the laws of the Netherlands.

“CBI Material Adverse Effect” shall mean “Comet Material Adverse Effect” as such
term is defined in the Business Combination Agreement.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International

 

-11-



--------------------------------------------------------------------------------

Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory agencies, in each
case, pursuant to Basel III or CRR, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means any of the following:

(a)    any “person” or “group” (within the meaning of Rule 13d-5 of the
Securities Exchange Act of 1934 as in effect on the date hereof) (excluding the
Parent and its Subsidiaries and excluding underwriters in the course of their
distribution of Voting Stock in an underwritten registered public offering
provided such underwriters shall not hold such Stock for longer than five
Business Days) (i) shall own directly or indirectly, beneficially or of record,
Stock representing more than 40% of either the aggregate ordinary voting power
or the aggregate equity value represented by the issued and outstanding Stock in
the Parent or (ii) shall have obtained the power (whether or not exercised) to
elect a majority of the members of the board of directors of the Parent;

(b)    [Reserved]; or

(c)    the Parent shall cease to own and control, directly or indirectly, 100%
of the issued and outstanding Voting Stock of any Borrower on a fully diluted
basis.

“Closing Date Financial Statements” means (a) (i) audited consolidated balance
sheets of the Parent as at the end of each of the 2015, 2016 and 2017 fiscal
years, and related statements of operations, comprehensive income (loss),
stockholders’ equity and cash flows of the Parent for each of the 2015, 2016 and
2017 fiscal years and (ii) audited condensed consolidated balance sheets of CBI
as at the end of each of the 2015, 2016 and 2017 fiscal years, and related
condensed consolidated statements of comprehensive income (loss), shareholders’
equity and cash flows of CBI for each of the 2015, 2016 and 2017 fiscal years
and (b) (i) an unaudited consolidated balance sheet of the Parent as at the end
of, and related statements of operations, comprehensive income (loss) and cash
flows of the Parent for, each fiscal quarter (and the corresponding quarter in
the prior fiscal year), other than the fourth fiscal quarter of the Parent’s
fiscal year, subsequent to the date of the most recent audited financial
statements of the Parent and ended more than 45 days prior to the Effective Date
and (ii) an unaudited condensed consolidated balance sheet of CBI as at the end
of, and related condensed consolidated statements of comprehensive income (loss)
and cash flows of CBI for, each fiscal quarter (and, in the case of the
statement of income and cash flows, the corresponding quarter in the prior
fiscal year), other than the fourth fiscal quarter of CBI’s fiscal year,
subsequent to the date of the most recent audited financial statements of the
Parent and ended more than 45 days prior to the Effective Date.

“Closing Leverage Ratio” means the Leverage Ratio as of the Effective Date after
giving effect to the consummation of the Transactions, including the use of the
proceeds of the Loans and the Senior Notes on the Effective Date.

“Closing Secured Leverage Ratio” means the Secured Leverage Ratio as of the
Effective Date after giving effect to the consummation of the Transactions,
including the

 

-12-



--------------------------------------------------------------------------------

use of the proceeds of the Loans and the Senior Notes on the Effective Date;
provided that $200,000,000.00 of Term Loans shall be disregarded for purposes of
calculating the Closing Secured Leverage Ratio.

“Co-Manager” means Standard Chartered Bank as a co-manager for the credit
facilities evidenced by this Agreement.

“Code” means the Internal Revenue Code of 1986 (or any successor legislation
thereto).

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted under any Collateral Document.

“Collateral Agency and Intercreditor Agreement” means that certain Collateral
Agency and Intercreditor Agreement dated as of the Effective Date, by and among
the Borrowers, the Parent, the other “Grantors” party thereto from time to time,
the Revolving and LC Administrative Agent, the Collateral Agent, the Term Loan
Administrative Agent and Lloyds as a Secured Debt Representative (as defined
therein) and the other financial institutions from time to time party thereto.

“Collateral Agent” has the meaning set forth in the Collateral Agency and
Intercreditor Agreement.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Cash Secured LC Cash Collateral Account Control Agreement and any other
document executed and delivered by a Loan Party granting or perfecting a Lien on
any of its property to secure payment of the Obligations.

“Commitment” means, with respect to each Lender, its LC Facility Commitment,
Revolving Commitment or Term Commitment.

“Commitment Fees” means, collectively with respect to each Lender, any Revolving
Commitment Fees or LC Facility Commitment Fees.

“Commitment Letter” means the debt commitment letter dated as of December 18,
2017 (as amended, restated, supplemented or otherwise modified from time to time
including any joinders executed in connection therewith), executed by the
Arrangers and the other committing Lenders party thereto.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning specified in Section 6.1(c).

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Parent and its Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents.

 

-13-



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Parent and its Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of Long-Term Indebtedness.

“Consolidated Excess Cash Flow” means, for any Fiscal Year, an amount (if
positive) equal to:

(a)    the sum, without duplication, of the amounts for such Fiscal Year of
(i) Consolidated Net Income (excluding the cumulative effect of a change in
accounting principles during the applicable period), plus (ii) to the extent
reducing Consolidated Net Income, the sum, without duplication, of amounts for
(A) income, value added and similar Taxes and (B) non-cash charges, including
for depreciation and amortization (excluding any such non-cash charge to the
extent that it represents an accrual or reserve for potential cash outlay in any
future period or amortization of a prepaid cash gain that was paid in a prior
period), plus (iii) the Consolidated Working Capital Adjustment for such Fiscal
Year, minus

(b)    the sum, without duplication, of (i) the amounts for such Fiscal Year
paid from Internally Generated Cash of (A) scheduled repayments of Indebtedness
for borrowed money and scheduled repayments of obligations under Capital Leases
(excluding any interest expense portion thereof), and (B)(1) the aggregate
amount of Capital Expenditures made by the Parent and its Subsidiaries in cash
during such Fiscal Year and (2) the aggregate consideration required to be paid
in cash by the Parent and its Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such Fiscal Year
relating to Capital Expenditures to be consummated or made during the
immediately succeeding Fiscal Year following such Fiscal Year (provided that to
the extent the aggregate amount actually utilized to make such Capital
Expenditures during such immediately succeeding Fiscal Year is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Consolidated Excess Cash Flow at the end of such immediately
succeeding Fiscal Year), (C) the aggregate amount of Restricted Payments and
Investments made in reliance on clauses (d), (k), (e), (m) and (r) of
Section 8.5 by the Parent and its Restricted Subsidiaries in cash during such
Fiscal Year, (D) the aggregate amount of prepayments of Junior Priority
Indebtedness pursuant to Section 8.20(c)(y) and (E) the aggregate amount
actually paid by the Parent and its Restricted Subsidiaries in cash during the
applicable period on account of Acquisitions permitted under Section 8.3, plus
(ii) the sum of (A) other non-cash gains increasing Consolidated Net Income for
such period (excluding any such non-cash gain to the extent it represents the
reversal of an accrual or reserve for potential cash gain in any prior period),
(B) to the extent increasing Consolidated Net Income, the income of any
Restricted Subsidiary to the extent that the declaration or payment of dividends
or similar distributions or transfers or loans by such Restricted Subsidiary of
that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Restricted Subsidiary; provided that

 

-14-



--------------------------------------------------------------------------------

Consolidated Excess Cash Flow shall be increased by the amount of dividends or
other distributions or other payments actually paid in cash (or to the extent
converted into cash) or Cash Equivalents to the Parent or a Subsidiary Guarantor
during the applicable period to the extent not already included therein, (C) to
the extent increasing Consolidated Net Income, the income of any Person (other
than a Subsidiary) in which any other Person (other than the Parent or its
Subsidiaries) has a joint interest, except of the amount of dividends or other
distributions actually paid to Parent or any of its Subsidiaries by such Person
during the applicable period, (D) the Net Cash Proceeds of any Specified Asset
Sale or any Insurance/Condemnation Event and (E) the aggregate amount actually
paid in cash by the Parent and its Subsidiaries in respect of income, value
added and similar Taxes for such Fiscal Year. As used in this clause (b),
“scheduled repayments of Indebtedness” does not include mandatory prepayments or
voluntary prepayments.

Notwithstanding the foregoing, “Consolidated Excess Cash Flow” for the Fiscal
Year ending December 31, 2018 shall be calculated commencing with the first full
fiscal quarter ending after the Effective Date.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Parent and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination,
Consolidated Current Assets of the Borrower and its Restricted Subsidiaries less
Consolidated Current Liabilities of the Parent and its Restricted Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition, the designation of any Unrestricted Subsidiary as a
Restricted Subsidiary or any Restricted Subsidiary as an Unrestricted Subsidiary
during such period; provided that there shall be included with respect to any
Permitted Acquisition during such period an amount (which may be a negative
number) by which the Consolidated Working Capital of the Person acquired in such
Permitted Acquisition as at the time of such acquisition exceeds (or is less
than) the Consolidated Working Capital of such Person at the end of such period,
and (ii) there shall be included with respect to any Unrestricted Subsidiary
that is designated as a Restricted Subsidiary during such period an amount
(which may be a negative number) by which the Consolidated Working Capital
gained in such designation as at the time of such designation exceeds (or is
less than) Consolidated Working Capital at the end of such period (in each case,
substituting the Person acquired or such designated Restricted Subsidiary for
the Parent and its Restricted Subsidiaries in the calculation of such acquired
Consolidated Working Capital).

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the by-laws,
operating agreement or partnership agreement (or the equivalent governing
documents) of such Person.

 

-15-



--------------------------------------------------------------------------------

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

“Contingent Obligation” as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition of
another Person, or to make payment on behalf of another Person other than for
value received. The amount of any Contingent Obligation shall be equal to the
present value of (x) the portion of the stated or determinable obligation so
guaranteed or otherwise supported, in the case of known obligations, and (y) the
maximum reasonably anticipated liability of such Person in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding the Loan Documents) to which such Person is a party
or by which it or any of its property is bound.

“Control Agreement” means an agreement of the type described in Section 5.13 or
Section 5.14 of the Pledge and Security Agreement, as applicable.

“CRR” means Regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No 648/2012.

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(a)    Liens with respect to the payment of Taxes, assessments or governmental
charges, including any netting or set-off, arising as a result of the existence
of a fiscal unity (fiscale eenheid) for Dutch tax purposes, in each case that
are not yet due

 

-16-



--------------------------------------------------------------------------------

or that are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves or other appropriate provisions are being
maintained to the extent required by GAAP and, in the case of any Collateral,
there is no material risk of forfeiture of such property;

(b)    Liens of landlords arising by statute or lease contracts entered into in
the ordinary course, inchoate, statutory or construction liens, maritime liens
and liens of suppliers, mechanics, carriers, materialmen, warehousemen,
producers, operators or workmen and other liens imposed by law created in the
ordinary course of business for amounts not yet due or that are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained to the extent
required by GAAP;

(c)    liens, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits, assessments, statutory obligations or other similar
charges or to secure the performance of bids, tenders, sales, leases, contracts
(other than for the repayment of borrowed money) or in connection with surety,
appeal, customs or performance bonds or other similar instruments;

(d)    encumbrances arising by reason of zoning restrictions and other
restrictions on use imposed by any Governmental Authority, easements, licenses,
reservations, covenants, rights-of-way, restrictions and other similar
encumbrances on the Real Property, and minor defects in the chain of title, not
materially interfering with the ordinary conduct of the business conducted at
such Real Property by the Parent or any of its Subsidiaries as currently used;

(e)    encumbrances arising under leases or subleases of, or other use or
occupancy agreements for, the Real Property or to which such leases, subleases
or other occupancy agreements are subject, that do not, individually or in the
aggregate, materially interfere with the ordinary conduct of the business
conducted at such Real Property by the Parent or any of its Subsidiaries as
currently conducted;

(f)    Liens arising under any indenture or other instrument governing similar
term Indebtedness, in each case that is permitted pursuant to the terms of
Section 8.1 hereof, to secure obligations in favor of the trustee, agent or
representative under such indenture or other instrument; provided that such
Liens (i) are solely for the benefit of the trustees, agents or representatives
in their capacities as such, (ii) do not secure indebtedness for borrowed money
and (iii) are not for the benefit of the holders of or lenders under such
Indebtedness;

(g)    liens, pledges or deposits relating to escrows established in connection
with the purchase or sale of property otherwise permitted hereunder and the
amounts secured thereby shall not exceed the aggregate consideration in
connection with such purchase or sale (whether established for an adjustment in
purchase price or liabilities, to secure indemnities, or otherwise); and

 

-17-



--------------------------------------------------------------------------------

(h)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Parent or any Restricted Subsidiary of the Parent, in each
case granted in the ordinary course of business in favor of the bank or banks
with which such accounts are maintained, securing amounts owing to such bank
with respect to cash management and operating account arrangements, including
those involving pooled accounts and netting arrangements; provided that, unless
such Liens are non-consensual and arise by operation of law, in no case shall
any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

“Defaulting Lender” means, subject to Section 2.23(b), any Lender that, as
determined by the Revolving and LC Administrative Agent:

(a)    has failed to perform any of its funding obligations hereunder, including
in respect of its Loans or its participations in respect of Letters of Credit,
within three Business Days of the date required to be funded by it hereunder
unless such Lender notifies the Applicable Administrative Agent and the Parent
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied;

(b)    has notified the Parent, a Borrower, an Administrative Agent or any
Lender that it does not intend to comply with its funding obligations hereunder
or has made a public statement to that effect with respect to its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Lender’s
funding obligations hereunder and states that such position is based on such
Lender’s good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied);

(c)    has failed, within three Business Days after delivery of a request in
writing by the Revolving and LC Administrative Agent, to confirm in a manner
satisfactory to such Administrative Agent that it will comply with its funding
obligations hereunder;

(d)    has, or has a direct or indirect parent company that has, other than via
an Undisclosed Administration, (i) become the subject of a proceeding under any
Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its

 

-18-



--------------------------------------------------------------------------------

business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; or

(e)    has, or has a direct or indirect parent company that has, become the
subject of a Bail-In Action;

provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

“Depositary Bank” has the meaning set forth in the Cash Secured LC Cash
Collateral Account Control Agreement.

“Disqualified Lender” means (a) those banks, financial institutions and other
institutional lenders separately identified in writing by the Parent to each of
Barclays, CA CIB and GS prior to December 18, 2017 and (b) any competitors of
the Parent or its subsidiaries that are operating companies, were separately
identified in writing by the Parent to each of Barclays, CA CIB and GS prior to
the Execution Date and are separately identified in writing to each
Administrative Agent by the Parent from time to time on or after the Execution
Date and all such competitors’ respective affiliates that are clearly
identifiable on the basis of such affiliate’s name (in each case other than bona
fide debt funds that are affiliates of competitors of the Parent or its
respective Subsidiaries). Discharge of First Priority Claim” has the meaning set
forth in the Senior Intercreditor Agreement.

“Disqualified Stock” means with respect to any Person, any Stock of such Person
that, by its terms, (or by the terms of any related agreement or of any Security
into which it is convertible or for which it isputtable or exchangeable) (in
each case, at the option of the holder thereof) is, or upon the happening of any
event or the passage of time would be, required to be redeemed by such Person at
the option of the holder thereof, or, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is exchangeable for
Indebtedness of such Person, or is redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
Scheduled Term Maturity Date (other than any preferred stock of the Parent
issued and outstanding on the Amendment No. 1 Effective Date and any amendments
thereto after the Amendment No. 1 Effective Date that do not add a mandatory
redemption or right to exchange into Indebtedness of such Person at the option
of the holder thereof in whole or in part on or prior to the date that is 91
days after the Scheduled Term Maturity Date).

“Documentation Agent” means each of Goldman Sachs Bank USA, ABN AMRO Capital USA
LLC, MUFG Bank, Ltd. Royal Bank of Canada and Standard Chartered Bank, as a
co-documentation agent for the credit facilities evidenced by this Agreement.

“Dollar Equivalent” means with respect to any Alternative Currency at the time
of determination thereof, the equivalent of such currency in Dollars determined
by using the

 

-19-



--------------------------------------------------------------------------------

rate of exchange quoted by (a) in the case the payment and reimbursement of a
drawing under a Letter of Credit issued in an Alternative Currency, the Issuer
of such Letter of Credit and (b) in all other cases, CA CIB in New York, New
York at 11:00 a.m. (New York time) on the date of determination to prime banks
in New York for the spot purchase in the New York foreign exchange market of
such amount of Dollars with such Alternative Currency.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” from time to time to the
Parent and the Applicable Administrative Agent.

“Dutch Loan Party” means any Loan Party which is incorporated or established in
the Netherlands.

“EBITDA” means, for the Fiscal Quarters ended June 30, 2017, September 30, 2017,
and December 31, 2017, $271,800,000.00, $349,300,000.00 and $257,800,000.00,
respectively, for the Fiscal Quarter ended March 31, 2018, $267,200,000.00, and
for all other Fiscal Quarters for any Fiscal Quarter means:

(a)    Consolidated Net Income for such period; plus

(b)    the sum of, in each case to the extent deducted in the calculation of
such Consolidated Net Income, but without duplication:

(i)    any provision for income Taxes;

(ii)    Interest Expense;

(iii)    depreciation expense;

(iv)    amortization of intangibles or financing or acquisition costs;

(v)    any aggregate net loss from the sale, exchange or other disposition of
any property, plant or equipment or any Stock of any Restricted Subsidiary by
the Parent or its Restricted Subsidiaries;

(vi)    dry dock amortization expense;

(vii)    [Reserved];

(vii)     (viii) any fee or other expense (including expenses for counsels and
advisors) of the Parent or any Restricted Subsidiary relating to (a) the
negotiation, preparation, execution and delivery of this Agreement and the other
Loan Documents, or granting or perfecting any Lien purported to be granted
thereunder (including expenses for counsels) or (b) the Transactions, (b) the

 

-20-



--------------------------------------------------------------------------------

Transactions, and (c) transactions permitted hereunder, including any asset
sales, debt issuances, restructurings and reorganizations involving the Parent
or any Restricted Subsidiary;

(ix)    any fee or other expense of the Parent or any Restricted Subsidiary
relating to Acquisitions or issuances of Indebtedness permitted under this
Agreement (whether or not consummated).

(x)    for any period from the Effective Date (or, in respect of CBI and its
Subsidiaries following the consummation of the Business Combination, for any
period from April 1, 2018) through March 31, 2019, any charges for the Focus
Four Projects during such Fiscal Quarter, except that such amount may not exceed
$75,000,000 in any Fiscal Quarter or $200,000,000 in the aggregate;

(xi)    (A) for the first full Fiscal Quarter ending after the Effective Date,
four times, (B) for the first two full Fiscal Quarters ending after the
Effective Date, two times, (C) for the first three full Fiscal Quarters ending
after the Effective Date, 4/3 times, and (D) for any other four Fiscal Quarter
period ending on or before June 30, 2019, any quantifiable and demonstrable
ongoing costs savings resulting from the Business Combination including but not
limited to actual headcount reductions, contractually reduced lease or occupancy
expense, reduced audit expenses, and reduced combined insurance expense during
such period (and excluding, for the avoidance of doubt, charges added back
pursuant to clause (x));

(viii)     (xii) each of the following to the extent it represents a non-cash
charge or a non-cash loss: (A) pension amortization expense and any loss related
to pension obligations; (B) stock-based compensation expense; (C) impairment of
plant, property, and equipment (other than net losses from sale), intangible
assets and goodwill; and (D) equity in losses of unconsolidated Affiliates;

(xiii)    for any period from the Effective Date (or, in respect of CBI and its
Subsidiaries following the consummation of the Business Combination, for any
period from April 1, 2018) through the Fiscal Quarter ending June 30, 2019, any
fee, expense or charge related to actions taken to achieve the cost synergies;
and (xiv) for any period from the Effective Date (or, in respect of CBI and its
Subsidiaries following the consummation of the Business Combination, for any
period from April 1, 2018) through the Fiscal Quarter ending June 30, 2019, and

(ix)     legal expense or settlements incurred not to exceed $175,000,000 in the
aggregate for any four Fiscal Quarter period; minus

 

-21-



--------------------------------------------------------------------------------

(c)    the sum of, in each case to the extent included in the calculation of
such Consolidated Net Income, but without duplication:

(i)    any credit for income Tax;

(ii)    non-cash interest income;

(iii)    any other non-cash gains or income which have been added in determining
Consolidated Net Income, including (A) equity in income of nonconsolidated
Affiliates and (B) any gain related to pension obligations;

(iv)    the income of any Restricted Subsidiary that is not a Guarantor to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by such Restricted Subsidiary of that income is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Restricted Subsidiary;

(v)    [Reserved];reserved];

(vi)    the income of any Unrestricted Subsidiary or any Person (other than a
Restricted Subsidiary) in which any other Person (other than the Parent or a
Wholly-Owned Restricted Subsidiary or any director or other Person holding
qualifying shares in accordance with applicable law) has an interest, except
without duplication, (A) to the extent of the amount of dividends or other
distributions or transfers or loans actually paid to the Parent or a
Wholly-Owned Restricted Subsidiary by such Unrestricted Subsidiary or Person
during such period and (B) in the case of Joint Ventures, equity in the earnings
of the Joint Venture; and

(vii)    any aggregate net gains from the sale, exchange or other disposition of
property, plant, or equipment or Stock of a Subsidiary by the Parent or its
Subsidiaries.

EBITDA for a consecutive four-quarter period shall be calculated after giving
effect, on a pro forma basis, to Acquisitions made by the Parent or its
Restricted Subsidiaries during such period and the sale, exchange or other
disposition of business units by the Parent or its Restricted Subsidiaries out
of the ordinary course of business during such period (and subsequent to such
period and on or before the date of incurrence of the Indebtedness giving rise
to the need to calculate the Leverage Ratio or the Secured Leverage Ratio) as if
such Acquisitions or sale, exchange or other disposition occurred on the first
day of the period so long as the Parent provides to each Administrative Agent
reconciliations and other detailed information relating to adjustments to the
relevant financial statements (including copies of financial statements of the
Person or assets acquired in such Acquisition) used in computing EBITDA (and the
relevant elements thereof) sufficient to demonstrate such pro forma calculations
in reasonable detail. For purposes of this paragraph, the Business Combination
shall be an “Acquisition”.

 

-22-



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is the parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning set forth in Section 3.2.

“Eligible Assignee” means (a) with respect to an assignment of a Term Commitment
or Term Loans, an Eligible Term Assignee, (b) with respect to an assignment of
an LC Facility Commitment or Letter of Credit Obligations, an Eligible LC
Assignee and (c) with respect to an assignment of a Revolving Commitment or
Revolving Loans, an Eligible Revolving Assignee.

“Eligible LC Assignee” means (a) an LC Lender or any Affiliate of an LC Lender
or an Approved Fund with respect to an LC Lender, (b) a commercial bank having
total assets in excess of $5,000,000,000.00, (c) a finance company, insurance
company or any other financial institution or fund, in each case reasonably
acceptable to the Revolving and LC Administrative Agent and regularly engaged in
making, purchasing or investing in loans and having a net worth, determined in
accordance with GAAP, in excess of $500,000,000.00 or, to the extent net worth
is less than such amount, a finance company, insurance company, other financial
institution or fund, reasonably acceptable to the Revolving and LC
Administrative Agent, each Issuer and the Borrowers (which consent shall, in
each case, not be unreasonably withheld or delayed) or (d) a savings and loan
association or savings bank organized under the laws of the United States or any
State thereof having a net worth, determined in accordance with GAAP, in excess
of $250,000,000.00; provided that the term Eligible LC Assignee shall exclude
any competitor of the Parent or any of its Subsidiaries that is primarily
engaged in an Eligible Line of Business and that has been specifically
identified as such in writing by the Borrowers to the Revolving and LC
Administrative Agent, which such exclusion shall not apply retroactively to
exclude or disqualify any parties that have previously acquired an assignment or
participation interest in an LC Facility Commitment or Letter of Credit
Obligations.

“Eligible Line of Business” means the businesses and activities engaged in by
the Parent and its Subsidiaries on the Effective Date (after giving effect to
the Business Combination), any other businesses or activities reasonably related
or incidental thereto

 

-23-



--------------------------------------------------------------------------------

and any other businesses that, when taken together with the existing businesses
of the Parent and its Subsidiaries, are immaterial with respect to the assets
and liabilities of the Parent and its Subsidiaries, taken as a whole.

“Eligible Term Assignee” means (a) a Term Lender or any Affiliate of a Term
Lender or an Approved Fund with respect to a Term Lender and (b) any other
Person (other than, the case of each of clauses (a) and (b), (i) a natural
person, or (ii) the Parent, any Subsidiary of the Parent or any other Affiliate
of the Parent or (iii) a Disqualified Lender).

“Eligible Revolving Assignee” means (a) a Revolving Lender or any Affiliate of a
Revolving Lender or an Approved Fund with respect to a Revolving Lender, (b) a
commercial bank having total assets in excess of $5,000,000,000.00, (c) a
finance company, insurance company or any other financial institution or fund,
in each case reasonably acceptable to the Revolving and LC Administrative Agent
and the Swing Loan Lender and regularly engaged in making, purchasing or
investing in loans and having a net worth, determined in accordance with GAAP,
in excess of $500,000,000.00 or, to the extent net worth is less than such
amount, a finance company, insurance company, other financial institution or
fund, reasonably acceptable to the Revolving and LC Administrative Agent, the
Swing Loan Lender, each Issuer and the Borrowers (which consent shall, in each
case, not be unreasonably withheld or delayed) or (d) a savings and loan
association or savings bank organized under the laws of the United States or any
State thereof having a net worth, determined in accordance with GAAP, in excess
of $250,000,000.00; provided that the term Eligible Revolving Assignee shall
exclude any competitor of the Parent or any of its Subsidiaries that is
primarily engaged in an Eligible Line of Business and that has been specifically
identified as such in writing by the Borrowers to the Revolving and LC
Administrative Agent, which such exclusion shall not apply retroactively to
exclude or disqualify any parties that have previously acquired an assignment or
participation interest in a Revolving Commitment or Revolving Loan.

“Eligible Line of Business” means the businesses and activities engaged in by
the Parent and its Subsidiaries on the Effective Date (after giving effect to
the Business Combination), any other businesses or activities reasonably related
or incidental thereto and any other businesses that, when taken together with
the existing businesses of the Parent and its Subsidiaries, are immaterial with
respect to the assets and liabilities of the Parent and its Subsidiaries, taken
as a whole.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Parent, any of its Subsidiaries, any
Guarantor or any of their respective ERISA Affiliates.

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
1801 et seq.); the Federal Insecticide, Fungicide, and

 

-24-



--------------------------------------------------------------------------------

Rodenticide Act, as amended (7 U.S.C. § 136 et seq.); the Resource Conservation
and Recovery Act, as amended (42 U.S.C. § 6901 et seq.); the Toxic Substance
Control Act, as amended (15 U.S.C. § 2601 et seq.); the Clean Air Act, as
amended (42 U.S.C. § 7401 et seq.); the Federal Water Pollution Control Act, as
amended (33 U.S.C. § 1251 et seq.); the Occupational Safety and Health Act, as
amended (29 U.S.C. § 651 et seq.); the Safe Drinking Water Act, as amended (42
U.S.C. § 300f et seq.); the Oil Pollution Act of 1990; and each of their state
and local counterparts or equivalents.

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
in each case relating to and resulting from the past, present or future
operations of, or ownership of property by, such Person or any of its
Subsidiaries.

“Environmental Lien” means any Lien in favor of any Governmental Authority
pursuant to any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Parent, any of its
Subsidiaries or any Guarantor within the meaning of Section 414(b), (c), (m) or
(o) of the Code. Any former ERISA Affiliate of the Parent, any of its
Subsidiaries or any Guarantor shall continue to be considered an ERISA Affiliate
of the Parent, such Subsidiary or such Guarantor within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Parent, such Subsidiary or such Guarantor and with respect to liabilities
arising after such period for which the Parent, such Subsidiary or such
Guarantor could be liable under the Code or ERISA.

“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c) of ERISA with respect to a Title IV Plan, (b) the withdrawal of the
Parent, any of its Subsidiaries, any Guarantor or any ERISA Affiliate from a
Title IV Plan subject to Section 4063 or Section 4064 of ERISA during a plan
year in which any such entity was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or the termination of any such Title IV Plan
resulting, in either case, in a material liability to any such entity, (c) the
“complete or partial withdrawal” (within the meaning of Sections 4203 and 4205
of ERISA) of the Parent, any of its Subsidiaries, any Guarantor or any ERISA
Affiliate from any Multiemployer Plan where the Withdrawal Liability could
reasonably be expected to exceed $15,000,000.00 (individually or in the
aggregate), (d) notice of reorganization, insolvency, intent to terminate or
termination of a Multiemployer Plan is received by the Parent, any of its
Subsidiaries, any Guarantor or any ERISA Affiliate, (e) the filing of a

 

-25-



--------------------------------------------------------------------------------

notice of intent to terminate a Title IV Plan under Section 4041(c) of ERISA or
the treatment of a plan amendment as a termination under Section 4041(e) of
ERISA, where such termination constitutes a “distress termination” under
Section 4041(c) of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan by the PBGC, (g) the failure to make any required contribution to
a Title IV Plan or Multiemployer Plan or to meet the minimum funding standard of
Section 412 of the Code (in either case, whether or not waived in accordance
with Section 412(c) of the Code), (h) the determination that any Title IV Plan
is in “at-risk status” (within the meaning of Section 430 of the Code or
Section 303 of ERISA) or that a Multiemployer Plan is in “endangered status”,
“seriously endangered” or “critical status” (within the meaning of Section 432
of the Code or Section 305 of ERISA), (i) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan or the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, (j) the imposition of liability on the Parent, any of its
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates pursuant
to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, (k) the imposition of a Lien upon the Parent, any of
its Subsidiaries, any Guarantor or any ERISA Affiliate pursuant to
Section 436(f) or Section 430(k) of the Code or Section 303(k) of ERISA, (l) the
occurrence of an act or omission which could reasonably be expected to give rise
to the imposition on the Parent, any Borrower, any of their respective
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates of
fines, penalties, Taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any “employee pension plan” (within the meaning of Section 3(2) of ERISA) or
(m) receipt from the IRS of notice of the failure of any employee pension plan
that is intended to be qualified under Section 401(a) of the Code) to qualify
under Section 401(a) of the Code, or the failure of any trust forming part of
any such employee pension plan to qualify for exemption from taxation under
Section 501(a) of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” from time to time to
the Borrowers and the Applicable Administrative Agent.

“Eurodollar Rate” means, for any Interest Period, a fluctuating rate per annum
equal to (x) the rate per annum determined by the Applicable Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the beginning of such Interest Period to be the London interbank
offered rate for such Interest Period, as currently published on the applicable
Reuters screen page (or such other commercially available source providing such
quotation of such rate as may be designated by the Applicable Administrative
Agent from time to time) for a period equal to such Interest Period, or (y) if
the rate in clause (x) above does not appear on such page or service or if such
page or service is not available, the rate per annum determined by the
Applicable

 

-26-



--------------------------------------------------------------------------------

Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period to be the
offered rate for a period equal to such Interest Period on such other page or
other service which displays an average London interbank offered rate (the
preceding clauses (x) and (y), the “LIBO Screen Rate”); provided that at no time
will the Eurodollar Rate (a) with respect to the Term Facility be deemed to be
less than 1.00% per annum or (b) with respect to the Revolving Facility and the
LC Facility, 0% per annum.

“Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.1.

“Excepted Consent” means, at any time, any consent, authorization, approval,
filing or registration with or from any non-U.S. Governmental Authority that is
listed on Schedule 7.14 with respect to which the time periods set forth
opposite each such item or action on Schedule 7.14 (or such longer period
permitted by each Administrative Agent in its sole discretion) have not expired.

“Exchangeable Notes” means that certain exchangeable note issued by McDermott
Technology, B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, which will be mandatorily exchangeable for shares of common stock
of the Parent as more fully described in the Parent Registration Statement,
together with the legacy notes into which such exchangeable note will split in
one or more transactions as more fully described in the Parent Registration
Statement.

“Excluded Subsidiary” means, at any time, (a) any non-U.S. Subsidiary if at such
time such Subsidiary’s Guarantee is prohibited by (x) any Governmental Authority
with authority over such non-U.S. Subsidiary or (y) applicable law or regulation
or analogous restriction, or such Subsidiary’s Guarantee would result in a
substantial risk to the officers or directors of such Subsidiary or a civil or
criminal liability and (b) any non-U.S. Subsidiary under circumstances where
each of the Administrative Agents determine in their sole discretion (in
consultation with the Parent) that the cost, burden, difficulty or consequence
of providing such Guarantee at such time is excessive in relation to the value
afforded thereby.

“Excluded Swap Obligations” means, with respect to any Loan Party (other than
the Parent and the Borrowers), any Swap Obligation entered into after the
Effective Date if, and to the extent that, after giving effect to the keepwell
agreement in Section 2 of the Guaranty Agreement and any other “keepwell,
support, or other agreement” among the Loan Parties for purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act, all or a portion of the
Guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible

 

-27-



--------------------------------------------------------------------------------

contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation entered into after the Effective Date arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender, Issuer or Administrative Agent or required to be withheld or deducted
from a payment to a Lender, Issuer or Administrative Agent: (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Lender, Issuer or
Administrative Agent being organized under the laws of, or having its principal
office or, in the case of any Lender, its aA pplicable lLending oO ffice located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes (other than U.S. withholding Taxes to the extent such Taxes
(A) would not be imposed or payable (including, without limitation, as the
result of an applicable income Tax treaty that otherwise would reduce or
eliminate the Tax) if any Borrower was a United States person within the meaning
of Section 7701(a)(30) of the Code or (B) are imposed with respect to payments
from any United States person to the Borrowers) imposed on payments to or for
the account of such Lender under the Loan Documents pursuant to a law in effect
on the Effective Date or the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Parent or a Borrower) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.19, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Lender, Issuer or
Administrative Agent’s failure to comply with Section 2.19(e) (other than if
such failure is due to a change in any applicable Requirement of Law occurring
after the date on which a form originally was required to be provided) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Excluded Vessel” means, at any time, a marine vessel subject to a Lien
permitted under Section 8.2(d), 8.2(e) or 8.2(m).

“Execution Date” has the meaning specified in Section 3.1.

“Existing Cash Secured Letters of Credit” means each letter of credit listed on
Part C of Schedule VI hereto, regardless of applicant listed thereon.

“Existing LC Facility Letters of Credit” means each letter of credit listed on
Part B of Schedule VI hereto, regardless of applicant listed thereon.

“Existing Letters of Credit” means each letter of credit listed on Schedule VI
hereto, regardless of the applicant listed thereon.

 

-28-



--------------------------------------------------------------------------------

“Existing Parent Credit Agreement” means the Credit Agreement dated as of
June 30, 2017 among the Parent, as borrower, CA CIB, as administrative agent and
collateral agent and the lenders and other parties party thereto.

“Existing Revolving Letters of Credit” means each letter of credit listed on
Part A of Schedule VI hereto, regardless of applicant listed thereon.

“Exposure” means, collectively, Revolving Exposure, LC Facility Exposure and
Term Exposure.

“Extended Letter of Credit” has the meaning specified in Section 2.7(b).

“Extending Lenders” has the meaning specified in Section 2.25(a).

“Extension Agreement” means an amendment to this Agreement, in form and
substance reasonably satisfactory to each Administrative Agent, the Parent and
the Borrowers, among the Parent, each Borrower, each Administrative Agent and
each Extending Lender, effecting one or more Extension Permitted Amendments and
such other amendments hereto and to the other Loan Documents as may be required
or advisable to effect the transactions contemplated by Section 2.25.

“Extension Offer” has the meaning specified in Section 2.25(a).

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.25, providing for an extension of the Applicable Maturity Date
applicable to the Applicable Loans and/or Applicable Commitments being extended
pursuant to Section 2.25 of the Extending Lenders (such Applicable Loans and/or
Applicable Commitments being referred to as the “Extended Loans” and “Extended
Commitments”, respectively) and, which may also provide for the following with
respect to any such Extended Loans or Extended Commitments:

(a)    an increase or decrease in the rate of interest accruing on such Extended
Loans,

(b)    in the case of Extended Loans that constitute Term Loans, a modification
of the scheduled amortization applicable thereto, provided that the weighted
average life to maturity of such Extended Loans shall be no shorter than the
remaining weighted average life to maturity (determined at the time of the
effectiveness of such amendment) of the Applicable Loans a portion or all of
which are being extended by such Extended Loans,

(c)    a modification of voluntary or mandatory prepayments applicable thereto
(including prepayment premiums and other restrictions thereon), provided that
such requirements may provide that such Extended Loans may participate in any
mandatory prepayments on a pro rata basis (or on a basis that is less than pro
rata) with the Applicable Loans, but may not provide for prepayment requirements
that are more favorable to the Extending Lenders than those applicable to the
Applicable Loans,

 

-29-



--------------------------------------------------------------------------------

(d)    an increase in the fees payable to, or the inclusion of new fees to be
payable to, the Extending Lenders in respect of such Extension Offer or their
Extended Loans or Extended Commitments, and/or

(e)    an addition of any affirmative or negative covenants applicable to the
Parent, the Borrowers and the Subsidiaries, provided that any such additional
covenant with which the Parent, the Borrowers and/or the Restricted Subsidiaries
shall be required to comply prior to the latest Applicable Maturity Date in
effect immediately prior to such Extension Permitted Amendment for the benefit
of the Extending Lenders providing such Extended Loans or Extended Commitments
shall also be for the benefit of all other Applicable Lenders.

“Facility” means each of the Revolving Facility, the LC Facility and the Term
Facility.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party; provided that for any determination of Fair Market Value for a
Mortgaged Vessel in connection with an Asset Sale to be made pursuant to
Section 8.4(g), (h) or (i) in which the Fair Market Value of the properties
disposed of in such Asset Sale exceeds $10,000,000.00, the Borrowers shall
provide evidence reasonably satisfactory to each Administrative Agent with
respect to the calculation of such Fair Market Value; provided that if any
appraisal of a marine vessel contains a range of values for such marine vessel,
the “Fair Market Value” of such marine vessel shall be deemed to be an amount
equal to the midpoint of such range.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted by a Governmental Authority pursuant to
any intergovernmental agreement, treaty or convention among Governmental
Authorities entered into in connection with the implementation of the foregoing.

“Federal Funds Rate” means for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided that if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the immediately preceding Business Day as so published on
the next succeeding Business Day; provided, further, that if no such rate is
published on such next succeeding Business Day, the Applicable Administrative
Agent may, in its discretion, determine the Federal Funds Rate for such day by
reference to the average rate charged to the Applicable Administrative Agent on
such day on such transactions as determined by such Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

 

-30-



--------------------------------------------------------------------------------

“FEMA” has the meaning set forth in Section 7.5.

“Flood Hazard Property” means any Mortgaged Property on which a “Building” or a
“Manufactured (Mobile) Home” (in each case, as defined in the applicable Flood
Insurance Regulation) is located that is in an area designated by the Federal
Emergency Management Agency as having special flood or mudslide hazards.

“Final Satisfaction Date” shall be the date on which each of the following have
occurred: (a) all Obligations have been paid or otherwise satisfied in full
(other than in respect of any contingent indemnification or expense
reimbursement obligations for which no claim has been asserted), (b) all
Commitments have terminated or expired and the obligations of the Issuers to
issue Letters of Credit hereunder have terminated and (c) each Letter of Credit
has expired or has been cash collateralized, back-stopped or secured to the
satisfaction of the applicable Issuers.

“Financial Letter of Credit” means a Letter of Credit other than a Performance
Letter of Credit.

“Financial Statements” means the financial statements of the Parent and its
Subsidiaries delivered in accordance with Section 3.2(b) or Section 6.1.

“Fiscal Quarter” means the fiscal quarter of the Parent ending on March 31,
June 30, September 30 or December 31 of the applicable Fiscal Year, as
applicable.

“Fiscal Year” means the fiscal year of the Parent, which is the same as the
calendar year.

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) EBITDA to (b) the sum of (i) Interest Expense, (ii) the aggregate
principal amount of all regularly scheduled principal payments (not including
any voluntary or contingent mandatory prepayments for any Indebtedness) or
scheduled redemptions or similar acquisitions for value in respect of
outstanding Indebtedness for borrowed money made by the Parent and any
Restricted Subsidiary and (iii) the aggregate amount of Federal, state, local
and foreign income Taxes paid in cash, in each case, of or by the Parent and its
Restricted Subsidiaries, in each case for the items listed in clauses (a) and
(b) above, for the most recently ended four Fiscal Quarter period for which
financial statements have been delivered pursuant to Section 6.1(a) or (b).

“Focus Four Projects” means the “Focus Four Projects” identified in the
Information Memorandum.Flood Hazard Property” means any Mortgaged Property on
which a “Building” or a “Manufactured (Mobile) Home” (in each case, as defined
in the applicable Flood Insurance Regulation) is located that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Fronted Letters of Credit” means each Revolving Letter of Credit and each LC
Facility Letter of Credit.

 

-31-



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Revolving Issuer, such Defaulting Lender’s Ratable Portion of the
outstanding Revolving Letter of Credit Obligations of such Revolving Issuer,
other than Revolving Letter of Credit Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or cash collateralized in accordance with the terms hereof and (b) with
respect to any LC Facility Issuer, such Defaulting Lender’s Ratable Portion of
the LC Facility Outstandings of such LC Facility Issuer, other than LC Facility
Letter of Credit Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other LC Lenders or cash collateralized in
accordance with the terms hereof and (c) with respect to the Swing Loan Lender,
if a Revolving Lender is a Defaulting Lender, such Defaulting Lender’s Ratable
Portion of Swing Loans other than Swing Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or
repaid in accordance with the terms hereof.

“Fronting Fee” means the Fronting Fee specified in Section 2.15(c)(i).

“Fund” means any Person (other than a natural person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“G-20 Countries” means Argentina, Australia, Brazil, Canada, China, the European
Union, France, Germany, India, Indonesia, Italy, Japan, Mexico, Russia, Saudi
Arabia, South Africa, South Korea, Turkey, the United Kingdom, and the United
States of America.

“Global Intercompany Note” means the global intercompany note substantially in
the form of Exhibit G hereto.

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, including any central bank (including any
supra-national bodies such as the European Union or the European Central Bank).

“GS” means Goldman Sachs Bank USA.

“Guarantee” means (a) in the case of the Parent, each Borrower and each other
Subsidiary Guarantor, the guarantees of the Obligations contained in the
Guaranty Agreement and (b) additionally in the case of the Parent, the guarantee
of the Obligations contained in Article XII of this Agreement.

“Guarantor” means the Parent and each Subsidiary of the Parent (including each
Borrower) that has guaranteed the Obligations pursuant to the Guaranty
Agreement, until such time as such Subsidiary ceases to guarantee the
Obligations pursuant to the terms of any such agreement. As of the Effective
Date, the Parent, each Borrower and each Subsidiary listed on Schedule V hereto
is a Guarantor.

 

-32-



--------------------------------------------------------------------------------

“Guaranty Agreement” means, collectively, (a) the Guaranty Agreement executed by
the Borrowers and certain other Subsidiary Guarantors in favor of the
AdministrativeCollateral Agents on the Effective Date and (b) any other guaranty
agreement executed and delivered by any Restricted Subsidiary in form and
substance satisfactory to each Administrative Agent, pursuant to which such
Restricted Subsidiary makes a Guarantee.

“Guaranty Obligation” means, as applied to any Person, without duplication, any
direct or indirect liability, contingent or otherwise, of such Person with
respect to any Indebtedness of another Person, if the purpose of such Person in
incurring such liability is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, regardless of non-performance by any other party or parties to an
agreement, (iv) to purchase, sell or lease (as lessor or lessee) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Indebtedness or to assure the holder of such Indebtedness
against loss or (v) to supply funds to, or in any other manner invest in, such
other Person (including to pay for property or services irrespective of whether
such property is received or such services are rendered), if (and only if) in
the case of any agreement described under clause (b)(i), (ii), (iii), (iv) or
(v) above the primary purpose or intent thereof is to provide assurance to the
obligee of Indebtedness of any other Person that such Indebtedness will be paid
or discharged, or that any agreement relating thereto will be complied with, or
that any holder of such Indebtedness will be protected (in whole or in part)
against loss in respect thereof. The amount of any Guaranty Obligation shall be
equal to the amount of the Indebtedness so guaranteed or otherwise supported or,
if such amount is not stated or otherwise determinable, the maximum reasonable
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. For the avoidance of doubt, the term “Guaranty Obligation”
shall not include reimbursement or other obligations with respect to unmatured
or undrawn, as applicable, Performance Guarantees.

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements,
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

 

-33-



--------------------------------------------------------------------------------

“Hedging Obligations” has the meaning given to such term in the definition of
“Obligations”.

“Immaterial Guarantor” means a Guarantor (other than the Parent or any Borrower)
that is not a Material Wholly-Owned Subsidiary.

“Immaterial Subsidiary” means, on any date of determination, a Subsidiary having
assets with an aggregate net book value (excluding, for the avoidance of doubt,
intercompany balances) of less than $5,000,000.00.

“Increase and Joinder Agreement” has the meaning set forth in
Section 2.24(d)(v).

“Increased Amount Date” has the meaning specified in Section 2.24(c).

“Incremental Facility” means each Incremental Term Facility, each Incremental
Term Loan Facility, each Incremental Revolving Facility, each Incremental LC
Facility.

“Incremental LC Facility” has the meaning specified in Section 2.24(b).

“Incremental Revolving Facility” has the meaning specified in Section 2.24(a).

“Incremental Term Facility” has the meaning specified in Section 2.24(a).

“Incremental Term Loan Facility” has the meaning specified in Section 2.24(a).

“Indebtedness” of any Person means, without duplication:

(a)    all indebtedness of such Person for borrowed money;

(b)    all obligations of such Person evidenced by promissory notes, bonds,
debentures or similar instruments;

(c)    all matured reimbursement obligations with respect to letters of credit,
bankers’ acceptances, surety bonds, performance bonds, bank guarantees, and
other similar obligations;

(d)    all other obligations with respect to letters of credit, bankers’
acceptances, surety bonds, performance bonds, bank guarantees and other similar
obligations, whether or not matured, other than unmatured or undrawn, as
applicable, obligations with respect to Performance Guarantees;

(e)    all indebtedness for the deferred purchase price of property or services,
other than trade payables incurred in the ordinary course of business that,
after the Discharge of First Priority Claims, are not overdue by more than 90
days or disputed in good faith;

 

-34-



--------------------------------------------------------------------------------

(f)    all indebtedness of such Person created or arising under any conditional
sale or other title retention agreement (other than operating leases) with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property);

(g)    all Capital Lease Obligations of such Person;

(h)    all Guaranty Obligations of such Person;

(i)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Disqualified Stock of such Person, valued, in
the case of redeemable preferred Disqualified Stock, at the greater of its
voluntary liquidation preference and its involuntary liquidation preference plus
accrued and unpaid dividends;

(j)    net payments that such Person would have to make in the event of a
termination of the Hedging Contracts of such Person if such termination occurred
on the date Indebtedness of such Person is being determined;

(k)    all Alternate Program Indebtedness of such Person; and

(l)    all Indebtedness of the type referred to above secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien upon or in property (including accounts and general
intangibles) owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness, but amounts of such
Indebtedness shall be the lesser of the value of the property owned by such
Person securing such Indebtedness and the principal amount of such Indebtedness.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other entity in which
the liability of the joint venturer is limited) in which such Person is a
general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited by applicable law or
contract. For the avoidance of doubt, the term “Indebtedness” shall not include
reimbursement or other obligations with respect to unmatured or undrawn, as
applicable, Performance Guarantees.

“Indemnified Matters” has the meaning specified in Section 11.4(a).

“Indemnitees” has the meaning specified in Section 11.4(a).

“Information” means all information received from the Parent or any of its
Subsidiaries relating to the Parent or any of its Subsidiaries or any of their
respective businesses after the date hereof that is posted to IntraLinks,
DebtDomain, SyndTrak or a similar service or otherwise clearly identified at the
time of delivery as confidential other than any such information that is
available to each Administrative Agent, any Lender or any Issuer on a
nonconfidential basis prior to disclosure by the Parent or any of its
Subsidiaries.

 

-35-



--------------------------------------------------------------------------------

“Information Memorandum” means the Confidential Information Memorandum related
to this Agreement dated March 9, 2018.

“Installment” means each payment of the principal amount of the Term Loans due
under Section 2.9(a) (including the payment due on the Scheduled Term Maturity
Date).

“Insurance/Condemnation Event” means any casualty or other insured damage to, or
any taking under the power of eminent domain or by condemnation or similar
proceeding of, or any disposition under a threat of such taking of, all or any
part of any assets of the Parent or any Restricted Subsidiary, resulting in
aggregate Net Cash Proceeds exceeding $25,000,000.00.

“Intercreditor Agreement” means the Collateral Agency and Intercreditor
Agreement or, a Junior Intercreditor Agreement, or a Senior Intercreditor
Agreement, as applicable.

“Interest Expense” means, for the Parent for any period, total interest expense
of the Parent and its Restricted Subsidiaries for such period, as determined on
a consolidated basis in conformity with GAAP and including, in any event
(without duplication for any period or any amount included in any prior period):

(a)    net costs under Interest Rate Contracts for such period;

(b)    any commitment fee (including the Revolving Commitment Fee and the LC
Facility Commitment Fee) accrued, accreted or paid by such Person during such
period;

(c)    any fees and other obligations (other than reimbursement obligations)
with respect to letters of credit (including the Letter of Credit Participation
Fees) and bankers’ acceptances (whether or not matured) accrued, accreted or
paid by such Person for such period, plus (without duplication) any such amounts
that are included in the cost of operations on the consolidated statement of
operations of such Person prepared in conformity with GAAP; and

(d)    the Fronting Fee.

For purposes of the foregoing, interest expense shall (i) be determined after
giving effect to any net payments made or received by the Parent or any
Subsidiary with respect to interest rate Hedging Contracts and (ii) exclude
interest expense accrued, accreted or paid by the Parent or any Subsidiary of
the Parent to the Parent or any Subsidiary of the Parent. Notwithstanding the
foregoing, the interest component of all payments associated with any lease that
would have been accounted for as an operating lease on a balance sheet of such
Person prepared in conformity with GAAP as in effect on the Effective Date and
amounts included for any Fiscal Quarter attributable to any upfront fees and
similar one-time fees paid in connection with this Agreement shall each be
excluded from Interest Expense.

 

-36-



--------------------------------------------------------------------------------

“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made or on the
date of conversion of a Base Rate Loan to such Eurodollar Rate Loan and ending
one, two, three or six months thereafter or, in the case of Revolving Loans and
with the prior written consent of all Revolving Lenders, such other period
ending twelve months or less thereafter, as selected by a Borrower in its Notice
of Borrowing or Notice of Conversion or Continuation given to the Applicable
Administrative Agent pursuant to Section 2.2 or 2.14, and (b) thereafter, if
such Loan is continued, in whole or in part, as a Eurodollar Rate Loan pursuant
to Section 2.14, a period commencing on the last day of the immediately
preceding Interest Period therefor and ending one, two, three or six months
thereafter or, in the case of Revolving Loans and with the prior written consent
of all Revolving Lenders, twelve months or less thereafter, as selected by a
Borrower in its Notice of Conversion or Continuation given to the Applicable
Administrative Agent pursuant to Section 2.14; provided, however, that no
Interest Period shall extend beyond the Applicable Maturity Date; provided,
further, however, that all of the foregoing provisions relating to Interest
Periods in respect of Eurodollar Rate Loans are subject to the following:

(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;

(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iii)    the Borrower may not select any Interest Period in respect of Loans
having an aggregate principal amount of less than $5,000,000; and

(iv)    (a) in respect of the Revolving Facility, there shall be outstanding at
any one time no more than 10 Interest Periods in the aggregate and (b) in
respect of all other Senior Credit Facilities, there shall be outstanding at any
one time no more than 10 Interest Periods in the aggregate.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements and interest rate collar agreements.

“Internally Generated Cash” means, with respect to any Fiscal Year, net cash of
the Parent and its Restricted Subsidiaries provided by operating activities of
the Parent and its Restricted Subsidiaries during such Fiscal Year, excluding
(a) Net Cash Proceeds of any Specified Asset Sale or any Insurance/Condemnation
Event, (b) proceeds of any incurrence or issuance of Indebtedness and
(c) proceeds of any issuance or sale of Stock or Stock Equivalents in the Parent
or any Restricted Subsidiary or any capital contributions to the Parent or any
Restricted Subsidiary.

 

-37-



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, any investment of such Person so
classified under GAAP, and whether or not so classified, any loan, advance,
extension of credit that constitutes Indebtedness of the Person to whom it is
extended, any direct or indirect guaranty in respect of the Indebtedness of
another Person by such Person, or contribution of capital by such Person, and
any stocks, bonds, mutual funds, partnership interests, notes (including
structured notes), debentures or other securities owned by such Person;
excluding, however, (a) capital expenditures of such Person determined in
accordance with GAAP, (b) prepayments or deposits made in the ordinary course of
business, (c) accounts receivable and similar items made or incurred in the
ordinary course of business and (d) the payment of the operating expenses and
capital expenditures of a Restricted Subsidiary, so long as such payment is in
the ordinary course of business and consistent with past business practices with
respect to such Subsidiary prior to the date hereof. For the avoidance of doubt,
the term “Investment” shall not include reimbursement or other obligations with
respect to unmatured or undrawn, as applicable, Performance Guarantees.

“Inventory” has the meaning specified in the Pledge and Security Agreement.

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
Issuance).

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew (including any auto-renewal thereof) or increase the maximum stated
amount (including by deleting or reducing any scheduled decrease in such maximum
stated amount) of, such Letter of Credit. The terms “Issued” and “Issuance”
shall have a corresponding meaning.

“Issuer” means any LC Facility Issuer, Revolving Issuer or Cash Secured LC
Issuer, as applicable.

“Joint Venture” means any Person that is not a Subsidiary of the Parent and
(a) in which the Parent or any Subsidiary of the Parent, directly or indirectly,
owns at least 25% of the Stock or Stock Equivalents of such Person or (b) in
which the Parent or any Subsidiary of the Parent owns at least a 25% interest in
such joint venture if such Person is unincorporated and such Person’s financial
information is consolidated or proportionally consolidated with the Parent in
accordance with GAAP. As of the Effective Date, the Persons listed on Schedule
1.1 are Joint Ventures.

“Junior Intercreditor Agreement” has the meaning specified in
Section 10.7(cmeans an intercreditor agreement in the form of the attached
Exhibit K or in form and substance satisfactory to the Collateral Agent on terms
no less favorable, taken as whole, to the Secured Parties than the terms set
forth in Exhibit K (as determined by the Collateral Agent).

 

-38-



--------------------------------------------------------------------------------

“Junior Priority Indebtedness” means any Indebtedness for borrowed money
(excluding intercompany debt) of the Parent or any Restricted Subsidiary that is
(i) secured by a Lien on the Collateral that is junior to the Lien on the
Collateral that secures the Obligations, (ii) unsecured or (iii) expressly
subordinated in right of payment to the Obligations.

“LC Facility” means the senior secured letter of credit facility evidenced by
this Agreement and described in Section 2.5.

“LC Facility Cash Collateral Account” means any blocked cash collateral account
pledged by any Borrower to the Collateral Agent for the benefit of the LC
Facility Issuers and the LC Lenders containing cash deposited pursuant to
Section 2.7(b), 2.22, or 9.3 to be maintained at the Collateral Agent’s office.

“LC Facility Commitment” means, with regard to each LC Lender, the commitment of
such LC Lender to participate in LC Facility Letters of Credit in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule III or in the Assignment and Acceptance or Increase
and Joinder Agreement, as applicable, pursuant to which such LC Lender becomes a
party hereto, as such amount may be adjusted from time to time pursuant to this
Agreement. “LC Facility Commitments” means the aggregate of such commitments for
all Lenders, and the aggregate amount of the LC Facility Commitments on the
Effective Date is $1,390,000,000.00.

“LC Facility Commitment Fee” has the meaning specified in Section 2.15(b).

“LC Facility Exposure” means, with respect to any LC Lender, at any time, such
LC Lender’s Ratable Portion of the LC Facility Letter of Credit Obligations at
such time.

“LC Facility Issuer” means each LC Lender or Affiliate of a LC Lender that
(a) is listed on Schedule II(B), (b) hereafter becomes an LC Facility Issuer
with the approval of the Revolving and LC Administrative Agent and the Borrowers
and that has executed an agreement with and in form and substance satisfactory
to the Revolving and LC Administrative Agent and the Borrowers to be bound by
the terms hereof applicable to LC Facility Issuers, or (c) solely on or after
the Effective Date and with respect to any Existing LC Facility Letters of
Credit, is an issuer of such Existing LC Facility Letter of Credit; provided
that if an LC Facility Issuer (or its Affiliate) ceases to be an LC Lender, such
LC Facility Issuer shall continue to be an LC Facility Issuer hereunder while
any LC Facility Letter of Credit issued by it remains outstanding but shall be
under no obligation to Issue any Letter of Credit.

“LC Facility Letter of Credit Issuer Commitment” means (a) the amount set forth
on the attached Schedule II(B) for each LC Facility Issuer or (b) such other
amount as any LC Facility Issuer and the Borrowers may agree in a writing
delivered to the Revolving and LC Administrative Agent.

“LC Facility Letter of Credit” means each letter of credit issued pursuant to
Section 2.5 and shall include, solely on or after the Effective Date, the
Existing LC Facility Letters of Credit.

 

-39-



--------------------------------------------------------------------------------

“LC Facility Letter of Credit Obligations” means, at any time, without
duplication, the aggregate amount equal to the sum of (a) the LC Facility
Reimbursement Obligations at such time (or, for any LC Facility Reimbursement
Obligations in any Alternative Currency, the Dollar Equivalent thereof at such
time) and (b) the LC Facility Undrawn Amounts at such time.

“LC Facility Maturity Date” means the fifth anniversary of the Effective Date.

“LC Facility Obligations” means, at any time, without duplication, the aggregate
amount of all liabilities at such time payable to all LC Facility Issuers and LC
Lenders with respect to LC Facility Letters of Credit, whether or not any such
liability is contingent, including LC Facility Letter of Credit Obligations.

“LC Facility Outstandings” means, at any particular time, the sum of the
principal amount of the LC Facility Letter of Credit Obligations outstanding at
such time.

“LC Facility Reimbursement Obligations” means all outstanding matured
reimbursement or repayment obligations payable to any LC Facility Issuer with
respect to amounts drawn under LC Facility Letters of Credit.

“LC Facility Termination Date” means the earliest of (a) the LC Facility
Maturity Date, (b) the date of termination of all the LC Facility Commitments
pursuant to Section 2.8 or Section 9.2 and (c) the date on which all the LC
Facility Letter of Credit Obligations become due and payable pursuant to
Section 9.2.

“LC Facility Undrawn Amounts” means, at any time, the aggregate undrawn amount
of all LC Facility Letters of Credit outstanding at such time (or, for any LC
Facility Letter of Credit denominated in an Alternative Currency, the Dollar
Equivalent thereof at such time).

“LC Lenders” means each financial institution or other entity that (a) is listed
on the signature pages of the Agreement as an “LC Lender” or (b) from time to
time becomes a party hereto as an LC Lender by execution of an Assignment and
Acceptance or an Increase and Joinder Agreement.

“Leases” means, with respect to any Person, all of the leasehold estates in Real
Property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

“Lender” means each Revolving Lender, each LC Lender, each Term Lender and the
Swing Loan Lender.

“Letter of Credit” means each Liquidity Letter of Credit and each Cash Secured
Letter of Credit.

“Letter of Credit Obligations” means, collectively, the LC Facility Letter of
Credit Obligations and the Revolving Letter of Credit Obligations.

 

-40-



--------------------------------------------------------------------------------

“Letter of Credit Participation Fee” has the meaning specified in
Section 2.15(c)(ii).

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.7(e).

“Letter of Credit Request” has the meaning specified in Section 2.7(c).

“Letter of Credit Undrawn Amounts” means, collectively, the LC Facility Undrawn
Amounts and the Revolving Letter of Credit Undrawn Amounts.

“Leverage Ratio” means, as of any date of determination, the ratio of (a) the
sum of (1) Leverage Ratio Debt as of such day, plus (2) the unsecured
mark-to-market foreign exchange exposure of the Parent and its Restricted
Subsidiaries, as determined by the Parent using market convention, minus (3) the
Segregated Cash Amount to (b) EBITDA for the most recently ended four Fiscal
Quarter period for which financial statements have been delivered pursuant to
Section 6.1(a) or (b).

“Leverage Ratio Debt” means Disqualified Stock of the Borrowers and, without
duplication, Indebtedness of the Parent and its Restricted Subsidiaries of the
type specified in clauses (a), (b), (c), (d), (e), (f), (g), (h), and (k) (but
in the case of clause (k), only to the extent that, in accordance with GAAP,
such Alternate Program Indebtedness is required to be included as a liability of
the Parent or its Restricted Subsidiaries on its financial statements) of the
definition of “Indebtedness” determined on a consolidated basis in accordance
with GAAP. For the avoidance of doubt, the term “Leverage Ratio Debt” shall not
include (a) reimbursement or other obligations with respect to unmatured or
undrawn, as applicable, Performance Guarantees and (b) Indebtedness of the
Parent or any of its Restricted Subsidiaries that is owed to the Parent, any of
its Restricted Subsidiaries or any Joint Venture that is a Guarantor or
permitted pursuant to Section 8.1(s).

“LIBO Screen Rate” has the meaning specified in the definition of “Eurodollar
Rate”.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing.

“Liquidity” means the sum of (a) unrestricted cash and Cash Equivalents of the
Parent and its Restricted Subsidiaries, plus (b) the unused Revolving
Commitments available for Borrowings in accordance with Section 2.1(b), plus
(c) the amount on deposit in the Cash Secured LC Cash Collateral Account in
excess of 103% of the sum of (x) the stated amount of all Cash Secured Letters
of Credit outstanding as of such date and (y) all Cash Secured Reimbursement
Obligations as of such date.

 

-41-



--------------------------------------------------------------------------------

“Liquidity Commitments” means the Revolving Commitments and the LC Facility
Commitments.

“Liquidity Exposure” means, with respect to any Liquidity Lender, at any time,
the sum of (a) the LC Facility Exposure of such Liquidity Lender at such time,
plus (b) the Revolving Exposure of such Liquidity Lender at such time.

“Liquidity Issuer” means any LC Facility Issuer or Revolving Issuer.

“Liquidity Lender” means each LC Lender, each Revolving Lender and the Swing
Loan Lender.

“Liquidity Letter of Credit” means a Revolving Letter of Credit or a LC Facility
Letter of Credit.

“Liquidity Reimbursement Obligations” means all outstanding matured
reimbursement or repayment obligations payable to any Liquidity Issuer with
respect to amounts drawn under Liquidity Letters of Credit.

“Lloyds” means Lloyds Bank Corporate Markets plc, formerly known as Lloyds TSB
Bank PLC.

“Lloyds Facility” means that certain Amended and Restated Master Agreement for
Stand-by Letters of Credit, dated on or before the Effective DateMay 10, 2018
(as the same may be amended, amended and restated, supplemented, extended, or
otherwise modified from time to time), among Lloyds and certain of the Loan
Parties.

“Lloyds Letters of Credit” means, collectively, the letters of credit issued or
deemed issued pursuant to the Lloyds Facility and set forth on Schedule VII
hereto.

“Loan” means any loan made by any Lender pursuant to this Agreement, including,
unless the context requires otherwise, any Swing Loan made by the Swing Loan
Lender.

“Loan Documents” means, collectively, this Agreement, the Notes (if any), the
Guaranty Agreement, the Collateral Documents, each Intercreditor Agreement, the
Global Intercompany Note, each fee letter entered into by any Loan Party in
connection with this Agreement, any agreement executed and delivered, or
authorized, by any Loan Party creating or perfecting rights in cash collateral
pursuant to this Agreement and each certificate, agreement or document executed
by a Loan Party and delivered to any Administrative Agent or any Lender in
connection with or pursuant to any of the foregoing.

“Loan Party” means each Borrower and each Guarantor.

“Long-Term Indebtedness” means any Indebtedness of the Parent and its Restricted
Subsidiaries that, in conformity with GAAP, constitutes (or, when incurred,
constituted) a long-term liability.

 

-42-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect upon (a) the condition
(financial or otherwise), business, results of operations or properties of the
Borrowers and the Guarantors taken as a whole; (b) the perfection or priority of
the Liens granted pursuant to the Collateral Documents; (c) the Loan Parties’
ability to perform their respective obligations under the Loan Documents; or
(d) the validity, binding effect or enforceability against the Loan Parties of
the Loan Documents or the rights or remedies of any Administrative Agent, the
Collateral Agent, the Lenders or the Issuers thereunder.

“Material Intellectual Property” means intellectual property owned by the Parent
or any of its Wholly-Owned Subsidiaries that is material to the business
operations of the Parent and its Restricted Subsidiaries, taken as a whole.

“Material Subsidiary” means, with respect to any date of determination, (a) a
Restricted Subsidiary contributing (or, if such Restricted Subsidiary was not a
Subsidiary of the Parent for the entire Fiscal Year immediately preceding such
date, that would have contributed) more than (i) 52.5 % of the EBITDA or (ii)
52.5% of total assets (as determined in accordance with GAAP) of the Parent and
its Restricted Subsidiaries on a consolidated basis, in each case in the Fiscal
Year immediately preceding such date or (b) two or more Restricted Subsidiaries
contributing (or, if any such Restricted Subsidiary was not a Subsidiary of the
Parent for the entire Fiscal Year immediately preceding such date, that would
have contributed) more than (i) 102.5 % of the EBITDA or (ii) 102.5% of total
assets (as determined in accordance with GAAP) of the Parent and its Restricted
Subsidiaries on a consolidated basis, in each case in the Fiscal Year
immediately preceding such date. Notwithstanding the forgoing, each Borrower and
each Wholly-Owned Subsidiary that owns any Material Intellectual Property shall
at all times be a Material Subsidiary.

“Material Wholly-Owned Subsidiary” means, as of any date of determination
pursuant to this Agreement, any Wholly-Owned Restricted Subsidiary (other than
an Excluded Subsidiary) that (a) at such date has assets with an aggregate net
book value (excluding intercompany balances) equal to or greater than
$40,000,000.00, (b) owns a marine vessel that would be required to be a
Mortgaged Vessel under the terms of this Agreement or the other Loan Documents
if such Subsidiary were a Guarantor, (c) is a Borrower, (d) is a Person that
directly owns equity interests in any Borrower or any other Material
Wholly-Owned Subsidiary (other than a Wholly-Owned Subsidiary that is a Material
Wholly-Owned Subsidiary solely as a result of this clause (d)) or (e) is (i)
organized in the same jurisdiction as another Material Wholly-Owned Subsidiary
described in clause (a) of this definition and (ii) not an Immaterial
Subsidiary. For purposes of this definition, any nation, sovereign or government
(including, for purposes of this definition, the United Kingdom) and any state,
province or other political subdivision thereof shall constitute a single
jurisdiction.

“Maximum Rate” has the meaning set forth in Section 11.22.

“Migration Amount” has the meaning set forth in Section 2.4(b).

“Migration Base Amount” has the meaning set forth in Section 2.4(b).

 

-43-



--------------------------------------------------------------------------------

“MNPI” means material non-public information (within the meaning of the United
States Federal, state or other applicable securities laws) with respect to the
Parent and its Affiliates or their Securities.

“Moody’s” means Moody’s Investors Services, Inc., and its successors.

“Mortgaged Properties” means, each parcel of Real Property and the improvements
thereto owned or leased by a Loan Party with respect to which a Mortgage is
granted.

“Mortgaged Vessel Owning Subsidiary” means at any time any Subsidiary of the
Parent that owns a marine vessel that is or that is required at such time to be
a Mortgaged Vessel under the terms of this Agreement or the other Loan
Documents. As of the Effective Date, the Mortgaged Vessel Owning Subsidiaries
and the Mortgaged Vessels owned by each are as follows:

 

Mortgaged Vessel Owning Subsidiary

  

Jurisdiction of Organization

  

Mortgaged Vessel

  

Vessel Flag

Hydro Marine Services, Inc.    Panama    McDermott Derrick Barge No. 27   
Panama      

 

Intermac 650

  

 

Panama

  

 

McDermott Derrick Barge No. 32

  

 

Panama

  

 

DLV 2000

  

 

Panama

      Lay Vessel 108    Malta

J. Ray McDermott (Norway), AS

 

J. Ray McDermott International Vessels, Ltd.

  

Norway

 

Cayman Islands

  

North Ocean 102

 

  

Malta

 

   McDermott Derrick Barge No. 50    Panama McDermott Gulf Operating Company,
Inc.    Panama    Thebaud Sea    Canada (bareboat registered in Barbados)
McDermott International Vessels, Inc.    Panama    Emerald Sea    Barbados

 

-44-



--------------------------------------------------------------------------------

“Mortgaged Vessels” means at any time the marine vessels of the Loan Parties
that are subject to a Lien under the Collateral Documents at such time. The
Mortgaged Vessels shall consist of the following as of the Effective Date:

 

Vessel Name

  

Flag

McDermott Derrick Barge No. 27    Panama McDermott Derrick Barge No. 50   
Panama McDermott Derrick Barge No. 32    Panama DLV 2000    Panama North Ocean
102    Malta Lay Vessel 108    Malta Intermac 650    Panama Thebaud Sea   

Canada (bareboat

registered in Barbados)

Emerald Sea    Barbados

“Mortgages” means (a) the fee or leasehold mortgages or deeds of trust,
assignments of leases and rents and other security documents granting a Lien on
any Mortgaged Property to secure the Obligations and (b) the mortgages and other
security documents granting a Lien on any Mortgaged Vessel to secure the
Obligations, in the case of each of clauses (a) and (b) each in form and
substance reasonably satisfactory to the Collateral Agent, as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with this Agreement.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Parent, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability, contingent or
otherwise.

“Net Cash Proceeds” means, with respect to any event, proceeds received by the
Parent or any Restricted Subsidiary after the Effective Date in cash or Cash
Equivalents in respect of such event, net of (a) the reasonable cash costs
(including underwriting commissions, legal, investment banking, brokerage and
accounting and other professional fees and sales commissions) paid or reasonably
estimated (to the extent reserves for such estimations are maintained in
accordance with GAAP) in connection with such event by the Parent or any
Restricted Subsidiary to Persons that are not Affiliates of the Parent or any
Restricted Subsidiary and, (b) in the case of any Asset Sale or
Insurance/Condemnation Event, Taxes paid or reasonably estimated to be payable
by the Parent or any Restricted Subsidiary as a result thereof (including, for
the avoidance of doubt, as a result of any distribution of such proceeds to the
Parent or any Restricted Subsidiary). and (c) the principal amount, premium or
penalty, interest and other amounts on any Indebtedness under the Priming Credit
Agreement which is required to be repaid or otherwise comes due or would be in
default and is repaid and the amount of any obligation to cash collateralize any
“Letter of Credit” (as defined in the Priming Credit Agreement) which is so
deposited, in each case pursuant to the Priming Credit Agreement.

 

-45-



--------------------------------------------------------------------------------

“New Incremental Commitment” means each additional term commitment provided
pursuant to any Incremental Term Loan Facility, each New Term Commitment, each
New Revolving Commitment and each New LC Facility Commitment.

“New LC Facility Commitment” has the meaning specified in Section 2.24(b).

“New Lender” has the meaning specified in Section 2.24(c).

“New Revolving Commitments” has the meaning specified in Section 2.24(a).

“NO 105” means M.V. Lay Vessel North Ocean 105.

“NO 105 Indebtedness” means Indebtedness for borrowed money incurred under the
North Ocean 105 Credit Agreement and existing as of the Effective Date.

“Non-cash Consideration” means the Fair Market Value of non-cash consideration
received by the Parent or a Restricted Subsidiary in connection with an Asset
Sale less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of or collection on such Non-cash Consideration.

“Non-Consenting Lender” has the meaning specified in Section 11.1(c).

“Non-Defaulting Lender” means a Liquidity Lender that is not a Defaulting
Lender.

“Non-Recourse Indebtedness” means Indebtedness of a Subsidiary of the Parent (in
each case that is not a Loan Party) (a) that is on terms and conditions
reasonably satisfactory to each Administrative Agent, (b) that is not, in whole
or in part, Indebtedness of any Loan Party (and for which no Loan Party has
created, maintained or assumed any Guaranty Obligation) and for which no holder
thereof has or could have upon the occurrence of any contingency, any recourse
against any Restricted Subsidiary or the assets thereof (other than the Stock or
Stock Equivalents issued by the Subsidiary primarily obligated on such
Indebtedness that are owned by a Restricted Subsidiary) for the repayment of
such Indebtedness, and (c) owing to an unaffiliated third-party (which for the
avoidance of doubt does not include the Parent, any Subsidiary thereof, any
other Loan Party, any Joint Venture (or owner of any interest therein) and any
Affiliate of any of them).

“North Ocean 105 Credit Agreement” means the Facility Agreement dated as of
September 30, 2010, among North Ocean 105 AS, as borrower, the Parent, as
guarantor, BNP Paribas and Crédit Agricole Corporate and Investment Bank, as
mandated lead arrangers, BNP Paribas, as facility agent, security agent, ECA
coordinator and documentation bank, and the lenders from time to time party
thereto.

“North Ocean Entity” means North Ocean 105 AS, a private limited liability
company organized and existing under the laws of Norway. As of the Effective
Date, the North Ocean Entity is a Wholly-Owned Subsidiary of the Parent.

 

-46-



--------------------------------------------------------------------------------

“Note” means a promissory note of any Borrower payable to any Lender and its
registered assigns evidencing the aggregate Indebtedness of such Borrower to
such Lender resulting from the Loans owing to such Lender.

“Notes Issuer” means initially McDermott Escrow 1, Inc. (which shall mergemerged
with and into McDermott Technology (Americas), Inc., and McDermott Escrow 2,
Inc. (which shall mergemerged with and into McDermott Technology (US), Inc.).

“Notice of Borrowing” means (a) in respect of the Revolving Facility, a Notice
of Revolving Borrowing and (b) in respect of the Term Facility, a Notice of Term
Borrowing.

“Notice of Conversion or Continuation” has the meaning specified in
Section 2.14(a).

“Notice of Term Borrowing” has the meaning specified in Section 2.2(a).

“Notice of Revolving Borrowing” has the meaning specified in Section 2.2(b).

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrowers, the other
Loan Parties and each applicant listed on any Existing Letter of Credit to the
Agents, any Lender, any Liquidity Issuer, any Affiliate of any of them or any
Indemnitee, of every type and description (whether by reason of an extension of
credit, opening or amendment of a letter of credit or payment of any draft drawn
thereunder, loan, guaranty, indemnification, foreign exchange or currency swap
transaction, interest rate hedging transaction or otherwise), present or future,
arising under (a) this Agreement or any other Loan Document, (b) any Treasury
Management Arrangements (other than Treasury Management Arrangements
constituting Priming Credit Agreement Obligations) that are (i) in effect on the
Effective Date with a counterparty that is an Administrative Agent, a Liquidity
Lender or any Affiliate of any of the foregoing or (ii) entered into after the
Effective Date with a counterparty that was, at the time such Treasury
Management Agreements were entered into, an Administrative Agent, a Liquidity
Lender or any Affiliate of any of the foregoing (the Obligations described in
this clause (b) being referred to herein as “Treasury Management Obligations”)
or (c) any Hedging Contract (other than Hedging Contracts constituting Priming
Credit Agreement Obligations) that is (i) in effect on the Effective Date with a
counterparty that is an Administrative Agent, a Liquidity Lender or any
Affiliate of any of the foregoing or (ii) entered into after the Effective Date
with a counterparty that was, at the time such Hedging Contract was entered
into, an Administrative Agent, a Liquidity Lender or any Affiliate of any of the
foregoing (the Obligations described in this clause (c) being referred to herein
as “Hedging Obligations”), in each case whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guaranty or other instrument or for the payment of money, including
all letter of credit and other fees (including, the Commitment Fees and the
Fronting Fee), interest (including post-petition interest, whether or not
allowed in a bankruptcy proceeding), charges, expenses, attorneys’ fees and
disbursements

 

-47-



--------------------------------------------------------------------------------

and other sums chargeable to any Borrower under this Agreement or any other Loan
Document and all obligations of any Borrower under any Loan Document to provide
cash collateral for Obligations in respect of Letters of Credit; provided,
however, that “Obligations” shall specifically exclude all Excluded Swap
Obligations.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Original Currency” has the meaning specified in Section 11.19(a).

“Original Indebtedness” has the meaning given to such term in the definition of
“Refinancing Indebtedness”.

“Original Term Debt” has the meaning given to such term in the definition of
“Term Refinancing Debt”.

“Other Borrower Obligations” has the meaning specified in Section 11.23.

“Other Connection Taxes” means, with respect to any Lender or Issuer or any
Administrative Agent, Taxes imposed as a result of a present or former
connection between such Lender or Issuer or any Administrative Agent and the
jurisdiction imposing such Tax (other than connections arising from such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Currency” has the meaning specified in Section 11.19(a).

“Other Documents” has the meaning set forth in Section 12.1.

“Other Specified Permitted Sale/Leasebacks” means (a) any sale and leaseback
transaction of CBI’s administrative headquarters facility in The Woodlands,
Texas and (b) any sale and leaseback transaction (other than in connection with
clause (a)) of all or any portion of CBI’s other property, in each case on terms
acceptable to each Administrative Agent and only to the extent that the
aggregate amount of Net Cash Proceeds from all such Other Specified Permitted
Sale/Leasebacks is less than or equal to $150,000,000.

“Other Taxes” has the meaning specified in Section 2.19(b).

“Outside Date” has the meaning specified in Section 3.2.

“Outstandings” means, at any particular time, the sum of the principal amount of
the Loans outstanding at such time and the Letter of Credit Obligations
outstanding at such time.

“Parallel Debt” has the meaning specified in the Collateral Agency and
Intercreditor Agreement.

 

-48-



--------------------------------------------------------------------------------

“Parent” has the meaning specified in the preamble to this Agreement.

“Parent Registration Statement” means the Registration Statement on Form S-4 of
the Parent and Comet I B.V. filed with the SEC on January 24, 2018, together
with all amendments and supplements thereto.

“Parent’s Accountants” means the Parent’s accountants, which shall be Deloitte &
Touche LLP or another firm of independent nationally recognized public
accountants.

“Participant” has the meaning specified in Section 11.2(d).

“Participant Register” has the meaning specified in Section 11.2(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Performance Guarantee” of any Person means (a) any letter of credit, bankers
acceptance, surety bond, performance bond, bank guarantee or other similar
obligation issued for the account of such Person to support only trade payables
or nonfinancial performance obligations of such Person, (b) any letter of
credit, bankers acceptance, surety bond, performance bond, bank guarantee or
other similar obligation issued for the account of such Person to support any
letter of credit, bankers acceptance, surety bond, performance bond, bank
guarantee or other similar obligation issued for the account of a Subsidiary or
joint venture of such Person to support only trade payables or non-financial
performance obligations of such Subsidiary or joint venture, and (c) any parent
company guarantee or other direct or indirect liability, contingent or
otherwise, of such Person with respect to trade payables or non-financial
performance obligations of a Subsidiary or joint venture of such Person, if the
purpose of such Person in incurring such liability is to provide assurance to
the obligee that such contractual obligation will be performed, or that any
agreement relating thereto will be complied with. For the avoidance of doubt,
each Lloyds Letter of Credit is a Performance Guarantee.

“Performance Letter of Credit” means (a) a letter of credit issued to secure
ordinary course performance obligations in connection with marine installation,
project engineering, procurement, construction, maintenance and other similar
projects (including projects about to be commenced) or bids for prospective
marine installation, project engineering, procurement, construction, maintenance
and other similar projects, (b) a letter of credit issued to back a bank
guarantee, surety bond, performance bond or other similar obligations issued to
support ordinary course performance obligations in connection with marine
installation, project engineering, procurement, construction, maintenance and
other similar projects (including projects about to be commenced) or bids for
prospective marine installation, project engineering, procurement, construction,
maintenance and other similar projects or (c) a letter of credit qualifying as a
“performance-based standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

 

-49-



--------------------------------------------------------------------------------

“Permitted Acquisition” means an Acquisition permitted under Section 8.3.

“Permitted Term Refinancing Debt” means Term Refinancing Debt incurred to
refinance or replace Original Term Debt from time to time, in whole or part,
provided that:

(a)    such Term Refinancing Debt does not mature prior to the maturity date of,
or have a shorter weighted average life than, or, with respect to notes, have
mandatory prepayment provisions (other than related to customary asset sale,
excess cash flow and Change of Control offers) that could result in prepayments
of such Term Refinancing Debt prior to, the Original Term Debt being refinanced
or repaid in full;

(b)    one or more Borrowers shall be the borrower or issuer thereunder and
there shall be no guarantors in respect of any Term Refinancing Debt that are
not Guarantors;

(c)    with respect to Term Refinancing Debt secured by Liens on the Collateral
(other than Term Refinancing Debt consisting of Obligations hereunder), such
agreements or Liens will be subject to an Intercreditor Agreement;

(d)    the covenants and events of default applicable to the Term Refinancing
Debt shall either be no more restrictive taken as a whole as determined in good
faith by the Parent than the terms applicable to the Original Term Debt being
refinanced or repaid or such terms and conditions shall not apply until all then
outstanding Term Loans are no longer outstanding (unless such more restrictive
terms are also added for the benefit of the existing Term Facility);

(e)    the aggregate principal amount of any Term Refinancing Debt shall not be
greater than the aggregate principal amount of the Original Term Debt being
refinanced or repaid plus any fees, premiums, original issue discount and
accrued interest associated therewith, and costs and expenses related thereto,
and such Original Term Debt being refinanced or replaced will be permanently
reduced substantially simultaneously with the issuance thereof; and

(f)    the perfection and priority of the security interests securing the Senior
Credit Facilities will not be adversely affected in any material respect, as
determined by the Collateral Agent in its reasonable judgment.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity, or a Governmental
Authority.

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the Effective Date executed by the Parent, the Borrowers, each other
Guarantor party thereto and the Collateral Agent.

“Pledged Notes” has the meaning specified in the Pledge and Security Agreement.

“Pledged Stock” has the meaning specified in the Pledge and Security Agreement.

 

-50-



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest rate per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Applicable Administrative Agent) or any similar release by the Federal Reserve
Board (as determined by the Applicable Administrative Agent).

“Priming Administrative Agent” has the meaning set forth in the Priming Credit
Agreement.

“Priming Collateral Agent” has the meaning set forth in the Priming Credit
Agreement.

“Priming Credit Agreement” means that certain Superpriority Senior Secured
Credit Agreement, dated as of Amendment No. 1 Effective Date, among the
Borrower, the Parent, the other Loan Parties, the Priming Administrative Agent,
and the Priming Collateral Agent.

“Priming Credit Agreement Obligations” means the “Obligations ” under and as
defined in the Priming Credit Agreement.

“Priming Loan Documents” means the “Loan Documents” under and as defined in the
Priming Credit Agreement.

“Projections” means those financial projections of the Parent and its
Subsidiaries delivered to each Administrative Agent by the Parent covering the
Fiscal Years 2017 through 2022.

“Pro Forma Financials” means a customary pro forma balance sheet and customary
pro forma statements of income of the Parent giving effect to the acquisition of
CBI, in each case meeting the requirements of Regulation S-X for a Form S-3
registration statement (other than Rules 3-9, 3-10 and 3-16 of Regulation S-X
and other customary exceptions for a Rule 144A offering).

“Public-Side Lenders” means Lenders that do not wish to receive MNPI.

“Purchasing LC Lender” has the meaning specified in Section 11.7(a)(i)(C).

“Purchasing Lender” has the meaning specified in Section 11.7(a)(i)(C).

“Purchasing Revolving Lender” has the meaning specified in
Section 11.7(a)(i)(B).

“Purchasing Term Lender” has the meaning specified in Section 11.7(a)(i)(A).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

-51-



--------------------------------------------------------------------------------

“Ratable Portion” or “ratably” means, subject to adjustment as provided in
Section 2.15(f), Section 2.16(e) and Section 2.23(a)(iv):

(a)    for purposes of Section 10.5, with respect to any Lender at any time, the
percentage obtained by dividing (x) the sum of (i) the LC Facility Commitment of
such Lender at such time plus (ii) the Revolving Commitment of such Lender at
such time plus (iii) the principal amount of such Lender’s Term Exposure at such
time by (y) the sum of (i) the aggregate Liquidity Commitments of all Lenders at
such time plus (ii) the aggregate Term Exposure of all Lenders at such time;
provided that if such LC Facility Commitments or Revolving Commitments have been
terminated, then the Ratable Portion of such Lender shall be determined based on
the Ratable Portions of the LC Facility Commitments and Revolving Commitments of
such Lender, and of all other Lenders, immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof;

(b)    except as provided in clause (a) above, with respect to the Revolving
Commitments or Revolving Obligations of any Revolving Lender or Swing Loans or
Swing Loan Obligations at any time, the percentage obtained by dividing (i) the
Revolving Commitments of such Revolving Lender at such time by (ii) the
aggregate Revolving Commitments of all Revolving Lenders at such time; provided
that if the Revolving Commitments have been terminated, then the Ratable Portion
of such Revolving Lender shall be determined based on the Ratable Portions of
such Revolving Lender, and of all other Revolving Lenders, immediately prior to
such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof;

(c)    except as provided in clause (a) above, with respect to the LC Facility
Commitments or LC Facility Obligations of any LC Lender at any time, the
percentage obtained by dividing (i) the LC Facility Commitments of such LC
Lender at such time by (ii) the aggregate LC Facility Commitments of all LC
Lenders at such time; provided that if the LC Facility Commitments have been
terminated, then the Ratable Portion of such LC Lender shall be determined based
on the Ratable Portions of such LC Lender, and of all other LC Lenders,
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof; and

(d)    except as provided in clause (a) above, with respect to the Term
Commitments or the Term Loans of any Term Lender at any time, the percentage
obtained by dividing (i) the Term Exposure of such Term Lender at such time by
(ii) the Term Exposure of all Term Lenders at such time.

“Real Property” means all Mortgaged Property and all other real property owned
or leased from time to time by any Loan Party or any of its Restricted
Subsidiaries.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount not greater than accrued and unpaid

 

-52-



--------------------------------------------------------------------------------

interest, fees and premiums (if any) with respect to such Original Indebtedness
and reasonable fees and expenses arising from such extension, renewal or
refinancing; (b) the stated final maturity of such Refinancing Indebtedness
shall not be earlier, and the weighted average life to maturity of such
Refinancing Indebtedness shall not be shorter, than that of such Original
Indebtedness; (c) such Refinancing Indebtedness shall not be required to be
repaid, prepaid, redeemed, repurchased or defeased, whether on one or more fixed
dates, upon the occurrence of one or more events or at the option of any holder
thereof (except, in each case, upon the occurrence of an event of default,
customary asset sale prepayments, excess cash flow prepayments or a change in
control or as and to the extent such repayment, prepayment, redemption,
repurchase or defeasance would have been required pursuant to the terms of such
Original Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date 91 days after the Scheduled Term Maturity Date;
provided that notwithstanding the foregoing, scheduled amortization payments
(however denominated) of such Refinancing Indebtedness shall be permitted so
long as the weighted average life to maturity of such Refinancing Indebtedness
shall be longer than the weighted average life to maturity of such Original
Indebtedness remaining as of the date of such extension, renewal or refinancing;
(d) the borrower or issuer, as applicable, of such Original Indebtedness shall
be the borrower or issuer, as applicable, of such Refinancing Indebtedness and
none of the Parent, any Borrower or any Subsidiary shall be an obligor
(including pursuant to a Guaranty Obligation) if the Parent, such Borrower or
Subsidiary was not (or, in the case of after-acquired Subsidiaries, were not
required to become) an obligor in respect of such Original Indebtedness, and, in
each case, such Refinancing Indebtedness shall constitute an obligation of such
Subsidiary or of the Borrowers only to the extent of their obligations in
respect of such Original Indebtedness; (e) if such Original Indebtedness shall
have been subordinated to the Obligations, such Refinancing Indebtedness shall
also be subordinated to the Obligations on terms not less favorable in any
material respect to the Lenders; and (f) such Refinancing Indebtedness shall not
be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or that would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Obligations, by any Lien that shall not have been contractually
subordinated on terms not less favorable in any material respect to the Lenders.

“Refinancing Senior Notes Indebtedness” means, in respect of any Senior Notes,
any Indebtedness that extends, renews or refinances such Senior Notes (or any
Refinancing Senior Notes Indebtedness in respect thereof); provided that (a) the
principal amount of such Refinancing Senior Notes Indebtedness shall not exceed
the principal amount of such Senior Notes except by an amount not greater than
accrued and unpaid interest, fees and premiums (if any) with respect to such
Senior Notes and reasonable fees, expenses and premiums (if any) arising from
such extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Senior Notes Indebtedness shall not be earlier, and the weighted
average life to maturity of such Refinancing Senior Notes Indebtedness shall not
be shorter, than that of such Senior Notes; (c) such Refinancing Senior Notes
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof

 

-53-



--------------------------------------------------------------------------------

(except, in each case, upon the occurrence of an event of default, customary
asset sale prepayments, excess cash flow prepayments or a change in control or
as and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Senior Notes)
prior to the earlier of (i) the maturity of such Senior Notes and (ii) the date
91 days after the Scheduled Term Maturity Date; provided that notwithstanding
the foregoing, scheduled amortization payments (however denominated) of such
Refinancing Senior Notes Indebtedness shall be permitted so long as the weighted
average life to maturity of such Refinancing Senior Notes Indebtedness shall be
longer than the weighted average life to maturity of such Senior Notes remaining
as of the date of such extension, renewal or refinancing; (d) the borrower or
issuer, as applicable, of such Senior Notes shall be the borrower or issuer, as
applicable, of such Refinancing Senior Notes Indebtedness and none of the
Parent, any Borrower or any Subsidiary shall be an obligor (including pursuant
to a Guaranty Obligation) if the Parent, such Borrower or Subsidiary was not
(or, in the case of after-acquired Subsidiaries, were not required to become) an
obligor in respect of such Senior Notes, and, in each case, such Refinancing
Senior Notes Indebtedness shall constitute an obligation of such Subsidiary or
of the Borrowers only to the extent of their obligations in respect of such
Senior Notes; (e) if such Senior Notes shall have been subordinated to the
Obligations, such Refinancing Senior Notes Indebtedness shall also be
subordinated to the Obligations on terms not less favorable in any material
respect to the Lenders; and (f) such Refinancing Senior Notes Indebtedness shall
not be secured by any Lien on any asset other than the Collateral on a junior
priority basis with the Senior Credit Facilities subject to a Junior
Intercreditor Agreement.

“Regulation S-X” means Regulation S-X under the Securities Act of 1933.

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stock applicable to member banks of the Federal
Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Reimbursement Obligations” means all outstanding matured reimbursement or
repayment obligations payable to any Issuer with respect to amounts drawn under
Letters of Credit.

 

-54-



--------------------------------------------------------------------------------

“Related Obligations” has the meaning specified in Section 10.8.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, representatives,
attorneys, consultants, advisors and trustees of such Person and of such
Person’s Affiliates.

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned by such Person, including the
movement of Contaminants through or in the air, soil, surface water, ground
water or property and, in each case, in violation of Environmental Law.

“Remedial Action” means all actions required by any applicable Environmental Law
to (a) clean up, remove, treat or in any other way address any Contaminant in
the indoor or outdoor environment, (b) prevent the Release or threat of Release
or minimize the further Release so that a Contaminant does not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.

“Repricing Event” means (i) any prepayment or repayment of Term Loans under the
Term Facility with the proceeds of, or any conversion of such Term Loans into,
any new debt financing or any replacement debt financing, in either case,
bearing interest at an “effective” Interest Rate less than the effective
Interest Rate applicable to the Term Loans under the Term Facility (as such
comparative rates are determined by the Term Loan Administrative Agent
consistent with GAAP and, in any event, excluding any arrangement, syndication
and commitment fees in connection therewith that are not shared generally with
the Lenders) and (ii) any amendment to the Term Facility that, directly or
indirectly, reduces the effective Interest Rate applicable to the Term Loans
under the Term Facility (in each case, with original issue discount and upfront
fees, which shall be deemed to constitute like amounts of original issue
discount, being equated to interest margins in a manner consistent with
generally accepted financial practice based on an assumed four-year life to
maturity), including any mandatory assignment in connection therewith with
respect to each Term Lender under the applicable Term Facility that refuses to
consent to such amendment; provided that “Repricing Event” will not include any
prepayment, repayment, amendment or refinancing in connection with a Change of
Control or a Transformative Acquisition.

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject, including, without
limitation, foreign exchange control, United States foreign assets control, and
currency reporting laws and regulations, now or hereafter applicable, and all
licensing and other formalities, necessary for the import, export and transport
of any property, including, without limitation, those required by the
regulations of the Export Administration of the Bureau of Industry and Security.

 

-55-



--------------------------------------------------------------------------------

“Requisite LC Lenders” means, at any time, LC Lenders having LC Facility
Exposure and unused LC Facility Commitments representing at least a majority of
the sum of all LC Facility Exposure outstanding and unused LC Facility
Commitments at such time; provided that the LC Facility Commitments and LC
Facility Exposure of any Defaulting Lender shall be excluded for purposes of
making a determination of Requisite LC Lenders.

“Requisite Lenders” means at any time, Lenders having Exposure and unused
Commitments representing at least a majority of the sum of all Exposure
outstanding and unused Commitments at such time; provided that the Commitments
and Exposure of any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Lenders.

“Requisite Liquidity Lenders” means, at any time, Liquidity Lenders having
Liquidity Exposure and unused Liquidity Commitments representing at least a
majority of the sum of all Liquidity Exposure outstanding and unused Liquidity
Commitments at such time; provided that the Liquidity Commitments and Liquidity
Exposure of any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Liquidity Lenders.

“Requisite Revolving Lenders” means, at any time, Lenders having Revolving
Exposure and unused Revolving Commitments representing at least a majority of
the sum of all Revolving Exposure outstanding and unused Revolving Commitments
at such time; provided that the Revolving Commitments and Revolving Exposure of
any Defaulting Lender shall be excluded for purposes of making a determination
of Requisite Revolving Lenders.

“Requisite Term Lenders” means, at any time, Lenders having Term Exposure
representing at least a majority of the sum of the Term Exposure of all Lenders
at such time.

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members, managing directors or general partners of
such Person but, in any event, with respect to financial matters, the chief
financial officer, treasurer, assistant treasurer or controller of such Person.

“Restricted Payment” means:

(a)    any dividend, interest or any other distribution or payment (exclusive of
any interest paid in kind on preferred stock outstanding on the date hereof),
whether direct or indirect, on account of any Stock or Stock Equivalents of the
Parent or any of its Restricted Subsidiaries now or hereafter outstanding,
except a dividend, interest or any other distribution or payment payable solely
in Stock or Stock Equivalents (other than Disqualified Stock) or a dividend or
distribution payable solely to the Borrowers or one or more of the other
Subsidiary Guarantors;

(b)    any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock or Stock
Equivalents of the Parent or any of its Restricted Subsidiaries now or hereafter
outstanding other than one payable solely to the Borrowers or one or more of the
other Subsidiary Guarantors; and

 

-56-



--------------------------------------------------------------------------------

(c)    any Investment.

“Restricted Subsidiary” means a Subsidiary that is not an Unrestricted
Subsidiary. For the avoidance of doubt, the Borrowers shall at all times be
Restricted Subsidiaries. Except where context requires otherwise, a reference to
a “Restricted Subsidiary” shall be a reference to a Restricted Subsidiary of the
Parent.

“Retained Excess Cash Flow” means, at any date of determination, an amount equal
to (a) the sum of the amounts of Consolidated Excess Cash Flow for all relevant
Fiscal Year periods ending on or prior to the date of determination, minus
(b) the portion of such Consolidated Excess Cash Flow that has been applied to
repay the Term Loans and cash collateralize outstanding Revolving Letters of
Credit and LC Facility Letters of Credit pursuant to Section 2.12(d).

“Revolver Cash Collateral Account” means any blocked cash collateral account
pledged by any Borrower to the Collateral Agent for the benefit of the Revolving
Issuers and the Revolving Lenders containing cash deposited pursuant to
Section 2.7(b), 2.22, or 9.3 to be maintained at the Collateral Agent’s office.

“Revolving and LC Administrative Agent” has the meaning specified in the
preamble to this Agreement.

“Revolving and LC Register” has the meaning specified in Section 11.2(c)(i).

“Revolving Borrowing” means a Borrowing consisting of a Revolving Loan.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and participate in
Revolving Letters of Credit and Swing Loans in the aggregate principal amount
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule I or in the Assignment and Acceptance or Increase and Joinder
Agreement, as applicable, pursuant to which such Lender becomes a party hereto,
as such amount may be adjusted from time to time pursuant to this Agreement.
“Revolving Commitments” means the aggregate of such commitments for all Lenders,
and the aggregate amount of the Revolving Commitments on the Effective Date is
$1,000,000,000.00.

“Revolving Commitment Fee” has the meaning specified in Section 2.15(a).

“Revolving Exposure” means, with respect to any Revolving Lender, at any time,
the sum of (a) the aggregate principal amount of Revolving Loans held by such
Revolving Lender at such time, plus (b) the participation in Swing Loans held by
such Revolving Lender, plus (c) such Revolving Lender’s Ratable Portion of the
Revolving Letter of Credit Obligations at such time.

 

-57-



--------------------------------------------------------------------------------

“Revolving Facility” means the senior secured revolving credit facility
evidenced by this Agreement and described in Section 2.1(b).

“Revolving Financial Letter of Credit Sublimit” means $200,000,000.00.

“Revolving Financial Letter of Credit” means a Revolving Letter of Credit other
than a Revolving Performance Letter of Credit.

“Revolving Issuer” means each Revolving Lender or Affiliate of a Revolving
Lender that (a) is listed on Schedule II(A), (b) hereafter becomes an Revolving
Issuer with the approval of the Revolving and LC Administrative Agent and the
Borrowers and that has executed an agreement with and in form and substance
satisfactory to the Revolving and LC Administrative Agent and the Borrowers to
be bound by the terms hereof applicable to Revolving Issuers, or (c) solely on
or after the Effective Date and with respect to Existing Revolving Letters of
Credit, is an issuer of an Existing Revolving Letter of Credit.

“Revolving Lender” means each financial institution or other entity that (a) is
listed on the signature pages of the Agreement as a “Revolving Lender” or
(b) from time to time becomes a party hereto as a Revolving Lender by execution
of an Assignment and Acceptance or an Increase and Joinder Agreement.

“Revolving Letter of Credit” means each letter of credit issued pursuant to
Section 2.4 and shall include, on or after the Effective Date, the Existing
Revolving Letters of Credit.

“Revolving Letter of Credit Issuer Commitment” means (a) the amount set forth on
the attached Schedule II(A) for each Revolving Issuer or (b) such other amount
as any Revolving Issuer and the Borrowers may agree in a writing delivered to
the Revolving and LC Administrative Agent.

“Revolving Letter of Credit Obligations” means, at any time, without
duplication, the aggregate amount equal to the sum of (a) the Revolving
Reimbursement Obligations at such time (or, for any Revolving Reimbursement
Obligations in any Alternative Currency, the Dollar Equivalent thereof at such
time) and (b) the Revolving Letter of Credit Undrawn Amounts at such time.

“Revolving Letter of Credit Undrawn Amounts” means, at any time, the aggregate
undrawn amount of all Revolving Letters of Credit outstanding at such time (or,
for any Revolving Letter of Credit denominated in an Alternative Currency, the
Dollar Equivalent thereof at such time).

“Revolving Loan” has the meaning specified in Section 2.1(b).

“Revolving Maturity Date” means the fifth anniversary of the Effective Date.

“Revolving Obligations” means, at any time, without duplication, the aggregate
amount of all liabilities at such time payable to all Revolving Issuers and
Revolving

 

-58-



--------------------------------------------------------------------------------

Lenders with respect to Revolving Letters of Credit and Revolving Loans, whether
or not any such liability is contingent, including the Revolving Letter of
Credit Obligations.

“Revolving Outstandings” means, at any particular time, the sum of the principal
amount of the Revolving Loans outstanding at such time, the Revolving Letter of
Credit Obligations outstanding at such time and the principal amount of Swing
Loans outstanding at such time.

“Revolving Performance Letter of Credit” means a Revolving Letter of Credit that
is a Performance Letter of Credit.

“Revolving Reimbursement Obligations” means, all outstanding matured
reimbursement or repayment obligations payable to any Revolving Issuer with
respect to amounts drawn under Revolving Letters of Credit.

“Revolving Termination Date” means the earliest of (a) the Revolving Maturity
Date, (b) the date of termination of all the Revolving Commitments pursuant to
Section 2.8 or Section 9.2 and (c) the date on which all Revolving Letter of
Credit Obligations become due and payable pursuant to Section 9.2.

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., and its
successors.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state, the United Kingdom or Canada, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or Global Affairs Canada.

“Scheduled Term Maturity Date” means the seventh anniversary of the Effective
Date.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) (i) Leverage Ratio Debt as of such day secured by a Lien on property of the
Parent or any of its Restricted Subsidiaries, minus (ii) the Segregated Cash
Amount to (b) EBITDA for the most recently ended four Fiscal Quarter period for
which financial statements have been delivered pursuant to Section 6.1(a) or
(b).

 

-59-



--------------------------------------------------------------------------------

“Secured Parties” means the Lenders, the Issuers, each Agent and any other
holder of any Obligation.

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, promissory note or other evidence of Indebtedness, whether secured,
unsecured, convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

“Security Principles” means (A) no actions shall be required under the law of
any non-U.S. jurisdiction in order to create or perfect any security interest
other than (x) in respect of Mortgaged Vessels, (y) actions required under the
laws of Australia, Canada, Cayman Islands, Curacao, Jersey, Leichtenstein,
Panama, the Netherlands, Norway and the United Kingdom and (z) actions
reasonably requested by the Collateral Agent in any other jurisdiction taking
into account (1) the materiality of the relevant Collateral, (2) the cost
thereof and (3) the benefits to the Lenders afforded thereby and (B) no Lien by
any Person organized outside of the United States shall be made that would
result in any breach of any law or regulation (or analogous restriction) of the
jurisdiction of organization of such Person or result in a substantial risk to
the officers or directors of such Person of a civil or criminal liability;
provided that if any actions are not taken in respect of Collateral solely as a
result of this sub-clause (B), the Parent shall, at the reasonable request of
the Collateral Agent, diligently pursue any relevant governmental or third party
consents or other authority to permit such subsidiary to create or perfect a
security interest in such Collateral or to mitigate such risk of liability.

“Segregated Cash Amount” means the least of (a) the amount of funds on deposit
in the Cash Secured LC Cash Collateral Account, (b) the aggregate principal
amount of Term Loans outstanding at such time and (c) the Specified Term Loan
Amount.

“Selling LC Lender” has the meaning specified in Section 11.7(a)(i)(C).

“Selling Lenders” has the meaning specified in Section 11.7(a)(i)(C).

“Selling Revolving Lender” has the meaning specified in Section 11.7(a)(i)(B).

“Selling Term Lender” has the meaning specified in Section 11.7(a)(i)(A).

“Senior Credit Facilities” means, collectively, the Term Facility, the Revolving
Facility and the LC Facility.

“Senior Intercreditor Agreement” means that certain Senior Intercreditor
Agreement dated as of the Amendment No. 1 Effective Date by and among the
Borrowers, the Parent, the other “Grantors” party thereto from time to time, the
Priming Administrative Agent, the Priming Collateral Agent, the Revolving and LC
Administrative Agent, the Collateral Agent, the Term Loan Administrative Agent
and the other financial institutions from time to time party thereto.

 

-60-



--------------------------------------------------------------------------------

“ Senior Notes” means the Notes Issuer’s debt securities due 2024 issued on or
prior to the Effective Date pursuant to a Rule 144A offering or other private
placement in an aggregate principal amount of $1,300,000,000.00.

“Solvent” means, as of any date of determination, with respect to any Person:

(a)    the fair value of the property of the Person and its Subsidiaries, on a
consolidated basis, is greater than the total amount of the liabilities,
including contingent liabilities, of the Person and its Subsidiaries on a
consolidated basis. In computing the amount of any contingent liabilities on
such date, such liabilities shall have been computed at the amount that, in
light of all of the facts and circumstances existing on such date, represents
the amount that can be reasonably expected to become an actual or matured
liability;

(b)    the present fair saleable value of the assets of the Person and its
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Person and its Subsidiaries, on a
consolidated basis, on their debts as they become absolute and matured;

(c)    the Person and its Subsidiaries, on a consolidated basis, do not intend
to incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature in the ordinary course of business;

(d)    the Person and its Subsidiaries, on a consolidated basis, are not engaged
in business or a transaction for which their property would constitute an
unreasonably small capital; and

(e)    the Person and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, Contingent Obligations and other commitments as
they mature in the ordinary course of business. In computing the amount of any
contingent liabilities on such date, such liabilities shall have been computed
at the amount that, in light of all of the facts and circumstances existing on
such date, represents the amount that can be reasonably expected to become an
actual or matured liability.

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to each Administrative Agent and controlled by
that Lender.

“Specified Asset Sale” means (a) any Asset Sale made in reliance on clause (g),
(h), (i), or (j), or (q) of Section 8.4, (b) any sale by the Parent or any of
its Restricted Subsidiaries of any equity interests in any Restricted Subsidiary
and (c) any issuance of Stock or Stock Equivalents by any Restricted Subsidiary,
in each case of the foregoing clauses (a) through (c), resulting in aggregate
Net Cash Proceeds exceeding $25,000,000.005,000,000.00 during any Fiscal Year.
The term “Specified Asset Sale” shall not include any Insurance/Condemnation
Event.

“Specified Asset Sale Adjusted Term Loan Amount” means, at any date of
determination, (x) the amount of Term Loans then outstanding less (y) the sum of
(i) the Specified Term Loan Amount less (ii) the aggregate amount of prepayments
made pursuant

 

-61-



--------------------------------------------------------------------------------

to Section 2.8(b) and Section 2.12(j) made on or prior to the date of
determination less (iii) the product of (A) $775,000.00 and (B) the number of
repayments made pursuant to Section 2.9(a) on or prior to the date of
determination; provided that if clause (y) is equal to or greater than clause
(x), clause (y) shall be deemed to be zero.

“Specified Business Combination Agreement Representations” means the
representations and warranties made by or with respect to CBI in the Business
Combination Agreement that are material to the interests of the Lenders, in
their capacities as such, but only to the extent that the Parent (or its
Affiliates) have the right (after giving effect to any applicable notice and
cure provisions) to terminate its (or their) obligations under the Business
Combination Agreement or to decline to consummate the Business Combination
Transactions (in each case, in accordance with the terms of the Business
Combination Agreement) as a result of a breach of such representation or
warranty.

“Specified Representations” means the representations and warranties set forth
in Sections 4.1(a), (b), (c) and (d), 4.2(a)(i), (ii), (iii)(A) and (iii)(C)
(but only as it relates to agreements governing material Indebtedness), 4.2(b),
4.6, 4.10, 4.12 (but only as it relates to the Investment Company Act of 1940,
as amended), 4.13(d), 4.23 (but only as it relates to creation and perfection of
the security interests in the Collateral required to be granted as a condition
to the Effective Date pursuant to Section 3.2) and 4.25.

“Specified Cash Secured Letter of Credit Commitment” means, with respect to each
Cash Secured LC Issuer, (a) in the case of each Cash Secured LC Issuer that is a
Cash Secured LC Issuer on the date hereof, the percentage of the Cash Secured
Letter of Credit Issuer Commitment set forth opposite such Cash Secured LC
Issuer’s name on Schedule II(C) and (b) in the case of any other Cash Secured LC
Issuer, the Cash Secured Letter of Credit Issuer Commitment specified in the
instrument pursuant to which such Person becomes a Cash Secured LC Issuer or
(c) such other amount as any Cash Secured LC Issuer and the Borrowers may agree
in a writing delivered to the Revolving and LC Administrative Agent.

“Specified Term Loan Amount” means $310,000,000.00.

“Springing Term Maturity Date” means the date that is six months prior to the
scheduled maturity date of the Senior Notes.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), partnership or membership interests, equity participations or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or similar business entity, whether
voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or

 

-62-



--------------------------------------------------------------------------------

other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person and in relation to a
person incorporated (or established) in the Netherlands, a “dochtermaatschappij”
within the meaning of section 2:24a DCC (regardless whether the shares or voting
rights on the shares in such company are held directly or indirectly through
another “dochtermaatschappij”). Unless otherwise specified, all references
herein to a “Subsidiary”, “Restricted Subsidiary”, “Restricted Subsidiaries” or
“Subsidiaries” shall refer to a Subsidiary, Restricted Subsidiary, Restricted
Subsidiaries or Subsidiaries of the Parent.

“Subsidiary Guarantor” means each Guarantor other than the Parent. As of the
Effective Date, each Person listed on Schedule V hereto is a Subsidiary
Guarantor.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swing Loan” has the meaning specified in Section 2.3.

“Swing Loan Lender” means CA CIB or any other Lender that becomes the Revolving
and LC Administrative Agent or agrees, with the approval of the Revolving and LC
Administrative Agent and the Borrowers, to act as Swing Loan Lender hereunder.

“Swing Loan Request” has the meaning specified in Section 2.3(b).

“Syndication Agents” means each of Barclays Bank PLC and Crédit Agricole
Corporate and Investment Bank, in its capacity as syndication agent for the
credit facility evidenced by this Agreement.

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file affiliated, consolidated, combined, unitary or other similar
Tax Returns.

“Tax Return” has the meaning specified in Section 4.8.

“Taxes” has the meaning specified in Section 2.19(a).

“Technology Business” means, collectively, (a) the technology business segment
operated by the Parent and its Subsidiaries which provides proprietary
technology licenses, associated engineering services, proprietary equipment and
catalysts, primarily for the petrochemical and refining industries, and (b) the
engineered products business segment operated by the Parent and its Subsidiaries
which provides engineered products for the oil and gas, petrochemical, power
generation, water and wastewater, mining and mineral processing industries, and
excluding, for the avoidance of doubt, (i) the Lummus Consultants business,
(ii) the minority ownership interest in Net Power LLC owned by Lummus Technology
LLC and (iii) know-how and intellectual property of the Parent and its
Subsidiaries,

 

-63-



--------------------------------------------------------------------------------

including its patents, designs, digital infrastructure and service techniques,
in each case not primarily used in the ordinary course of the business segments
described in (a) and (b), which have been transferred to Lummus Technology and
its affiliates pursuant to the Transfer of Proprietary Rights Agreement dated
May 10, 2018 between Lummus Technology LLC and J. Ray Holdings Inc., the
Transfer of Propriety Rights Agreement dated May 10, 2018 between McDermott
Technology (Americas), Inc., McDermott Technology (US), Inc. and Chicago
Bridge & Iron Company and the Transfer of Propriety Rights Agreement dated May
10, 2018 between Lummus Technology LLC, McDermott Technology (Americas), Inc.
and McDermott Technology (US), Inc., and otherwise.

“Term Borrowing” means a Borrowing consisting of a Term Loan.

“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender to make Term Loans to the Borrowers in the aggregate principal
amount outstanding not to exceed the amount set forth opposite such Term
Lender’s name on Schedule IV, as such amount may be adjusted from to time
pursuant to this Agreement (including any New Term Commitment pursuant to
Section 2.24(a)). “Term Commitments” means the aggregate of such commitments for
all Term Lenders, and the aggregate amount of the Term Commitments on the
Effective Date is $2,260,000,000.00.

“Term Exposure” means, with respect to any Term Lender, at any time, (a) prior
to the making of Term Loans hereunder, the Term Commitment of such Term Lender
at such time and (b) after the making of Term Loans hereunder, the aggregate
principal amount of the outstanding Term Loans held by such Term Lender at such
time.

“Term Facility” means the term loan facility evidenced by this Agreement
described in Section 2.1(a).

“Term Lenders” means Lenders having a Term Commitment or if the Term Commitments
have terminated, Lenders that are owed Term Loans.

“Term Loan” means each term loan made pursuant to Section 2.1(a) or
Section 2.24(a) under the Term Commitments.

“Term Loan Administrative Agent” has the meaning specified in the preamble to
this Agreement.

“Term Maturity Date” means the earliest of (a) the Scheduled Term Maturity Date
and (b) the date on which all Term Loans and interest thereon become due and
payable pursuant to Section 9.2; provided that if on the Springing Term Maturity
Date (x) the Secured Leverage Ratio is greater than or equal to 1.00:1.00 and
(y) the aggregate outstanding principal amount of the Senior Notes (or any
Refinancing Senior Notes Indebtedness in respect thereof that matures prior to
the date that is six-months after the Scheduled Term Maturity Date) is greater
than $350,000,000.00,100,000,000.00, the Term Maturity Date shall be the
Springing Term Maturity Date.

 

-64-



--------------------------------------------------------------------------------

“Term Refinancing Debt” means, in respect of Indebtedness under the Term
Facility (the “Original Term Debt”), any Indebtedness under one or more new term
facilities or with one or more additional series of senior unsecured notes or
term loans or senior secured notes or term loans that will be secured by the
Collateral on a pari passu basis with the Senior Credit Facilities or secured
notes or term loans that are junior in right of security in the Collateral, in
any case that extends, renews or refinances such Indebtedness (or any Term
Refinancing Debt in respect thereof).

“Term Register” has the meaning specified in Section 11.2(c)(ii).

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which the Parent, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability (contingent or
otherwise).

“Total Assets” means, on any date of determination, the consolidated total
assets of the Parent and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet of the Parent.

“Tranche B Funding Date” has the meaning set forth in the Priming Credit
Agreement on the Amendment No. 1 Effective Date.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the creation of the Liens
provided for in the Collateral Documents and, in the case of the Borrowers, the
borrowing of Loans, the use of the proceeds thereof, the issuance of Letters of
Credit hereunder and the Business Combination.

“Transformative Acquisition” means any Acquisition by the Parent or any
Restricted Subsidiary that is either (a) not permitted by the terms of the Loan
Documents immediately prior to the consummation of such Acquisition or (b) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such Acquisition, would not allow the Parent and its Restricted
Subsidiaries to comply with the terms of the Loan Documents following such
consummation, as determined by the Parent acting in good faith.

“Treasury Management Arrangement” means any arrangement for credit card, cash
management, clearing house, wire transfer, depository, treasury or investment
services in connection with any transfer or disbursement of funds through an
automated clearinghouse or on a same day or immediate or accelerated
availability basis (including all monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise of the Parent or any of its Subsidiaries arising out of any cash
management, clearing house, wire transfer, depository, treasury or investment
services) provided to the Parent or any of its Subsidiaries. The designation of
any such arrangement as a Treasury Management Arrangement shall not create in
favor of the counterparty that is a party thereto any rights in connection with
the management, enforcement or release of any Collateral.

 

-65-



--------------------------------------------------------------------------------

“Treasury Management Obligations” has the meaning given to such term in the
definition of “Obligations”.

“Treasury Regulations” means the final and temporary income Tax regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed; provided that such appointment does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or appointed Person) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.

“Unrestricted Subsidiary” means:

(a)    any Captive Insurance Subsidiary;

(b)    the Amazon Entity; and

(c)    the North Ocean Entity until such time as the NO 105 Indebtedness is paid
in full; and

(d)    any other Subsidiary of the Parent (other than a Borrower) that after the
Effective Date is designated by the board of directors of the Parent as an
Unrestricted Subsidiary pursuant to a resolution passed by the board of
directors of the Parent, but only to the extent that:

(i)    such Subsidiary has no Indebtedness other than Non-Recourse Indebtedness;

 

-66-



--------------------------------------------------------------------------------

(ii)    except as permitted pursuant to Section 8.8, such Subsidiary is not
party to any agreement, contract, arrangement or understanding with the Parent
or any Restricted Subsidiary unless the terms of any such agreement or contract
are, taken as a whole, no less favorable to the Parent or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the Parent;

(iii)    except for equity contribution obligations in connection with
Non-Recourse Indebtedness, such Subsidiary is a Person with respect to which
neither the Parent nor any of its Restricted Subsidiaries has any direct or
indirect obligation (i) to subscribe for additional Stock or Stock Equivalents
or (ii) to maintain or preserve such Person’s financial condition or to cause
such Person to achieve any specified levels of operating results;

(iv)    the aggregate Fair Market Value of all outstanding Investments owned by
the Parent and its Restricted Subsidiaries in the Subsidiary being so designated
and any commitments to make any such Investments would be permitted under
Section 8.5 as of the time of the designation;

(v)    immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing;

(vi)    immediately before and after such designation, the Borrowers shall be in
pro forma compliance with Article V as of the most recent date of determination;

(vii)    such Subsidiary has also been designated an Unrestricted Subsidiary
under any Term Refinancing Debt, any Junior Priority Indebtedness, the Senior
Notes and any Refinancing Indebtedness in respect of the foregoing;

(viii)    such Subsidiary has not previously been designated as an Unrestricted
Subsidiary; and (ix) following any designation as an Unrestricted Subsidiary,
such Unrestricted Subsidiary shall not be permitted to own, or hold an exclusive
license to, any Material Intellectual Property.

Any designation of a Subsidiary of the Parent as an Unrestricted Subsidiary
after the Effective Date will be evidenced to each Administrative Agent by
filing with such Administrative Agent a certified copy of the resolution passed
by the board of directors of the Parent giving effect to such designation and a
certificate of a Responsible Officer of the Parent certifying that such
designation complied with the preceding conditions, and any such designation
shall be effective as of the effective date of such certificate.

If, at any time, any Unrestricted Subsidiary (other than a Captive Insurance
Subsidiary or the North Ocean Entity) would fail to meet the requirements of
clause (d)(i), (d)(ii), (d)(iii), (d)(iv) or (d)(vii) above as an Unrestricted
Subsidiary, it will thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and the other Loan Documents and any Indebtedness of
such Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Parent as of such date and, if such Indebtedness is not permitted to be

 

-67-



--------------------------------------------------------------------------------

incurred as of such date pursuant to Section 8.1, the Borrowers will be in
default of such covenant.

The board of directors of the Parent may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that such designation will be
deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of the
Parent of any outstanding Indebtedness of such Unrestricted Subsidiary and such
designation will only be permitted if (i) such Indebtedness is permitted
pursuant to Section 8.1; and (ii) no Default or Event of Default would be in
existence following such designation. Upon any such designation of an
Unrestricted Subsidiary as a Restricted Subsidiary, the redesignated Subsidiary
will become a Guarantor pursuant to, and if required by, Section 7.11.

“U.S. Borrowers” means McDermott Technology (Americas), Inc. and McDermott
Technology (US), Inc.

“U.S. Subsidiary” means any Subsidiary of the Parent that is organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.19(e).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or similar
controlling Persons of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Wholly-Owned” means, in respect of any Person, any Subsidiary of such Person,
all of the Stock of which (other than director’s qualifying shares, and the
like, as may be required by applicable law) is owned by such Person, either
directly or indirectly through one or more Wholly-Owned Subsidiaries thereof.

“Withdrawal Liability” means, with respect to the Parent, any of its
Subsidiaries, any Guarantor or any ERISA Affiliate at any time, the aggregate
liability incurred (whether or not assessed) with respect to all Multiemployer
Plans pursuant to Section 4201 of ERISA.

“Withholding Agent” means any Loan Party and any Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

-68-



--------------------------------------------------------------------------------

Section 1.2 Computation of Time Periods

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and, where
applicable, the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

Section 1.3 Accounting Terms and Principles

(a)    Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in conformity with GAAP.

(b)    If any change in the accounting principles used in the preparation of the
most recent Financial Statements referred to in Section 6.1 is hereafter
required or permitted by the rules, regulations, pronouncements and opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by the
Parent without objection from the Parent’s Accountants and results in a change
in any of the calculations required by Article V or VIII had such accounting
change not occurred, the parties hereto agree to enter into good faith
negotiations in order to amend such provisions so as to equitably reflect such
change with the desired result that the criteria for evaluating compliance with
such covenants by the Loan Parties shall be the same after such change as if
such change had not been made; provided, however, that no change in GAAP that
would affect a calculation that measures compliance with any covenant contained
in Article V or VIII shall be given effect until such provisions are amended to
reflect such changes in GAAP.

(c)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Account Standards 159
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Parent or any of its
Subsidiaries at “fair value”, as defined therein.

Section 1.4 Certain Terms

(a)    The words “herein,” “hereof” and “hereunder” and similar words refer to
this Agreement as a whole, and not to any particular Article, Section,
subsection or clause in this Agreement.

(b)    Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement, (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, and (iii) the words
“above” and “below”, when following a reference to a clause or a sub-clause of
any Loan Document, refer to a clause or sub-clause within, respectively, the
same Section or clause.

 

-69-



--------------------------------------------------------------------------------

(c)    Each agreement defined in this Article I shall include all appendices,
exhibits and schedules thereto. ReferencesUnless otherwise specified, references
in this Agreement to suchan agreement shall be to such agreement as so amended,
restated, supplemented or modified, unless (i) any consent is required hereunder
for an amendment, restatement, supplement or other modification to any such
agreement and such consent is not obtained or (ii) it is otherwise specified
that such reference refers to such agreement as of a particular date.

(d)    References in this Agreement to any statute shall be to such statute as
amended or modified, together with any successor legislation, in each case in
effect at the time any such reference is operative unless it is otherwise
specified that such reference refers to such statute as of a particular date.

(e)    The term “including” when used in any Loan Document means “including
without limitation” except when used in the computation of time periods. The
phrase “in the aggregate”, when used in any Loan Document, means “individually
or in the aggregate,” unless otherwise expressly noted.

(f)    Upon the appointment of any successor Administrative Agent pursuant to
Section 10.6(a), the reference to CA CIB or Barclays, as applicable, in the
definition of Dollar Equivalent shall be deemed to refer to the financial
institution then acting as the Applicable Administrative Agent or one of its
Affiliates if it so designates.

(g)    Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any issuer document related thereto,
provides for one or more automatic increases after such time in the stated
amount thereof, the amount of such Letter of Credit shall be deemed for all
purposes (other than determining the Letter of Credit Participation Fees and
Fronting Fees payable in connection with such Letter of Credit) to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time
or may occur in the future.

(h)     The phrase “unmatured or undrawn” when used in any Loan Document means
that (i) the beneficiary of the applicable letter of credit, bankers’
acceptance, surety bond, performance bond, bank guarantee or other similar
obligation has not made a bona fide drawing or other demand for funding under
such letter of credit, bankers’ acceptance, surety bond, performance bond, bank
guarantee or other similar obligation and (ii) the issuer of such letter of
credit, bankers’ acceptance, surety bond, performance bond, bank guarantee or
other similar obligation shall not have a favorable legal judgment to obtain
cash collateral in respect thereof.

 

-70-



--------------------------------------------------------------------------------

Section 1.5 Dutch Terms

(a)    In relation to any entity that is incorporated, or where applicable, has
its centre of main interest in the Netherlands, a reference to:

(i)    a moratorium includes voorlopige surseance van betaling or surseance van
betaling;

(ii)    winding up, liquidation and reorganization (and any of those terms)
includes an entity being declared bankrupt (failliet verklaard), dissolved
(ontbonden) or subjected to emergency regulations (noodregeling) on the basis of
the Dutch Act on Financial Supervision (Wet op het Financieel Toezicht);

(iii)    admit in writing its inability to pay its debts generally includes with
respect to an entity the filing of any notice under section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990) (“TCA”) or section 60
paragraphs 2 and/or 3 of the Social Insurance Financing Act of the Netherlands
(Wet Financiering Sociale Verzekeringen) in conjunction with section 36 of the
TCA;

(iv)    a security interest includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), privilege
(voorrecht), right of retention (recht van retentie), right to reclaim goods
(recht van reclame), and any other rights in rem (zakelijke rechten) or other
rights created for the purpose of granting security;

(v)    all necessary corporate, limited liability company or partnership action
includes without limitation, where applicable, (i) compliance with any
requirements of the Dutch Works Councils Act (Wet op de ondernemingsraden) or
the European Works Councils Act (Wet op de Europese ondernemingsraden) and
(ii) having obtained an (x) unconditional neutral advice (advies) or
unconditional positive advice, or (y) a conditional positive advice, from the
competent works council.

For the purpose of this Section 1.5(a)(v):

 

  (A)

“unconditional neutral advice” and “unconditional positive advice” shall mean an
advice which can be read as an advice to execute and proceed with the proposed
decision(s) as described in the request for advice; and

 

  (B)

“conditional positive advice” shall mean an advice of which all conditions can
reasonably be expected to be satisfied without having a Material Adverse Effect;

(vi)    an administrator includes a bewindvoerder and a stille bewindvoerder;

 

-71-



--------------------------------------------------------------------------------

(vii)    a distribution or dividend includes any distribution of profits
(winstuitkering) or the distribution of reserves (uitkering uit reserves);

(viii)    organizational documents means a copy of:

 

  (1)

the articles of association (statuten);

 

  (2)

the deed of incorporation (akte van oprichting); and

 

  (3)

an up-to-date extract (uittreksel) from the trade register (Handelsregister) of
the Dutch chamber of commerce (Kamer van Koophandel); and

(b)    officers include managing directors of a Dutch entity.

ARTICLE II

THE LOANS AND LETTERS OF CREDIT

Section 2.1 Loan Commitments

(a)    Term Commitments. On the terms and subject to the conditions contained in
this Agreement, each Term Lender severally agrees to make a term loan (each a
“Term Loan”) to the Borrowers on the Effective Date in Dollars in an aggregate
principal amount not to exceed such Term Lender’s Term Commitment. Each Term
Lender’s Term Commitment shall terminate immediately and without any further
action upon the making of a Term Loan by such Term Lender or, if earlier, at
5:00 p.m., (New York time) on the Effective Date. Amounts of Term Loans that are
repaid or prepaid may not be reborrowed.

(b)    Revolving Commitments. On the terms and subject to the conditions
contained in this Agreement, each Revolving Lender severally agrees to make
loans (each a “Revolving Loan”) to a Borrower from time to time on any Business
Day during the period from the Effective Date until the Revolving Termination
Date in Dollars in an aggregate principal amount at any time outstanding that
will not result in such Revolving Lender’s Revolving Exposure exceeding such
Revolving Lender’s Revolving Commitment. Amounts of Revolving Loans repaid may
be reborrowed under this Section 2.1(b). The entire amount of the Revolving
Commitments will be available in the form of letters of credit issued pursuant
to Section 2.4.

Section 2.2 Borrowing Procedures for the Loans

(a)    Term Loan Borrowings.

(i)    There shall be one Borrowing of Term Loans on the Effective Date, which
shall be made on notice given by the Borrowers to the Term Loan Administrative
Agent not later than 11:00 a.m. (New York time) (A) one Business Day prior to
the Effective Date, in the case of a Borrowing of Base Rate Loans and (B) three
Business Days prior to the Effective Date, in the case of a

 

-72-



--------------------------------------------------------------------------------

Borrowing of Eurodollar Rate Loans. Such notice shall be in substantially the
form of Exhibit C-1 (a “Notice of Term Borrowing”) (or shall be made by
telephone and the same information shall be confirmed promptly thereafter in
writing), specifying (1) the Effective Date as the date of such proposed
Borrowing, (2) the aggregate amount of such proposed Borrowing, (3) whether any
portion of the proposed Borrowing will be of Base Rate Loans or Eurodollar Rate
Loans, (4) the initial Interest Period or Interest Periods for any such
Eurodollar Rate Loans, and (5) remittance instructions. The Term Loans shall be
made as Base Rate Loans unless, subject to Section 2.17, the Notice of Term
Borrowing specifies that all or a portion thereof shall be Eurodollar Rate
Loans. The Borrowing of Term Loans shall be allocated in accordance with each
Term Lender’s Term Commitment.

(ii)    Unless the Term Loan Administrative Agent shall have received notice
from a Term Lender prior to the Effective Date that such Term Lender shall not
make available to the Term Loan Administrative Agent such Term Lender’s Ratable
Portion of the Borrowing to be made on such date (or any portion thereof), the
Term Loan Administrative Agent may assume that such Term Lender has made such
Ratable Portion available to the Term Loan Administrative Agent on the Effective
Date in accordance with this Section 2.2(a) and the Term Loan Administrative
Agent may, in reliance upon such assumption, make available to the Borrowers on
such date a corresponding amount. If and to the extent that such Term Lender
shall not have so made such Ratable Portion available to the Term Loan
Administrative Agent, such Term Lender and the Borrowers agree to repay to the
Term Loan Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrowers until the date such amount is repaid to the Term Loan
Administrative Agent, at (i) in the case of the Borrowers, the interest rate
applicable at the time to the Term Loans comprising such Borrowing and (ii) in
the case of such Term Lender, the Federal Funds Rate for the first Business Day
and thereafter at the interest rate applicable at the time to the Term Loans
comprising such Borrowing. If such Term Lender shall repay to the Term Loan
Administrative Agent such corresponding amount, such corresponding amount so
repaid shall constitute such Term Lender’s Term Loan as part of such Borrowing
for purposes of this Agreement. If the Borrowers shall repay to the Term Loan
Administrative Agent such corresponding amount, such payment shall not relieve
such Term Lender of any obligation it may have hereunder to the Borrowers.

(iii)    The failure of any Term Lender to make its Term Loan or any payment
required by it on the date specified, shall not relieve any other Term Lender of
its obligations to make its Term Loan or payment on such date but no such other
Term Lender shall be responsible for the failure of any Term Lender to make a
Term Loan or payment required under this Agreement.

(b)    Revolving Loan Borrowings.

(i)    Each Borrowing of Revolving Loans shall be made on notice given by a
Borrower to the Revolving and LC Administrative Agent not later than

 

-73-



--------------------------------------------------------------------------------

11:00 a.m. (New York time) (A) on the Business Day of the proposed Borrowing, in
the case of a Borrowing of Base Rate Loans and (B) three Business Days prior to
the date of the proposed Borrowing, in the case of a Borrowing of Eurodollar
Rate Loans. Each such notice shall be in substantially the form of Exhibit C-2
(a “Notice of Revolving Borrowing”) (or shall be made by telephone and the same
information shall be confirmed promptly thereafter in writing), specifying
(1) the date of such proposed Borrowing, (2) the aggregate amount of such
proposed Borrowing, (3) whether any portion of the proposed Borrowing will be of
Base Rate Loans or Eurodollar Rate Loans, (4) the initial Interest Period or
Interest Periods for any such Eurodollar Rate Loans, and (5) remittance
instructions. The Revolving Loans shall be made as Base Rate Loans unless,
subject to Section 2.17, the Notice of Revolving Borrowing specifies that all or
a portion thereof shall be Eurodollar Rate Loans. Each Borrowing of Revolving
Loans shall be in an aggregate amount that is an integral multiple of
$1,000,000.00 (or $500,000.00 with respect to Swing Loans) and shall be
allocated ratably in accordance with each Revolving Lender’s Revolving
Commitment.

(ii)    Unless the Revolving and LC Administrative Agent shall have received
notice from a Revolving Lender prior to the date of any proposed Borrowing that
such Revolving Lender shall not make available to the Revolving and LC
Administrative Agent such Revolving Lender’s Ratable Portion of the Borrowing to
be made on such date (or any portion thereof), the Revolving and LC
Administrative Agent may assume that such Revolving Lender has made such Ratable
Portion available to the Revolving and LC Administrative Agent on the date of
such Borrowing in accordance with this Section 2.2(b), and the Revolving and LC
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount. If and to the
extent that such Revolving Lender shall not have so made such Ratable Portion
available to the Revolving and LC Administrative Agent, such Revolving Lender on
the one hand and the Borrowers, jointly and severally, on the other agree to
repay to the Revolving and LC Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrowers until the date such amount is
repaid to the Revolving and LC Administrative Agent, at (i) in the case of the
Borrowers, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Revolving Lender, the Federal Funds Rate
for the first Business Day and thereafter at the interest rate applicable at the
time to the Loans comprising such Borrowing. If such Revolving Lender shall
repay to the Revolving and LC Administrative Agent such corresponding amount,
such corresponding amount so repaid shall constitute such Revolving Lender’s
Loan as part of such Borrowing for purposes of this Agreement. If the Borrowers
shall repay to the Revolving and LC Administrative Agent such corresponding
amount, such payment shall not relieve such Revolving Lender of any obligation
it may have hereunder to the Borrowers.

(iii)    The failure of any Revolving Lender to make its Revolving Loan or any
payment required by it on the date specified, including any payment in

 

-74-



--------------------------------------------------------------------------------

respect of its participation in Swing Loans and Revolving Letter of Credit
Obligations, shall not relieve any other Revolving Lender of its obligations to
make its Revolving Loan or payment on such date but no such other Revolving
Lender shall be responsible for the failure of any Revolving Lender to make a
Revolving Loan or payment required under this Agreement.

Section 2.3 Swing Loans

(a)    On the terms and subject to the conditions contained in this Agreement,
the Swing Loan Lender may, in its sole discretion, make loans (each a “Swing
Loan”) otherwise available to the Borrowers from time to time on any Business
Day during the period from the Effective Date until the Revolving Termination
Date in an aggregate principal amount outstanding at any time not to exceed
$50,000,000.000.00; provided, however, that, in no event, shall any Swing Loan
be made in excess of the Available Credit. Each Swing Loan shall be a Base Rate
Loan and shall in any event mature no later than the Revolving Termination Date.
Within the limits set forth in the first sentence of this clause (a), amounts of
Swing Loans repaid may be reborrowed under this clause (a).

(b)    In order to request a Swing Loan, a Borrower shall telecopy (or, if
consented to by the Swing Loan Lender and the Revolving and LC Administrative
Agent, forward by electronic mail or similar means) to the Swing Loan Lender
(with a copy to the Revolving and LC Administrative Agent) a duly completed
request in substantially the form of Exhibit D (or shall make such request by
telephone and promptly thereafter forward a written confirmation containing the
same information), setting forth the requested amount and date of the Swing Loan
(a “Swing Loan Request”), to be received by the Swing Loan Lender not later than
3:00 p.m. (New York time) on the day of the proposed borrowing. Subject to the
terms of this Agreement, the Swing Loan Lender may make a Swing Loan available
to the requesting Borrower on the date of the relevant Swing Loan Request. The
Swing Loan Lender shall not make any Swing Loan in the period commencing on the
first Business Day after it receives written notice from the Revolving and LC
Administrative Agent or any Revolving Lender that one or more of the conditions
precedent contained in Section 3.3 shall not on such date be satisfied, and
ending when such conditions are satisfied. The Swing Loan Lender shall not
otherwise be required to determine that, or take notice whether, the conditions
precedent set forth in Section 3.3 have been satisfied in connection with the
making of any Swing Loan.

(c)    The Swing Loan Lender shall notify the Revolving and LC Administrative
Agent in writing (which writing may be a telecopy or, if agreed to by the
Revolving and LC Administrative Agent, electronic mail) weekly, by no later than
11:00 a.m. (New York time) on the first Business Day of each week, of the
aggregate principal amount of Swing Loans then outstanding.

(d)    Each Revolving Lender shall pay to the Revolving and LC Administrative
Agent, for the account of the Swing Loan Lender, in the manner provided in
clause (e) below, such Revolving Lender’s Ratable Portion of the outstanding
Swing Loans.

 

-75-



--------------------------------------------------------------------------------

(e)    The Revolving and LC Administrative Agent shall forward each notice
referred to in clause (c) above to each Revolving Lender on the day such notice
or such demand is received by the Revolving and LC Administrative Agent (except
that any such notice or demand received by the Revolving and LC Administrative
Agent after 4:00 p.m. (New York time) on any Business Day shall not be required
to be forwarded to the Revolving Lenders by the Revolving and LC Administrative
Agent until the next succeeding Business Day), together with a statement
prepared by the Revolving and LC Administrative Agent specifying the amount of
each Revolving Lender’s Ratable Portion of the aggregate principal amount of the
Swing Loans stated to be outstanding in such notice, and, notwithstanding
whether or not the conditions precedent set forth in Section 3.3 shall have been
satisfied (which conditions precedent the Revolving Lenders hereby irrevocably
waive), each Revolving Lender shall, before 11:00 a.m. (New York time) on the
Business Day next succeeding the date of such Revolving Lender’s receipt of such
written statement, make available to the Revolving and LC Administrative Agent,
in immediately available funds, for the account of the Swing Loan Lender, the
amount specified in such statement as its Ratable Portion of the aggregate
principal amount of the Swing Loans outstanding. If and to the extent that a
Revolving Lender shall not have so made such Ratable Portion available to the
Revolving and LC Administrative Agent for the account of the Swing Loan Lender,
such Revolving Lender on the one hand and the Borrowers jointly and severally on
the other agree to repay to the Revolving and LC Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrowers until the date such
amount is repaid to the Revolving and LC Administrative Agent, at (i) in the
case of the Borrowers, the interest rate applicable at the time to overdue Swing
Loans and (ii) in the case of such Revolving Lender, the Federal Funds Rate for
the first Business Day and thereafter at the interest rate applicable at the
time to overdue Swing Loans. Upon such payment by a Revolving Lender, such
Revolving Lender shall, except as provided in clause (f) below, be deemed to
have made a Revolving Loan that is a Base Rate Loan to the applicable Borrower.
The Revolving and LC Administrative Agent shall use such funds to repay the
Swing Loans to the Swing Loan Lender.

(f)    Upon the occurrence of a Default or Event of Default under
Section 9.1(f), each Revolving Lender shall acquire, without recourse or
warranty, an undivided participation in each Swing Loan in a principal amount
equal to such Revolving Lender’s Ratable Portion of such Swing Loan, by paying
to the Swing Loan Lender on the date on which such Revolving Lender would
otherwise have been required to make a payment in respect of such Swing Loan
pursuant to clause (e) above, in immediately available funds, an amount equal to
such Revolving Lender’s Ratable Portion of such Swing Loan. If all or part of
such amount is not in fact made available by such Revolving Lender to the Swing
Loan Lender on such date, the Swing Loan Lender shall be entitled to recover any
such unpaid amount on demand from such Revolving Lender together with interest
accrued from such date at the Federal Funds Rate for the first Business Day
after such payment was due and thereafter at the rate of interest then
applicable to Base Rate Loans for Revolving Loans.

From and after the date on which any Revolving Lender (i) is deemed to have made
a Revolving Loan pursuant to clause (e) above with respect to any Swing Loan or
(ii)

 

-76-



--------------------------------------------------------------------------------

acquires an undivided participation interest in a Swing Loan pursuant to clause
(f) above, the Swing Loan Lender shall promptly distribute to such Revolving
Lender such Revolving Lender’s Ratable Portion of all payments of principal of
and interest received by the Swing Loan Lender on account of such Swing Loan
other than those received from a Revolving Lender pursuant to clause (e) or (f)
above.

Section 2.4 Revolving Letters of Credit

(a)    On the terms and subject to the conditions contained in this Agreement,
each Revolving Issuer agrees to Issue one or more Letters of Credit at the
request of, and for the account of, a Borrower to support obligations of the
Parent, such Borrower, any of the Parent’s Subsidiaries or any Joint Venture,
from time to time on any Business Day during the period commencing on the
Effective Date and ending on the date that is 30 days before the Revolving
Maturity Date; provided that no Revolving Issuer shall Issue any Revolving
Letter of Credit upon the occurrence of any of the following:

(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Revolving Issuer from
Issuing such Revolving Letter of Credit or any Requirement of Law applicable to
such Revolving Issuer (including, without limitation, any applicable “know your
customer” and anti-money laundering rules and regulations) or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Revolving Issuer shall prohibit, or
request that such Revolving Issuer refrain from, the Issuance of letters of
credit generally or such Revolving Letter of Credit in particular or shall
impose upon such Revolving Issuer with respect to such Revolving Letter of
Credit any restriction or reserve or capital requirement (for which such
Revolving Issuer is not otherwise compensated) not in effect on the date of this
Agreement or result in any unreimbursed loss, cost or expense that was not
applicable, in effect or known to such Revolving Issuer as of the date of this
Agreement and that such Revolving Issuer in good faith deems material to it;

(ii)    such Revolving Issuer shall have received written notice from the
Revolving and LC Administrative Agent, any Revolving Lender or a Borrower, on or
prior to the requested date of Issuance of such Revolving Letter of Credit, that
one or more of the applicable conditions contained in Section 3.2 (with respect
to an Issuance on the Effective Date) or 3.3 is not then satisfied or duly
waived in accordance with Section 11.1, and such notice has not been revoked by
the Person that delivered such notice;

(iii)    after giving effect to the Issuance of such Revolving Letter of Credit,
(x) the Revolving Outstandings would exceed the Revolving Commitments in effect
at such time, (y) the aggregate outstanding amount of all Revolving Letters of
Credit issued by such Revolving Issuer would exceed its Revolving Letter of
Credit Issuer Commitment or (z) the aggregate outstanding amount of all
Financial Letters of Credit (other than, in the case of an Issuance of a
Revolving Performance Letter of Credit, any Revolving Financial Letter of Credit

 

-77-



--------------------------------------------------------------------------------

that has been cash collateralized at 105% of the stated amount of such Revolving
Letter of Credit in accordance with Section 2.12(f)) would exceed the Revolving
Financial Letter of Credit Sublimit;

(iv)    any fees due to the applicable Revolving Issuer in connection with a
requested Issuance have not been paid;

(v)    such Revolving Letter of Credit is requested to be issued in a form that
is not acceptable to such Revolving Issuer, in its sole discretion exercised in
a commercially reasonable manner;

(vi)    with respect to any requested Revolving Letter of Credit denominated in
an Alternative Currency, (A) the Revolving Issuer or the Revolving and LC
Administrative Agent shall not have approved such Issuance or (B) the Revolving
Issuer receives notice from the Revolving and LC Administrative Agent at or
before 11:00 a.m. (New York time) on the date of the proposed Issuance of such
Revolving Letter of Credit that, immediately after giving effect to the Issuance
of such Revolving Letter of Credit, the sum of the Dollar Equivalent of the
Letter of Credit Obligations at such time in respect of each Letter of Credit
denominated in an Alternative Currency would exceed the Alternative Currency Cap
on the date of such proposed Issuance;

(vii)    such Revolving Letter of Credit does not comply with such Revolving
Issuer’s internal policies with respect thereto; or

(viii)    such Revolving Letter of Credit is a trade or commercial letter of
credit or bank guarantee and such Revolving Issuer has not agreed in its sole
discretion to Issue such Revolving Letter of Credit;

(ix)     any condition set forth in Section 3.3 to the Priming Credit Agreement
has not been met on or before the Tranche B Commitment Termination Date (as
defined in the Priming Credit Agreement on the Amendment No. 1 Effective Date),
Section 3.4 to the Priming Credit Agreement has not been met on or before the
Tranche C Commitment Termination Date (as defined in the Priming Credit
Agreement on the Amendment No. 1 Effective Date), or Section 3.5 to the Priming
Credit Agreement has not been met on or before the Tranche D Commitment
Termination Date (as defined in the Priming Credit Agreement on the Amendment
No. 1 Effective Date); or

(x)     such Revolving Letter of Credit is a new Letter of Credit unless the
Borrowers do not have sufficient availability for the issuance of the requested
Letter of Credit under the Priming Credit Agreement.

(b)     (i) Upon the occurrence of any Commitment reduction required under
Section 2.8(c), (A) the Borrowers shall notify the Revolving and LC
Administrative Agent of which LC Facility Letters of Credit (other than any LC
Facility Letters of Credit supporting a

 

-78-



--------------------------------------------------------------------------------

“focus” project) in an outstanding face amount up to and as close as
commercially reasonable equal to the lesser of (1)(x) the LC Facility
Commitments immediately before the time of such reduction minus (y) the LC
Facility Commitments after giving effect to such reduction (calculated based
upon the LC Facility Commitments and the Revolving Commitments before giving
effect to such reduction) (the “Migration Base Amount”) and (2) the LC Facility
Letter of Credit Obligations at the time of such reduction (the “Migration
Amount”) that the Borrower has selected to become Revolving Letters of Credit
and (B) with the Revolving and LC Administrative Agent’s and the Issuer of each
such Letters of Credit consent, such LC Facility Letters of Credit shall
automatically be deemed to be issued under Section 2.4(a) as a Revolving Letter
of Credit as of the date of such Commitment reduction.

(ii)     If the Revolving and LC Administrative Agent or the Issuer denies
consent for any LC Facility Letter of Credit selected, (A) the Borrowers shall
then immediately notify the Revolving and LC Administrative Agent of other LC
Facility Letters of Credits selected to become Revolving Letters of Credit in an
outstanding face amount necessary to equal the Migration Amount when combined
with the Letters of Credit deemed issued under the preceding clause (i) until
the Revolving and LC Administrative Agent and the Issuer of each such Letters of
Credit has consented to an outstanding face amount of LC Facility Letters of
Credit necessary to equal the Migration Amount and (B) such LC Facility Letters
of Credit shall automatically be deemed to be issued under Section 2.4(a) as a
Revolving Letter of Credit as of the date of such Commitment reduction.

(iii)     The Revolving and LC Administrative Agent shall promptly notify the
Revolving Lenders and the LC Lenders of which LC Facility Letters of Credit have
been deemed to be issued as Revolving Letters of Credit under the foregoing
clauses (i) and (ii).

Section 2.5 LC Facility Letters of Credit

(a)    On the terms and subject to the conditions contained in this Agreement,
each LC Facility Issuer agrees to Issue one or more Performance Letters of
Credit at the request of, and for the account of, a Borrower to support
obligations of the Parent, such Borrower, any of the Parent’s Subsidiaries or
any of the Parent’s or any of its Subsidiaries’ Joint Ventures, from time to
time on any Business Day during the period commencing on the Effective Date and
ending on the date that is 30 days before the LC Facility Maturity Date;
provided that no LC Facility Issuer shall Issue any Letter of Credit upon the
occurrence of any of the following:

(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such LC Facility Issuer from
Issuing such LC Facility Letter of Credit or any Requirement

 

-79-



--------------------------------------------------------------------------------

of Law applicable to such LC Facility Issuer (including, without limitation, any
applicable “know your customer” and anti-money laundering rules and regulations)
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such LC Facility Issuer shall
prohibit, or request that such LC Facility Issuer refrain from, the Issuance of
letters of credit generally or such LC Facility Letter of Credit in particular
or shall impose upon such LC Facility Issuer with respect to such LC Facility
Letter of Credit any restriction or reserve or capital requirement (for which
such LC Facility Issuer is not otherwise compensated) not in effect on the date
of this Agreement or result in any unreimbursed loss, cost or expense that was
not applicable, in effect or known to such LC Facility Issuer as of the date of
this Agreement and that such LC Facility Issuer in good faith deems material to
it;

(ii)    such LC Facility Issuer shall have received written notice from the
Revolving and LC Administrative Agent, any LC Lender or a Borrower, on or prior
to the requested date of Issuance of such LC Facility Letter of Credit, that one
or more of the applicable conditions contained in Section 3.2 (with respect to
an Issuance on the Effective Date) or 3.3 is not then satisfied or duly waived
in accordance with Section 11.1, and such notice has not been revoked by the
Person that delivered such notice;

(iii)    after giving effect to the Issuance of such LC Facility Letter of
Credit, (x) the LC Facility Outstandings would exceed the LC Facility
Commitments in effect at such time or (y) the aggregate outstanding amount of
all LC Facility Letters of Credit issued by such LC Facility Issuer would exceed
its LC Facility Letter of Credit Issuer Commitment;

(iv)    any fees due to the applicable LC Facility Issuer in connection with a
requested Issuance have not been paid;

(v)    such LC Facility Letter of Credit is requested to be issued in a form
that is not acceptable to such LC Facility Issuer, in its sole discretion
exercised in a commercially reasonable manner;

(vi)    with respect to any requested LC Facility Letter of Credit denominated
in an Alternative Currency, (A) the LC Facility Issuer or the Revolving and LC
Administrative Agent shall not have approved such Issuance or (B) the LC
Facility Issuer receives notice from the Revolving and LC Administrative Agent
at or before 11:00 a.m. (New York time) on the date of the proposed Issuance of
such LC Facility Letter of Credit that, immediately after giving effect to the
Issuance of such LC Facility Letter of Credit, the sum of the Dollar Equivalent
of the Letter of Credit Obligations at such time in respect of each Letter of
Credit denominated in an Alternative Currency would exceed the Alternative
Currency Cap on the date of such proposed Issuance;

(vii)    such LC Facility Letter of Credit does not comply with such LC Facility
Issuer’s internal policies with respect thereto; or

 

-80-



--------------------------------------------------------------------------------

(viii)    such LC Facility Letter of Credit is a trade or commercial letter of
credit or bank guarantee and such LC Facility Issuer has not agreed in its sole
discretion to Issue such LC Facility Letter of Credit. ;

(ix)     (any condition set forth in Section 3.3 to the Priming Credit Agreement
has not been met on or before the Tranche B Commitment Termination Date (as
defined in the Priming Credit Agreement on the Amendment No. 1 Effective Date),
Section 3.4 to the Priming Credit Agreement has not been met on or before the
Tranche C Commitment Termination Date (as defined in the Priming Credit
Agreement on the Amendment No. 1 Effective Date), or Section 3.5 to the Priming
Credit Agreement has not been met on or before the Tranche D Commitment
Termination Date (as defined in the Priming Credit Agreement on the Amendment
No. 1 Effective Date); or

(x)     such LC Facility Letter of Credit is a new Letter of Credit unless the
Borrowers do not have sufficient availability for the issuance of the requested
Letter of Credit under the Priming Credit Agreement.

Section 2.6 Cash Secured Letters of Credit

(a)    On the terms and subject to the conditions contained in this Agreement,
each Cash Secured LC Issuer agrees to Issue one or more Letters of Credit at the
request of, and for the account of, the Borrowers to support obligations of the
Borrowers, Parent and any of the Parent’s Restricted Subsidiaries or any Joint
Venture, from time to time on any Business Day during the period commencing on
the Effective Date and ending on the date that is 30 days before the Term
Maturity Date; provided that no Cash Secured LC Issuer shall Issue any Letter of
Credit upon the occurrence of any of the following:

(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Cash Secured LC Issuer
from Issuing such Cash Secured Letter of Credit or any Requirement of Law
applicable to such Cash Secured LC Issuer (including, without limitation, any
applicable “know your customer” and anti-money laundering rules and regulations)
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Cash Secured LC Issuer shall
prohibit, or request that such Cash Secured LC Issuer refrain from, the Issuance
of letters of credit generally or such Cash Secured Letter of Credit in
particular or shall impose upon such Cash Secured LC Issuer with respect to such
Cash Secured Letter of Credit any restriction or reserve or capital requirement
(for which such Cash Secured LC Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Cash Secured LC
Issuer as of the date of this Agreement and that such Cash Secured LC Issuer in
good faith deems material to it;

 

-81-



--------------------------------------------------------------------------------

(ii)    such Cash Secured LC Issuer shall have received written notice from the
Revolving and LC Administrative Agent, any other Cash Secured LC Issuer or the
Borrowers, on or prior to the requested date of Issuance of such Cash Secured
Letter of Credit, that one or more of the applicable conditions contained in
Section 3.2 (with respect to an Issuance on the Effective Date) or 3.3 is not
then satisfied or duly waived in accordance with Section 11.1, and such notice
has not been revoked by the Person that delivered such notice;

(iii)    after giving effect to the Issuance of such Cash Secured Letter of
Credit, (v) the Cash Secured LC Cash Collateral Account Balance would be less
than 103% of the Cash Secured Letter of Credit Outstandings, (w) the Cash
Secured Letter of Credit Outstandings would exceed the lesser of (A) the Cash
Secured Letter of Credit Issuer Commitment then in effect and (B) the Specified
Term Loan Amount, (x) subject to the provisions of Section 2.6(b), the Cash
Secured Letter of Credit Outstandings with respect to such Cash Secured LC
Issuer, would exceed the Specified Cash Secured Letter of Credit Commitment of
such Cash Secured LC Issuer then in effect, or (y) the aggregate outstanding
amount of all Financial Letters of Credit would exceed the Cash Secured
Financial Letter of Credit Sublimit;

(iv)    any fees due to the applicable Cash Secured LC Issuer in connection with
a requested Issuance have not been paid;

(v)    such Cash Secured Letter of Credit is requested to be issued in a form
that is not acceptable to such Cash Secured LC Issuer, in its sole discretion
exercised in a commercially reasonable manner;

(vi)    with respect to any requested Cash Secured Letter of Credit denominated
in an Alternative Currency, (A) the Cash Secured LC Issuer or the Revolving and
LC Administrative Agent shall not have approved such Issuance or (B) the Cash
Secured LC Issuer receives notice from the Revolving and LC Administrative Agent
at or before 11:00 a.m. (New York time) on the date of the proposed Issuance of
such Cash Secured Letter of Credit that, immediately after giving effect to the
Issuance of such Cash Secured Letter of Credit, the sum of the Dollar Equivalent
of the Letter of Credit Obligations at such time in respect of each Letter of
Credit denominated in an Alternative Currency would exceed the Alternative
Currency Cap on the date of such proposed Issuance;

(vii)    such Cash Secured Letter of Credit does not comply with such Cash
Secured LC Issuer’s internal policies with respect thereto;

(viii)    such Cash Secured Letter of Credit is a Financial Letter of Credit and
such Cash Secured LC Issuer has not agreed in its sole discretion to Issue
Financial Letters of Credit; or

(ix)    both before and after giving effect to such proposed Issuance, there
shall not be funds on deposit in the Cash Secured LC Cash Collateral Account in
an amount equal to at least 103% of the sum of all outstanding Cash Secured
Letter of Credit Outstandings;

 

-82-



--------------------------------------------------------------------------------

provided, however, that the stated amount of any Cash Secured Letter of Credit
with respect to which another Cash Secured Letter of Credit is to be (or has
been) issued to replace such Cash Secured Letter of Credit shall be excluded in
calculating the Cash Secured Letters of Credit Outstanding in connection with
any determination of compliance with clause (iii)(w) above, so long as and only
so long as) the Cash Secured Letter of Credit Cash Coverage Requirement
(determined without regard to the proviso following the definition thereof)
shall, at all times prior to the termination and cancellation of the Cash
Secured Letter of Credit that is being (or has been) replaced (as notified to
the Revolving and LC Administrative Agent and the Borrowers by the Cash Secured
LC Issuer thereof), be satisfied (including with respect to the Cash Secured
Letter of Credit that is being (or has been) replaced and the related
replacement Cash Secured Letter of Credit).

(b)    On the Effective Date, one or more Borrowers shall establish the Cash
Secured LC Cash Collateral Account for the benefit of the Collateral Agent on
behalf of the Secured Parties on the Effective Date for the purpose of cash
collateralizing the Borrowers’ obligations (including Cash Secured Reimbursement
Obligations) to each Cash Secured LC Issuer in respect of the Cash Secured
Letters of Credit. On the Effective Date, the proceeds of the Term Loans in an
aggregate amount of the Specified Term Loan Amount, together with other funds
(if any) provided by the Parent or a Borrower, shall be deposited into the Cash
Secured LC Cash Collateral Account such that, at such time, the Cash Secured LC
Cash Collateral Account Balance is equal to at least 103% of the Cash Secured
Letter of Credit Outstandings. The Borrowers agree that at all times, they shall
immediately cause additional funds to be deposited and held in the Cash Secured
LC Cash Collateral Account from time to time in order that the Cash Secured LC
Cash Collateral Account Balance shall at least equal 103% of the Cash Secured
Letter of Credit Outstandings with respect to all Cash Secured Letters of Credit
(the “Cash Secured Letter of Credit Cash Coverage Requirement”). Pursuant to the
Pledge and Security Agreement, a security interest in the Cash Secured LC Cash
Collateral Account has been granted and amounts on deposit therein shall be
applied as set forth in the Collateral Agency and Intercreditor Agreement.
Except as expressly provided herein or in any other Loan Document, no Person
shall have the right to make any withdrawal from the Cash Secured LC Cash
Collateral Account or to exercise any right or power with respect thereto;
provided that at any time the Borrowers shall fail to reimburse any Cash Secured
LC Issuer for any payment or disbursement made by a Cash Secured LC Issuer under
any Cash Secured Letter of Credit in accordance with Section 2.7, the Borrowers
hereby absolutely, unconditionally and irrevocably agree that the Collateral
Agent shall be entitled to instruct the Depositary Bank to withdraw therefrom
and pay to such Cash Secured LC Issuer amounts equal to such payment or
disbursement. Amounts in the Cash Secured LC Cash Collateral Account shall be
invested by the Depositary Bank in accordance with the terms of the Cash Secured
LC Cash Collateral Account Control Agreement. The Borrowers shall bear the risk
of loss of principal with respect to any investment in any Cash Secured LC Cash
Collateral Account. So long as no Event of Default shall have occurred and be
continuing and subject to the satisfaction of the Cash Secured Letter of Credit
Cash Coverage Requirement after giving effect to any such release, upon at least
three Business

 

-83-



--------------------------------------------------------------------------------

Days’ prior written notice to the Collateral Agent and the Revolving and LC
Administrative Agent, the Parent may, at any time and from time to time, request
release of and payment to the Borrowers of (and the Collateral Agent hereby
agrees to instruct the applicable Depositary Bank to release and pay to the
Borrowers) any amounts on deposit in the Cash Secured LC Cash Collateral Account
(as reduced by the aggregate amounts, if any, withdrawn by the Cash Secured LC
Issuers and not subsequently deposited by the Borrowers) in excess of the Cash
Secured Letter of Credit Issuer Commitment at such time (provided that the
Collateral Agent shall have received prior confirmation of the amount of such
excess from the Revolving and LC Administrative Agent).

Section 2.7 Letters of Credit Generally

(a)    Notwithstanding anything herein to the contrary, (i) all Existing
Revolving Letters of Credit shall be deemed to have been issued pursuant to
Section 2.4 on behalf of a Borrower, and from and after the Effective Date shall
be subject to and governed by the terms hereof, (ii) all Existing LC Facility
Letters of Credit shall be deemed to have been issued pursuant to Section 2.5 on
behalf of a Borrower, and from and after the Effective Date shall be subject to
and governed by the terms hereof and (iii) all Existing Cash Secured Letters of
Credit shall be deemed to have been issued pursuant to Sections 2.6 on behalf of
a Borrower, and from and after the Effective Date shall be subject to and
governed by the terms hereof. None of the Lenders (other than the Issuers in
their capacity as such and on the terms and conditions hereof) shall have any
obligation to Issue any Letter of Credit.

(b)    In no event shall the expiration date of any Letter of Credit be later
than the earlier of (i) the date that is 12 months from the date of Issuance
thereof or such later date as the applicable Issuer may agree in its sole
discretion and (ii) the fifth Business Day prior to the Applicable Maturity Date
or, with the approval of the applicable Issuer in its sole discretion, any date
that is after the fifth Business Day prior to the Applicable Maturity Date
(including after the Applicable Maturity Date); provided, however, that, if the
applicable Issuer agrees in its sole discretion, any Letter of Credit with a
fixed term may provide for the auto-renewal thereof for additional periods of
not more than 12 months each (each, an “Auto-Renewal LC”); provided, further,
that any such Auto-Renewal LC must permit the applicable Issuer to prevent any
such extension at least once in each 12 month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof. If (A) any Issuance or renewal of a Letter of Credit occurs during the
12 month period prior to the Applicable Maturity Date or (B) the Parent requests
(and the applicable Issuer approves) the Issuance of a Letter of Credit that
expires after the fifth Business Day prior to the Applicable Maturity Date, then
on or before the date that is 95 days prior to the Applicable Maturity Date (or
on the date of such Issuance, if the date of such Issuance is later than the
95th day prior to the Applicable Maturity Date), the Borrowers shall make
arrangements acceptable to the relevant Issuer in respect of the amount of each
such Letter of Credit that expires after the fifth Business Day prior to the
Applicable Maturity Date (each such Letter of Credit with regard to which
acceptable arrangements have been so made, an “Extended Letter of Credit”). Each
Extended Letter of Credit shall, on the Applicable Maturity Date and if all
Applicable Reimbursement Obligations have been repaid in full, for all purposes
cease to be a Letter of Credit

 

-84-



--------------------------------------------------------------------------------

hereunder and the obligations (if any) of the Applicable Lenders to fund or risk
participate their Ratable Portions of such Extended Letters of Credit pursuant
to clause (i) below shall be terminated on the Applicable Maturity Date. After
the Applicable Maturity Date and the repayment in full of all Applicable
Reimbursement Obligations, the terms for release of such cash collateral shall
be as agreed from time to time between the Parent and the applicable Issuer;
provided that in the absence of such agreement between the Parent and such
Issuer, the terms of this Agreement shall, as among the Parent, the Borrowers
and such Issuer, continue to govern the fees, costs and expenses payable in
respect of such Extended Letters of Credit.

(c)    In connection with the Issuance of each Letter of Credit, the Borrowers
shall give the relevant Issuer and the Revolving and LC Administrative Agent, at
least two Business Days’ (unless the relevant Issuer otherwise agrees) prior
written notice, in substantially the form of Exhibit E (or in such other written
or electronic form as is acceptable to such Issuer), of the requested Issuance
of such Letter of Credit (a “Letter of Credit Request”). Such notice shall be
irrevocable on and after the Issuance of such Letter of Credit (and, prior to
such Issuance, may be revoked only with the consent of the Issuer) and shall
specify the Issuer of such Letter of Credit, the stated amount of the Letter of
Credit requested, the date of Issuance of such requested Letter of Credit, the
date on which such Letter of Credit is to expire (which date shall be a Business
Day), whether such Letter of Credit is a Revolving Letter of Credit, LC Facility
Letter of Credit or a Cash Secured Letter of Credit and the Person for whose
benefit the requested Letter of Credit is to be issued. Unless the Issuer and
Revolving and LC Administrative Agent, otherwise agree, such notice, to be
effective, must be received by the relevant Issuer and the Revolving and LC
Administrative Agent, not later than 11:00 a.m. (New York time) on the second
Business Day prior to the requested Issuance of such Letter of Credit.

(d)    Subject to (x) the satisfaction of the conditions set forth in this
Section 2.7 and (y) receipt from the Revolving and LC Administrative Agent, if
requested by the Issuer, of the total outstanding amount of Reimbursement
Obligations at such time and any fees and expenses related to Letters of Credit
that are due and payable at such time (including the amount of any outstanding
requests for Issuance), the relevant Issuer shall, on the requested date, Issue
a Letter of Credit on behalf of the Borrowers in accordance with such Issuer’s
usual and customary business practices. No Issuer shall Issue any Letter of
Credit in the period commencing on the first Business Day after it receives
written notice from the Revolving and LC Administrative Agent, or, any Revolving
Lender, if a Revolving Letter of Credit or LC Lender if a LC Facility Letter of
Credit that one or more of the conditions precedent contained in Section 3.3
shall not on such date be satisfied, and ending when such conditions are
satisfied. The relevant Issuer shall not otherwise be required to determine
that, or take notice whether, the conditions precedent set forth in
Section 2.4(a), Section 2.5(a), or Section 2.6(a), as applicable, and
Section 3.3 have been satisfied in connection with the Issuance of any Letter of
Credit.

(e)    If requested by the relevant Issuer, prior to the first Issuance of a
Letter of Credit by such Issuer, and as a condition of such Issuance and of the
participation of each Lender in the Letter of Credit Obligations arising with
respect thereto, the Borrowers and Parent shall have delivered to such Issuer a
letter of credit reimbursement

 

-85-



--------------------------------------------------------------------------------

agreement, in such form as the Issuer may employ in its ordinary course of
business for its own account (a “Letter of Credit Reimbursement Agreement”),
signed by the Borrowers and the Parent, and such other documents or items as may
be required pursuant to the terms thereof. In the event of any conflict between
the terms of any Letter of Credit Reimbursement Agreement and this Agreement,
the terms of this Agreement shall govern.

(f)    Each Revolving Issuer or LC Facility Issuer, as applicable, shall:

(i)    give the Revolving and LC Administrative Agent written notice (or
telephonic notice confirmed promptly thereafter in writing, which writing may be
a telecopy or, if consented to by the Revolving and LC Administrative Agent,
electronic mail) of the Issuance or renewal of a Letter of Credit issued by it,
of all drawings under a Letter of Credit issued by it, the payment (or the
failure to pay when due) by the Borrowers of any Reimbursement Obligation and of
the cancellation, termination or expiration of any Letter of Credit (of which
notice the Revolving and LC Administrative Agent shall, in the case of a
Revolving Letter of Credit or LC Facility Letter of Credit, promptly notify each
Lender under the LC Facility or Revolving Facility, as applicable);

(ii)    (A) upon the request of any Revolving Lender, furnish to such Revolving
Lender copies of any Letter of Credit Reimbursement Agreement to which such
Revolving Issuer is a party and such other documentation as may reasonably be
requested by such Revolving Lender and (B) upon the request of any LC Lender,
furnish to such LC Lender copies of any Letter of Credit Reimbursement Agreement
to which such LC Facility Issuer is a party and such other documentation as may
reasonably be requested by such LC Lender; and

(iii)    no later than five Business Days following the last Business Day of
each calendar quarter, provide to the Revolving and LC Administrative Agent (and
the Revolving and LC Administrative Agent shall provide a copy to each Revolving
Lender or LC Lender requesting the same) and the Borrowers a schedule of Letters
of Credit issued by it, in form and substance reasonably satisfactory to the
Revolving and LC Administrative Agent, setting forth the aggregate Letter of
Credit Obligations outstanding at the end of each calendar quarter and any
information requested by the Borrowers or the Revolving and LC Administrative
Agent relating thereto.

(g)    Each Cash Secured LC Issuer shall:

(i)    give the Revolving and LC Administrative Agent written notice (or
telephonic notice confirmed promptly thereafter in writing, which writing may be
a telecopy or, if consented to by such Administrative Agent, electronic mail) of
the Issuance or renewal of a Letter of Credit issued by it, of all drawings
under a Letter of Credit issued by it, the payment (or the failure to pay when
due) by the Borrowers of any Cash Secured Reimbursement Obligation and of the
cancellation, termination or expiration of any Letter of Credit; and

 

-86-



--------------------------------------------------------------------------------

(ii)    no later than five Business Days following the last Business Day of each
calendar quarter, provide to the Revolving and LC Administrative Agent and the
Borrowers a schedule of Cash Secured Letters of Credit issued by it, in form and
substance reasonably satisfactory to the Administrative Agents, setting forth
the aggregate Cash Secured Letter of Credit Outstandings outstanding at the end
of each calendar quarter and any information requested by the Borrowers or such
Administrative Agent relating thereto.

(h)    (i) Effective with respect to the Existing Revolving Letters of Credit
upon the occurrence of the Effective Date, and otherwise effective immediately
upon the Issuance by a Revolving Issuer of a Revolving Letter of Credit in
accordance with the terms and conditions of this Agreement, each Revolving
Issuer shall be deemed to have sold and transferred to each Revolving Lender and
each Revolving Lender shall be deemed irrevocably and unconditionally to have
purchased and received from each Revolving Issuer, without recourse or warranty,
an undivided interest and participation, to the extent of such Revolving
Lender’s Ratable Portion in such Revolving Letter of Credit and the obligations
of the Borrowers with respect thereto (including all Revolving Letter of Credit
Obligations with respect thereto) and any security therefor and guaranty
pertaining thereto and (ii) effective with respect to the Existing LC Facility
Letters of Credit upon the occurrence of the Effective Date, and otherwise
effective immediately upon the Issuance by a LC Facility Issuer of a LC Facility
Letter of Credit in accordance with the terms and conditions of this Agreement,
each LC Facility Issuer shall be deemed to have sold and transferred to each LC
Lender and each LC Lender shall be deemed irrevocably and unconditionally to
have purchased and received from each LC Facility Issuer, without recourse or
warranty, an undivided interest and participation, to the extent of such LC
Lender’s Ratable Portion in such LC Facility Letter of Credit and the
obligations of the Borrowers with respect thereto (including all LC Facility
Letter of Credit Obligations with respect thereto) and any security therefor and
guaranty pertaining thereto.

(i)    The Borrowers jointly and severally agree to pay to the Issuer of any
Letter of Credit the amount of all Reimbursement Obligations owing to such
Issuer in respect of any Letter of Credit in Dollars (based on the Dollar
Equivalent of such payment if such payment was made in an Alternative Currency)
no later than the date that is the next succeeding Business Day after the
Borrowers receives notice from such Issuer (or, if such notice is not received
prior to 11:00 A.M. (New York Time) on any Business Day, then no later than
10:00 A.M. (New York Time) on the next succeeding Business Day) that payment has
been made under such Letter of Credit, irrespective of any claim, set-off,
defense or other right that any Borrower may have at any time against such
Issuer or any other Person.

(i)    If any Revolving Issuer makes any payment under any Revolving Letter of
Credit and a Borrower shall not have repaid such amount to such Revolving Issuer
pursuant to this clause (i) or any such payment in respect thereof is rescinded
or set aside for any reason, such Revolving Reimbursement

 

-87-



--------------------------------------------------------------------------------

Obligation shall be payable on demand with interest thereon computed at the rate
of interest applicable during such period to Revolving Loans that are Base Rate
Loans, and such Revolving Issuer shall promptly notify the Revolving and LC
Administrative Agent, and the Revolving and LC Administrative Agent shall
promptly notify each Revolving Lender of such failure, and each Revolving Lender
shall promptly and unconditionally pay to the Revolving and LC Administrative
Agent for the account of such Revolving Issuer the amount of such Revolving
Lender’s Ratable Portion in Dollars (based on the Dollar Equivalent thereof if
such payment was made in an Alternative Currency) and in immediately available
funds. If the Revolving and LC Administrative Agent so notifies such Revolving
Lender prior to 11:00 a.m. (New York time) on any Business Day, such Revolving
Lender shall make available to the Revolving and LC Administrative Agent for the
account of such Revolving Issuer its Ratable Portion of the amount of such
payment on such Business Day in immediately available funds as set forth in the
immediately preceding sentence. Whenever any Revolving Issuer receives from a
Borrower a payment of a Revolving Reimbursement Obligation as to which the
Revolving and LC Administrative Agent has received for the account of such
Revolving Issuer any payment from a Revolving Lender pursuant to this clause
(i), such Revolving Issuer shall pay to the Revolving and LC Administrative
Agent and the Revolving and LC Administrative Agent shall promptly pay to such
Revolving Lender in immediately available funds, an amount equal to such
Revolving Lender’s Ratable Portion of the amount of such payment adjusted, if
necessary, to reflect the respective amounts the Revolving Lenders have paid in
respect of such Revolving Reimbursement Obligation.

(ii)    If any LC Facility Issuer makes any payment under any LC Facility Letter
of Credit and a Borrower shall not have repaid such amount to such LC Facility
Issuer pursuant to this clause (i) or any such payment in respect thereof is
rescinded or set aside for any reason, such LC Facility Reimbursement Obligation
shall be immediately due and payable with interest thereon at the rate specified
in Section 2.13(d), and such LC Facility Issuer shall promptly notify the
Revolving and LC Administrative Agent, and the Revolving and LC Administrative
Agent shall promptly notify each LC Lender of such failure, and each LC Lender
shall promptly and unconditionally pay to the Revolving and LC Administrative
Agent for the account of such LC Facility Issuer the amount of such LC Lender’s
Ratable Portion in Dollars (based on the Dollar Equivalent thereof if such
payment was made in an Alternative Currency) and in immediately available funds.
If the Revolving and LC Administrative Agent so notifies such LC Lender prior to
11:00 a.m. (New York time) on any Business Day, such LC Lender shall make
available to the Revolving and LC Administrative Agent for the account of such
LC Facility Issuer its Ratable Portion of the amount of such payment on such
Business Day in immediately available funds as set forth in the immediately
preceding sentence. Whenever any LC Facility Issuer receives from a Borrower a
payment of a LC Facility Reimbursement Obligation as to which the Revolving and
LC Administrative Agent has received for the account of such LC Facility Issuer
any payment from a LC Lender pursuant to this clause (i), such LC Facility
Issuer shall pay to the Revolving and LC Administrative Agent and the Revolving
and LC

 

-88-



--------------------------------------------------------------------------------

Administrative Agent shall promptly pay to such LC Lender in immediately
available funds, an amount equal to such LC Lender’s Ratable Portion of the
amount of such payment adjusted, if necessary, to reflect the respective amounts
the LC Lenders have paid in respect of such LC Facility Reimbursement
Obligation.

(j)    Each Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Applicable Lenders (except as otherwise set forth in the
penultimate sentence of Section 2.7(b)) to make payments to the Revolving and LC
Administrative Agent for the account of the Applicable Issuers with respect to
Letters of Credit shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under any and
all circumstances whatsoever, including the occurrence of any Default or Event
of Default, and irrespective of any of the following:

(i)    any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;

(ii)    any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;

(iii)    the existence of any claim, set-off, defense or other right that the
Parent, any Borrower, any other party guaranteeing, or otherwise obligated with,
the Parent, any Borrower, any Subsidiary or other Affiliate thereof or any other
Person may at any time have against the beneficiary under any Letter of Credit,
any Issuer, any Administrative Agent, any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v)    payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; or

(vi)    any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agents or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.7, constitute a legal or
equitable discharge of a Borrower’s obligations hereunder.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuer under any
resulting liability to a Borrower or any Lender. In determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their

 

-89-



--------------------------------------------------------------------------------

face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit, the Issuer may rely exclusively on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including reliance on the amount of any draft presented under
such Letter of Credit, whether or not the amount due to the beneficiary
thereunder equals the amount of such draft and whether or not any document
presented pursuant to such Letter of Credit proves to be insufficient in any
respect, if such document on its face appears to be in order, and whether or not
any other statement or any other document presented pursuant to such Letter of
Credit proves to be forged or invalid or any statement therein proves to be
inaccurate or untrue in any respect whatsoever. Any noncompliance in any
immaterial respect of the documents presented under such Letter of Credit with
the terms thereof shall, in any case, be deemed not to constitute willful
misconduct or gross negligence of the Issuer. Notwithstanding the foregoing,
nothing in this clause (j) shall be deemed to release any Issuer from liability
with respect to its gross negligence or willful misconduct.

(k)    If and to the extent any Lender shall not have so made its Ratable
Portion of the amount of the payment required by clause (i) above available to
the Revolving and LC Administrative Agent for the account of an Issuer, such
Lender agrees to pay to the Revolving and LC Administrative Agent for the
account of such Issuer forthwith on demand any amount so unpaid together with
interest thereon, for the first Business Day after payment was first due at the
Federal Funds Rate, and thereafter until such amount is repaid to the Revolving
and LC Administrative Agent for the account of such Issuer, at the rate per
annum applicable to Base Rate Loans. The failure of any Lender to make available
to the Revolving and LC Administrative Agent for the account of an Issuer its
Ratable Portion of any such payment shall not relieve any other Lender of its
obligation hereunder to make available to the Revolving and LC Administrative
Agent for the account of such Issuer its Ratable Portion of any payment on the
date such payment is to be made, but no Lender shall be responsible for the
failure of any other Lender to make available to the Revolving and LC
Administrative Agent for the account of the Issuer such other Lender’s Ratable
Portion of any such payment.

(l)    The Revolving and LC Administrative Agent shall determine the Dollar
Equivalent of the maximum stated amount of each Letter of Credit denominated in
an Alternative Currency and each obligation due with respect thereto, and a
determination thereof by the Revolving and LC Administrative Agent shall be
conclusive absent manifest error. The Dollar Equivalent of each Reimbursement
Obligation with respect to a drawn Letter of Credit shall be calculated on the
date the Issuer pays the draw giving rise to such Reimbursement Obligation. The
Revolving and LC Administrative Agent shall determine or redetermine the Dollar
Equivalent of the maximum stated amount of each Letter of Credit denominated in
an Alternative Currency, as applicable, on the date of each Issuance of such
Letter of Credit and at any time, in the Revolving and LC Administrative Agent’s
sole discretion. The Revolving and LC Administrative Agent may determine or
redetermine the Dollar Equivalent of any Letter of Credit denominated in an
Alternative Currency at any time upon request of any Lender or Issuer.

 

-90-



--------------------------------------------------------------------------------

(m)    The Borrowers shall furnish each Administrative Agent with (i) a copy of
each Letter of Credit promptly upon the Issuance or renewal of such Letter of
Credit and (ii) a copy of any amendment to such Letter of Credit promptly upon
the effectiveness of such amendment.

(n)    Notwithstanding anything in this Agreement to the contrary, no Revolving
Issuer or LC Facility Issuer shall be under any obligation to Issue any Letter
of Credit if any Revolving Lender or LC Facility Lender, as applicable, is at
that time a Defaulting Lender, unless such Issuer has entered into arrangements,
including the delivery of cash collateral, satisfactory to such Issuer (in its
sole discretion) with the Borrowers to eliminate such Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.23(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be Issued or that Letter of Credit and all other Revolving Letter of
Credit Obligations or LC Facility Letter of Credit Obligations, as applicable,
as to which such Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion. Notwithstanding anything in this Agreement to the
contrary, no Cash Secured LC Issuer shall be under any obligation to Issue any
Cash Secured Letter of Credit at any time.

Unless otherwise expressly agreed by the applicable Issuer and the applicable
Borrower when a Letter of Credit is Issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit and (ii) the rules of the Uniform Customs
and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of Issuance shall apply to each
commercial Letter of Credit.

Section 2.8 Reduction and Termination of the Commitments

(a)    The applicable Borrower may, upon at least three Business Days’ prior
notice to the Applicable Administrative Agent, terminate in whole or reduce in
part the unused portions of the LC Facility Commitments or Revolving
Commitments; provided, however, that (i) each partial reduction shall be in an
aggregate amount that is an integral multiple of $5,000,000.00 and (ii) each
such reduction shall be made ratably in accordance with each Lender’s LC
Facility Commitment or Revolving Commitment, as applicable. A notice of
termination of the LC Facility Commitments or Revolving Commitments, as
applicable, may state that such notice is conditioned upon the effectiveness of
other credit facilities or other financing transactions, and if any notice so
states it may be revoked by the applicable Borrower by notice to the Applicable
Administrative Agent on or prior to the date specified for the termination of
the LC Facility Commitments or Revolving Commitments, as applicable, that the
refinancing condition has not been met and the termination is to be revoked (it
being understood that any Term Loans outstanding at the time of such notice or
drawn thereafter will, upon such revocation, be continued as Base Rate Loans
and, thereafter, may be converted to Eurodollar Rate Loans pursuant to
Section 2.14).

(b)    The Borrowers may, upon at least three Business Days’ prior notice to the
Term Loan Administrative Agent, the Revolving and LC Administrative Agent and
the Cash Secured LC Issuers (which notice the Term Loan Administrative Agent
shall

 

-91-



--------------------------------------------------------------------------------

promptly transmit to each of the Term Loan Lenders), without premium or penalty
(except as provided in Section 2.11(b)), on any day, permanently terminate or
reduce the Cash Secured Letter of Credit Issuer Commitment in whole or in part;
provided that, immediately upon any such termination or reduction, (i) the
Borrowers shall prepay the Term Loans in an aggregate principal amount equal to
the aggregate amount of the Cash Secured Letter of Credit Issuer Commitment so
terminated or reduced in accordance with the requirements of Section 2.11(a) and
(ii) the Cash Secured Letter of Credit Outstandings with respect to each Cash
Secured LC Issuer with a Specified Cash Secured Letter of Credit Commitment
shall not exceed the Specified Cash Secured Letter of Credit Commitment of such
Cash Secured LC Issuer. The Borrowers shall be permitted to withdraw an amount
up to the amount of such prepayment or repayment from the Cash Secured LC Cash
Collateral Account to complete such prepayment or repayment.

(c)     The Revolving Commitments and the LC Facility Commitments shall
automatically reduce pro rata by an amount equal to the amount by which any cash
collateral posted under the terms of the Priming Credit Agreement after the
repayment in full of the Term Loans (as defined in the Priming Credit Agreement
on the Amendment No. 1 Effective Date) exceeds the Revolving Exposure (as
defined in the Priming Credit Agreement on the Amendment No. 1 Effective Date).
The Revolving and LC Administrative Agent (i) shall calculate such pro rata
reduction using (A) the Migration Base Amount as the reduction of the LC
Facility Commitments and (B) the total amount of the reduction less the
Migration Base Amount as the reduction of the Revolving Commitments and
(ii) shall promptly notify each Revolving Lender and each LC Lender of the
amount of its respective Commitment reduction.

Section 2.9 Repayment of Loans

(a)    Subject to Section 2.9(b), the Borrowers shall repay the Term Loans on
March 31, June 30, September 30 and December 31 of each year and ending with the
last such day to occur prior to the Scheduled Term Maturity Date, in an
aggregate principal amount for each such date equal to 0.25% of the aggregate
principal amount of the Term Loans made on the Effective Date.

(b)    Any voluntary or mandatory prepayments of the Term Loans shall be applied
to reduce any subsequent Installments as provided in Section 2.9(c) and
Section 2.12(h), respectively.

(c)    Prior to any repayment of any Term Loans under this Section 2.9, the
Borrowers shall select the Borrowings to be repaid and shall notify the Term
Loan Administrative Agent of such selection. Each such notice shall be given in
writing. Each repayment of Term Loans shall be allocated among the Term Lenders
holding such Term Loans in accordance with their applicable Ratable Portions.

(d)    The Borrowers promise to repay (in cash, in full and in immediately
available funds) the entire unpaid principal amount of the Term Loans and the
Cash Secured Reimbursement Obligations on the Term Maturity Date (it being
understood that

 

-92-



--------------------------------------------------------------------------------

other provisions of this Agreement may require all or part of such Obligations
to be repaid earlier). Upon the repayment of the then outstanding Term Loans on
the Term Maturity Date, the Cash Secured Letter of Credit Issuer Commitment
shall be reduced to zero and the Borrowers shall be permitted to withdraw the
amount deposited in the Cash Secured LC Cash Collateral Account to complete such
repayment; provided that after giving effect to such withdrawal, the Cash
Secured Letter of Credit Cash Coverage Requirement shall be satisfied.

(e)    The Borrowers promise to repay (in cash, in full and in immediately
available funds) the entire unpaid principal amount of (i) the Revolving Loans
and Revolving Reimbursement Obligations on the Revolving Termination Date (it
being understood that other provisions of this Agreement may require all or part
of such Obligations to be repaid earlier).

(f)    The Borrowers promise to repay (in cash, in full and in immediately
available funds) the entire unpaid principal amount of the LC Facility
Reimbursement Obligations on the LC Facility Maturity Date (it being understood
that other provisions of this Agreement may require all or part of such
Obligations to be repaid earlier).

Section 2.10 Evidence of Debt

(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing Indebtedness of the Borrowers to such Lender
resulting from each Loan of, and Reimbursement Obligations owed to, such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time under this Agreement.

(b)    (i) The Revolving and LC Administrative Agent shall maintain accounts in
accordance with its usual practice in which it shall record (A) the amount of
each Revolving Loan made and, if such Loan is a Eurodollar Rate Loan, the
Interest Period applicable thereto, (B) the amount of any principal or interest
due and payable by the Borrowers to each Revolving Lender and LC Lender
hereunder and (C) the amount of any sum received by the Revolving and LC
Administrative Agent hereunder from the Borrowers, whether such sum constitutes
principal or interest (and the type of Loan to which it applies), fees, expenses
or other amounts due under the Loan Documents and each Revolving Lender’s and LC
Lender’s share thereof, if applicable and (ii) the Term Loan Administrative
Agent shall maintain accounts in accordance with its usual practice in which it
shall record (A) the amount of each Term Loan made and, if a Eurodollar Rate
Loan, the Interest Period applicable thereto, (B) the amount of any principal or
interest due and payable by the Borrowers to each Term Lender hereunder and
(C) the amount of any sum received by the Term Loan Administrative Agent
hereunder from the Borrowers, whether such sum constitutes principal or interest
(and the type of Term Loan to which it applies), fees, expenses or other amounts
due under the Loan Documents and each Term Lender’s share thereof, if
applicable.

(c)    The entries made in the accounts maintained pursuant to clauses (a) and
(b) above shall, to the extent permitted by applicable law, be prima facie
evidence of

 

-93-



--------------------------------------------------------------------------------

the existence and amounts of the obligations recorded therein; provided,
however, that the failure of any Lender or any Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the
obligations of the Borrowers to repay the Loans and Reimbursement Obligations in
accordance with their terms.

(d)    Notwithstanding any other provision of this Agreement, if any Term Lender
or Revolving Lender requests that a Borrower execute and deliver a promissory
note or notes payable to such Lender in order to evidence the Indebtedness owing
to such Lender by the Borrowers hereunder, such Borrower shall promptly execute
and deliver a Note or Notes to such Lender evidencing any Loans of such Lender,
(i) in the case of Term Loans, substantially in the form of Exhibit B-1 and
(iii) in the case of Revolving Loans, substantially in the form of Exhibit B-2.

Section 2.11 Voluntary Prepayments; Term Loan Call Protection

(a)    Voluntary Prepayments.

(i)    The Borrowers may, at any time, prepay the outstanding principal amount
of the Term Loans in whole or in part; provided, however, that if any prepayment
of any Borrowing of Eurodollar Rate Loans is made by the Borrowers other than on
the last day of an Interest Period for such Borrowing, the Borrowers shall also
pay any amounts owing pursuant to Section 2.17(e); provided, further, that each
partial prepayment shall be in an aggregate principal amount that is an integral
multiple of $1,000,000.00. Upon the giving of such notice of prepayment, the
principal amount of Term Loans specified to be prepaid shall become due and
payable on the date specified for such prepayment; provided that a notice of
prepayment of the outstanding principal amount of the Term Loans in whole or in
part may state that such notice is conditioned upon the effectiveness of other
credit facilities or other financing transactions, and if any notice so states
it may be revoked by the Borrowers by notice to the Term Loan Administrative
Agent on or prior to the date specified for such prepayment that the refinancing
condition has not been met and the notice of such prepayment is to be revoked
(it being understood that any Term Loans outstanding at the time of such notice
or drawn thereafter will, upon such revocation, be continued as Base Rate Loans
and, thereafter, may be converted to Eurodollar Rate Loans pursuant to
Section 2.14). All voluntary prepayments of Term Loans made hereunder shall be
applied as directed by the Borrowers, or, in the case of no direction, in direct
order of maturity.

(ii)    The Borrowers may, at any time, prepay the outstanding principal amount
of the Revolving Loans in whole or in part; provided, however, that if any
prepayment of any Borrowing of Eurodollar Rate Loans is made by the Borrowers
other than on the last day of an Interest Period for such Borrowing, the
Borrowers shall also pay any amounts owing pursuant to Section 2.17(e);
provided, further, that each partial prepayment shall be in an aggregate
principal amount that is an integral multiple of $1,000,000.00. Upon the giving
of such notice of prepayment, the principal amount of Revolving Loans specified
to be prepaid shall become due and payable on the date specified for such
prepayment; provided that

 

-94-



--------------------------------------------------------------------------------

a notice of prepayment of the outstanding principal amount of the Revolving
Loans in whole or in part may state that such notice is conditioned upon the
effectiveness of other credit facilities or other financing transactions, and if
any notice so states it may be revoked by the Borrowers by notice to the
Revolving and LC Administrative Agent on or prior to the date specified for such
prepayment that the refinancing condition has not been met and the notice of
such prepayment is to be revoked (it being understood that any Revolving Loans
outstanding at the time of such notice or drawn thereafter will, upon such
revocation, be continued as Base Rate Loans and, thereafter, may be converted to
Eurodollar Rate Loans pursuant to Section 2.14).

(b)    Term Loan Call Protection. The Borrowers will pay a prepayment premium in
connection with any Repricing Event with respect to all or any portion of the
Term Loans that occurs on or before the twelve month anniversary of the
Effective Date (whether before or after acceleration of the Term Loans or the
commencement of any bankruptcy or insolvency proceeding), in an amount equal to
1.0% of the principal amount of the Term Loans subject to such Repricing Event.

Section 2.12 Mandatory Prepayments

(a)    Not later than the first Business Day following the date of receipt by
the Parent or any Restricted Subsidiary of any Net Cash Proceeds in respect of
any Specified Asset Sale, the Parent shall notify each Administrative Agent of
such receipt. On the third Business Day following the receipt by the Parent or
any Restricted Subsidiary of any Net Cash Proceeds in respect of any Specified
Asset Sale, the Borrowers shall (i) first, prepay the Term Loans in an aggregate
amount equal to the lesser of (x) such Net Cash Proceeds and (y) $750,000,000 in
the aggregate under this clause (a)(i) since the Effective Date, (ii) second,
prepay the Term Loans and the Revolving Loans then outstanding on a pro rata
basis (calculated using the Specified Asset Sale Adjusted Term Loan Amount in
lieu of the amount of Term Loans then outstanding and determined without giving
effect to any declined prepayment by any holder of Term Loans) with such Net
Cash Proceeds remaining after application in accordance with clause (a)(i), and
(iii) third, to cash collateralize outstanding Revolving Letters of Credit and
LC Facility Letters of Credit, on a pro rata basis, in the manner set forth in
Section 9.3; provided that, so long as no Default or Event of Default shall have
occurred and be continuing, the Parent may, with respect to any Specified Asset
Sale the Net Cash Proceeds of which do not exceed $500,000,000.00, on or prior
to the date of the required prepayment, deliver to the Administrative Agents a
certificate of a Responsible Officer of the Parent certifying that the Parent
intends to cause such Net Cash Proceeds (or a portion thereof specified in such
certificate) to be reinvested in long-term assets that are used or useful in the
business of the Parent and its Restricted Subsidiaries within 365 days after the
receipt of such Net Cash Proceeds (or, if the Parent or such Restricted
Subsidiary has entered into a binding commitment with respect to any such
reinvestment within such 365-day period, the date, if later, that is 180 days
after the date of such commitment) and certifying that, as of the date thereof,
no Default or Event of Default has occurred and is continuing, in which case no
prepayment of the Loans shall be required under this clause (a) with respect to
the amount intended to be so reinvested as set forth in such certificate;
provided further that any such Net Cash Proceeds that are not

 

-95-



--------------------------------------------------------------------------------

so reinvested by the end of such period shall be applied to prepay the Loans
promptly upon the expiration of such period in accordance with this clause
(a).9.3.

(b)    Not later than the first Business Day following the date of receipt by
the Parent or any Restricted Subsidiary, or by any Agent as loss payee, of any
Net Cash Proceeds in respect of any Insurance/Condemnation Event, the Parent
shall notify each Administrative Agent of such receipt. On the third Business
Day following the receipt by the Parent or any Restricted Subsidiary, or by any
Agent as loss payee, of any Net Cash Proceeds in respect of any
Insurance/Condemnation Event, the Borrowers shall prepay the Term Loans and
thereafter cash collateralize outstanding Revolving Letters of Credit and LC
Facility Letters of Credit in an aggregate amount equal to such Net Cash
Proceeds in accordance with Section 2.12(h); provided that, so long as no
Default or Event of Default shall have occurred and be continuing, the Parent
may, on or prior to the date of the required prepayment, deliver to each
Administrative Agent a certificate of a Responsible Officer of the Parent
certifying that the Parent intends to cause such Net Cash Proceeds (or a portion
thereof specified in such certificate) to be reinvested in long-term assets that
are used or useful in the business of the Parent and its Restricted Subsidiaries
(including through the repair, restoration or replacement of the damaged,
destroyed or condemned assets) on or prior to the date that is 365180 days after
the receipt of such Net Cash Proceeds (or, if the Parent or such Restricted
Subsidiary has entered into a binding commitment with respect to any such
reinvestment within such 365180 -day period, the date, if later, that is 18090
days after the date of such commitment), and certifying that, as of the date
thereof, no Default or Event of Default has occurred and is continuing, in which
case during such period the Borrowers shall not be required to make such
prepayment to the extent of the amount intended to be so reinvested as set forth
in such certificate; provided further any such Net Cash Proceeds that are not so
reinvested by the end of such period shall be applied to prepay the Term Loans
promptly upon the expiration of such period.

(c)    Not later than the first Business Day following the date of receipt by
the Parent or any Restricted Subsidiary of any Net Cash Proceeds from the
incurrence of any Indebtedness (including Permitted Term Refinancing Debt, but
excluding any other Indebtedness permitted to be incurred pursuant to
Section 8.1), the Parent shall notify each Administrative Agent of such receipt
and the Borrowers shall prepay the Term Loans and thereafter cash collateralize
outstanding Revolving Letters of Credit and LC Facility Letters of Credit in an
aggregate amount equal to such Net Cash Proceeds in accordance with
Section 2.12(h).

(d)    In the event that there shall be Consolidated Excess Cash Flow for any
Fiscal Year (commencing with the Fiscal Year ending December 31, 20182019 ), the
Borrowers shall, not later than March 31 of the following Fiscal Year, prepay
the Term Loans and thereafter cash collateralize outstanding Revolving Letters
of Credit and LC Facility Letters of Credit in accordance with Section 2.12(h)
in an aggregate principal amount equal to (i) 75% (or (A) 50% if the Secured
Leverage Ratio as of the end of such Fiscal Year shall have been equal to or
less than 0.75:1.00 but greater than 0.50:1.00 or (B) 25% if the Secured
Leverage Ratio as of the end of such Fiscal Year shall have been equal to or
less than 0.50:1.00)75% of such Consolidated Excess Cash Flow; provided further
that at the option of the Parent, any voluntary prepayments of Term Loans
(including

 

-96-



--------------------------------------------------------------------------------

prepayments at a discount to par offered to all Lenders under the Term Facility
or under any Incremental Term Loan Facility, with credit given for the actual
amount of the cash payment) made during such Fiscal Year or on or prior to
March 31 of the following Fiscal Year (and without duplication in the next
Fiscal Year) other than prepayments funded with the proceeds of incurrences of
Long-Term Indebtedness, shall be credited against Consolidated Excess Cash Flow
prepayment obligations on a dollar-for-dollar basis for such fiscal year (with
the Secured Leverage Ratio for purposes of determining the applicable
Consolidated Excess Cash Flow percentage above recalculated to give pro forma
effect to any such cash pay down or reduction made during such time period);
provided, further, that at the option of the Parent, any Capital Expenditures
made during such Fiscal Year or on or prior to March 31 of the following Fiscal
Year (and without duplication in the next Fiscal Year) shall reduce the
calculation of Consolidated Excess Cash Flow for such Fiscal Year; provided,
further, that any such Consolidated Excess Cash Flow prepayments shall be
required only if the amount of prepayment exceeds $20,000,000.00.prior to the
Discharge of First Priority Claims, any such payment shall only be required to
the extent of amounts not required to prepay Indebtedness under the Priming Loan
Documents.

(e)    (i) If, at any time, the aggregate principal amount of LC Facility
Outstandings exceeds the aggregate LC Facility Commitments at such time, the
Borrowers shall within one Business Day provide cash collateral in respect of
the LC Facility Letter of Credit Obligations in the manner set forth in
Section 9.3 in an amount equal to 105% of such excess.

(ii)    (A) If, at any time, the aggregate principal amount of Revolving
Outstandings exceeds the aggregate Revolving Commitments at such time, the
Borrowers shall immediately repay the Revolving Loans and Revolving Letter of
Credit Obligations then outstanding so that the amount of Revolving Outstandings
does not exceed the Revolving Commitments at such time and (B) if, after giving
effect to such repayment, the aggregate principal amount of Revolving
Outstandings exceeds the aggregate Revolving Commitments at such time, the
Borrowers shall within one Business Day provide cash collateral in respect of
the Revolving Letter of Credit Obligations in the manner set forth in
Section 9.3 in an amount equal to 105% of such excess.

(f)    If, at any time, the aggregate outstanding amount of all Revolving
Financial Letters of Credit exceeds the Revolving Financial Letter of Credit
Sublimit, the Borrowers shall within one Business Day provide cash collateral in
respect of the Revolving Letter of Credit Obligations in the manner set forth in
Section 9.3 in an amount equal to 105% of such excess.

(g)    Prior to or concurrently with any mandatory prepayment, cash
collateralization or reduction pursuant to this Section 2.12, the Borrowers
(i) shall notify each Administrative Agent of such prepayment, cash
collateralization or reduction and (ii) shall deliver to each Administrative
Agent a certificate of a Responsible Officer of the Parent setting forth the
calculation of the amount of the applicable prepayment, cash collateralization
or reduction. Each such notice shall be irrevocable and shall specify the

 

-97-



--------------------------------------------------------------------------------

prepayment date and the principal amount of each Loan or Reimbursement
Obligation or portion thereof to be prepaid or cash collateralized (with such
specification to be in accordance with Section 2.12(e)), or the effective date
and the amount of any such reduction, as applicable, and shall be given in
writing. Promptly following receipt of any such notice, the Term Loan
Administrative Agent shall advise the Lenders of the details thereof. Each
mandatory prepayment of any Loans and Reimbursement Obligations under any
Facility shall be allocated among the Lenders under such Facility in accordance
with their applicable Ratable Portions.

(h)    Any mandatory prepayment pursuant to clauses (b) through (d) of this
Section 2.12 shall be applied (i) first, to the Term Loans to reduce the
subsequent Installments to be made pursuant to Section 2.9 with respect to the
Term Loans in direct order of maturity and (ii) second, to cash collateralize
outstanding Revolving Letters of Credit and LC Facility Letters of Credit, on a
pro rata basis, in the manner set forth in Section 9.3. Each holder of Term
Loans may decline all or any portion of any prepayment allocable to it pursuant
to the foregoing sentence.

(i)    Notwithstanding any of the forgoing, mandatory prepayments of the Term
Loans will not be required if and to the extent the Parent reasonably determines
that any required repatriation of funds from the Parent’s Restricted
Subsidiaries in order to effect such prepayments would have a material adverse
Tax or cost consequence for itself or its beneficial owners (after taking into
account any Tax credits or other benefits in connection therewith), contravene
applicable law or give rise to a material risk of liability for the directors of
such Subsidiaries; provided that, in any event, the Parent shall, and shall
cause its Affiliates to, use commercially reasonable efforts to eliminate such
Tax effects in their reasonable control in order to make such payment; provided,
further, that if a repatriation of funds to which this Section 2.12(i)
previously applied can be made on a later date without the relevant Tax
consequence, cost consequence, contravention of applicable law, or risk of
liability for directors, then Parent shall promptly cause such repatriation to
occur and shall apply the repatriated funds to a mandatory prepayment of the
Term Loans in accordance with the other terms and conditions of this
Section 2.12.[Reserved].

(j)    If at any time cash deposited in the Cash Secured LC Cash Collateral
Account is released from the Cash Secured LC Cash Collateral Account, the
Borrowers shall promptly prepay the Term Loans in an amount equal to the cash so
released; provided that any prepayment pursuant to this clause (j) shall be
applied to the Term Loans in accordance with Section 2.9(c); provided, further,
that in no event shall the Borrowers be required pursuant to this clause (j) to
prepay the Term Loans pursuant to this clause (j) in an aggregate principal
amount in excess of the Specified Term Loan Amount.

(k)     [Reserved].

(l)     Not later than the first Business Day following the date on which the
amount by which any cash collateral posted under the terms of the Priming Credit
Agreement after the repayment in full of the Term Loans (as defined in the
Priming Credit Agreement on the Amendment No. 1 Effective Date) exceeds the LC
Facility Exposure (as defined in the Priming Credit Agreement on the Amendment
No. 1

 

-98-



--------------------------------------------------------------------------------

Effective Date), the Borrowers shall repay the Revolving Loans in amount equal
to such excess.

Section 2.13 Interest

(a)    Term Loan Rate of Interest. All Term Loans shall bear interest on the
unpaid principal amount thereof from the date such Term Loans are made until
paid in full, except as provided in clause (d) below, as follows:

(i)    if a Base Rate Loan, at a rate per annum equal to the sum of (A) the Base
Rate as in effect from time to time plus (B) 4.00%; and

(ii)    if a Eurodollar Rate Loan, at a rate per annum equal to the sum of
(A) the Eurodollar Rate determined for the applicable Interest Period plus (B)
5.00%.

(b)    Other Facility Rate of Interest. All Revolving Loans and the outstanding
amount of all other Obligations (other than Reimbursement Obligations in respect
of Revolving Letters of Credit, which shall bear interest as set forth in
Sections 2.7(i)(i) and (ii), and Term Loans, which shall bear interest as set
forth in Section 2.13(a)) shall bear interest, in the case of Revolving Loans,
on the unpaid principal amount thereof from the date such Revolving Loans are
made and, in the case of such other Obligations, from the date such other
Obligations are due and payable until, in all cases, paid in full, except as
otherwise provided in clause (d) below, as follows:

(i)    if a Base Rate Loan or such other Obligation, at a rate per annum equal
to the sum of (A) the Base Rate as in effect from time to time plus (B) the
Applicable Margin for Base Rate Loans; and

(ii)    if a Eurodollar Rate Loan, at a rate per annum equal to the sum of
(A) the Eurodollar Rate determined for the applicable Interest Period plus
(B) the Applicable Margin for Eurodollar Rate Loans.

(c)    Interest Payments. (i) Interest accrued on each Base Rate Loan shall be
payable in arrears (A) on the last Business Day of each calendar quarter and
(B) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Base Rate Loan, (ii) interest accrued on each Eurodollar Rate
Loan shall be payable in arrears (A) on the last day of each Interest Period
applicable to such Loan and, if such Interest Period has a duration of more than
three months, on each day during such Interest Period occurring every three
months from the first day of such Interest Period, (B) upon the payment or
prepayment thereof in full or in part and (C) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Eurodollar Rate Loan and
(iii) interest accrued on the amount of all other Obligations shall be payable
on demand from and after the time such Obligation becomes due and payable
(whether by acceleration or otherwise).

(d)    Default Interest. Notwithstanding the rates of interest specified in
clauses (a) and (b) above or elsewhere herein, effective immediately upon the
occurrence

 

-99-



--------------------------------------------------------------------------------

of an Event of Default and for as long thereafter as such Event of Default shall
be continuing, the interest rate otherwise in effect shall increase 2.00% per
annum; provided that, the applicable rates of interest with respect to overdue
amounts other than principal shall be the rate specified in clause (b)(i) above
plus 2.00% per annum.

(e)    Additional Reserve Requirements. The Borrowers shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan provided the Borrowers shall have
received at least 10 days’ prior notice (with a copy to each Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant interest payment date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

(f)    If, as a result of any restatement of or other adjustment to the
Financial Statements delivered pursuant to Section 6.1(a) or (b) (other than as
a result of a change in GAAP), (i) the Leverage Ratio as calculated by the
Borrowers as of any applicable date was inaccurate and (ii) a proper calculation
of the Leverage Ratio would have resulted in higher Applicable Margin for such
period, the Borrowers shall immediately be obligated to pay to the Applicable
Administrative Agent for the account of the Lenders or Issuers, automatically
and without further action by such Administrative Agent or any Lender or Issuer,
an amount equal to the excess of the amount of interest and fees that should
have been paid for such period over the amount of interest and fees actually
paid for such period.    This paragraph shall not limit the rights of any
Administrative Agent, any Lender or any Issuer, as the case may be, under any
provision of this Agreement to payment of any Obligations hereunder at a default
rate pursuant to Section 2.13(c) or under Article IX. The Borrowers’ obligations
under this paragraph shall survive the termination of this Agreement, the
Commitments and the repayment of all other Obligations hereunder.

Section 2.14 Conversion/Continuation Option

(a)    The Borrowers may elect (i) at any time on any Business Day to convert
Base Rate Loans (other than Swing Loans) or any portion thereof to Eurodollar
Rate Loans and (ii) at the end of any applicable Interest Period, to convert
Eurodollar Rate Loans or any portion thereof into Base Rate Loans or to continue
such Eurodollar Rate Loans or any portion thereof for an additional Interest
Period; provided, however, that the aggregate amount of the Eurodollar Rate
Loans for each Interest Period must be in an

 

-100-



--------------------------------------------------------------------------------

amount that is an integral multiple of $1,000,000.00. Each conversion or
continuation shall be allocated among the Loans subject to such conversion or
continuation of each Applicable Lender in accordance with such Lender’s Ratable
Portion. Each such election shall be in substantially the form of Exhibit F (a
“Notice of Conversion or Continuation”) and shall be made by giving the
Applicable Administrative Agent at least three Business Days’ prior written
notice specifying, in each case, (A) the amount and Type of Loans being
converted or continued, (B) whether the Loans being converted or continued are
Revolving Loans or Term Loans, (C) in the case of a conversion to or a
continuation of Eurodollar Rate Loans, the applicable Interest Period and (D) in
the case of a conversion, the date of conversion.

(b)    The Applicable Administrative Agent shall promptly notify each Applicable
Lender of its receipt of a Notice of Conversion or Continuation and of the
options selected therein. Notwithstanding the foregoing, no conversion in whole
or in part of Base Rate Loans to Eurodollar Rate Loans, and no continuation in
whole or in part of Eurodollar Rate Loans upon the expiration of any applicable
Interest Period, shall be permitted at any time during which (i) a Default or an
Event of Default shall have occurred and be continuing or (ii) the continuation
of, or conversion into, a Eurodollar Rate Loan would violate any provision of
Section 2.17. If, within the time period required under the terms of this
Section 2.14, the Applicable Administrative Agent does not receive a Notice of
Conversion or Continuation from the Borrowers containing a permitted election to
continue any Eurodollar Rate Loans for an additional Interest Period or to
convert any such Loans, then, upon the expiration of the applicable Interest
Period, such Loans shall be automatically converted to Base Rate Loans. Each
Notice of Conversion or Continuation shall be irrevocable.

Section 2.15 Fees

(a)    Revolving Commitment Fees. The Borrowers jointly and severally agree to
pay to the Revolving and LC Administrative Agent for the account of each Lender
(except for any Defaulting Lender) a commitment fee (the “Revolving Commitment
Fee”), accruing at a rate per annum equal to 0.50% on the actual daily amount by
which the Revolving Commitment of such Lender exceeds such Lender’s Revolving
Exposure during the period from the Effective Date until the Revolving
Termination Date, payable in arrears (i) no later than the fifth Business Day
after the date on which the Borrowers receive an invoice for the amount of the
Revolving Commitment Fees due and payable for the period, and (ii) on the
Revolving Termination Date. Solely for purposes of the calculations of the
Revolving Commitment Fees, Swing Loans will not be deemed a utilization of the
Revolving Facility.

(b)    LC Facility Commitment Fees. The Borrowers jointly and severally agree to
pay to the Revolving and LC Administrative Agent for the account of each LC
Lender (except for any Defaulting Lender) a commitment fee (the “LC Facility
Commitment Fee”), accruing at a rate per annum equal to 0.50% on the actual
daily amount by which the LC Facility Commitment of such LC Lender exceeds such
LC Lender’s Ratable Portion of the outstanding amount of the LC Facility Letter
of Credit Obligations during the period from the Effective Date until the LC
Facility Termination Date, payable

 

-101-



--------------------------------------------------------------------------------

in arrears (i) no later than the fifth Business Day after the date on which the
Borrowers receive an invoice for the amount of the LC Facility Commitment Fees
due and payable for the period, and (ii) on the LC Facility Termination Date.

(c)    Letter of Credit Fees. The Borrowers jointly and severally agree to pay
the following amounts with respect to Letters of Credit issued by any Issuer:

(i)    to the Revolving and LC Administrative Agent for the account of each
Issuer of a Letter of Credit, with respect to each Letter of Credit issued by
such Issuer, an issuance fee of 0.25% per annum (“Fronting Fees”) of the daily
maximum amount available to be drawn under such Letter of Credit (in the case of
Letters of Credit denominated in a currency other than Dollars, based on the
Dollar Equivalent of such amount on the last Business Day of such calendar
quarter), payable in arrears (A) no later than the fifth Business Day after the
date on which the Borrowers receive an invoice for the amount of the Fronting
Fees due and payable for the period and (B) on the Applicable Maturity Date;

(ii)    to the Revolving and LC Administrative Agent for the account and ratable
benefit of the Applicable Fronting Lenders (except for any Defaulting Lender
that has not provided cash collateral satisfactory to the applicable Issuers
pursuant to Section 2.7(n)), with respect to each Fronted Letter of Credit (but
excluding that portion of any such Letter of Credit that has been cash
collateralized by the Borrowers pursuant to Section 2.7(n) as a result of any
Defaulting Lender), a fee (the “Letter of Credit Participation Fee”) accruing at
a rate per annum equal to (A:

 

  (A)

for Fronted Letters of Credit (other than (x) Fronted Letters of Letters of
Credit issued after the Amendment No. 1 Effective Date and (y) with respect to
Fronted Letters of Credit outstanding on the Amendment No. 1 Effective Date (the
“Existing Fronted Letters of Credit”) the amount of any increase after the
Amendment No. 1 Effective Date to the available amount to be drawn
thereunder) (1) the Applicable Margin for Eurodollar Rate Loans at such time if
such Letter of Credit is a Financial Letter of Credit and (B2) 50% of the
Applicable Margin for Eurodollar Rate Loans at such time if such Letter of
Credit is a Performance Letter of Credit, and

 

  (B)

(1) for Fronted Letters of Letters of Credit issued after the Amendment No. 1
Effective Date and (2) with respect to Existing Fronted Letters of Credit, the
amount of the increase to the available amount to be drawn under any Fronted
Letters of Credit after the Amendment No. 1 Effective Date, 5.00%,

 

-102-



--------------------------------------------------------------------------------

  in each case on the daily maximum amount available to be drawn under such
Letter of Credit or the increase of the daily maximum amount available to be
drawn under such Letter of Credit, as applicable (in any case, in the case of
any Fronted Letter of Credit denominated in a currency other than Dollars, based
on the Dollar Equivalent of such amount on the last Business Day of such
calendar quarter) payable in arrears (x) no later than the fifth Business Day
after the date on which the Borrowers receive an invoice for the amount of the
Letter of Credit Participation Fees due and payable for the period and (y) on
the Applicable Maturity Date, as applicable; provided, however, that during the
continuance of an Event of Default, such fee shall be increased by 2.00% per
annum and shall be payable on demand, (I) with respect to Revolving Letters of
Credit, upon the election of the Requisite Revolving Lenders and (II) with
respect to LC Facility Letters of Credit, upon the election of the Requisite LC
Lenders (except, in each case, if an Event of Default has occurred under
Section 9.1(a) or (f), in which case such increase shall be immediate); and

(iii)    to the Issuer of any Letter of Credit, with respect to the Issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of Issuance, amendment, transfer
or drawing, as the case may be.

(d)    [Reserved].

(e)    Additional Fees. The Parent and the Borrowers have agreed to pay to the
Agents, the Arrangers, the Bookrunners, the Co-Manager and the Lenders
additional fees, the amount and dates of payment of which are embodied in
certain fee letters executed and delivered by the Parent or any Borrowers in
connection with this Agreement and as may otherwise have been separately agreed
upon by the Parent or any Borrower in writing in connection herewith or
therewith.

(f)    Payment of Fees to Lenders. The Revolving and LC Administrative Agent
hereby agrees to pay to each Applicable Fronting Lender such Applicable Fronting
Lender’s Ratable Portion of the Commitment Fees and the Letter of Credit
Participation Fee, as applicable, received by the Revolving and LC
Administrative Agent in its capacity as such, promptly following receipt of each
of the same from (and only to the extent each such fee is received from) the
Borrowers or any other Loan Party; provided that (i) the Ratable Portion of any
Commitment Fee shall be calculated without giving effect to the Commitment of
any Defaulting Lender and (ii) any Letter of Credit Participation Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which neither such Defaulting Lender nor the Borrower has provided
cash collateral satisfactory to the Issuer pursuant to Section 2.7(n) shall be
payable, to the maximum extent permitted by applicable law, to the other
Applicable Fronting Lenders in accordance with the upward adjustments in their
respective Ratable Portions allocable to

 

-103-



--------------------------------------------------------------------------------

such Letter of Credit pursuant to Section 2.23(a)(iv), with the balance of such
fee, if any, payable to the Issuer for its own account.

Section 2.16 Payments and Computations

(a)    The Borrowers shall make each payment hereunder (including fees and
expenses) not later than 3:00 p.m. (New York time) on the day when due, in
Dollars, to the Applicable Administrative Agent at its address referred to in
Section 11.8 in immediately available funds without set-off or counterclaim. The
Applicable Administrative Agent shall promptly thereafter cause to be
distributed immediately available funds relating to the payment of principal,
interest or fees to the applicable Lenders, in accordance with the application
of payments set forth in clauses (e) or (f) below, as applicable, for the
account of their respective Applicable Lending Offices; provided, however, that
amounts payable pursuant to Section 2.18, Section 2.19 or Section 2.17(c) or
(d) shall be paid only to any affected Lender and amounts payable with respect
to Swing Loans shall be paid only to the Swing Loan Lender. Payments received by
any Administrative Agent after 3:00 p.m. (New York time) shall be deemed (in
such Administrative Agent’s sole discretion) to be received on the next Business
Day.

(b)    All computations of interest and of fees shall be made by the Applicable
Administrative Agent on the basis of the actual number of days elapsed (in each
case calculated to include the first day but exclude the last day) (i) over a
year of 365 or 366 days, as the case may be, in the case of interest accruing at
the Base Rate when the Base Rate is determined by reference to the Prime Rate,
and (ii) over a year of 360 days at all other times. Each determination by the
Applicable Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(c)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment to be made in the
next calendar month, such payment shall be made on the immediately preceding
Business Day. All repayments of any Loans under any Facility shall be applied as
follows: first, to repay Loans under such Facility outstanding as Base Rate
Loans and then, to repay Loans under such Facility outstanding as Eurodollar
Rate Loans, with those Eurodollar Rate Loans having earlier expiring Interest
Periods being repaid prior to those having later expiring Interest Periods.

(d)    Unless an Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due hereunder that the
Borrowers will not make such payment in full, such Administrative Agent may
assume that the Borrowers have made such payment in full to such Administrative
Agent on such date and such Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each applicable Lender on such due date
an amount equal to the amount then due such Lender. If and to the extent that
the Borrowers shall not have made such payment in full to such Administrative
Agent, each applicable Lender shall repay to such Administrative Agent forthwith
on demand such amount distributed to such Lender together with interest

 

-104-



--------------------------------------------------------------------------------

thereon at the Federal Funds Rate, for the first three Business Days, and,
thereafter, at the rate applicable to Base Rate Loans, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to such Administrative Agent.

(e)    Subject to the provisions of clause (f) below and the provisions of
Section 2.12 with respect to the application of mandatory prepayments, all
payments and any other amounts received by the Administrative Agents from or for
the benefit of any Borrower shall be applied as follows: first, to pay principal
of, and interest on, any portion of the Loans an Administrative Agent may have
advanced pursuant to the express provisions of this Agreement on behalf of any
Lender, for which such Administrative Agent has not been reimbursed by such
Lender or the Borrowers, second, to pay all other Obligations then due and
payable, and third, as the Borrowers so designate. Payments in respect of Swing
Loans received by an Administrative Agent shall be distributed to the Swing Loan
Lender; payments in respect of other Loans or Reimbursement Obligations received
by any Administrative Agent shall, subject to Section 2.23, be distributed to
each applicable Lender in accordance with such Lender’s Ratable Portion
(calculated (i) in the case of principal payments, without giving effect to the
Commitments of any Defaulting Lender that has not fully funded its share of the
Loans or Reimbursement Obligations being repaid and (ii) in the case of interest
and fee payments, without giving effect to the Commitments of any Defaulting
Lender for the amount of interest, LC Facility Commitment Fees, Revolving
Commitment Fees or Letter of Credit Participation Fees payable in respect of
Loans or Letter of Credit Obligations for which such Defaulting Lender has not
fully funded its share of the Loan or Letter of Credit Obligations) and as
adjusted in accordance with Section 2.15(e) and Section 2.23(a)(iv).

(f)    Each Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Obligations and any net
proceeds of Collateral after the occurrence and during the continuance of an
Event of Default, whether from a Loan Party’s sale of Collateral or the
Collateral Agent’s or any Secured Party’s receipt of proceeds from any exercise
of remedies, and each Borrower and each Lender agrees that, during such time,
each Administrative Agent and the Collateral Agent may, and upon either (A) the
written direction of the Requisite Lenders or (B) the acceleration of the
Obligations pursuant to Section 9.2 shall, apply all payments in respect of any
Obligations and all other proceeds of Collateral, in the following order
(subject to any adjustments under Section 2.23(a)(ii)):

first, to pay interest on and then principal of (i) the Loans that any
Administrative Agent may have advanced on behalf of any Lender for which such
Administrative Agent has not then been reimbursed by such Lender or the
Borrowers and (ii) the Liquidity Reimbursement Obligations owed to any Liquidity
Issuer for which such Issuer has not then been reimbursed by any Lender or the
Borrowers;

second, to pay Obligations in respect of any expense reimbursements or
indemnities (including fees and expenses in respect of cash

 

-105-



--------------------------------------------------------------------------------

management services) then due to any Administrative Agent or the Collateral
Agent;

third, to pay Obligations in respect of any expense reimbursements or
indemnities (including fees and expenses in respect of cash management services)
then due to the Lenders and the Issuers;

fourth, to pay Obligations in respect of any fees then due to any Administrative
Agent, the Collateral Agent, the Lenders and the Issuers;

fifth, to pay interest then due and payable in respect of the Loans (ratably to
the aggregate principal amount of such Loans) and Liquidity Reimbursement
Obligations; and

sixth, to pay or prepay the Loans, Liquidity Reimbursement Obligations and other
Obligations including payment of amounts owed in respect of a Revolving Lender’s
participation in any Swing Loans and to provide cash collateral for outstanding
Letter of Credit Undrawn Amounts in the manner described in Section 9.3, ratably
to the aggregate amount of such Loans, Liquidity Reimbursement Obligations,
other Obligations and Letter of Credit Undrawn Amounts;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of clauses
first through sixth above, the available funds being applied with respect to any
such Obligation (unless otherwise specified in such clause) shall be allocated
to the payment of such Obligations ratably, based on the proportion of the
interest of the Agent, Lender, Issuer or other Person holding such Obligations
in the aggregate outstanding Obligations described in such clauses;

provided, further, that with respect to the Cash Secured LC Cash Collateral
Account (and all amounts deposited therein or credited thereto), any amounts so
received shall be applied:

first, on a pro rata basis, to the payment of all amounts due to each Cash
Secured LC Issuer under any of the Loan Documents, excluding amounts payable in
connection with any Cash Secured Reimbursement Obligations;

second, on a pro rata basis, to the payment of all amounts due to each Cash
Secured LC Issuer in an amount equal to 100% of all Cash Secured Reimbursement
Obligations;

third, on a pro rata basis, to any Secured Party which has theretofore advanced
or paid any fees to a Cash Secured LC Issuer, other than any amounts covered by
priority second, an amount equal to the amount thereof so advanced or paid by
such Secured Party and for which such Secured Party has not previously
reimbursed; and

 

-106-



--------------------------------------------------------------------------------

fourth, the balance, if any, after all of the relevant Cash Secured
Reimbursement Obligations have been indefeasibly paid in full in cash, as set
forth in the Collateral Agency and Intercreditor Agreement and any other
applicable intercreditor agreement.

If any Secured Party collects or receives any amounts or obtains any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of the Obligations to which it is not entitled under or in
excess of the amount it would be entitled under this Section 2.16(f) if such
payment had been received by an Administrative Agent or the Collateral Agent,
such Secured Party shall hold the same in trust for the applicable Secured
Parties entitled thereto and shall forthwith deliver the same to the Collateral
Agent, for the account of such Secured Parties, to be applied in accordance with
this Section 2.16(f), in each case until the prior payment in full in cash of
the applicable Obligations of such Secured Parties.

Section 2.17 Special Provisions Governing Eurodollar Rate Loans

(a)    Determination of Interest Rate. The Eurodollar Rate for each Interest
Period for Eurodollar Rate Loans shall be determined by the Applicable
Administrative Agent pursuant to the procedures set forth in the definition of
“Eurodollar Rate.” An Administrative Agent’s determination shall be presumed to
be correct absent manifest error and shall be binding on the Borrowers.

(b)    Interest Rate Unascertainable, Inadequate or Unfair.

(i)    If (A) an Administrative Agent determines that adequate and fair means do
not exist for ascertaining the applicable interest rates by reference to which
the Eurodollar Rate then being determined is to be fixed (including, without
limitation, because the LIBO Screen Rate is not available or published on a
current basis) or (B) the Applicable Requisite Lenders notify the Applicable
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period or calendar quarter, such Administrative Agent shall
forthwith so notify the Borrowers and the Applicable Lenders, whereupon each
Eurodollar Rate Loan in respect of such Facility shall automatically, on the
last day of the current Interest Period for such Loan, convert into a Base Rate
Loan and the obligations of the Applicable Lenders to make Eurodollar Rate Loans
or to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended
until such Administrative Agent shall notify the Borrowers that the Applicable
Requisite Lenders have determined that the circumstances causing such suspension
no longer exist, which notice shall be given promptly following such
determination. Thereafter, the Borrowers’ right to request, and the Applicable
Lenders’ obligations, if any, to make Eurodollar Rate Loans shall be restored.

(ii)    If at any time an Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (A) the circumstances set forth
in clause (b)(i)(A) or (b)(i)(B) have arisen and such circumstances are

 

-107-



--------------------------------------------------------------------------------

unlikely to be temporary or (B) the circumstances set forth in clause (b)(i)(A)
or (b)(i)(B) have not arisen but the supervisor for the administrator of the
LIBO Screen Rate or a Governmental Authority having jurisdiction over such
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agents and the Borrowers shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 11.1, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agents shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Requisite Lenders stating
that such Requisite Lenders object to such amendment.

(c)    Increased Costs. If at any time any Lender or an Issuer determines that
any Change in Law (including any change by way of imposition or increase of
reserve requirements included in determining the Eurodollar Rate) shall (i) have
the effect of increasing the cost to such Lender or such Issuer of agreeing to
make or making, funding or maintaining any Eurodollar Rate Loan, or (ii) subject
any Lender or any Issuer to any Tax (except for Taxes or Other Taxes
indemnifiable pursuant to Section 2.19) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital and the result of any of the foregoing shall be to
increase the cost to such Lender or Issuer of making, continuing or maintaining
any Eurodollar Rate Loan or of maintaining its obligation to make any such
Eurodollar Rate Loan, or to increase the cost to such Lender or Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or Issuer hereunder
with respect to a Eurodollar Rate Loan or Letter of Credit (whether of
principal, interest or any other amount) then the Borrowers shall from time to
time, upon demand by such Lender or such Issuer (with a copy of such demand to
the Applicable Administrative Agent), pay to the Applicable Administrative Agent
for the account of such Lender or such Issuer additional amounts sufficient to
compensate such Lender or such Issuer for such additional cost incurred or
reduction suffered. A certificate as to the amount of such increased cost shall
be, together with supporting documents, submitted to the Borrowers and the
Applicable Administrative Agent by such Lender or such Issuer and shall be
conclusive and binding for all purposes, absent manifest error. Notwithstanding
the foregoing, except to the extent, if any, the change (or compliance) referred
to in such certificate shall be retroactive, the Borrowers shall not be required
to compensate a Lender or an Issuer pursuant to this clause (c) for any
increased costs or reduction incurred more than 180 days prior to the date of
such certificate. The Borrowers shall pay such Lender or such Issuer the amount
shown as due on any such certificate within 30 days after its receipt of the
same. Notwithstanding the foregoing, no Person shall be entitled to demand

 

-108-



--------------------------------------------------------------------------------

compensation for any additional cost or reduction pursuant to this
Section 2.17(c) if it is not the general policy or practice of such Person to
demand it in similar circumstances under comparable provisions of other credit
agreements (as reasonably determined by such Person).

(d)    Illegality. Notwithstanding any other provision of this Agreement, if any
Lender determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Lender or
its Eurodollar Lending Office to make Eurodollar Rate Loans or to continue to
fund or maintain Eurodollar Rate Loans, then, on notice thereof and demand
therefor by such Lender to the Borrowers through the Applicable Administrative
Agent, (i) the obligation of such Lender to make or to continue Eurodollar Rate
Loans and to convert Base Rate Loans into Eurodollar Rate Loans shall be
suspended, and each such Lender shall make a Base Rate Loan as part of any
requested Borrowing of Eurodollar Rate Loans and (ii) if the affected Eurodollar
Rate Loans are then outstanding, the Borrowers shall immediately convert each
such Loan into a Base Rate Loan. If, at any time after a Lender gives notice
under this Section 2.17(d), such Lender determines that it may lawfully make
Eurodollar Rate Loans, such Lender shall promptly give notice of that
determination to the Borrowers and the Applicable Administrative Agent. The
Borrowers’ right to request, and such Lender’s obligation, if any, to make
Eurodollar Rate Loans shall thereupon be restored.

(e)    Breakage Costs. In addition to all amounts required to be paid by the
Borrowers pursuant to Section 2.13, the Borrowers shall compensate each Lender,
upon demand, for all losses, expenses and liabilities (including any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Lender’s Eurodollar
Rate Loan to the Borrowers, but excluding any loss of the Applicable Margin or
other profit on the relevant Loans) that such Lender may sustain (i) if for any
reason a proposed Borrowing or continuation of, or conversion into, Eurodollar
Rate Loans does not occur on a date specified therefor in a Notice of Borrowing
or a Notice of Conversion or Continuation given by the Borrowers or in a
telephonic request by it for borrowing or conversion or continuation or a
successive Interest Period does not commence after notice therefor is given
pursuant to Section 2.14, (ii) if for any reason any Eurodollar Rate Loan is
prepaid by reason of an increase or a reduction in Commitments on a date that is
not the last day of the applicable Interest Period, (iii) as a consequence of a
required conversion of a Eurodollar Rate Loan to a Base Rate Loan as a result of
any of the events indicated in clause (d) above, (iv) as a consequence of any
failure by the Borrowers to repay Eurodollar Rate Loans when required by the
terms hereof, or (v) as a consequence of the assignment of any Eurodollar Rate
Loan other than on the last day of an Interest Period therefor as a result of a
request by the Borrowers pursuant to Section 2.20 or Section 11.1(c). The Lender
making demand for such compensation shall deliver to the Borrowers concurrently
with such demand a written statement as to such losses, expenses and
liabilities, and this statement shall be conclusive as to the amount of
compensation due to such Lender, absent manifest error.

 

-109-



--------------------------------------------------------------------------------

(f)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers under this
Section 2.17 shall survive the termination of this Agreement, the Commitments
and the repayment, and the satisfaction or discharge of the Obligations.

Section 2.18 Capital Adequacy

If at any time any Lender or any Issuer determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuer’s (or any Person
controlling such Lender’s or such Issuer’s) capital as a consequence of its
obligations hereunder, under or in respect of any Letter of Credit to a level
below that which such Lender or such Issuer or Person could have achieved but
for such Change in Law, then, upon demand from time to time by such Lender or
such Issuer, the Borrowers shall pay to the Applicable Administrative Agent for
the account of such Lender or such Issuer, from time to time as specified by
such Lender or such Issuer, additional amounts sufficient to compensate such
Lender or such Issuer for such reduction. A certificate as to such amounts
setting forth in reasonable detail the basis for such demand and a calculation
for such amount shall be submitted to the Borrowers and the Applicable
Administrative Agent by such Lender or such Issuer and shall be conclusive and
binding for all purposes absent manifest error; provided that no such
certificate need disclose any information that is sensitive, confidential or
legally restricted. Notwithstanding the foregoing, except to the extent, if any,
the change (or compliance) referred to in any such certificate shall be
retroactive, the Borrowers shall not be required to compensate a Lender or such
Issuer pursuant to this Section 2.18 for any reduction in rates of return with
respect to any period prior to the date that is 180 days prior to the date of
each such certificate. Without prejudice to the survival of any other agreement
of the Borrowers hereunder, the agreements and obligations of the Borrowers
under this Section 2.18 shall survive the termination of this Agreement, the
Commitments and the repayment, and the satisfaction or discharge of the
Obligations.

Section 2.19 Taxes

(a)    All payments by or on account of any obligation of any Loan Party to or
for the account of any Lender or Issuer or any Administrative Agent hereunder or
under each Loan Document shall be made free and clear of and without deduction
or withholding for any and all taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto (“Taxes”), except pursuant to a Requirement of
Law (which for purposes of this Section 2.19 shall include FATCA). If a
Withholding Agent shall be required by law (as determined in the good faith
discretion of such Withholding Agent) to deduct or withhold any Taxes from or in
respect of any such payment to any Lender or the Applicable Administrative Agent
then, (i) the applicable Withholding Agent shall be entitled to make such
deductions or withholdings, (ii) the applicable Withholding Agent shall timely
pay the full amount withheld or deducted by it to the relevant Governmental
Authority in accordance with the applicable Requirement of Law, and (iii) the
applicable Withholding Agent shall furnish to such Administrative Agent (in case
the applicable Withholding

 

-110-



--------------------------------------------------------------------------------

Agent is a Loan Party) or to the Borrowers (in case the applicable Withholding
Agent is the Applicable Administrative Agent) the original or a certified copy
of a receipt evidencing payment thereof, a copy of the return reporting such
payment, or other evidence of such payment reasonably satisfactory to such
Administrative Agent or the Borrowers (as applicable) within 30 days after such
payment is made. In addition, in the case of any Taxes or Other Taxes (as
defined below) that are, in either case, (i) deducted or withheld by a
Withholding Agent pursuant to the immediately preceding sentence and (ii) not an
Excluded Tax, the sum payable by the Borrowers under the applicable Loan
Document shall be increased as necessary so that after making all such required
deductions or withholdings for such Taxes or Other Taxes (including deductions
applicable to additional sums payable under this Section 2.19) such Lender or
such Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions or withholdings been made.

(b)    In addition, the Borrowers shall timely pay to the relevant Government
Authority any stamp, court or documentary, intangible, recording, filing or
similar Taxes (including any interest, additions to Tax or penalties applicable
thereto), in each case arising from any payment made under any Loan Document or
from the execution, delivery or registration of, from the receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.20) (“Other
Taxes”) or, at the option of the Applicable Administrative Agent, timely
reimburse it for the payment of Other Taxes.

(c)    The Borrowers hereby agree to indemnify, jointly and severally, each
Administrative Agent, each Issuer and each Lender, for the full amount of Taxes
(other than Excluded Taxes) imposed on or with respect to a payment made by or
on account of an obligation of any Loan Party under any Loan Document or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed on
amounts payable under this Section 2.19(c)) deducted or withheld by the
Borrowers or paid by the Applicable Administrative Agent or such Lender and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted. Payments due under this indemnification shall be made
within 10 days of the date such Administrative Agent or such Lender makes demand
therefor. A certificate as to the amount of such payment or liability delivered
to the Borrowers by a Lender or any Administrative Agent on its own behalf or on
behalf of a Lender or any other Administrative Agent, shall be conclusive absent
manifest error.

(d)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the parties contained in this
Section 2.19 shall survive the resignation and/or replacement of any
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement, the Commitments and the repayment,
and the satisfaction or discharge of the Obligations.

 

-111-



--------------------------------------------------------------------------------

(e)     (i) Any Lender (including, solely for this purpose, each Administrative
Agent and any Issuer) that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver, to the Borrowers and the Applicable Administrative Agent, at the time
or times reasonably requested by the Borrowers or the Applicable Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrowers or such Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Applicable
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers or such Administrative
Agent as will enable the Borrowers or such Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in sub-clause (ii)(A),
(B) or (D) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a “United States Person” as defined in Section 7701(a)(30) of the
Code,

 

  (A)

any Lender that is a United States Person shall deliver to the Borrowers and the
Applicable Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or such Administrative Agent), properly
completed and executed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding Tax;

 

  (B)

any non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Applicable Administrative Agent (in such number
of copies as shall be requested by the applicable recipient) on or prior to the
date on which such non-U.S. Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrowers or
such Administrative Agent), whichever of the following is applicable:

 

  (1)

in the case of a non-U.S. Lender claiming the benefits of an income Tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, properly completed and executed copies of IRS Form
W-8BEN-E or IRS Form W-8BEN, as applicable,

 

-112-



--------------------------------------------------------------------------------

  establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, properly completed and
executed copies of IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

 

  (2)

properly completed and executed copies of IRS Form W-8ECI;

 

  (3)

in the case of a non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) properly completed and executed copies of IRS Form
W-8BEN-E or IRS Form W-8BEN, as applicable; or

 

  (4)

to the extent a non-U.S. Lender is not the beneficial owner, properly completed
and executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E or IRS Form W-8BEN, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the non-U.S. Lender is a partnership and one or more direct or
indirect partners of such non-U.S. Lender are claiming the portfolio interest
exemption, such non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-4 on behalf of each such direct and
indirect partner;

 

  (C)

any non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Applicable Administrative Agent (in such number
of copies as shall be

 

-113-



--------------------------------------------------------------------------------

  requested by the recipient) on or prior to the date on which such non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrowers or such Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrowers or such Administrative Agent to
determine the withholding or deduction required to be made.

 

  (D)

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrowers and the Applicable Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowers or such Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code), and such additional documentation reasonably requested by the Borrowers
or such Administrative Agent as may be necessary for the Borrowers and such
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this sub-clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Applicable
Administrative Agent in writing of its legal inability to do so.

(f)    If any Lender, Issuer or the Applicable Administrative Agent receives a
refund (or a credit claimed in lieu of a refund) in respect of any Taxes or
Other Taxes as to which it has received a payment from or has been indemnified
by a Loan Party pursuant to this Section 2.19 or a similar provision of any Loan
Document, which refund or credit in solely the good faith judgment of such
Lender or Issuer or such Administrative Agent, as the case may be, is
attributable to such payment or indemnification made by the Loan Party or the
associated Tax or Other Tax, it shall notify the Borrowers of such receipt and
shall, within 30 days after the later of the receipt of a written request by the
Borrowers

 

-114-



--------------------------------------------------------------------------------

or the receipt or application of such refund or credit (unless such Lender
reasonably expects that it shall be required to repay such refund or credit to
the relevant Governmental Authority), pay the amount of such refund or credit to
the Borrowers, net of all out-of-pocket expenses of such Lender and Taxes
imposed on the Lender or Issuer or an Administrative Agent with respect to such
amounts, without interest thereon and subject to Section 11.6; provided,
however, that the Borrowers jointly and severally agree to return such refund or
credit paid by the Lender, Issuer or the Applicable Administrative Agent
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Lender or Issuer or such
Administrative Agent within 30 days after receipt of written notice in the event
that such Lender or Issuer or such Administrative Agent is required to repay
such refund or credit to the relevant Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will a Lender or
Issuer or the Applicable Administrative Agent be required to pay any amount to
any Loan Party pursuant to this paragraph (f) the payment of which would place
the Lender or Issuer or such Administrative Agent in a less favorable net
after-Tax position than the Lender or Issuer or such Administrative Agent would
have been in if the Tax subject to indemnification and giving rise to such
refund or credit had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. Nothing contained in this Section 2.19 shall require any Lender
or the Applicable Administrative Agent to make available to any Loan Party any
Tax Return or any other document containing information that it deems to be
confidential.

Section 2.20 Substitution of Lenders

If (a)(i) any Lender makes a claim under Section 2.17(c) or 2.18, (ii) it
becomes illegal for any Lender to continue to fund or make any Eurodollar Rate
Loan and such Lender notifies the Borrowers pursuant to Section 2.17(d), (iii)
the Borrowers are required to make any payment pursuant to Section 2.19 that is
attributable to a particular Lender, or (iv) any Liquidity Lender becomes a
Defaulting Lender, (b) in the case of clause (a)(i) above, as a consequence of
increased costs in respect of which such claim is made, the effective rate of
interest payable to such Lender under this Agreement with respect to its Loans
exceeds the effective average rate of interest payable to the Applicable
Requisite Lenders under this Agreement, and (c) in the case of clauses (a)(i)
and (ii) above, (i) if such Lender is a Term Lender, Applicable Lenders holding
at least 75% of the outstanding Term Loans are not subject to such increased
costs or illegality, payment or proceedings and (ii) if such Lender is not a
Term Lender, Applicable Lenders holding at least 75% of the Applicable
Commitments are not subject to such increased costs or illegality, payment or
proceedings (any such Lender, an “Affected Lender”), the Borrowers may, at
Borrowers’ sole effort and expense, substitute another financial institution for
such Affected Lender hereunder, upon reasonable prior written notice (which
written notice must be given within 90 days following the notification to the
Borrowers of any applicable event described in clauses (a)(i), (ii), (iii) or
(iv) above) by the Borrowers to each Administrative Agent and the Affected
Lender that the Borrowers intend to make such substitution. A substitute
financial institution (x) must be an Eligible Assignee and (y) if not already a
Lender in respect of such Facility, must be acceptable to each Administrative
Agent and each Applicable Issuer (each such consent not to be unreasonably
withheld, conditioned or

 

-115-



--------------------------------------------------------------------------------

delayed); provided, however, that, if more than one Lender claims increased
costs, illegality or right to payment arising from the same act or condition and
such claims are received by the Borrowers within 30 days of each other, then the
Borrowers may substitute all, but not (except to the extent the Borrowers have
already substituted one of such Affected Lenders before the Borrowers’ receipt
of the other Affected Lenders’ claim) less than all, Lenders making such claims.
If the proposed substitute financial institution or other entity meets the
conditions set forth in clauses (x) and (y) above and the written notice was
properly issued under this Section 2.20, the Affected Lender shall sell and the
substitute financial institution or other entity shall purchase, at par plus
accrued interest and Letter of Credit Participation Fees, all rights and claims
of such Affected Lender under the Loan Documents and such substitute financial
institution or other entity shall assume, and the Affected Lender shall be
relieved of, its Applicable Commitments and all other prior unperformed
obligations of the Affected Lender under the Loan Documents (other than in
respect of any damages (other than exemplary or punitive damages, to the extent
permitted by applicable law) in respect of any such unperformed obligations).
Such Affected Lender, upon the effectiveness of such sale, purchase and
assumption (that, in any event shall be conditioned upon the payment in full by
the Borrowers in cash of all fees, unreimbursed costs and expenses and
indemnities accrued and unpaid through such effective date to such Affected
Lender), the substitute financial institution or other entity shall become a
“Lender” hereunder in respect of the applicable Facility for all purposes of
this Agreement (x) having a Commitment in the amount of such Affected Lender’s
Commitment assumed by it (if any) and such Commitment of the Affected Lender
shall be terminated and (y) holding the amount of Applicable Loans and
Reimbursement Obligations held by the Affected Lender; provided, however, that
all indemnities under the Loan Documents shall continue in favor of such
Affected Lender. Such Affected Lender shall execute and deliver to the
Applicable Administrative Agent an Assignment and Acceptance to evidence such
transfer; provided, however, that the failure of the Affected Lender to execute
and deliver such Assignment and Acceptance shall not invalidate such assignment,
and such Assignment and Acceptance shall be deemed to be executed and delivered
upon receipt by such Affected Lender of such payment in full.

Section 2.21 Mitigation

If any Lender requests compensation under Section 2.17(c), or requires the
Borrowers to pay any Taxes or additional amounts to any Lender, any
Administrative Agent or any Governmental Authority for the account of any Lender
pursuant to Section 2.19, then such Lender shall (at the request of the
Borrowers) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.17(c) or 2.19, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

-116-



--------------------------------------------------------------------------------

Section 2.22 Cash Collateral

(a)    Certain Credit Support Events. At any time that there shall exist a
Defaulting Lender, promptly (but in any event within five Business Days) after
the request of any Administrative Agent or any Liquidity Issuer or the Swing
Loan Lender, the Borrowers shall deliver to the Collateral Agent cash collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.23(a)(iv) and any cash collateral provided by the Defaulting Lender).

(b)    Grant of Security Interest. All cash collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at the Collateral Agent (including, in the case of cash
collateral provided pursuant to Section 9.3, the Cash Collateral Account). To
the extent provided by the Borrowers, the Borrowers, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Collateral Agent, for the benefit of the Collateral Agent, the
Administrative Agent, the Liquidity Issuers and the Liquidity Lenders, a
security interest in all such cash, deposit accounts and all balances therein,
and in all proceeds of the foregoing, and to maintain such security interest as
a first-priority security interest, all as security for the obligations to which
such cash collateral may be applied pursuant to clause (c) below. If at any time
the Collateral Agent determines that cash collateral is subject to any right or
claim of any Person other than the Collateral Agent as herein provided, or that
the total amount of such cash collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, the Borrowers or the relevant
Defaulting Lender will, promptly (but in any event within 5 Business Days) after
demand by the Collateral Agent, pay or provide to the Collateral Agent
additional cash collateral in an amount sufficient to eliminate such deficiency.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 2.22 or Section 2.3,
Section 2.4, Section 2.5, Section 2.7, Section 2.12, Section 2.16, Section 2.23,
or Section 9.3 in respect of Letters of Credit or Swing Loans shall be held and
applied to the satisfaction of the specific Letter of Credit Obligations, Swing
Loans, obligations to fund participations therein (including, as to cash
collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which such cash collateral was so
provided, prior to any other application of such property as may be provided for
herein.

(d)    Release. Cash collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the Lender (or, as appropriate, its assignee following
compliance with Section 11.2(b)(iv)) or (ii) the Collateral Agent’s good faith
determination that there exists excess cash collateral; provided, however, that
(x) cash collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.22 may be otherwise applied in
accordance with Section 2.16(e) and (f), and (y) the Person providing cash
collateral and the relevant Issuer

 

-117-



--------------------------------------------------------------------------------

or Swing Loan Lender, as applicable may agree that cash collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

Section 2.23 Defaulting Lenders

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Liquidity Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i)    Waivers and Amendments. Each Lender hereby agrees that notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and each
Lender hereby agrees that any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the Lenders other than Defaulting Lenders), except as provided in
the last sentence of Section 11.1(a).

(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by any Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 2.12 or otherwise, and including any amounts made available to such
Administrative Agent by the Defaulting Lender pursuant to Section 11.6), shall
be applied at such time or times as may be determined by such Administrative
Agent as follows:

first, to the payment of any amounts owing by that Defaulting Lender to an
Administrative Agent hereunder;

second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to a Liquidity Issuer or Swing Loan Lender hereunder;

third, if so determined by the Revolving and LC Administrative Agent or
requested by a Liquidity Issuer or the Swing Loan Lender, to be held as cash
collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Loan or Liquidity Letter of Credit;

fourth, as the Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Revolving and LC Administrative Agent;

fifth, if so determined by the Revolving and LC Administrative Agent and the
Borrowers, to be held in a deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;

sixth, to the payment of any amounts owing to the other Liquidity Lenders or
Liquidity Issuers or the Swing Loan Lender as a result of any judgment

 

-118-



--------------------------------------------------------------------------------

of a court of competent jurisdiction obtained by any Liquidity Lender or any
Liquidity Issuer or the Swing Loan Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement;

seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and

eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Liquidity Reimbursement Obligations in respect
of which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or Liquidity Reimbursement Obligations were made at a time when
the conditions set forth in Section 3.3 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and the Liquidity Reimbursement
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Liquidity Reimbursement
Obligations owed to, that Defaulting Lender.

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 2.23(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii)    Certain Fees. (x) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender) and
(y) each Defaulting Lender shall be limited in its right to receive Letter of
Credit Participation Fees as provided in Section 2.15(c)(ii).

(iv)    Reallocation of Ratable Portions to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Liquidity Letters of Credit or Swing Loans pursuant to
Section 2.7, the “Ratable Portion” of each Non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided that, (i) each such reallocation shall be given effect only if, at the
date the Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of a Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and, in the case of
Revolving Lenders, Swing Loans shall not exceed the positive difference, if any,
of (1) the Applicable Commitments of that Non-Defaulting Lender minus (2) the
aggregate Applicable Outstandings of that Lender.

 

-119-



--------------------------------------------------------------------------------

(b)    Defaulting Lender Cure. If the Borrowers, the Revolving and LC
Administrative Agent, the Swing Loan Lender and each Issuer agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Revolving and LC Administrative Agent will so notify
the Borrowers, the Liquidity Lenders and the Liquidity Issuers, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans and Letter of Credit Obligations of the other Lenders and
take such other actions as the Revolving and LC Administrative Agent may
determine to be necessary to cause the Loans, Letter of Credit Obligations and
participations in Letters of Credit and Swing Loans to be held on a pro rata
basis by the Lenders in accordance with their Ratable Portions (without giving
effect to clause (a)(iv) above), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender and no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c)    Replacement of Defaulting Lenders. If any Lender is a Defaulting Lender,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Revolving and LC Administrative Agent, require such Lender to be
replaced in accordance with Section 2.20.

Section 2.24 Incremental Facility Commitments

(a)    From time to time, following the Effective Date and prior to the
Applicable Maturity Date, the Borrowers may by written notice to the Applicable
Administrative Agent request (i) one or more increases to the existing Revolving
Commitments (any such increase, an “Incremental Revolving Facility” and, any
additional Revolving Commitments provided pursuant to any Incremental Revolving
Facility, a “New Revolving Commitment”) and (ii) to incur incremental
commitments consisting of one or more increases to the Term Facility (an
“Incremental Term Facility” and, any additional Term Commitment provided
pursuant to any Incremental Term Facility, a “New Term Commitment”) and/or
incremental term loan facilities under the Loan Documents (each such incurrence,
together with each Incremental Term Facility, an “Incremental Term Loan
Facility”) in an aggregate amount since the Effective Date not to exceed the
Available Incremental Amount.

(b)    From time to time, following the Effective Date and prior to the LC
Facility Termination Date, the Borrowers may by written notice to the Revolving
and LC Administrative Agent request to incur incremental commitments consisting
of one or more increases to the LC Facility (each, an “Incremental LC Facility”,
and any additional LC Facility Commitment provided pursuant to any Incremental
LC Facility, a “New LC Facility Commitment”) in an aggregate amount since the
Effective Date not to exceed the Available Floating LC Amount.

 

-120-



--------------------------------------------------------------------------------

(c)    Each notice described in Section 2.24(a) or (b) shall specify (i) the
date (each, an “Increased Amount Date”) on which the Borrowers propose that the
applicable Incremental Facility shall be effective, which shall be a date not
less than 10 Business Days after the date on which such notice is delivered to
the Applicable Administrative Agent and (ii) the identity of each Lender or
other Person that is an Eligible Assignee (each such other Person, a “New
Lender”) to whom the Borrowers propose any portion of such Incremental Facility
be allocated and the amounts of such allocations; provided that such
Administrative Agent may elect or decline to arrange such Incremental Facility
in its sole discretion and any Lender approached to provide all or a portion of
the Incremental Facility may elect or decline, in its sole discretion, to
provide an additional Term Commitment or increase its existing Revolving
Commitment, or LC Facility Commitment, as applicable, by providing a New
Incremental Commitment.

(d)    Such New Incremental Commitments shall become effective, as of such
Increased Amount Date; provided that:

(i)    no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such Incremental Facility;

(ii)    the representations and warranties set forth in Article IV and in the
other Loan Documents that have no materiality or Material Adverse Effect
qualification shall be true and correct in all material respects and the
representations and warranties set forth in Article IV and in the other Loan
Documents that have a materiality or Material Adverse Effect qualification shall
be true and correct in all respects, in each case with the same effect as though
made on and as of the Increased Amount Date or, to the extent such
representations and warranties expressly relate to an earlier date, as of such
earlier date;

(iii)    the Borrower shall be in compliance with each of the covenants set
forth in Article V on a pro forma basis on the date of incurrence and for the
most recent determination period after giving effect to such Incremental
Facility (assuming that all commitments under any Incremental Revolving
Facility, as applicable, were fully drawn);

(iv)    in the case of an Incremental Term Loan Facility:

 

  (A)

the yield (as reasonably determined by the Term Loan Administrative Agent taking
into account interest margins, minimum Eurodollar Rate, minimum Base Rate,
upfront fees and original issue discount on such Term Loans with upfront fees
and original issue discount equated to interest margins based on assumed
four-year life-to-maturity but excluding customary arrangement, syndication and
commitment fees that are not shared generally with the Lenders) applicable to
such Incremental Term Loan Facility will not be more than 50 basis points above
the yield for the Term Facility (as reasonably determined by the Term Loan

 

-121-



--------------------------------------------------------------------------------

  Administrative Agent consistent with the above (but including only those
upfront fees or original issue discount paid generally to all of the Lenders
under the Term Facility at the time of the incurrence of the Term Facility))
unless the yield with respect to the Term Facility is increased by an amount
equal to the difference between the yield with respect to such Incremental Term
Loan Facility less 50 basis points and the yield for the Term Facility;

 

  (B)

the maturity date applicable to such Incremental Term Loan Facility that is
secured on a pari passu basis with the Term Facility will not be earlier than
the latest maturity date of the Senior Credit Facilities at the time of
incurrence of such Incremental Term Loan Facility;

 

  (C)

if such Incremental Term Loan Facility is secured on junior basis or is
unsecured, the maturity date applicable thereto will not be earlier than 91 days
after the latest maturity date of the Senior Credit Facilities;

 

  (D)

the weighted average life to maturity of such Incremental Term Loan Facility
will not be shorter than the weighted average life to maturity of the Senior
Credit Facilities at the time of incurrence of such Incremental Term Loan
Facility;

 

  (E)

if such Incremental Term Loan Facility is secured, it shall be secured on a pari
passu or junior basis with the Senior Credit Facilities pursuant to an
Intercreditor Agreement unless the obligations under such Incremental Term
Facility constitute “Obligations” hereunder; and

 

  (F)

all other terms of such Incremental Term Loan Facility, if not consistent with
the terms of the Term Facility, will be as agreed upon between the Borrowers and
the Lenders providing such Incremental Term Loan Facility and will be reasonably
acceptable to the Term Loan Administrative Agent, except that such other terms
may not be more restrictive to the Parent and the other Loan Parties, taken as a
whole, than those applicable to the Term Facility, unless such more restrictive
terms (1) are also added for the benefit of the corresponding existing Lenders,
(2) are applicable only after the latest maturity date of the Senior Credit
Facilities or (3) are otherwise reasonably satisfactory in all respects to the
Term Loan Administrative Agent;

(v)    each New Revolving Commitment and each New LC Facility Commitment shall
be effected pursuant to an increase and joinder

 

-122-



--------------------------------------------------------------------------------

agreement (an “Increase and Joinder Agreement”) in form and substance acceptable
to the Applicable Administrative Agent and the applicable Issuer in its
reasonable discretion, which Increase and Joinder Agreement may provide for an
increase in the Applicable Margin applicable to all relevant Obligations,
executed and delivered by the Borrowers, any existing Lender providing a New
Incremental Commitment, any New Lender providing a New Incremental Commitment
and such Administrative Agent (and, to the extent required, each applicable
Issuer), and which shall be recorded in the Register, and each New Lender shall
be subject to the requirements set forth in Section 2.17(e) and (f);

(vi)    each New Term Commitment and each Incremental Term Loan Facility shall
be effected pursuant to an Increase and Joinder Agreement in form and substance
acceptable to the Applicable Administrative Agent in its reasonable discretion,
which Increase and Joinder Agreement may provide for an increase in the rate of
interest applicable to all Term Loans, executed and delivered by the Borrowers,
any existing Lender providing a New Incremental Commitment, any New Lender
providing a New Incremental Commitment and such Administrative Agent, and which
shall be recorded in the Register, and each New Lender shall be subject to the
requirements set forth in Section 2.17(e) and (f);

(vii)    the Borrowers shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by either Administrative Agent in
connection with any such Incremental Facility or Letter of Credit Commitment
Increase; and

(viii)    the Borrowers shall make any payments required pursuant to and in
accordance with Section 2.16(e) in connection with the New Incremental
Commitments.

Notwithstanding anything herein to the contrary, each applicable Issuer shall
have approved the Incremental Revolving Facility allocated to each existing
Lender and the New Incremental Commitments allocated to each New Lender (such
approval not to be unreasonably withheld, delayed or conditioned).

(e)    On the Increased Amount Date, subject to the satisfaction of the
foregoing terms and conditions, (i) each of the existing Lenders shall assign to
each of the New Lenders, and each of the New Lenders shall purchase from each of
the existing Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Loans and Letter of Credit Obligations
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Loans and Letter
of Credit Obligations will be held by existing Lenders and New Lenders ratably
in accordance with their applicable Commitments after giving effect to the
applicable Incremental Facility or Incremental LC Facility, as applicable,
(ii) each New Incremental Commitment and New LC Facility Commitment shall be
deemed for all purposes a Commitment, (iii) each New Lender shall become a
Lender with respect to its New Incremental Commitment or New LC Facility
Commitment, as applicable, and all matters relating thereto and all other
matters under this Agreement, and (iv) the Applicable

 

-123-



--------------------------------------------------------------------------------

Administrative Agent shall notify the Lenders (including any New Lenders) of the
effectiveness of the applicable Incremental Facility or Incremental LC Facility,
as applicable, and each Lender’s interests in the outstanding Loans and Letter
of Credit Obligations after giving effect to the assignments contemplated by
this Section 2.24.

(f)    Except as expressly contemplated in this Section 2.24, the terms and
provisions of the New Incremental Commitments shall be identical to the existing
Applicable Commitments.

(g)    Each Increase and Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Applicable
Administrative Agent to effect the provision of this Section 2.24.

Section 2.25 Extension Offers

(a)    The Borrowers may on one or more occasions, by written notice to the
Administrative Agents, make one or more offers (each, an “Extension Offer”) to
all the Lenders in respect of a Facility, on the same terms and conditions to
each such Lender, to make one or more Extension Permitted Amendments pursuant to
procedures reasonably specified by the Applicable Administrative Agent and
reasonably acceptable to the Borrowers. Such notice shall set forth (i) the
terms and conditions of the requested Extension Permitted Amendment and (ii) the
date on which such Extension Permitted Amendment is requested to become
effective (which shall not be less than 10 Business Days nor more than 30
Business Days after the date of such notice, unless otherwise agreed to by the
Applicable Administrative Agent). Extension Permitted Amendments shall become
effective only with respect to the Loans and Commitments of the Lenders that
accept the applicable Extension Offer (such Lenders, the “Extending Lenders”)
and, in the case of any Extending Lender, only with respect to such Lender’s
Loans and Commitments as to which such Lender’s acceptance has been made.

(b)    An Extension Permitted Amendment shall be effected pursuant to an
Extension Agreement executed and delivered by the Parent, each Borrower, each
applicable Extending Lender and the Applicable Administrative Agent; provided
that no Extension Permitted Amendment shall become effective unless (i) the
conditions set forth in Section 3.3(b) shall have been satisfied or waived with
respect to such Extension Permitted Amendment before and after giving effect to
such Extension Permitted Amendment and (ii) the Parent and the Borrowers shall
have delivered to the Administrative Agents such legal opinions, board
resolutions, officer’s certificates and other documents as shall reasonably be
requested by either Administrative Agent in connection therewith. The Applicable
Administrative Agent shall promptly notify each Applicable Lender as to the
effectiveness of each Extension Agreement. Each Extension Agreement may, without
the consent of any Lender other than the applicable Extending Lenders, effect
such amendments to this Agreement and the other Loan Document as may be
necessary or appropriate, in the opinion of the Administrative Agents, to give
effect to the provisions of this Section 2.25, including any amendments
necessary to treat the

 

-124-



--------------------------------------------------------------------------------

applicable Loans and/or Commitments of the Extending Lenders as a new “Class” of
loans and/or commitments hereunder.

ARTICLE III

CONDITIONS TO LOANS AND LETTERS OF CREDIT

Section 3.1 Conditions Precedent to Execution

The effectiveness of this Agreement and the occurrence of the Execution Date
shall occur on the date on which the Administrative Agents shall have received
this Agreement (other than any Schedule referenced in Section 3.2(q)), executed
and delivered by each of the parties hereto, other than the Term Lenders and the
Term Loan Administrative Agent (such date, the “Execution Date”).

Section 3.2 Conditions Precedent to Effectiveness

The obligation of the Lenders to make the Loans and the obligation of each
Issuer to Issue Letters of Credit shall not become effective until the date on
or after the Execution Date and on or before June 18, 2018 (the “Outside Date”)
which all of the following conditions precedent are satisfied or duly waived by
the Lenders, the Issuers and the Agents (such date, the “Effective Date”):

(a)    Deliveries at Effective Date. The Administrative Agents shall have
received (i) if requested by any Lender, promissory notes substantially in the
form of Exhibit B, each executed and delivered by a Responsible Officer of each
Borrower, (ii) the Guaranty Agreement, in form and substance reasonably
satisfactory to the Administrative Agents, executed and delivered by a
Responsible Officer of each Person listed on Schedule V hereto and (iii) each of
the other documents listed on Part I of Schedule 3.2 hereto, each in form and
substance reasonably satisfactory to each Administrative Agent, executed and
delivered by a Responsible Officer of the Loan Parties party thereto.

(b)    Financial Statements. Each Administrative Agent shall have received, for
delivery to the Applicable Lenders, (i) the Closing Date Financial Statements
and (ii) the Pro Forma Financials.

(c)    Legal Opinions. Each Administrative Agent shall have received, on behalf
of itself, the Collateral Agent, the Lenders and the Issuers, favorable written
opinions, each in form and substance reasonably satisfactory to each
Administrative Agent, of (a) Baker Botts L.L.P., counsel to the Loan Parties on
the Effective Date, (b) John M. Freeman, General Counsel of the Parent,
(c) Arias Fabrega & Fabrega, special Panamanian counsel to certain of the Loan
Parties, (d) NautaDutilh New York P.C., special Dutch counsel to certain of the
Loan Parties and (e) each other special and local counsel set forth on Part II
of Schedule 3.2, in each case dated as of the Effective Date and addressed to
each Administrative Agent, the Collateral Agent, the Lenders and the Issuers and
addressing such other matters any Administrative Agent may reasonably request.

 

-125-



--------------------------------------------------------------------------------

(d)    Certificates. Each Administrative Agent shall have received (i) a copy of
the certificate or articles of incorporation or other formation documents,
including all amendments thereto, of each Person listed on Schedule V hereto,
certified, in the case of Loan Parties incorporated in the United States, as of
a recent date by the appropriate governmental authority of the jurisdiction of
its organization, and a certificate as to the good standing (if applicable in
such jurisdiction) of each Loan Party from such governmental authority; (ii) a
certificate of an Authorized Officer, the Secretary or the Assistant Secretary
of such Loan Party and with respect to a Dutch Loan Party, by an authorized
representative of such Dutch Loan Party, dated the Effective Date and certifying
(A) that attached thereto is a true and complete copy of the by-laws or similar
document of such Loan Party as in effect on the Effective Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or similar governing body) of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or other formation documents of such Loan Party
have not been amended since the date of the last amendment thereto furnished
pursuant to clause (i) above and (D) as to the incumbency and specimen signature
of each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party and (iii) a certificate of
another officer as to the incumbency and specimen signature of the Authorized
Officer, or authorized representative in the case of a Dutch Loan Party,
executing the certificate pursuant to clause (ii) above.

(e)    No CBI Material Adverse Effect. Except (i) as set forth in the Comet
Disclosure Letter (as defined in the Business Combination Agreement) and making
reference to the particular subsection of the Business Combination Agreement to
which exception is being taken, subject to Section 10.13 of the Business
Combination Agreement or (ii) as disclosed in the Comet Reports (as defined in
the Business Combination Agreement), filed with the Securities & Exchange
Commission after December 31, 2016 and prior to December 18, 2017 (excluding any
disclosures in such Comet Reports in any risk factors section or in any section
related to forward-looking statements, since December 31, 2016 there shall not
have been any CBI Material Adverse Effect or any event, occurrence, change,
discovery or development of a state of circumstances or facts which would,
individually or in the aggregate, reasonably be expected to result in a CBI
Material Adverse Effect; provided that notwithstanding the foregoing, in no
event shall any change, event or occurrence, state of facts or development that
occurs due to the proposed consummation of the Transactions or the identity of
the Parent constitute a CBI Material Adverse Effect.

(f)    Existing Parent Credit Agreement. All indebtedness of, and letters of
credit issued on behalf of, the Parent under (A) the Existing Parent Credit
Agreement and (B) the Indenture, dated April 16, 2014, between the Company and
Wells Fargo Bank, National Association, as trustee, pursuant to which the Parent
issued $500 million in aggregate principal amount of 8.00% Senior Secured Notes
due 2021, shall, upon the initial Borrowings under the Senior Credit Facilities
have been, or will be substantially simultaneously, repaid, redeemed, defeased,
discharged or (in the case of outstanding

 

-126-



--------------------------------------------------------------------------------

letters of credit) replaced, backstopped or cash collateralized in a manner
satisfactory to the issuer thereof, and any liens securing such indebtedness
released (or, in the case of non-U.S. Liens, arrangements satisfactory to the
Administrative Agents have been made), and the Parent shall have delivered to
the Administrative Agents an executed payoff letter evidencing the termination
and payoff on the Effective Date of each of the foregoing.

(g)    Existing CBI Credit Agreements. All indebtedness of, and letters of
credit issued on behalf of, CBI under the (A) Amended and Restated Revolving
Credit Agreement, dated as of July 8, 2015, by and among CBI, certain
subsidiaries from time to time party thereto, the lenders from time to time
party thereto and Bank of America, N.A., as administrative agent, (B) Credit
Agreement, dated as of October 28, 2013, by and among CBI, certain subsidiaries
from time to time party thereto, the lenders from time to time party thereto,
and Bank of America, N.A., as administrative agent, (C) Term Loan Agreement,
dated as of July 8, 2015, among CBI, certain subsidiaries from time to time
party thereto, the lenders from time to time party thereto and Bank of America,
N.A., as administrative agent, (D) Note Purchase and Guarantee Agreement, dated
as of July 22, 2015, among CBI, its Delaware obligor, and the purchasers party
thereto, and (E) Note Purchase and Guarantee Agreement, dated as of December 27,
2012, among CBI, its Delaware obligor and the purchasers party thereto, in each
case as amended, amended and restated, supplemented or otherwise modified from
time to time shall, upon the initial Borrowings under the Senior Credit
Facilities, have been, or will be substantially simultaneously, repaid,
redeemed, defeased, discharged or (in the case of outstanding letters of credit)
replaced, backstopped or cash collateralized in a manner satisfactory to the
issuer thereof, and any Liens securing such Indebtedness released (or, in the
case of non-U.S. Liens, arrangements satisfactory to the Administrative Agents
have been made), and the Parent shall have delivered to the Administrative
Agents an executed payoff letter evidencing the termination and payoff on the
Effective Date of each of the foregoing.

(h)    Collateral Documents. Each Administrative Agent shall have received the
results of a recent customary Lien search in each relevant jurisdiction in the
United States with respect to the Parent, the Borrowers and those of Persons
that shall be Guarantors as of the Effective Date (whether as a condition to the
Effective Date or subsequent to the occurrence thereof). The Pledge and Security
Agreement and the other Collateral Documents listed on Part I of Schedule 3.2
shall be in full force and effect on the Effective Date, and each document
(including each Uniform Commercial Code financing statement and documentation
relating to the Mortgaged Vessels) shall have been delivered to the Collateral
Agent. The Pledged Stock and the Pledged Notes shall be duly and validly pledged
to the Collateral Agent for the ratable benefit of the Secured Parties (subject
to the last paragraph of this Section 3.2), and certificates representing such
pledged Collateral (if any), accompanied by instruments of transfer and stock
powers endorsed in blank, shall have been delivered to the Collateral Agent.

(i)    Solvency. Each Administrative Agent shall have received (a) a certificate
of a Responsible Officer of the Parent in the form of Exhibit I hereto stating
that the Borrowers and their Subsidiaries, taken as a whole, are Solvent
immediately after giving effect to the Transactions and (b) a certificate of a
Responsible Officer of the Parent and each Borrower to the effect that the
conditions set forth in Sections 3.2(l), 3.2(m) and 3.2(n) have been satisfied.

 

-127-



--------------------------------------------------------------------------------

(j)    USA Patriot Act. To the extent requested at least ten days prior to the
Effective Date, the Agents and the Lenders shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act at least five days prior to the Effective Date.

(k)    Fees and Expenses. There shall have been paid to each Administrative
Agent, for the account of each Administrative Agent and the Lenders, as
applicable, and to each Arranger, Bookrunner and Co-Manager, for its own
account, all fees and expenses (including reasonable fees and expenses of
counsel to each Administrative Agent to the extent the Borrowers receive
invoices therefor at least one Business Day prior to the Effective Date) due and
payable in connection with this Agreement on or before the Effective Date, or
will be substantially simultaneously, paid (which amounts may be offset against
the proceeds of the Senior Credit Facilities).

(l)    Business Combination. The Business Combination shall have been
consummated or will be consummated substantially concurrently with the initial
funding under the Senior Credit Facilities in accordance with the Business
Combination Agreement. No conditions precedent to the consummation of the
Business Combination or other provision of the Business Combination Agreement as
in effect on December 18, 2017 shall have been waived, modified, supplemented or
amended (and no consent granted), in any case by the Parent or any of its
affiliates in a manner materially adverse to the Lenders in their capacities as
Lenders, in each case without the consent of the Arrangers, not to be
unreasonably withheld or delayed (provided that any modification, amendment,
waiver or consent in respect of the definition of “Comet Material Adverse
Effect” shall be deemed to be materially adverse to the Lenders).

(m)    Specified Representations. The Specified Business Combination Agreement
Representations shall be true and correct to the extent required in the
definition thereof. The Specified Representations will shall true and correct in
all material respects (except that in the case of any Specified Representation
which expressly relates to a given date or period, such representation and
warranty shall be true and correct in all material respects as of the respective
date or for the respective period, as the case may be, and that any such
representation qualified by materiality or material adverse effect will be true
and correct in all respects).

(n)    Letters of Credit. At least $350,000,000.00 of letters of credit, bank
guarantees or similar obligations shall be outstanding on the Effective Date for
the account of the Parent, the Borrowers and/or their respective Subsidiaries
(after giving effect to the Business Combination) under bilateral lines of
credit under or as replacements of letters of credit, bank guarantees and
similar obligations as of December 18, 2017.

 

-128-



--------------------------------------------------------------------------------

(o)    Lloyds Facility. The conditions precedent to the effectiveness of the
Lloyds Facility as set forth therein shall have been, or shall be substantially
concurrently with the Effective Date, satisfied or waived in accordance with the
terms thereof.

(p)    Each Administrative Agent shall have received executed counterparts of
this Agreement from each of the Term Lenders and the Term Loan Administrative
Agent.

(q)    The Parent shall have delivered to each Administrative Agent Schedule
II(A), Schedule II(B), Schedule II(C), Schedule V, Schedule VI(A), Schedule
VI(B), Schedule VI(C), Schedule VII, Schedule 3.2, Schedule 4.3, and Schedule
7.14 in form and substance reasonably satisfactory to each Administrative Agent
and, in the case of any of Schedule VI(A), Schedule VI(B) and Schedule VI(C), in
form and substance acceptable to each Issuer.

For the avoidance of doubt, if the conditions set forth in this Section 3.2 do
not occur by the Outside Date, the obligation of the Lenders to make Loans and
the obligation of each Issuer to Issue Letters of Credit shall not become
effective and this Agreement shall automatically terminate without further
action by any party hereto. In addition, notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, to the extent that any
security interest in the Collateral (other than any Collateral the security
interest in which may be perfected by (x) the filing of a UCC financing
statement under the Uniform Commercial Code, (y) intellectual property filings
with the United States Patent or Trademark Office or the United States Copyright
Office or (z) the delivery of certificated Pledged Stock constituting
Collateral, except that certificated Pledged Stock of CBI’s subsidiaries,
together with any stock power or similar endorsement in blank for the relevant
certificate (to the extent required by the applicable Collateral Document) shall
only be required to be delivered on the Effective Date to the extent received
from CBI after the Parent’s use of commercially reasonable efforts to obtain the
same) is not or cannot be provided and/or perfected on the Effective Date after
the Parent’s use of commercially reasonable efforts to do so (without undue
burden or cost), the provision and/or perfection of such security interest will
not constitute a condition precedent to the availability of any Borrowing under
the Senior Credit Facilities on the Effective Date.

Section 3.3 Conditions Precedent to Each Loan and Letter of Credit

The obligation of the Lenders to make any Loan and of each Issuer on any date to
Issue any Letter of Credit is subject to the satisfaction of each of the
following conditions precedent, other than in respect of any Loan to be made or
Letter of Credit to be issued or deemed issued on the Effective Date, in which
case such Loans and Letters of Credit (other than in respect of any Existing
Letters of Credit, which shall be subject to no conditions contained in this
Section 3.3 other than occurrence of the Effective Date) shall be subject solely
to the satisfaction of the condition contained in clause (a) below:

(a)    Request for Borrowing of Loans or Issuance of Letter of Credit. With
respect to any Loan, the Applicable Administrative Agent shall have received a
duly executed Notice of Borrowing (or, in the case of Swing Loans, a duly
executed Swing Loan Request), and, with respect to any Letter of Credit, the
Issuer and the Revolving and LC Administrative Agent shall have received a duly
executed Letter of Credit Request.

 

-129-



--------------------------------------------------------------------------------

(b)    Representations and Warranties; No Defaults. The following statements
shall be true on the date of such Loans or Issuance, both before and after
giving effect thereto and, in the case of any Loan, to the application of the
proceeds therefrom:

(i)    the representations and warranties set forth in Article IV and in the
other Loan Documents that have no materiality or Material Adverse Effect
qualification shall be true and correct in all material respects and the
representations and warranties set forth in Article IV and in the other Loan
Documents that have a materiality or Material Adverse Effect qualification shall
be true and correct in all respects, in each case with the same effect as though
made on and as of such date or, to the extent such representations and
warranties expressly relate to an earlier date, as of such earlier date; and

(ii)    no Default or Event of Default shall have occurred and be continuing or
shall occur as a result of such Loan or Issuance or from the application of
proceeds thereof.

(c)    Alternative Currencies. Immediately after giving effect to any proposed
Issuance of a Letter of Credit denominated in an Alternative Currency, the sum
of the Dollar Equivalent of the Letter of Credit Obligations at such time in
respect of each Letter of Credit denominated in an Alternative Currency would
not exceed the Alternative Currency Cap as a result of such proposed Issuance.

(d)    Cash Secured LC Facility Utilization Requirement. With respect to any
proposed Issuance of a Revolving Letter of Credit, there shall be insufficient
capacity to issue a Cash Secured Letter of Credit assuming that such Revolving
Letter of Credit was Issued as a Cash Secured Letter of Credit.

 

-130-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the Issuers and each Administrative Agent to enter into
this Agreement, the Parent and each Borrower represents and warrants each of the
following to the Lenders, the Issuers and each Administrative Agent, on and as
of the Effective Date and on and as of each date as required by
Section 3.3(b)(i).

Section 4.1 Corporate Existence; Compliance with Law

Each of the Parent, each Borrower and each Restricted Subsidiary (a) is duly
organized, validly existing and, except where the failure to be in good standing
could not reasonably be expected to have a Material Adverse Effect, in good
standing, to the extent applicable, under the laws of the jurisdiction of its
organization, (b) is duly qualified to do business as a foreign corporation and
in good standing, to the extent applicable, under the laws of each jurisdiction
where such qualification is necessary, except where the failure to be so
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect, (c) has all requisite corporate or other organizational
power and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all Requirements of Law,
including the Investment Company Act of 1940, as amended, except where the
failure to be in compliance could not reasonably be expected to have a Material
Adverse Effect; provided, however, that where such compliance relates to any
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions, each of the
Parent, each Borrower and the Parent’s Subsidiaries are in compliance in all
material respects; and (f) has all necessary licenses, permits, consents or
approvals from or by, has made all necessary filings with, and has given all
necessary notices to, each Governmental Authority having jurisdiction, to the
extent required for such ownership, operation and conduct, except for licenses,
permits, consents, approvals or filings that can be obtained or made by the
taking of ministerial action to secure the grant or transfer thereof or the
failure of which to obtain or make could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 4.2 Corporate Power; Authorization; Enforceable Obligations

(a)    The execution, delivery, and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the Transactions:

(i)    are within such Loan Party’s corporate, limited liability company,
partnership or other organizational powers;

(ii)    have been or, at the time of delivery thereof pursuant to this Agreement
will have been duly authorized by all necessary corporate, limited liability
company or partnership action, including the consent of shareholders, partners
and members where required;

 

-131-



--------------------------------------------------------------------------------

(iii)    do not and will not (A) contravene such Loan Party’s respective
Constituent Documents, (B) violate any other Requirement of Law applicable to
such Loan Party (including Regulations T, U and X of the Federal Reserve Board),
or any order or decree of any Governmental Authority or arbitrator applicable to
such Loan Party, other than any violation of any Requirement of Law relating to
(I) any Excepted Consent having not been obtained at the time such
representation is made or (II) any consent, authorization, approval, filing or
registration with or from any non-U.S. Governmental Authority outside the
control of the Parent or its Restricted Subsidiaries that each Administrative
Agent agrees, in its sole discretion, to be obtained, delivered or filed after
the date on which the representation in this clause (iii) is made, (C) conflict
with or result in the breach of, or constitute a default under, or result in or
permit the termination or acceleration of, any lawful Contractual Obligation of
such Loan Party or any of its Restricted Subsidiaries, other than in the case of
this clause (C) any such conflict, breach, default, termination or acceleration
that could not reasonably be expected to have a Material Adverse Effect, or
(D) result in the creation or imposition of any Lien upon any property of such
Loan Party, other than those in favor of the Secured Parties pursuant to the
Collateral Documents; and

(iv)    do not require the consent of, authorization by, approval of, notice to,
or filing or registration with, any Governmental Authority or any other Person,
other than (A) those that have been obtained or made and are in full force and
effect, (B) resolutions of the board of directors or other similar authority of
each Loan Party that have been (or such later date upon which such Person
becomes a Guarantor), obtained or made, (C) the Excepted Consents, (D) any
consent, authorization, approval, filing or registration with or from any
non-U.S. Governmental Authority outside the control of the Parent or its
Restricted Subsidiaries that each Administrative Agent agrees, in its sole
discretion, to be obtained, delivered or filed after the date on which the
representation in this clause (iv) is made, and (E) with respect to the
Collateral, filings required to perfect the Liens created by the Collateral
Documents.

(b)    This Agreement has been, and each of the other Loan Documents will have
been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Loan Party who is a party thereto. This Agreement
is, and the other Loan Documents will be, when delivered, the legal, valid and
binding obligation of each Loan Party who is a party thereto, enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 4.3 Ownership of Borrowers; Subsidiaries

(a)    All of the outstanding capital stock of the Parent and each Borrower is
validly issued, fully paid and non-assessable.

 

-132-



--------------------------------------------------------------------------------

(b)    Set forth on Schedule 4.3 is a complete and accurate list showing, as of
the Effective Date, all Subsidiaries of the Parent and, as to each such
Subsidiary, its correct legal name, the jurisdiction of its organization, the
number of shares of each class of Stock authorized (if applicable), the number
outstanding on the Effective Date and the percentage of the outstanding shares
of each such class owned (directly or indirectly) by the Parent. Except as set
forth on Schedule 4.3, as of the Effective Date no Stock of any Restricted
Subsidiary of the Parent is subject to any outstanding option, warrant, right of
conversion or purchase of any similar right. Except as set forth on Schedule
4.3, all of the outstanding Stock of each Restricted Subsidiary of the Parent
owned (directly or indirectly) by the Parent has been validly issued, is fully
paid and non-assessable (to the extent applicable) and is owned by the Parent or
a Subsidiary of the Parent, free and clear of all Liens, options, warrants,
rights of conversion or purchase or any similar rights. As of the Effective
Date, except as set forth on Schedule 4.3, neither the Parent nor any such
Restricted Subsidiary is a party to, or has knowledge of, any agreement
restricting the transfer or hypothecation of any Stock of any such Subsidiary,
other than the Loan Documents and, with respect to any Subsidiary that is not a
Wholly-Owned Subsidiary, the governing documents of such Subsidiary.

Section 4.4 Financial Statements

(a)    The Closing Date Financial Statements, copies of which have been
furnished to each Lender, fairly present in all material respects the
consolidated financial condition of the Persons covered thereby as at such dates
and the consolidated results of the operations of the Persons covered thereby
for the period ended on such dates, all in conformity with GAAP (subject to the
absence of footnote disclosure and normal year-end audit adjustments in the case
of the Closing Date Financial Statements referenced in clause (b) of the
definition thereof).

(b)    The Projections have been prepared by the Parent taking into
consideration past operations of its business, and reflect in all material
respects as of the Effective Date, projections for the period beginning
approximately January 1, 2017 and ending approximately December 31, 2022 on a
Fiscal Year by Fiscal Year basis. The Projections are based upon estimates and
assumptions stated therein, all of which the Parent believes in all material
respects as of the Effective Date, to be reasonable in light of current
conditions and current facts known to the Parent (other than any necessary
adjustments due to fees payable in accordance herewith) and, as of the Effective
Date, reflect the Parent’s good faith estimates of the future financial
performance of the Parent and its Subsidiaries and of the other information
projected therein for the periods set forth therein (it being understood and
agreed that financial projections are not a guarantee of financial performance
and are subject to significant uncertainties and contingencies many of which are
beyond the Parent’s control, no assurance can be given that any projections may
be realized, and actual results may differ from the Projections and such
differences may be material).

(c)    Neither the Parent nor any of its Subsidiaries has, as of the Effective
Date, any material obligation, contingent liability or liability for Taxes,
long-term leases (other than operating leases) or unusual forward or long-term
commitment that is not

 

-133-



--------------------------------------------------------------------------------

reflected in the financial statements referred to in clause (a) above and not
otherwise permitted by this Agreement.

(d)    The combined pro forma balance sheet, income statements and statements of
cash flow of the Parent and its Subsidiaries set forth in the Parent
Registration Statement present in all material respects on a pro forma basis the
financial condition of the Parent and its Subsidiaries for the periods covered
thereby.

(e)    The consolidated balance sheets and the related statements of income and
cash flow delivered following the Execution Date pursuant to Section 6.1, copies
of which shall be furnished to each Lender, shall fairly present in all material
respects the consolidated financial condition of the Persons covered thereby as
at such dates and the consolidated results of the operations of the Persons
covered thereby for the period ended on such dates, all in conformity with GAAP.

Section 4.5 Material Adverse Effect

Since December 31, 2017,October 21, 2019, tT here has been no event or
development that has had or could reasonably be expected to have a Material
Adverse Effect.

Section 4.6 Solvency

BothFrom and after the Discharge of First Priority Claims, the Parent and its
consolidated Subsidiaries (both before and after giving effect to the
Transactions, the Parent and its consolidated Subsidiaries), taken as a whole,
are Solvent.

Section 4.7 Litigation

Except as set forth on Schedule 4.7, there are no pending or, to the knowledge
of the Parent or Borrowers, threatened actions, investigations or proceedings
against the Parent, any Borrower, or any of the Parent’s other Restricted
Subsidiaries before any court, Governmental Authority or arbitrator other than
those that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Schedule 4.7 lists all litigation pending against any
Loan Party as of the Effective Date that, if adversely determined, could be
reasonably expected to have a Material Adverse Effect.

Section 4.8 Taxes

All federal income and other material tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by the Parent or a
Borrower or any other Tax Affiliates have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are
required to be filed, all such Tax Returns are true and correct in all material
respects, and all material Taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof (whether or not shown on any Tax Return) except where
contested in good faith and by appropriate proceedings if adequate reserves
therefor have been established

 

-134-



--------------------------------------------------------------------------------

on the books of the Parent, the Borrowers or such Tax Affiliate in conformity
with GAAP. The Parent, each Borrower and each other Tax Affiliate have deducted
and withheld and timely paid to the respective Governmental Authorities all
material amounts required to be deducted and withheld.

Section 4.9 Full Disclosure

The Information Memorandum and any other information prepared or furnished by or
on behalf of any Loan Party and delivered to the Lenders in writing in
connection with this Agreement or the consummation of the transactions
contemplated hereunder or thereunder (in each case, taken as a whole), other
than any information of a general economic or industry specific nature, does
not, as of the time of delivery of such information (with respect to the
Information Memorandum, as of the Effective Date only), contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein or herein not misleading, other than
information of a general economic or industry nature; provided, however, that,
to the extent any such information was based upon, or constituted, a forecast or
projection, such Loan Party represents only, in respect of such projection or
forecast, that it acted in good faith and utilized reasonable assumptions and
due care in the preparation of such information.

Section 4.10 Margin Regulations

No Loan Party is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Federal Reserve Board), and no proceeds of any Loan will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock, (i) directly or indirectly in
connection with the consummation of the Business Combination or (ii) in all
other cases, in contravention of Regulation T, U or X of the Federal Reserve
Board. Margin stock constitutes less than 25% of the value of those assets of
the Parent and its Subsidiaries, taken as a group, which are subject to any
limitation on sale, pledge, or other restriction hereunder.

Section 4.11 No Burdensome Restrictions; No Defaults

(a)    Neither the Parent, any Borrower, nor any other Restricted Subsidiary of
the Parent (i) is a party to any Contractual Obligation (x) the compliance with
which could reasonably be expected to have a Material Adverse Effect or (y) the
performance of which by any thereof would result in the creation of a Lien
(other than a Lien permitted under Section 8.2) on the property or assets of any
thereof or (ii) is subject to any charter restriction that could reasonably be
expected to have a Material Adverse Effect.

(b)    NeitherFrom and after the Discharge of First Priority Claims, neither the
Parent, any Borrower, nor any other Restricted Subsidiary of the Parent is in
default under or with respect to any Contractual Obligation owed by it, other
than, in either case, those defaults that could not reasonably be expected to
have a Material Adverse Effect.

 

-135-



--------------------------------------------------------------------------------

(c)    No Default or Event of Default has occurred and is continuing.

Section 4.12 Statutory Indebtedness Restrictions

Neither the Parent, any Borrower, nor any other Restricted Subsidiary of the
Parent is (a) an “investment company” or a company “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended or (b) subject to regulation under the Federal Power Act.

Section 4.13 Use of Proceeds

(a)    The proceeds of the Term Loans are being used solely by the Borrowers to
finance in part the Business Combination (including the repayment of all
existing Indebtedness for borrowed money of CBI and the cash collateralization
of certain existing financial and performance letters of credit issued under any
revolving or letter of credit facility of CBI), the repayment of all existing
Indebtedness for borrowed money of the Parent, including Indebtedness under the
Existing Parent Credit Agreement and the cash collateralization of the certain
letters of credit thereunder, to fund the Cash Secured LC Cash Collateral
Account pursuant to Section 2.6(b) to support the issuance of Cash Secured
Letters of Credit and the payment of fees and expenses in connection with the
Transactions.

(b)    The proceeds of the Revolving Loans are being used solely by the
Borrowers for working capital needs and for general corporate purposes of the
Parent and its Subsidiaries (including, without limitation, Capital
Expenditures, Investments not prohibited by this Agreement and Permitted
Acquisitions); provided, however, that (i) the aggregate amount of Borrowings of
Revolving Loans used to fund working capital needs shall not exceed
$75,000,000.00 until the first day following the Effective Date.

(c)    Letters of Credit are being used solely by the Borrowers to (i) support
warranties, bid bonds, payment or performance obligations and for other general
corporate purposes by the Borrowers, the Parent, the Parent’s Subsidiaries,
Joint Ventures and Affiliates and (ii) migrate, backstop or replace Existing
Letters of Credit.

(d)    The Borrowers will not request any Borrowing or Letter of Credit, and the
Parent and each Borrower shall not use, and shall procure that the Parent’s
Subsidiaries and their respective directors, officers, employees and agents
shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in either case in violation of
any Sanctions applicable to such Borrower and its Subsidiaries, or (iii) in any
manner that would result in the violation of any Sanctions applicable to any
Loan Party or, to the knowledge of the Parent or either Borrower, any other
party hereto.

 

-136-



--------------------------------------------------------------------------------

Section 4.14 Insurance

All material policies of insurance of any kind or nature currently maintained by
the Parent, a Borrower or any other Restricted Subsidiary, including policies of
fire, theft, property damage, other commercial general liability, employee
fidelity and workers’ compensation, are in full force and effect and are of a
nature and provide such coverage as is sufficient and as is customarily carried
by businesses of the size and character of such Person.

Section 4.15 Labor Matters

(a)    There are no strikes, work stoppages, slowdowns or lockouts pending or,
to the knowledge of the Parent and each Borrower, threatened against or
involving the Parent or any of its Restricted Subsidiaries, other than those
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

(b)    There are no unfair labor practices, grievances or complaints pending,
or, to the knowledge of the Parent and each Borrower, threatened, against or
involving the Parent or any of its Restricted Subsidiaries, nor, to the
knowledge of the Parent and each Borrower, are there any unfair labor practices,
arbitrations or grievances threatened involving the Parent or any of its
Restricted Subsidiaries, other than those that if resolved adversely to the
Parent or any of its Restricted Subsidiaries, as applicable, could not
reasonably be expected to have a Material Adverse Effect.

(c)    Except as set forth on Schedule 4.15, as of the Effective Date, there is
no collective bargaining agreement covering any employee of the Parent, the
Borrowers or any other Restricted Subsidiary. Except as set forth on Schedule
4.15, with respect to employees of the Parent, the Borrowers or any other
Restricted Subsidiary not already covered by a collective bargaining agreement
set forth on Schedule 4.15, as of the Effective Date no union representation
question exists with respect to such employees and, to the knowledge of the
Parent and each Borrower, no union organization activity is taking place as of
the Effective Date.

Section 4.16 ERISA

(a)    Each Employee Benefit Plan that is intended to qualify under Section 401
of the Code has received a favorable determination letter from the IRS
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which could
cause such Employee Benefit Plan to lose its qualified status and any trust
created under any Employee Benefit Plan is exempt from Tax under the provisions
of Section 501 of the Code, except where such failures could not reasonably be
expected to have a Material Adverse Effect.

(b)    The Parent, each Borrower and each other Restricted Subsidiary, each
Guarantor and each of their respective ERISA Affiliates is in material
compliance with all applicable provisions and requirements of ERISA, the Code
and applicable Employee Benefit Plan provisions with respect to each Employee
Benefit Plan except for non-compliances that could not reasonably be expected to
have a Material Adverse Effect.

 

-137-



--------------------------------------------------------------------------------

(c)    With respect to each Title IV Plan and each Multiemployer Plan, the
Parent, each Borrower and each other Restricted Subsidiary, and each of their
respective ERISA Affiliates has made all contributions required under ERISA and
the Code and, in respect of each Title IV Plan, are in material compliance with
the minimum funding standard of Section 412 of the Code (in each case, whether
or not waived in accordance with Section 412(c) of the Code).

(d)    Except as set forth on Schedule 4.16(d) to this Agreement, there has not
been, nor is there reasonably expected to occur, any ERISA Event other than
those that, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(e)    Except (i) to the extent required under Section 4980B of the Code or
similar state laws, and (ii) with respect to which the aggregate liability,
calculated on a FAS 106 basis as of December 31, 2017, does not exceed
$65,000,000.00, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) to any retired or former
employees, consultants or directors (or their dependents) of the Parent, any
Borrower or any other Restricted Subsidiary of the Parent, or any of their
respective ERISA Affiliates.

(f)    Except as set forth on Schedule 4.16(d) to this Agreement, none of the
Parent, any Borrower or any other Restricted Subsidiary of the Parent, or any of
their respective ERISA Affiliates has incurred or reasonably expects to incur
any Withdrawal Liability with respect to any Multiemployer Plan. The Parent,
each Borrower and each other Restricted Subsidiary of the Parent and each of
their respective ERISA Affiliates has complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.

(g)    The Loan Parties are not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans to repay the Loans, the Letters of Credit or the Commitments.

Section 4.17 Environmental Matters

Environmental Representations. Except as disclosed on Schedule 4.17 to this
Agreement:

(a)    The operations of the Parent, each Borrower and each other Restricted
Subsidiary have been and are in compliance with all Environmental Laws,
including obtaining and complying with all required environmental, health and
safety Permits, other than non-compliances that, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b)    None of the Parent, any Borrower or any other Restricted Subsidiary or
any Real Property currently or, to the knowledge of the Parent or any Borrower,
previously owned, operated or leased by or for the Parent, a Borrower or any
other Restricted Subsidiary is subject to any pending or, to the knowledge of
the Parent or any

 

-138-



--------------------------------------------------------------------------------

Borrower, threatened, claim, order, agreement, notice of violation, notice of
potential liability or is the subject of any pending or threatened proceeding or
governmental investigation under or pursuant to Environmental Laws other than
those claims, orders, agreements, notices, proceedings or investigations that,
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(c)    To the knowledge of the Parent or any Borrower, there are no facts,
circumstances or conditions arising out of or relating to the operations or
ownership of the Parent or any of its Restricted Subsidiaries or of Real
Property owned, operated or leased by the Parent or any of its Restricted
Subsidiaries that are not specifically included in the financial information
furnished to the Lenders other than those that, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 4.18 Intellectual Property

Except where the failure to do so could not, taken as a whole, reasonably be
expected to have a Material Adverse Effect, the Parent, the Borrowers and the
other Restricted Subsidiaries own or license or otherwise have the right to use
all licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
franchises, authorizations and other intellectual property rights (including all
Intellectual Property as defined in the Pledge and Security Agreement) that are
necessary for the operations of their respective businesses, without
infringement upon or conflict with the rights of any other Person with respect
thereto. Except where the failure to do so could not, taken as a whole,
reasonably be expected to have a Material Adverse Effect, no slogan or other
advertising device, product, process, method, substance, part or component, or
other material now employed, or now contemplated to be employed, by the Parent,
the Borrowers or any other Restricted Subsidiary infringes upon or conflicts
with any rights owned by any other Person, and no claim or litigation regarding
any of the foregoing is pending or threatened.

Section 4.19 Title; Real Property

(a)    Each of the Parent, each Borrower and the other Restricted Subsidiaries
has good and marketable title (or the applicable jurisdictional equivalent of
good and marketable title) to, or valid leasehold interests in, or other valid
contractual occupancy or use right in, all of its material properties and assets
(including each Mortgaged Property) and good title to, or valid leasehold
interests in, all personal property, in each case that is purported to be owned
or leased by it, including those reflected on the most recent Financial
Statements delivered by the Parent, and none of such properties and assets is
subject to any Lien, except Liens permitted under Section 8.2. The information
provided by the Parent to the Administrative Agents, the Collateral Agent and
the Lenders with respect to each Mortgaged Property is true and correct in all
material respects; provided that any information provided by or on behalf of the
Loan Parties in response to flood due diligence and flood insurance compliance
inquiries shall be true and correct in all respects.

 

-139-



--------------------------------------------------------------------------------

(b)    Set forth on Schedule 4.19 is a complete and accurate list, as of the
Effective Date and after giving effect to the Business Combination, of all
(a) owned Real Property of the Loan Parties (i) located in the United States
with a reasonably estimated Fair Market Value in excess of $10,000,000.00
showing, as of the Effective Date, the street address, county and the record
owner thereof and (ii) located outside of the United States with a reasonably
estimated Fair Market Value in excess of $5,000,000.00 showing, as of the
Effective Date, the street address, jurisdiction and the record owner thereof
and (b) leased Real Property of the Loan Parties (i) located in the United
States with net annual lease payments in excess of $10,000,000.00 showing, as of
the Effective Date, the street address (or other readily identifiable
description) and county thereof and (ii) located outside of the United States
with net annual lease payments in excess of $5,000,000.00 showing, as of the
Effective Date, the street address (or other readily identifiable description)
and jurisdiction thereof.

(c)    No portion of any Real Property has suffered any material damage by fire
or other casualty loss that has not heretofore been completely repaired and
restored to its original condition other than those that could not reasonably be
expected to have a Material Adverse Effect.

(d)    Except as could not reasonably be expected to have a Material Adverse
Effect, (a) each Loan Party has obtained and holds all Permits required in
respect of its Real Property and for the operation of each of its businesses as
presently conducted and as proposed to be conducted, (b) all such Permits are in
full force and effect, and each Loan Party has performed and observed all
requirements of such Permits, (c) no event has occurred that allows or results
in, or after notice or lapse of time would allow or result in, revocation or
termination by the issuer thereof or in any other impairment of the rights of
the holder of any such Permit, (d) [reserved], (e) each Loan Party reasonably
believes that each of its Permits will be timely renewed and complied with, and
that any additional Permits that may be required of such Person will be timely
obtained and complied with, and (f) neither the Parent, nor either Borrower has
any knowledge or reason to believe that any Governmental Authority is
considering limiting, suspending, revoking or renewing on materially burdensome
terms any such Permit.

(e)    None of the Parent, any Borrower or any other Restricted Subsidiary has
received any notice, or has any knowledge, of any pending condemnation
proceeding, or of any condemnation proceeding threatened in writing, affecting
any material Real Property or any part thereof, except those that could not
reasonably be expected to have a Material Adverse Effect.

(f)    Each of the Loan Parties, and, to the knowledge of the Parent and each
Borrower, each other party thereto, has complied with all material obligations
under all leases of material Real Property to which it is a party other than
those the failure with which to comply could not reasonably be expected to have
a Material Adverse Effect and, to the knowledge of the Parent and each Borrower,
all such leases are legal, valid, binding and in full force and effect and are
enforceable in accordance with their terms other than those the failure of which
to so comply with the foregoing could not reasonably be expected to have a
Material Adverse Effect. No landlord Lien has been filed of record, and, to the

 

-140-



--------------------------------------------------------------------------------

knowledge of the Parent and each Borrower, no claim is being asserted, with
respect to any lease payment under any lease of Real Property other than those
that could not reasonably be expected to have a Material Adverse Effect.

(g)    There are no pending or, to the knowledge of the Parent and each
Borrower, proposed special or other assessments for public improvements or
otherwise affecting any material portion of the Real Property, nor are there any
contemplated improvements to such owned Real Property that may result in such
special or other assessments, other than those that could not reasonably be
expected to have a Material Adverse Effect.

Section 4.20 Mortgaged Vessels

Each Mortgaged Vessel (a) is owned and operated by a Subsidiary Guarantor,
(b) that is operated, is operated in all material respects in compliance with
all Requirements of Law applicable to it (including, in the case of each
Mortgaged Vessel that is in class on the Effective Date, compliance in all
material respects with all requirements of such classification as required by
the relevant classification society for such Mortgaged Vessel) and (c) is
maintained in all material respects in accordance with all requirements set
forth in the Collateral Documents. Each Mortgaged Vessel is covered by all such
insurance as is required by the respective Mortgage with respect to such
Mortgaged Vessel.

Section 4.21 Anti-Corruption Laws and Sanctions

The Parent has implemented, maintains in effect and enforces policies and
procedures intended to ensure compliance by the Parent, each Borrower, the other
Subsidiaries of the Parent and their respective directors, officers, employees
and agents (in their respective activities on behalf of the Parent, each
Borrower and the other Subsidiaries of the Parent) with applicable
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions, and
the Parent, each Borrower and the other Restricted Subsidiaries of the Parent,
its and their respective officers and directors and, to the knowledge of the
Parent and each Borrower, employees and agents (in their respective activities
on behalf of the Parent, each Borrower and the other Restricted Subsidiaries of
the Parent), are in compliance with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions, in each case in all material respects.
None of the Parent, any Borrower, any other Restricted Subsidiary of the Parent,
any of their respective directors or officers or, to the knowledge of the
Parent, any Borrower or such Subsidiary, any of their respective employees or
any of their agents that will act in any capacity in connection with or benefit
from the credit facilities established hereby, (a) is a Sanctioned Person with
whom the Parent, the Borrowers or such Restricted Subsidiary, as applicable, is
prohibited from transacting business pursuant to any applicable Sanction or
(b) is currently engaging or has engaged in any dealings or transactions with,
involving or for the benefit of a Sanctioned Person, or in or involving any
Sanctioned Country, in each case in violation of applicable Sanctions.

 

-141-



--------------------------------------------------------------------------------

Section 4.22 EEA Financial Institution

No Loan Party is an EEA Financial Institution.

Section 4.23 Security Instruments

Subject to the Security Principles and the terms of the Senior Intercreditor
Agreement, the security interests created in favor of the Collateral Agent for
the benefit of the Secured Parties under the Collateral Documents constitute
first priority perfected security interests (subject to Liens permitted by
Section 8.2) in the Collateral referred to therein to the extent that the
creation, perfection or priority, as applicable, is governed by the laws of the
United States, any State thereof or any other jurisdiction under whose laws the
Collateral Agent has reasonably requested action to be taken under
Section 7.11(c). Except for filings and actions contemplated hereby and by the
Collateral Documents and other filings and actions not required to be made
pursuant to Security Principles, no consents, filings or recordings are required
under the laws of the United States, any State thereof or any other jurisdiction
under whose laws the Collateral Agent has reasonably requested action to be
taken under Section 7.11(c) in order to perfect, and/or maintain the perfection
and priority of, the security interests purported to be created by the
Collateral Documents.

Section 4.24 Regulation H

No Mortgaged Property located in the United States is a Flood Hazard Property
unless the Collateral Agent shall have received the following: (a) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Collateral Agent (i) as to the fact that such Mortgaged
Property is a Flood Hazard Property, (ii) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program and (iii) such other flood hazard determination forms,
notices and confirmations thereof as reasonably requested by the Collateral
Agent and (b) copies of insurance policies or customary certificates of
insurance of the applicable Loan Party evidencing flood insurance and naming the
Collateral Agent as loss payee on behalf of the Lenders. All flood hazard
insurance policies required hereunder have been obtained and remain in full
force and effect, and the premiums thereon have been paid in full.

Section 4.25 USA Patriot Act

Each of the Loan Parties and their respective Subsidiaries are in compliance, in
all material respects, with (a) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) the USA Patriot Act.

 

-142-



--------------------------------------------------------------------------------

ARTICLE V

FINANCIAL COVENANTS

From and after the Effective Date, the Borrowers (i) agree with the Revolving
Lenders, the LC Lenders and the Revolving and LC Administrative Agent to each of
the following, as long as any Revolving Letter of Credit Obligation, LC Facility
Letter of Credit Obligation or any Revolving Commitment or LC Facility
Commitment remains outstanding and (ii) solely with respect to Section 5.2,
agree with the Term Lenders and the Term Loan Administrative Agent as long as
any Term Loan remains outstanding:

Section 5.1 Fixed Charge Coverage Ratio

Beginning with the first full Fiscal Quarter ending after the Amendment No. 1
Effective Date, the Parent and each Borrower shall maintain a minimum Fixed
Charge Coverage Ratio of at least 1.50:1.00 at the end of each Fiscal
Quarter.(a) 0.70:1.00 for the Fiscal Quarters ending December 31, 2019 through
June 30, 2020; (b) 1.10:1.00 for the Fiscal Quarters ending September 30, 2020
and December 31, 2020; (c) 1.20:1.00 for the Fiscal Quarter ending March 31,
2021; (d) 1.40:1.00 for the Fiscal Quarter ending June 30, 2021; (e) 1.30:1.00
for the Fiscal Quarters ending September 30, 2021 and December 31, 2021; and
(f) for each Fiscal Quarter thereafter, 1.50:1.00.

Section 5.2 Leverage Ratio

Beginning with the first full Fiscal Quarter ending after the Amendment No. 1
Effective Date, the Parent and each Borrower shall maintain, as of the last day
of any Fiscal Quarter, a maximum Leverage Ratio not to exceed 4.25:1.00 through
the Fiscal Quarter ending September 30, 2019; 4.00(a) 11.70:1.00 for the Fiscal
Quarter ending December 31, 2019; 3.75:1.00 through(b) 11.60:1.00 for the Fiscal
Quarter ending December 31, 2020; 3.50:100 throughMarch 31, 2020; (c) 10.30:1.00
for the fiscal quarter ending June 30, 2020; (d) 6.50:1.00 for the fiscal
quarter ending September 30, 2020; (e) 6.00:1.00 for the Fiscal Quarter ending
December 31, 2020; (f) 5.30 for the Fiscal Quarter ending March 31, 2021; (g)
4.80:1:00 for the Fiscal Quarter ending June 30, 2021; (h) 4.70 for the Fiscal
Quarter ending September 30, 2021; (i) 4.80 for the Fiscal Quarter ending
December 31, 2021; and 3.25:1.00(j) for each Fiscal Quarter ending thereafter.,
3.25:1.00.

Section 5.3 Minimum Liquidity

Beginning with the first full Fiscal Quarter ending after the Amendment No. 1
Effective Date, the Parent and each Borrower shall maintain minimum Liquidity as
of the last day of any Fiscal Quarter of not less than $200,000,000.00.

 

-143-



--------------------------------------------------------------------------------

ARTICLE VI

REPORTING COVENANTS

From and after the Effective Date, the Parent and each Borrower jointly and
severally agree with the Lenders, the Issuers and each Administrative Agent to
each of the following, as long as any Obligation or any Commitment remains
outstanding:

Section 6.1 Financial Statements

The Parent and each Borrower shall furnish each of the following to each
Administrative Agent, for delivery to the Applicable Lenders:

(a)    Quarterly Reports. Within 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year (unless such period is extended
pursuant to applicable U.S. securities laws, rules, or regulations or SEC
guidelines, in which case such deadline will be extended to the earlier of
(x) the end of such period and (y) 60 days after the end of such Fiscal
Quarter), consolidated unaudited balance sheets as of the close of such quarter
and the related statements of income and cash flow for such quarter and that
portion of the Fiscal Year ending as of the close of such quarter, setting forth
in comparative form the figures for the corresponding period in the prior year,
in each case certified by a Responsible Officer of the Parent as fairly
presenting in all material respects the consolidated financial condition of the
Parent and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments) and accompanied by customary management discussion and analysis.

(b)    Annual Reports. Within 75 days after the end of each Fiscal Year (unless
such period is extended pursuant to applicable U.S. securities laws, rules, or
regulations or SEC guidelines, in which case such deadline will be extended to
the earlier of (x) the end of such period and (y) 120 days after the end of such
Fiscal Year, consolidated balance sheets of the Parent and its Subsidiaries as
of the end of such Fiscal Year and related statements of income and cash flows
of the Parent and its Subsidiaries for such Fiscal Year, all prepared in
conformity with GAAP and accompanied by customary management discussion and
analysis and an audit opinion from Parent’s Accountants and certified, in the
case of such consolidated financial statements, without qualification as to the
scope of the audit or as to the Parent being a going concern (other than, prior
to the Discharge of First Lien Claims, resulting from (x) impending debt
maturities and (y) any prospective or actual breach of any financial covenant)
by the Parent’s Accountants, together with the report of such accounting firm
stating that (i) such financial statements fairly present in all material
respects the consolidated financial condition of the Parent and its Subsidiaries
as at the dates indicated and the results of their operations and cash flow for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which the Parent’s Accountants shall concur
and that shall have been disclosed in the notes to the financial statements) and
(ii) the examination by the Parent’s Accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards.

 

-144-



--------------------------------------------------------------------------------

(c)    Compliance Certificate. Together with each delivery of any financial
statement pursuant to clause (a) or (b) above, a certificate of a Responsible
Officer of the Parent substantially in the form of Exhibit H-1 for delivery to
the LC Lenders and Revolving Lenders only and Exhibit H-2 for delivery to the
Term Lenders only (each, a “Compliance Certificate”) (i) in the case of Exhibit
H-1, (A) demonstrating compliance with each of the financial covenants contained
in Section 5.1, Section 5.2 and Section 5.3 in reasonable detail and (B) setting
forth a reasonably detailed description of any savings under clause (xi) of the
definition of EBITDA, (ii) identifying any Asset Sale permitted by clauses (g),
(h), and (i) of Section 8.4 during the Fiscal Quarter as to which such
Compliance Certificate relates (or, in the case of any Compliance Certificate
delivered in connection with the financial statements delivered pursuant to
clause (b) above, in the last Fiscal Quarter of such Fiscal Year to which such
Compliance Certificate relates) and identifying the aggregate consideration
received in connection with each such identified Asset Sale if the aggregate
consideration received for such Asset Sale exceeds $10,000,000.00, (iii) setting
forth each Person that is a Material Wholly-Owned Subsidiary of the Parent that
is not a Loan Party on the last day of the most recently ended Fiscal Quarter or
Fiscal Year for which financial statements have been delivered pursuant clause
(a) or (b) above, as applicable and (iv) stating that no Default or Event of
Default has occurred and is continuing or, if a Default or an Event of Default
has occurred and is continuing, stating the nature thereof and the action which
the Parent has taken or proposes to take with respect thereto.

(d)    Budget. Not later than 90 days after the end of each Fiscal Year, the
annual budget of the Parent for the Fiscal Year next succeeding such Fiscal Year
then ended, in reasonable detail, as determined by the Administrative Agents
(with the understanding that any annual budget in substantially the same form,
scope and substance as the annual budget of the Parent most recently prepared
prior to the Effective Date is in reasonable detail), and reviewed by the board
of directors of the Parent, including a projected year-end consolidated balance
sheet and income statement and statement of cash flows.

(e)    Lender Calls. The Parent shall conduct a conference call that Lenders may
attend to discuss the financial condition and results of operations of the
Parent and its Restricted Subsidiaries for the most recently ended measurement
period for which financial statements have been delivered pursuant to Sections
6.1(a) and (b) (beginning with the fiscal period of the Parent ending June 30,
2018), at a date and time to be determined by the Parent with reasonable advance
notice to the Administrative Agents.

(f)    Changes in Ratings. Promptly and in any event within five Business Days
after a Responsible Officer of the Parent or any Borrower obtains actual
knowledge of the existence thereof, the Parent or such Borrower, as applicable,
shall give each Administrative Agent notice of any announcement by Moody’s or
S&P of any change in a corporate rating or corporate family rating with respect
to the Parent or a Borrower or with respect to the Loans under this Agreement
that has not been publicly announced or is not otherwise publicly available.

 

-145-



--------------------------------------------------------------------------------

(g)     Priming Credit Agreement. Promptly after delivery under the Priming
Credit Agreement, the Approved Budget (as defined in the Priming Credit
Agreement) in form reasonably approved by the Administrative Agents.

The Parent, each Borrower and each Lender acknowledge that certain of the
Lenders may be Public-Side Lenders and, if documents or notices required to be
delivered pursuant to this Section 6.1 or otherwise are being distributed
through IntraLinks, Debtdomain, SnydTrak, Donnelley Financial Solutions Venue or
a similar service, any document or notice that the Parent or any Borrower has
indicated contains MNPI shall not be posted on the portion of such service that
is designated for Public-Side Lenders. The Parent and each of the Borrowers
jointly and severally agree to clearly identify, in writing on the face of such
information, all information provided to each Administrative Agent by or on
behalf of any Loan Party that is suitable to make available to Public-Side
Lenders. If neither the Parent nor any Borrower has indicated that a document,
notice or other information contains MNPI, each(x) the Revolving and LC
Administrative Agent reserves the right, but shall have no obligation, to post
such document or notice solely on the portion of IntraLinks that is designated
foror other similar service that is designated for Revolving Lenders and LC
Lenders that wish to receive MNPI and (y) the Term Administrative Agent shall
post such document or notice solely on the portion of IntraLinks or other
similar service that is designated for Term Lenders that wish to receive MNPI.

Information required to be delivered pursuant to this Section 6.1 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by any
Administrative Agent on IntraLinks, Debtdomain, SnydTrak, Donnelley Financial
Solutions Venue or a similar service or shall be available on the website of the
SEC at http://www.sec.gov or on the website of the Parent (provided, in each
case, that the Parent has notified the Administrative Agents that such
information is available on such website and, if requested by an Administrative
Agent, shall have provided hard copies to such Administrative Agent).
Information required to be delivered pursuant to this Section 6.1 may also be
delivered by electronic communications pursuant to procedures approved by each
Administrative Agent.

Section 6.2 Collateral Reporting Requirements

The Parent and each Borrower shall furnish to each Administrative Agent or the
Collateral Agent, as applicable, for delivery to the Applicable Lenders, each of
the following:

(a)    Updated Corporate Chart. If requested by an Administrative Agent,
together with each delivery of any financial statement pursuant to
Section 6.1(b), (i) a corporate organizational chart or other equivalent list,
current as of the date of delivery, in form and substance reasonably acceptable
to such Administrative Agent, setting forth, for each of the Loan Parties, all
Persons subject to Section 7.11(c), all Subsidiaries of any of them and any
Joint Ventures entered into by any of the foregoing, and (ii) a schedule setting
forth, in respect of each such Person, (A) its full legal name, (B) its
jurisdiction of organization and organizational number (if any) and (C) the
number of shares of each class of its Stock authorized (if applicable), the
number outstanding as of the date of delivery, and the number and percentage of
the outstanding shares of each such class owned (directly or indirectly) by the
Parent.

 

-146-



--------------------------------------------------------------------------------

(b)    Additional Information. FromReasonably promptly from time to time,
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral, all as an Administrative
Agent or Collateral Agent may reasonably request, and in reasonable detail.

(c)    Additional Filings. At any time and from time to time, reasonably
promptly upon the reasonable request of the Collateral Agent, reasonably
promptly after receipt of a request, and at the sole expense of the Loan
Parties, duly executed, delivered and recorded instruments and documents for the
purpose of obtaining or preserving the full benefits of this Agreement, the
Pledge and Security Agreement and each other Loan Document and of the rights and
powers herein and therein granted (and each Loan Party shall take such further
action as the Collateral Agent may reasonably request for such purpose),
including the filing of any financing or continuation statement under the UCC or
other similar Requirement of Law in effect in any domestic jurisdiction with
respect to the security interest created by the Pledge and Security Agreement.

(d)    Mortgaged Vessels. IfReasonably promptly if requested by an
Administrative Agent or the Collateral Agent, reasonably promptly after receipt
of a request, an operating report for the Mortgaged Vessels showing the current
customers of such vessels and the current locations of such vessels. In
addition, if requested by an Administrative Agent or the Collateral Agent,
reasonably promptly after receipt of a request, the Parent shall give such
Administrative Agent or the Collateral Agent written notice of (i) any Mortgaged
Vessel commencing a new contract or moving to a work site outside the U.S. Gulf
of Mexico and (ii) any bareboat charters of any Mortgaged Vessel and copies of
such charter.

(e)    Appraisals. (i) No more than once in any twelve month period, within 90
days of a request of an Administrative Agent therefor, updated appraisals for
each Mortgaged Vessel performed by an Approved Appraiser and (ii) following the
Effective Date, no more than once in any twenty-four month period, and within 90
days of a request of the Collateral Agent or a Liquidity Lender, updated
appraisals for any Mortgaged Property located in the United States of America;
provided that such appraisals of Mortgaged Property shall first be delivered by
June 30, 2019.2020.

The reporting requirements set forth in this Section 6.2 are in addition to, and
shall not modify and are not in replacement of, any rights and other obligation
set forth in any Loan Document (including notice and reporting requirements) and
satisfaction of the reporting obligations in this Section 6.2 shall not, by
itself, operate as an update of any Schedule or any schedule of any other Loan
Document and shall not cure, or otherwise affect in any way, any Default or
Event of Default, including any failure of any representation or warranty of any
Loan Document to be correct in any respect when made.

 

-147-



--------------------------------------------------------------------------------

Section 6.3 Default Notices

(a)    Promptly and in any event within five Business Days after a Responsible
Officer of the Parent or any Borrower obtains actual knowledge of the existence
thereof, the Parent or such Borrower, as applicable, shall give each
Administrative Agent, for delivery to the Applicable Lenders, notice of any
Default or Event of Default specifying the details of the occurrence referred to
therein, describing with particularity any and all provisions of this Agreement
and any other Loan Document that have been breached, the anticipated effect
thereof, and stating what action such Borrower has taken and proposes to take
with respect thereto.

(b)    Each notice delivered pursuant to this Section 6.3, if given by
telephone, shall be promptly confirmed in writing on or before the next Business
Day.

Section 6.4 Litigation

Promptly after a Responsible Officer of the Parent or any Borrower obtains
actual knowledge of the commencement thereof, the Parent shall give each
Administrative Agent, for delivery to the Applicable Lenders, written notice of
the commencement of all actions, suits and proceedings before any domestic or
foreign Governmental Authority or arbitrator, regarding the Parent, any
Borrower, any of their respective Subsidiaries or any Joint Venture that
(i) seeks injunctive or similar relief that, in the reasonable judgment of any
Borrower, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect or (ii) in the reasonable judgment of the Parent could
expose a Borrower, the Parent, any Subsidiary or any Joint Venture to liability
in an amount aggregating $45,000,000.00 or more or that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

Section 6.5 Labor Relations

Promptly after a Responsible Officer of the Parent or a Borrower has actual
knowledge of the same, the Parent shall give each Administrative Agent, for
delivery to the Applicable Lenders, written notice of (a) any material labor
dispute to which the Parent, a Borrower or any of their respective Subsidiaries
is a party, including any strikes, lockouts or other material disputes relating
to any of such Person’s plants and other facilities, provided that such dispute,
strike or lockout involves a work stoppage exceeding 30 days, (b) any material
Worker Adjustment and Retraining Notification Act or related liability incurred
with respect to the closing of any plant or other facility of any such Person
affecting 300 or more employees of the Parent, the Borrowers and their
respective Subsidiaries and (c) any material union organization activity with
respect to employees of the Parent, the Borrowers or any of their respective
Subsidiaries not covered by a collective bargaining agreement as of the
Effective Date.

Section 6.6 Tax Returns

Upon the request of any Lender through an Administrative Agent, the Parent and
each Borrower shall provide copies of all Tax Returns and reports filed by the
Parent, a Borrower, any of their respective Subsidiaries or any Joint Venture in
respect of Taxes measured by income (excluding sales, use and like Taxes).

 

-148-



--------------------------------------------------------------------------------

Section 6.7 Insurance

As soon as is practicable and in any event within 90 days after the end of each
Fiscal Year, the Parent shall furnish each Administrative Agent, for delivery to
the Applicable Lenders, with a report in form and substance reasonably
satisfactory to each Administrative Agent outlining all material insurance
coverage maintained as of the date of such report by the Parent and its
Restricted Subsidiaries and the duration of such coverage.

Section 6.8 ERISA Matters

The Parent shall furnish each Administrative Agent, for delivery to the
Applicable Lenders, with each of the following:

(a)    promptly and in any event within 30 days after a Responsible Officer of
the Parent or a Borrower knows, or has reason to know, that any ERISA Event
(except for those events set forth on Schedule 4.16(d) to this Agreement) has
occurred that, alone or together with any other ERISA Event, could reasonably be
expected to result in liability of the Parent, a Borrower, any Restricted
Subsidiary, any Guarantor and/or any ERISA Affiliate in an aggregate amount
exceeding $50,000,000.00, written notice describing the nature thereof, what
action the Parent, a Borrower, any Subsidiary, any Guarantor or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known by such Responsible Officer, any action taken or
threatened by the IRS, the Department of Labor or the PBGC with respect to such
event;

(b)    promptly and in any event within 10 days after a Responsible Officer of
the Parent or a Borrower knows, or has reason to know, that a request for a
minimum funding waiver under Section 412 of the Code has been filed with respect
to any Title IV Plan, a written statement of an Authorized Officer of the Parent
describing such waiver request and the action, if any, the Parent, a Borrower,
their respective Subsidiaries and their respective ERISA Affiliates propose to
take with respect thereto and a copy of any notice filed with the PBGC or the
IRS pertaining thereto;

(c)    simultaneously with the date that the Parent, a Borrower, any Subsidiary
or any ERISA Affiliate files with the PBGC a notice of intent to terminate any
Title IV Plan, if, at the time of such filing, such termination would require
material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, a copy of each
notice; and

(d)    promptly, copies of (i) each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Parent, a Borrower, any
Subsidiary, any Guarantor or any of their respective ERISA Affiliates with the
IRS with respect to each Title IV Plan; (ii) all notices received by the Parent,
a Borrower, any Subsidiary, any Guarantor or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event that,
alone or together with any other ERISA Event, could reasonably be expected to
result in liability of the Parent, a Borrower, any Restricted

 

-149-



--------------------------------------------------------------------------------

Subsidiary, any Guarantor and/or any ERISA Affiliate in an aggregate amount
exceeding $50,000,000.00; and (iii) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as any
Administrative Agent shall reasonably request.

Section 6.9 Environmental Matters

The Parent shall provide each Administrative Agent, for delivery to the
Applicable Lenders, promptly, and in any event in the case of clauses (a)
through (c) within 20 Business Days after any Responsible Officer of the Parent
or any Borrower obtains actual knowledge of any of the following, written notice
of each of the following:

(a)    that any Loan Party or any Mortgaged Vessel is or may be liable to any
Person as a result of a Release or threatened Release that could reasonably be
expected to subject such Loan Party to Environmental Liabilities and Costs of
$35,000,000.00 or more;

(b)    the receipt by any Loan Party of notification that any material real or
personal property or any Mortgaged Vessel of such Loan Party is or is reasonably
likely to be subject to any Environmental Lien;

(c)    the receipt by any Loan Party of any notice of violation of or potential
liability under, or knowledge by a Responsible Officer of the Parent or a
Borrower that there exists a condition that could reasonably be expected to
result in a violation of or liability under, any Environmental Law, except for
violations and liabilities the consequence of which, in the aggregate, could not
reasonably be expected to subject the Loan Parties collectively to Environmental
Liabilities and Costs of $35,000,000.00 or more; and

(d)    promptly following reasonable written request by any Lender through an
Administrative Agent, a report providing an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice or report delivered pursuant to this Section 6.9.

Section 6.10 Patriot Act Information

Each Lender, each Issuer, the Collateral Agent and each Administrative Agent
(each for itself and not on behalf of any other Person) hereby notifies the
Parent and the Borrowers that pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies the
Parent and the Borrowers, which information includes the name and address of the
Parent and the Borrowers and other information that will allow such Lender, such
Issuer or such Administrative Agent, as applicable, to identify the Parent and
the Borrowers in accordance with the USA Patriot Act. The Parent and the
Borrowers shall promptly, following a request by any Agent, any Issuer or any
Lender, provide all documentation and other information that such Agent, such
Issuer or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA Patriot Act.

 

-150-



--------------------------------------------------------------------------------

Section 6.11 Other Information

The Parent and each Borrower shall reasonably promptly provide each
Administrative Agent, any Lender or any Issuer with any information reasonably
requested by any Administrative Agent, such Lender or such Issuer through an
Administrative Agent respecting the business, properties, condition, financial
or otherwise, or operations of the Parent, a Borrower, any Subsidiary or any
Joint Venture, including any information requested by the Revolving and LC
Administrative Agent or any Liquidity Lender concerning the calculation of
EBITDA in any Compliance Certificate delivered to the Liquidity Lenders pursuant
to Section 6.1(c) in a form acceptable to the Revolving and LC Administrative
Agent. The Revolving and LC Administrative Agent shall provide copies of any
written information provided to it pursuant to this Article VI to any Revolving
Lender or LC Lender requesting the same and the Term Loan Administrative Agent
shall provide copies of any written information provided to it pursuant to this
Article VI to any Term Lender requesting the same.

ARTICLE VII

AFFIRMATIVE COVENANTS

From and after the Effective Date, the Parent and each Borrower jointly and
severally agree with the Lenders, the Issuers and each Administrative Agent to
each of the following, as long as any Obligation or any Commitment remains
outstanding:

Section 7.1 Preservation of Corporate Existence, Etc.

The Parent and the Borrowers shall, and shall cause each of their respective
Restricted Subsidiaries to, preserve and maintain its legal existence, rights
(charter and statutory) and franchises, except as permitted by Sections 8.4, 8.5
and 8.6 and except if, in the reasonable business judgment of the Parent or the
Borrowers, it is in the business interest of the Parent, a Borrower or such
Restricted Subsidiary not to preserve and maintain such legal existence (except
with respect to the Borrowers), rights (charter and statutory) and franchises,
and such failure to preserve the same could not reasonably be expected to have a
Material Adverse Effect and could not reasonably be expected to materially
affect the interests of the Secured Parties under the Loan Documents or the
rights and interests of any of them in the Collateral.

Section 7.2 Compliance with Laws, Etc.

(a)    The Parent and the Borrowers shall, and shall cause each of their
respective Restricted Subsidiaries to, comply with all applicable Requirements
of Law, Contractual Obligations and Permits, except where the failure so to
comply could not reasonably be expected to have a Material Adverse Effect.

(b)    The Parent and the Borrowers shall at all times maintain in effect and
enforce policies and procedures intended to ensure compliance by the Parent, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

 

-151-



--------------------------------------------------------------------------------

Section 7.3 Conduct of Business

The Parent and the Borrowers shall, and shall cause each of their respective
Restricted Subsidiaries to, (a) conduct its business in the ordinary course
(except for non-material changes in the nature or conduct of its business as
carried on as of the Effective Date) and (b) use its reasonable efforts, in the
ordinary course, to preserve its business and the goodwill and business of the
customers, suppliers and others having business relations with the Parent, the
Borrowers, or any of its Restricted Subsidiaries, except where the failure to
comply with the covenants in each of clauses (a) and (b) above could not
reasonably be expected to have a Material Adverse Effect.

Section 7.4 Payment of Taxes, Etc.

The Parent and the Borrowers shall, and shall cause each of their respective
Restricted Subsidiaries to, pay and discharge before the same shall become
delinquent, all lawful governmental claims, Taxes, assessments, charges and
levies, except where (a) contested in good faith, by proper proceedings and
adequate reserves therefor have been established on the books of the Parent, the
Borrowers or the appropriate Restricted Subsidiary in conformity with GAAP or
(b) the failure to so pay and discharge could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

Section 7.5 Maintenance of Insurance

The Parent and the Borrowers shall, and shall cause each of its Restricted
Subsidiaries to, (a) maintain insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as, in the
reasonable determination of the Parent, is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the Parent or such Subsidiary operates; provided that, with respect to the
Mortgaged Vessels, the Parent shall be required to provide or cause to be
provided only such insurance as is required by the Collateral Documents, (b) the
Parent, the Borrowers and each other applicable Loan Party shall, without
limiting the foregoing, at all times, (i) maintain, if available, fully paid
flood hazard insurance with respect to each Mortgaged Property containing a
Building (as defined in Section 208.25 of Regulation H of the FRB) that is
located in a special flood hazard area, as designated by the Federal Emergency
Management Agency of the United States Department of Homeland Security (“FEMA”),
on such terms and in such amounts as required by The National Flood Insurance
Reform Act of 1994 or as otherwise reasonably required by the Collateral Agent,
(ii) upon request, furnish to the Collateral Agent, for delivery to the
Applicable Lenders, evidence of the renewal of all such policies, and
(iii) furnish to the Collateral Agent, for delivery to the Lenders, written
notice of any redesignation by FEMA of any such Building into or out of a
special flood hazard area promptly upon obtaining knowledge of such
redesignation. Additionally, the Parent and the Borrowers shall deliver to the
Collateral Agent, for delivery to the Lenders, (x) standard flood hazard
determination forms and (y) if any Mortgaged Property is located in a special
flood hazard area (A) notices to (and confirmations of receipt by) such Loan
Party as to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (B) evidence of applicable

 

-152-



--------------------------------------------------------------------------------

flood insurance, if available, in each case in such form, on such terms and in
such amounts as required by The National Flood Insurance Reform Act of 1994 or
as otherwise required by the Collateral Agent, and (c) cause all property and
general liability insurance policies (i) to name the Collateral Agent on behalf
of the Secured Parties as additional insured with respect to liability policies
or lender’s loss payee with respect to property policies (or a loss payee for
any property policy the insurance provider for which will not agree to provide a
lender’s loss payee endorsement), as appropriate, and (ii) to provide that no
cancellation shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof (and the Borrowers jointly and
severally agree to provide to each Administrative Agent prompt written notice of
any material change in amount or material change in coverage). Subject to
Section 2.12(b), so long as an Event of Default is not then continuing, the
Collateral Agent, on behalf of the Secured Parties, agrees to promptly release,
endorse and turn over to the Parent or the applicable Subsidiary any insurance
proceeds received by the Collateral Agent.

Section 7.6 Access

The Parent and the Borrowers shall from time to time during normal business
hours permit any Administrative Agent, the Collateral Agent, the Lenders, the
Issuers, or any agents or representatives thereof within two Business Days after
written notification of the same (except that during the continuance of an Event
of Default, no such notice shall be required) to (a) examine and make copies of
and abstracts from the records and books of account of the Parent, the Borrowers
and each of their respective Subsidiaries, (b) visit the properties of the
Parent, the Borrowers and each of their respective Subsidiaries, (c) discuss the
affairs, finances and accounts of the Parent, the Borrowers and each of their
respective Subsidiaries with any of their respective officers or directors
(subject to their availability, taking into account business travel and
vacations) and (d) examine their respective financial and accounting records and
other material data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability); provided that the Parent will
not be required to permit any examination or visit as set forth in clauses
(a) and (b) above with respect to each of the Administrative Agents and the
Lenders (or any agents or representatives thereof) unless such visit is
coordinated through an Administrative Agent.

Section 7.7 Keeping of Books

The Parent and the Borrowers shall, and shall cause each of their respective
Subsidiaries to, keep proper books of record and account, in which full and
correct entries shall be made of the financial transactions and assets and
business of the Parent, the Borrowers and each of their respective Subsidiaries;
provided that the consolidated books of the Parent, the Borrowers and each of
their respective Subsidiaries shall be in conformity with GAAP on a consolidated
basis.

Section 7.8 Maintenance of Properties, Etc.

(a)    The Parent and the Borrowers shall, and shall cause each of their
respective Subsidiaries to, maintain and preserve (i) in good working order and
condition

 

-153-



--------------------------------------------------------------------------------

(ordinary wear and tear excepted) all of its properties necessary in the conduct
of its business, (ii) all rights, permits, licenses, approvals and privileges
(including all Permits) necessary in the conduct of its business and (iii) all
Material Intellectual Property (such term as used in this Section 7.8(a) only
shall have the meaning assigned to it in the Pledge and Security Agreement),
except where failure to so maintain and preserve the items set forth in clauses
(i), (ii) and (iii) above could not reasonably be expected to have a Material
Adverse Effect; provided that, with respect to the Mortgaged Vessels, the Parent
and the Borrowers will, or will cause the Mortgaged Vessel Owning Subsidiaries
to, maintain and keep such Mortgaged Vessels in such condition, repair and
working order as is required by the Collateral Documents.

(b)    TheExcept as permitted by Section 8.4, the Parent and the Borrowers shall
cause all Material Intellectual Property to be owned by a Loan Party.

Section 7.9 Application of Proceeds

The Borrowers shall use the entire amount of the proceeds of the Loans as
provided in Section 4.13.

Section 7.10 Environmental

(a)    The Parent and the Borrowers shall, and shall cause each of its
Restricted Subsidiaries to, exercise reasonable due diligence in order to comply
in all material respects with all Environmental Laws.

(b)    The Parent agrees that each Administrative Agent may, from time to time,
retain, at the expense of the Parent, an independent professional consultant
reasonably acceptable to the Parent to review any report relating to
Contaminants prepared by or for the Parent or the Borrowers and to conduct its
own investigation (the scope of which investigation shall be reasonable based
upon the circumstances) of any property currently owned, leased, operated or
used by the Parent, the Borrowers or any of their respective Restricted
Subsidiaries, if (x) a Default or an Event of Default shall have occurred and be
continuing, or (y) such Administrative Agent reasonably believes (1) that an
occurrence relating to such property is likely to give rise to any Environmental
Liabilities and Costs in excess of $35,000,000.00 or (2) that a violation of an
Environmental Law on or around such property has occurred or is likely to occur,
which could, in either such case, reasonably be expected to result in
Environmental Liabilities and Costs in excess of $35,000,000.00, provided that,
unless an Event of Default shall have occurred and be continuing, such
consultant shall not drill on any property of the Parent or any of its
Restricted Subsidiaries without the Parent’s prior written consent. The Parent
and the Borrowers shall use their reasonable efforts to obtain for each
Administrative Agent and its agents, employees, consultants and contractors the
right, upon reasonable notice to Parent, to enter into or on to the facilities
or Mortgaged Vessels currently owned, leased, operated or used by the Parent, a
Borrower or any of their respective Restricted Subsidiaries to perform such
tests on such property as are necessary to conduct such a review and/or
investigation. Any such investigation of any property shall be conducted, unless
otherwise agreed to by the Parent and the Applicable Administrative Agent,
during normal business

 

-154-



--------------------------------------------------------------------------------

hours and shall be conducted so as not to unreasonably interfere with the
ongoing operations at any such property or Mortgaged Vessel or to cause any
damage or loss at such property or Mortgaged Vessel. The Parent, the Borrowers
and each Administrative Agent hereby acknowledge and agree that any report of
any investigation conducted at the request of any Administrative Agent pursuant
to this subsection will be obtained and shall be used by such Administrative
Agent and the Lenders for the purposes of the Lenders’ internal credit
decisions, to monitor the Loans and Letter of Credit Obligations and to protect
the Lenders’ security interests created by the Loan Documents, and each
Administrative Agent and the Lenders hereby acknowledge and agree any such
report will be kept confidential by them to the extent permitted by law except
as provided in the following sentence. Each Administrative Agent agrees to
deliver a copy of any such report to the Parent with the understanding that the
Parent acknowledges and agrees that (i) it will indemnify and hold harmless each
Administrative Agent and each Lender from any costs, losses or liabilities
relating to the Parent’s use of or reliance on such report, (ii) no
Administrative Agent nor any Lender makes any representation or warranty with
respect to such report, and (iii) by delivering such report to the Parent, no
Administrative Agent nor any Lender is requiring or recommending the
implementation of any suggestions or recommendations contained in such report.

(c)    Promptly after a Responsible Officer of the Parent or any Borrower
obtains actual knowledge thereof, the Parent or such Borrower shall advise each
Administrative Agent, for delivery to the Applicable Lenders, in writing and in
reasonable detail of (i) any Release or threatened Release of any Contaminants
required to be reported by the Parent or its Restricted Subsidiaries, to any
Governmental Authorities under any applicable Environmental Laws and which could
reasonably be expected to have Environmental Liabilities and Costs in excess of
$35,000,000.00, (ii) any and all written communications with respect to any
pending or threatened claims under Environmental Law in each such case which,
individually or in the aggregate, have a reasonable possibility of giving rise
to Environmental Liabilities and Costs in excess of $35,000,000.00, (iii) any
Remedial Action performed by the Parent or any other Person in response to
(x) any Contaminants on, under or about any property, the existence of which has
a reasonable possibility of resulting in Environmental Liabilities and Costs in
excess of $35,000,000.00, or (y) any other Environmental Liabilities and Costs
that could reasonably be expected to result in Environmental Liabilities and
Costs in excess of $35,000,000.00, (iv) discovery by the Parent or its
Restricted Subsidiaries of any occurrence or condition on any material property
that could cause the Parent’s or its Restricted Subsidiaries’ interest in any
such property to be subject to any restrictions on the ownership, occupancy,
transferability or use thereof under any applicable Environmental Laws or
Environmental Liens other than those that could not reasonably be expected to
result in a Material Adverse Effect, and (v) any written request for information
from any Governmental Authority that fairly suggests such Governmental Authority
is investigating whether the Parent or any of its Restricted Subsidiaries may be
potentially responsible for a Release or threatened Release of Contaminants
which has a reasonable possibility of giving rise to Environmental Liabilities
and Costs in excess of $35,000,000.00.

(d)    The Parent shall promptly notify each Administrative Agent, for delivery
to the Applicable Lenders, of (i) any proposed acquisition of Stock, assets, or

 

-155-



--------------------------------------------------------------------------------

property by the Parent or any of its Restricted Subsidiaries that could
reasonably be expected to expose the Parent or any of its Restricted
Subsidiaries to, or result in, Environmental Liabilities and Costs in excess of
$35,000,000.00 and (ii) any proposed action to be taken by the Parent or any of
its Restricted Subsidiaries to commence manufacturing, industrial or other
similar operations that could reasonably be expected to subject the Parent or
any of its Restricted Subsidiaries to additional Environmental Laws, that are
materially different from the Environmental Laws applicable to the operations of
the Parent or any of its Subsidiaries as of the Effective Date.

(e)    The Parent shall, at its own expense, provide copies of such documents or
information as an Administrative Agent or Lender may reasonably request in
relation to any matters disclosed pursuant to this Section 7.10.

(f)    To the extent required by Environmental Laws or Governmental Authorities
under applicable Environmental Laws, the Parent shall promptly take, and shall
cause each of its Restricted Subsidiaries promptly to take, any and all
necessary Remedial Action in connection with the presence, handling, storage,
use, disposal, transportation or Release or threatened Release of any
Contaminants on, under or affecting any property in order to comply in all
material respects with all applicable Environmental Laws and Governmental
Authorities under applicable Environmental Laws. In the event the Parent or any
of its Restricted Subsidiaries undertakes any Remedial Action with respect to
the presence, Release or threatened Release of any Contaminants on or affecting
any property, the Parent or any of its Subsidiaries shall conduct and complete
such Remedial Action in material compliance with all applicable Environmental
Laws, and in material accordance with the applicable policies, orders and
directives of all relevant Governmental Authorities except when, and only to the
extent that, the Parent or any such Subsidiaries’ liability for such presence,
handling, storage, use, disposal, transportation or Release or threatened
Release of any Contaminants is being contested in good faith by Parent or any of
such Subsidiaries. In the event the Parent fails to take required actions to
address such Release or threatened Release of Contaminants or to address a
violation of or liability under Environmental Law, any Administrative Agent may,
upon providing the Parent with 20 Business Days’ prior written notice, enter the
property and, at the Parent’s sole expense, perform whatever action such
Administrative Agent reasonably deems prudent to rectify the situation.

Section 7.11 Additional Collateral and Guaranties

To Subject to the Senior Intercreditor Agreement, to the extent not delivered to
each Administrative Agent or Collateral Agent, as applicable, on or before the
Effective Date, the Parent and the Borrowers jointly and severally agree to do
promptly each of the following (in each case subject to the Security
Principles):

(a)    execute and deliver and cause each Guarantor to execute and deliver to
each Administrative Agent such amendments to the Collateral Documents or enter
into such new Collateral Documents as are necessary, or deemed by an
Administrative Agent or the Collateral Agent to be reasonably advisable, in
order to grant to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in the Stock and Stock

 

-156-



--------------------------------------------------------------------------------

Equivalents and other debt Securities of any Subsidiary (other than Excluded
Assets (as defined in the Pledge and Security Agreement) that are owned by the
Parent, a Borrower or any other Guarantor and to perfect such Lien as a
first-priority Lien (it being understood that such actions shall be required in
the United States of America and, at the reasonable request of any
Administrative Agent, any other jurisdiction);

(b)    deliver and cause each Guarantor to deliver to the Collateral Agent the
certificates (if any) representing such Stock and Stock Equivalents and other
debt Securities, together with (A) in the case of such certificated Stock and
Stock Equivalents, undated stock powers or other instruments of transfer
endorsed in blank and (B) in the case of such certificated debt Securities,
endorsed in blank, in each case executed and delivered by a Responsible Officer
of the Parent, a Borrower or other Guarantor, as the case may be;

(c)    in the case of any Material Wholly-Owned Subsidiary, cause such
Subsidiary (x) in the case of any direct holder of equity interests in a
Borrower, concurrently with such Person acquiring such equity interests in a
Borrower and (y) otherwise, not later than 30 days (or such later date permitted
by each Administrative Agent in its sole discretion) after the earlier of the
date of delivery of any Compliance Certificate or the deadline for delivery of
such Compliance Certificate, (A) to become a Guarantor, (B) to become a party to
the Pledge and Security Agreement (or another security instrument executed and
delivered by such Material Wholly-Owned Subsidiary in form and substance
satisfactory to each Administrative Agent, pursuant to which such Material
Wholly-Owned Subsidiary grants a Lien to the Collateral Agent) and the
applicable Collateral Documents and (C) to take such actions necessary or
advisable to grant to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest, and to perfect such security interest, in
the Collateral described in the Collateral Documents with respect to such
Subsidiary, including the filing of UCC financing statements in such
jurisdictions as may be required by the Collateral Documents or by law or as may
be reasonably requested by any Administrative Agent or the Collateral Agent (it
being understood that such actions shall be required in the United States of
America and, at the reasonable request of an Administrative Agent or the
Collateral Agent, any other jurisdiction); provided that if any non-U.S.
Subsidiary is an Excluded Subsidiary solely as a result of such Subsidiary’s
Guarantee having been prohibited by (A) any Governmental Authority with
authority over such Subsidiary or (B) applicable law, or such Subsidiary’s
Guarantee would result in a substantial risk to the officers or directors of
such Subsidiary or a civil or criminal liability, at the reasonable request of
an Administrative Agent or the Collateral Agent, the Parent shall diligently
pursue any relevant governmental or third party consents or other authority to
permit such Subsidiary to create or perfect a security interest in such
Collateral or to mitigate such risk of liability.

(d)    if any Loan Party owns or acquires any marine vessel other than an
Excluded Vessel with a Fair Market Value in excess of $10,000,000.00, then such
Loan Party shall execute and deliver such mortgages and other security
instruments as shall be necessary to cause such vessel to become a Mortgaged
Vessel subject to a perfected first-priority security interest (subject to any
permitted Liens specified in the applicable Mortgage) within 20 Business Days of
such Person becoming a Loan Party or such acquisition, as applicable;

 

-157-



--------------------------------------------------------------------------------

(e)    if the Fair Market Value of any marine vessel owned by any Loan Party
(other than an Excluded Vessel) increases to an amount in excess of
$10,000,000.00 because of improvements to such marine vessel, then such Loan
Party shall, within 20 Business Days of a Responsible Officer of the Parent
learning of such increase in Fair Market Value, execute and deliver such
mortgages and other security instruments as shall be necessary to cause such
vessel to become a Mortgaged Vessel subject to a perfected first-priority
security interest (subject to any permitted Liens specified in the applicable
Mortgage);

(f)    if requested by any Administrative Agent or Collateral Agent, deliver to
each Administrative Agent, the Collateral Agent and the other Secured Parties
customary legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to
such Agent.

Section 7.12 Real Property

With respect to any (a) fee interest in any Real Property located in the United
States with a reasonably estimated Fair Market Value of $10,000,000.00 or more,
or, upon the request of the Collateral Agent, any leasehold interest in any Real
Property (other than in respect of any leasehold interest in any Real Property
used primarily for offices of the Parent or any of its Subsidiaries) with net
lease payments of more than $10,000,000.00 annually and (b) any fee interest in
any Real Property located outside of the United States with a reasonably
estimated Fair Market Value of $5,000,000.00 or more, or, upon the request of
the Collateral Agent, any leasehold interest in any Real Property (other than in
respect of any leasehold interest in any Real Property used primarily for
offices of the Parent or any of its Subsidiaries) with net lease payments of
more than $5,000,000.00 annually, in each case acquired or leased after the
Effective Date by the Parent, a Borrower or any other Loan Party (other than any
such Real Property acquired with Indebtedness permitted by Section 8.1(d), or
(m)), the Parent or the applicable Loan Party shall promptly (and, in any event,
within 60 days following the date of such acquisition or such later date
permitted by the Collateral Agent in its sole discretion) (i) subject to the
terms of the Senior Intercreditor Agreement, execute and deliver a first
priority Mortgage (subject only to Liens permitted by this Agreement) in favor
of the Collateral Agent, for the benefit of the Secured Parties, covering such
Real Property and complying with the provisions herein and in the Collateral
Documents, and shall take such further action and deliver or cause to be
delivered such further documents as the Collateral Agent may reasonably request
to effect the transactions contemplated by the provisions herein and in the
Collateral Documents; provided that no delivery of a Mortgage under this clause
(i) shall occur on or before the Effective Date, (ii) if reasonably requested by
the Collateral Agent and available in such jurisdiction, (1) provide the Secured
Parties with title reports and title insurance policies (with endorsements) in
an amount at least equal to the purchase price of such Real Property (or such
other amount as the Collateral Agent shall reasonably specify), and if
applicable, (2) lease estoppel certificates, (3) provide the Secured Parties
with evidence of zoning compliance, ALTA surveys, appraisals, environmental
assessments and reports, mortgage tax affidavits and declarations and other
customary similar information and related affidavits and certifications as are
reasonably requested by, and in form and substance reasonably acceptable to, the
Collateral Agent from time to time, and (4) provide

 

-158-



--------------------------------------------------------------------------------

the Secured Parties with evidence that the casualty and other insurance
(including, without limitation, flood insurance) required pursuant to the Loan
Documents is in full force and effect; provided that with respect to any Real
Property being added as Collateral, the Parent shall give at least 60 days’
prior written notice to the Collateral Agent and each Administrative Agent (for
delivery to the Applicable Lenders) prior to pledging such Real Property to the
Collateral Agent, and, upon confirmation from the Collateral Agent and each
Lender that all flood insurance due diligence and flood insurance compliance
verification with the Flood Disaster Protection Act and regulations promulgated
pursuant thereto has been completed (it being understand that a Lender shall be
deemed to have confirmed completion unless it shall object thereto by written
notice to the Collateral Agent within such 60-day period), such Real Property
may be pledged, all in form and substance reasonably satisfactory to the
Collateral Agent; provided further, however, that notwithstanding anything to
the contrary in any of the foregoing, no Mortgage described in this Section 7.12
shall be completed prior to the receipt by each Lender of each item requested in
clause (ii) above and any other information as needed for each Lender to conduct
its flood due diligence, and any applicable time periods for any Loan Party to
deliver such Mortgage pursuant to the Loan Documents will be automatically and
with no further action extended to a reasonable period of time after such
receipt (it being understand that a Lender shall be deemed to have confirmed
receipt unless it shall advise otherwise by written notice to the Collateral
Agent within such 60-day period), and (iii) if reasonably requested by an
Administrative Agent or the Collateral Agent, deliver to each Administrative
Agent, the Collateral Agent and the other Secured Parties legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to each Administrative
Agent and the Collateral Agent requesting the same.

Section 7.13 Undertaking with Respect to NO 105

Within Subject to the terms of the Senior Intercreditor Agreement, within 45
days (or such longer period permitted by each Administrative Agent in its sole
discretion) following the repayment in full of the NO 105 Indebtedness (it being
agreed that such 45-day period shall not commence until repayment in full of the
NO 105 Indebtedness has been completed and all related termination and release
documents have been properly tendered, filed and/or registered, as applicable),
the Parent or the applicable Subsidiary of the Parent shall execute and deliver
such mortgages and other security instruments as shall be necessary to cause the
NO 105 to become a Mortgaged Vessel subject to a perfected first-priority
security interest (other than permitted Liens specified in the applicable
Mortgage, but in each case, which vessel shall not be subject to any other Liens
securing Indebtedness for borrowed money other than those subject to the Senior
Intercreditor Agreement).

Section 7.14 Additional Undertakings

The Borrowers shall (a) deliver to each Administrative Agent each of the
agreements, documents, instruments or certificates described on Schedule 7.14,
each in form and substance reasonably satisfactory to each Administrative Agent
and (b) perform each of the actions described on Schedule 7.14, in each case by
the date set forth opposite

 

-159-



--------------------------------------------------------------------------------

each such item or action on Schedule 7.14 or such later date permitted by each
Administrative Agent in its sole discretion.

Section 7.15 Maintenance of Rating

The Parent will at all times from and after the Effective Date use commercially
reasonable efforts to maintain public ratings with (but not maintain a specific
public rating) S&P and Moody’s with respect to a Borrower and the Parent, as
applicable, and the Term Loans and will use commercially reasonable efforts to
cause such rating to be updated on an annual basis. The Parent or the applicable
Borrower will provide each Administrative Agent with a copy of any such credit
rating promptly following receipt thereof.

ARTICLE VIII

NEGATIVE COVENANTS

From and after the Effective Date, the Parent and each Borrower jointly and
severally agree with the Lenders, the Issuers and each Administrative Agent to
each of the following, as long as any Obligation or any Commitment remains
outstanding:

Section 8.1 Indebtedness

None of the Parent or any Borrower shall (x) and shall not permit any Captive
Insurance Subsidiary or any of the Parent’s Restricted Subsidiaries to, directly
or indirectly create, incur, assume or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness or (y) issue Disqualified
Stock except for the following:

(a)    the Obligations;

(b)    Indebtedness existing on the Effective Date and disclosed on Schedule
8.1;

(c)    Guaranty Obligations incurred by any Loan Party in respect of
Indebtedness of any Loan Party that is permitted by this Section 8.1;

(d)    (i) secured Indebtedness of the Parent or any Restricted Subsidiary
including Capital Lease Obligations and purchase money Indebtedness incurred by
the Parent or a Restricted Subsidiary of the Parent to finance (concurrently
with or within 90 days after) the acquisition of tangible property (including
marine vessels) and Indebtedness in respect of sale and leaseback transactions
permitted under Section 8.13 and (ii) unsecured Indebtedness of the Parent or
any Restricted Subsidiary, not to exceed an aggregate outstanding principal
amount of $10,000,000.00 at any time; for all of the foregoing Indebtedness
described in clauses (i) and (ii) above not to exceed an aggregate outstanding
principal amount of $400,000,000.00 at any time;

(e)     (i) Refinancing Indebtedness in respect of Indebtedness permitted by
clause (b) above (other than the NO 105 Indebtedness), clauses (m) and (r) below
or

 

-160-



--------------------------------------------------------------------------------

this clause (e)(i) and (ii) Refinancing Senior Notes Indebtedness in respect to
Indebtedness permitted by clause (r)(i) below and increases thereof in lieu of
cash payments of interest;

(f)    Indebtedness arising from intercompany loans that are Investments
permitted under, or not prohibited by, Section 8.5 (i) from any Loan Party to
any other Loan Party; (ii) from any Subsidiary of the Parent to any Loan Party;
(iii) from any Subsidiary of the Parent that is not a Loan Party to any
Restricted Subsidiary of the Parent that is not a Loan Party; or (iv) from any
Loan Party to any Restricted Subsidiary of the Parent that is not a Loan Party;
provided, however, that

 

  (A)

all such Indebtedness of the types described in clauses (i), (ii) and (iv) above
is evidenced by the Global Intercompany Note, subject, except as provided under
the Senior Intercreditor Agreement, to a first priority Lien pursuant to the
Pledge and Security Agreement or another Collateral Document if the payee is a
Loan Party,

 

  (B)

all such Indebtedness of the type described in clause (ii) above may not be paid
when an Event of Default exists, unless such payment is being made to a Loan
Party, and

 

  (C)

any payment by any Guarantor under any guaranty of the Obligations shall result
in a pro tanto reduction of the amount of any Indebtedness owed by such
Guarantor to the Borrowers or to any of the other Loan Parties for whose benefit
such payment is made;

(g)    Permitted Term Refinancing Debt;[reserved];

(h)    Indebtedness under or in respect of Hedging Contracts that are not
speculative in nature;

(i)    Indebtedness in respect of Treasury Management Arrangements;

(j)    Indebtedness in respect of any insurance premium financing for insurance
being acquired by the Parent or any Restricted Subsidiary under customary terms
and conditions and not in connection with the borrowing of money;

(k)    Alternate Program Indebtedness in an aggregate principal amount not to
exceed $400,000,000.00 at any time outstanding;

(l)    Amazon Permitted Debt (including any unsecured Guaranty Obligations in
respect thereof) in an aggregate principal amount not to exceed $285,000,000.00
at any time outstanding;

(m)    Indebtedness assumed in connection with (but not in anticipation of) an
Acquisition permitted under Section 8.3;

 

-161-



--------------------------------------------------------------------------------

(n)    Indebtedness in respect of matured or drawn Performance Guarantees,
provided that such Indebtedness is reimbursed or extinguished within 5 Business
Days of being matured or drawn;

(o)    Indebtedness in respect of letters of credit, bank guarantees and other
similar obligations in an aggregate outstanding amount not to exceed
$400,000,000.00 at any time;

(p)    Indebtedness owed to Horton CBI, Limited in an aggregate outstanding
principal amount not to exceed $100,000,000.00 at any time; provided, that such
Indebtedness shall be expressly subordinate to the payment in full in cash of
the Obligations on terms satisfactory to each Administrative Agent; [Reserved];

(q)    Indebtedness evidenced by letters of credit, bank guarantees or other
similar instruments in an aggregate face amount not to exceed at any time
$150,000,000.00 issued in the ordinary course of business to secure obligations
of the Parent and its Restricted Subsidiaries under workers’ compensation and
other social security programs, and Contingent Obligations with respect to any
such permitted letters of credit, bank guarantees or other similar instruments;

(r)    (i) Indebtedness in respect of the Senior Notes and/or the Bridge Loans
and the guarantees of the Loan Parties in respect of such Indebtedness and
(ii) other unsecured Junior Priority Indebtedness issued by the Parent or one or
both U.S. Borrowers and any Guaranty Obligations of a Loan Party in respect
thereof in an unlimited principal amount so long as the Leverage Ratio does not
exceed 3.00:1.00 on a pro forma basis after giving effect to the incurrence of
such Junior Priority Indebtedness and the use of proceeds thereof; provided that
in respect of this clause (ii), no Default or Event of Default has occurred and
is continuing or would result from the incurrence thereof;

(s)    unsecured Indebtedness incurred by any Borrower or any other Subsidiary
Guarantor and owing to a Joint Venture in which any Borrower or any other
Subsidiary Guarantor owns any interest in an aggregate outstanding amount not to
exceed $750,000,000.00 at any time;

(t)    Indebtedness in respect of Other Specified Permitted Sale/Leasebacks at
any time;

(u)    Indebtedness under the Exchangeable Notes; and[reserved];

(v)    Investments permitted under Section 8.5 constituting Indebtedness; and

(w)    Indebtedness in respect to the Priming Credit Agreement Obligations and
the guarantees of the Loan Parties in respect of such Indebtedness in an
outstanding principal amount not to exceed $1,700,000,000.00 less the amount of
any repayments of principal of the Term Loans (as defined in the Priming Credit
Agreement) and reductions of commitments under the Priming Credit Agreement.

 

-162-



--------------------------------------------------------------------------------

Section 8.2 Liens, Etc.

The Parent and the Borrowers shall not, and shall not permit any of its
Restricted Subsidiaries to, create or suffer to exist any Lien upon or with
respect to any of their respective properties or assets, whether now owned or
hereafter acquired, or assign, or permit any of its Restricted Subsidiaries to
assign, any right to receive income, except for the following:

(a)    Liens created pursuant to the Loan Documents securing the Obligations;

(b)    Liens existing on the Effective Date and disclosed on Schedule 8.2;

(c)    Customary Permitted Liens;

(d)    Liens securing Indebtedness permitted under Section 8.1(d) or (m):

(i)    in assets that are not Collateral (other than equipment);

(ii)    in property subject to and acquired, constructed or improved with the
proceeds of a Capital Lease or purchase money Indebtedness (including any sale
and leaseback transaction permitted under Section 8.13), in each case if (A) the
Indebtedness secured thereby is incurred within 90 days after the date of such
acquisition, construction or improvement of such property and does not exceed
the lesser of the cost or Fair Market Value of such property at the time of such
acquisition, construction or improvement and (B) such Liens do not apply to any
other property (other than proceeds of such acquired, constructed or improved
property) or assets of the Parent or any of its Restricted Subsidiaries; or

(iii)    to which any property is subject at the time of the Parent’s or a
Restricted Subsidiary’s acquisition thereof on or after the Effective Date in
accordance with this Agreement if such Liens do not apply to any other property
(other than proceeds of such acquired property) of the Parent or any of its
Restricted Subsidiaries;

(e)    any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness (other than the NO 105 Indebtedness) secured by any Lien permitted
by clause (b) or (d) above or this clause (e) without any material change in the
assets subject to such Lien;

(f)    Liens in favor of lessors securing operating leases not prohibited
hereunder;

(g)    Liens arising out of judgments or awards and not constituting an Event of
Default under Section 9.1(g);

(h)    Liens encumbering inventory, work-in-process and related property in
favor of customers or suppliers securing obligations and other liabilities
(other than

 

-163-



--------------------------------------------------------------------------------

Indebtedness) to such customers or suppliers to the extent such Liens are
granted in the ordinary course of business and are consistent with past business
practices;

(i)    Liens on pledged cash of the Parent and its Restricted Subsidiaries
required for notional cash pooling arrangements in the ordinary course of
business;

(j)    Liens with respect to foreign exchange netting arrangements and other
treasury or cash management arrangements to the extent incurred in the ordinary
course of business and consistent with past business practices; provided that
the aggregate outstanding amount of all such obligations and liabilities secured
by such Liens shall not exceed $50,000,000.00 at any time;

(k)    Liens securing insurance premium financing permitted under Section 8.1(j)
under customary terms and conditions; provided that no such Lien may extend to
or cover any property other than the insurance being acquired with such
financing, the proceeds thereof and any unearned or refunded insurance premiums
related thereto;

(l)    Liens not otherwise permitted by the foregoing clauses of this
Section 8.2 securing obligations or other liabilities of the Parent or any
Restricted Subsidiary of the Parent; provided, however, that the aggregate
outstanding amount of all such obligations and liabilities secured by such Liens
shall not exceed the greater of (x) $200,000,000.00 and (y) 2.5% of Total Assets
at any time;

(m)    Liens on the Amazon and the Amazon Equipment securing Amazon Permitted
Debt;

(n)    Liens securing reimbursement obligations in respect of Extended Letters
of Credit;

(o)    Liens on receivables and related rights sold or purported to be sold
pursuant to any Alternate Program in accordance with Section 8.4(k) (or any
document executed by the Parent or any Restricted Subsidiary of the Parent in
connection therewith);

(p)     [reserved];

(q)    (p) Liens on Collateral securing Permitted Term Refinancing Debt and are
subject to an Intercreditor Agreement;     (q) Liens on Collateral securing
(i) reimbursement or other obligations in an aggregate amount not to exceed at
any time the Additional LC Capacity with regard to unmatured or undrawn, as
applicable, Performance Guarantees or (ii) for up to 120 days after the
Effective Date, obligations in respect of Hedging Contracts; provided that such
Liens are subject to the Collateral Agency and Intercreditor Agreement;

(r)    Liens on assets not constituting Collateral securing Indebtedness
permitted under Section 8.1(t); and

 

-164-



--------------------------------------------------------------------------------

(s)    Liens on cash, bank accounts and accounts receivable securing
Indebtedness described in Section 8.1(h) and Section 8.1(o) and reimbursement or
other obligations with respect to unmatured or undrawn, as applicable,
Performance Guarantees; provided that the aggregate amount of cash, bank
accounts and accounts receivable securing Indebtedness described in
Section 8.1(h) shall not exceed $50,000,000.00 at any time and the aggregate
amount of cash, bank accounts and accounts receivable securing Performance
Guarantees shall not exceed $300,000,000.00 at any time.;

(t)    Liens on Collateral securing the Priming Credit Agreement Obligations and
Indebtedness permitted under Section 8.1(h) incurred after the Amendment No. 1
Effective Date in each case that are subject to the Senior Intercreditor
Agreement; and

(u)    Liens on Collateral securing Refinancing Senior Notes Indebtedness that
are subject to the Junior Intercreditor Agreement.

Without limiting the foregoing limitations, (x) unless the NO 105 is a Mortgaged
Vessel, the Parent and the Borrowers shall not, and shall not permit any of
their respective Subsidiaries to (i) create or suffer to exist any Lien upon or
with respect to the NO 105 or (ii) assign any right to receive income with
respect to the NO 105, in either case to secure Indebtedness for borrowed money
other than NO 105 Indebtedness and (y) the Parent and the Borrowers shall not,
and shall not permit any of their respective Subsidiaries to (i) create or
suffer to exist any Lien upon or with respect to the Altamira Yard or
(ii) assign any right to receive income with respect to the Altamira Yard, in
either case to secure Indebtedness for borrowed money other than hereunder.

Notwithstanding the foregoing or anything herein to the contrary, the Parent and
the Borrowers shall not, and shall not permit any of its Restricted Subsidiaries
to, create or suffer to exist any Lien upon or with respect to any Collateral
securing Indebtedness for borrowed money on a senior basis to the Lien on the
Collateral securing the Obligations (other than the liens on Collateral
permitted by Sections 8.2(b), (c), (d) and (t)).

Section 8.3 Acquisitions

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, directly or indirectly, make any
Acquisitions except any non-hostile Acquisition subject to the satisfaction of
each of the following conditions:

(a)    if the aggregate consideration in respect of any such Acquisition exceeds
$100,000,000.00, each Administrative Agent shall receive prior written notice of
such Acquisition, which notice shall include, without limitation, a description
of such Acquisition with such detail as such Administrative Agent shall
reasonably require;

(b)    immediately after giving effect to such Acquisition, Liquidity shall not
be less than $200,000,000.00;

 

-165-



--------------------------------------------------------------------------------

(c)    within the applicable time periods required pursuant to Section 7.11 and
Section 7.12, after the closing of such Acquisition, the Parent, the Borrowers
(or the Restricted Subsidiary making such Acquisition) and the target of such
Acquisition (unless it is a Subsidiary that is not a Material Wholly-Owned
Subsidiary) shall have executed such documents and taken such actions as may be
required under Section 7.11 and Section 7.12;

(d)    if such Acquisition involves the acquisition of one or more marine
vessels, in each case having a Fair Market Value in excess of $10,000,000.00,
such vessel or vessels, except in the case where acquired using Indebtedness
permitted by Section 8.1(m) that is the subject of a Lien permitted under
Section 8.2 existing at the time of (but not incurred in anticipation of) any
such acquisition, shall within the applicable time periods required pursuant to
Section 7.11, become Collateral pursuant to arrangements substantially similar
to those made with respect to similar Mortgaged Vessels on the Effective Date;
and

(e)    at the time of such Acquisition and after giving effect thereto, (i) no
Default or Event of Default shall have occurred and be continuing, (ii) the
statement set forth in Section 3.3(b)(i) shall be true and (iii) the Borrowers
would be in pro forma compliance with Article V for the most recent four quarter
period for which financial statements have been delivered pursuant to
Section 6.1(a) or (b).

Section 8.4 Sale of Assets

The Parent and the Borrowers shall not, and shall not permit any of its
Restricted Subsidiaries to, sell, convey, transfer, lease or otherwise dispose
of any of their respective assets or any interest therein (including the sale or
factoring of any accounts) to any Person, or permit or suffer any other Person
to acquire any interest in any of their respective assets or, in the case of any
Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Stock or Stock Equivalent (any such disposition being an “Asset Sale”), except
for the following:

(a)    the sale or disposition of inventory (including fabricated projects for
customers, such as offshore production platforms and related components) in the
ordinary course of business;

(b)    transfers resulting from any taking or condemnation of any property of
the Parent or any of its Restricted Subsidiaries (or, as long as no Default or
Event of Default has occurred and is continuing or would result therefrom, deed
in lieu thereof);

(c)    as long as no Default or Event of Default is continuing or would result
therefrom, the sale or disposition of equipment that the Parent reasonably
determines is no longer useful in its or its Subsidiaries’ business, has become
obsolete, damaged or surplus or is replaced in the ordinary course of business;

(d)    as long as no Default or Event of Default is continuing or would result
therefrom, the lease or sublease or chartering of property not constituting a
sale and leaseback, to the extent not otherwise prohibited by this Agreement or
the other Loan Documents;

 

-166-



--------------------------------------------------------------------------------

(e)    as long as no Default or Event of Default is continuing or would result
therefrom, discounts, adjustments, settlements and compromises of Accounts and
contract claims in the ordinary course of business;

(f)    any Asset Sale (i) to the Parent, a Borrower or any Loan Party
Wholly-Owned by a Borrower or (ii) by any Restricted Subsidiary that is not a
Loan Party to the Parent, a Borrower or another Restricted Subsidiary;

(g)    as long as no Default or Event of Default is continuing or would result
therefrom, and subject to Section 2.12(a), any other Asset Sale (other than an
Asset Sale in respect of a Mortgaged Vessel or Stock in a Mortgaged Vessel
Owning Subsidiary or any Asset Sale of all or any portion of the Technology
Business) for Fair Market Value, at least 75% of which is payable in cash, Cash
Equivalents or Specified Other Consideration upon such sale. For purposes of
this clause (g), “Specified Other Consideration” shall mean, with respect to any
Asset Sale, (i) Non-cash Consideration identified by the Parent to each
Administrative Agent in writing as being “Specified Other Consideration” for
such Asset Sale and the amount thereof; provided that the amount of such
Non-cash Consideration, together with the amount of Specified Other
Consideration described in this clause (g) for all other Asset Sales after the
Effective Date does not exceed $75,000,000.00; and (ii) in connection with any
assets or property directly related to the Amazon, the amount of any liabilities
or other obligations of the Parent, a Borrower or any other Restricted
Subsidiary that is expressly assumed by the transferee of any such assets or
property;

(h)    any Asset Sale of one or more Mortgaged Properties or Mortgaged Vessels
or Stock in a Mortgaged Vessel Owning Subsidiary or a Subsidiary which directly
or indirectly owns a Mortgaged Vessel Owning Subsidiary, subject to
Section 2.12(a), and so long as (i) no Default or Event of Default is continuing
or would result therefrom, (ii) the Asset Sale is for Fair Market Value,
(iii) except to the extent that a Loan Party receives one or more marine vessels
from another Person in trade or exchange for such assets so disposed of, at
least 75% of the consideration for such Asset Sale consists of cash or Cash
Equivalents received at closing of such Asset Sale, and (iv) any marine vessel
received from another Person in trade or exchange for such assets so disposed of
shall concurrently with its acquisition be added to the Collateral;

(i)    as long as no Default or Event of Default is continuing or would result
therefrom, any Asset Sale of the Stock of any Captive Insurance Subsidiary for
Fair Market Value, at least 75% of which is payable in cash or Cash Equivalents
upon such sale;

(j)    Asset Sales permitted by Section 8.13;

(k)    dispositions of any receivables and related rights pursuant to any
Alternate Program permitted hereunder;

(l)    as long as no Default or Event of Default is continuing or would result
therefrom, any Asset Sale by the Parent, the Borrowers or any of their
respective

 

-167-



--------------------------------------------------------------------------------

Subsidiaries of any equity interests in any Restricted Subsidiaries and the
issuance by any sucha Restricted Subsidiary of any equity interests;

(m)    as long as no Default or Event of Default is continuing or would result
therefrom, non-exclusive assignments and licenses of intellectual property of
the Parent and its Restricted Subsidiaries in the ordinary course of business;

(n)     subject to Section 2.12(a), any Asset Sale (other than an Asset Sale of
a Mortgaged Vessel) pursuant to a single transaction or series of related
transactions in which the Parent or its Restricted Subsidiaries receive
aggregate consideration of $10,000,000.00 or less;

(o)    the sale or disposition of equipment in the ordinary course of business
to Joint Ventures and Restricted Subsidiaries that are not Loan Parties in an
aggregate amount since the Effective Date not to exceed $50,000,000.00; and

(p)    the sale or disposition of the Beaumont Facility; and

(q)    as long as no Default or Event of Default is continuing or would result
therefrom, and subject to Sections 2.12(a), any Asset Sale of the Technology
Business for Fair Market Value.

Section 8.5 Restricted Payments

The Parent and the Borrowers shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, declare, order, pay or make
any sum for any Restricted Payment except for:

(a)    Restricted Payments by the Parent to any other Loan Party;

(b)    Restricted Payments by (i) any Restricted Subsidiary of the Parent to any
Loan Party or (ii) any Restricted Subsidiary that is not a Loan Party to another
Restricted Subsidiary that is not a Loan Party;

(c)    Restricted Payments by any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary to any Loan Party and to holders of equity interests in
such Restricted Subsidiary to the extent (i) such Restricted Payments are made
pro rata among the holders of the equity interests in such Restricted Subsidiary
or (ii) pursuant to the terms of the joint venture, charter, bylaws or other
distribution agreement for such Restricted Subsidiary in form and substance
expressly approved by each Administrative Agent (such approval not to be
unreasonably withheld or delayed);

(d)    (i) any redemption, retirement, sinking fund or similar payment, purchase
or other acquisition for value, direct or indirect, of any Stock or Stock
Equivalents of the Parent or any of its Restricted Subsidiaries (x) made solely
with the proceeds received from the exercise of any warrant, option or other
similar instrument or (y) that is deemed to occur upon the cashless exercise of
stock options, warrants or other similar instruments and (ii) the repurchase,
redemption or other acquisition or retirement for value

 

-168-



--------------------------------------------------------------------------------

of any Stock or Stock Equivalents of the Parent or any Restricted Subsidiary
held by any current or former officer, director or employee pursuant to any
equity-based compensation plan, equity subscription agreement, stock option
agreement, shareholders’ agreement or similar agreement (including pursuant to
the “Chicago Bridge & Iron 2008 Long-Term Incentive Plan, as Amended”) in an
aggregate amount not to exceed (a) $15,000,000.00 for any Fiscal Year plus
(b) unused amounts from preceding Fiscal Years; provided that amounts under this
clause (d)(ii) shall not exceed $45,000,000.00 in the aggregate after the
Effective Date;

(e)    [Reserved]; reserved];

(f)    Investments existing on the Effective Date and disclosed on Schedule 8.5,
and any refinancings of such Investments to the extent constituting Indebtedness
otherwise permitted under Section 8.1(b), provided such refinancing complies
with the provisions of Section 8.1(e);

(g)    Investments in cash and Cash Equivalents;

(h)    Investments in accounts, contract rights and chattel paper (each as
defined in the UCC), notes receivable and similar items arising or acquired from
the sale of Inventory in the ordinary course of business consistent with the
past practice of the Parent and its Restricted Subsidiaries;

(i)    Investments received in settlement of amounts due to the Parent or any
Restricted Subsidiary of the Parent effected in the ordinary course of business;

(j)    Investments by (i) any Loan Party in any other Loan Party or (ii) a
Restricted Subsidiary of the Parent that is not a Loan Party in the Parent or
any other Restricted Subsidiary of the Parent;

(k)    loans or advances to employees of the Borrower or any of its Restricted
Subsidiaries (or guaranties of loans and advances made by a third party to
employees of the Borrower or any of its Restricted Subsidiaries) in the ordinary
course of business in an aggregate outstanding principal amount not to exceed
$1,000,000.00 at any time;

(l)    Guaranty Obligations permitted by Section 8.1;

(m)    other direct or indirect Investments, including Letters of Credit and
other credit support obligations, in Subsidiaries that are not Guarantors or
Joint Ventures that are not Guarantors and that are in each case engaged in an
Eligible Line of Business if the aggregate amount thereof does not exceed
$500,000,000.00 at any time; provided that after giving effect to such
Investments, all Material Intellectual Property shall be owned by a Loan Party;

(n)    Investments constituting Acquisitions permitted by Section 8.3;

 

-169-



--------------------------------------------------------------------------------

(o)    Restricted Payments expressly set forth in the Parent Registration
Statement as of the Execution Date;

(o)    (p) [Reserved];

(p)     [Reserved];

(q)     (x) contributions to Joint Ventures and Restricted Subsidiaries that are
not Loan Parties of assets not constituting Collateral and not required to be
Collateral (other than assets that are not Collateral or required to be
Collateral under clause (i) of the definition of “Excluded Asset” in the Pledge
and Security Agreement); and (y) Hedging Contracts (and payments thereunder)
that are not speculative in nature entered into on behalf of Joint Ventures and
Subsidiaries, so long as any payment by the Parent or any Restricted Subsidiary
under any such Hedging Contract is reimbursed by the applicable Joint Venture or
Subsidiary in the ordinary course of business;

(r)    other than those disclosed on Schedule 8.5, direct or indirect
Investments, including Letters of Credit and other credit support obligations,
in Restricted Subsidiaries that are not Guarantors or Joint Ventures that are
not Guarantors, but in each case are engaged in an Eligible Line of Business, in
an aggregate amount not to exceed at any time the lesser of (i) the Net Cash
Proceeds received by the Parent and its Restricted Subsidiaries of Indebtedness
permitted to be incurred hereunder and (ii) $200,000,000.00; provided that such
Investments do not involve Material Intellectual Property;[Reserved];

(s)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, Restricted PaymentsInvestments in an aggregate amount
since the Effective Date not to exceed the sum of (i) $100,000,000.00 and
(ii) so long as immediately after giving effect thereto, the Leverage Ratio at
such time on a pro forma basis on immediately after giving effect to such
Restricted Payment and for the most recent determination period is at least
0.75:1.00 less than the Closing Leverage Ratio, Restricted Payments in an
aggregate amount since the Effective Date not to exceed (A) the Available Amount
less (B) the amount of payments of Junior Priority Indebtedness made pursuant to
Section  8.20(c)(y)$100,000,000.00 and scheduled dividends on any preferred
equity of the Parent made before the Amendment No. 1 Effective Date;

(t)    Investments resulting from any non-cash consideration received in an
Asset Sale permitted by Section 8.4; and

(u)    repurchases, redemptions or other acquisitions or retirements for value
of Stock of the Parent made in lieu of withholding Taxes in connection with any
vesting of restricted Stock or any exercise, vesting or exchange of stock
options, warrants or other similar rights.

Section 8.6 Restriction on Fundamental Changes

The Parent shall not, and shall not permit any of its Restricted Subsidiaries
to:

 

-170-



--------------------------------------------------------------------------------

(a)    merge or consolidate with any Person (provided that, if at the time
thereof and immediately after giving effect thereto no Event of Default or
Default shall have occurred and be continuing (i) any Wholly-Owned Restricted
Subsidiary (other than a Borrower) may merge into a Borrower so long as such
Borrower is the surviving company, (ii) any Wholly-Owned Restricted Subsidiary
(other than a Borrower) may merge into or consolidate with any other
Wholly-Owned Restricted Subsidiary (other than a Borrower) in a transaction in
which the surviving entity is a Wholly-Owned Restricted Subsidiary and no Person
other than a Borrower or a Wholly-Owned Restricted Subsidiary of a Borrower
receives any consideration (provided that if any party to any such transaction
is a Loan Party, the surviving entity of such transaction shall be a Loan
Party), (iii) any Restricted Subsidiary of the Parent (other than a Borrower)
may merge with another Person in a transaction constituting an Asset Sale
permitted hereunder, and (iv) any Person (other than the Parent or a Borrower)
may merge or consolidate with or into any Restricted Subsidiary in a transaction
in which the surviving entity is a Restricted Subsidiary (and, if any party to
such merger or consolidation is a Borrower, is a Borrower and otherwise, if any
party to such merger or consolidation is a Guarantor, is a Guarantor)); or

(b)    acquire or create any Subsidiary unless, after giving effect to such
acquisition or creation, (i) the Parent and each Borrower is in compliance with
Section 7.11 and (ii) the Investment in such Subsidiary is permitted under
Section 8.5.

Section 8.7 Change in Nature of Business

The Parent and the Borrowers shall not, and shall not permit any of its
Restricted Subsidiaries to, engage in any business other than the Eligible Line
of Business.

Section 8.8 Transactions with Affiliates

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, enter into any transaction of any kind
with any Affiliate of the Parent, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Parent, such Borrower or such Restricted Subsidiary as would be obtainable
by the Parent, such Borrower or such Restricted Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate except
(a) transactions among the Parent and its Restricted Subsidiaries,
(b) Restricted Payments otherwise permitted by this Agreement, (c) the payment
of the operating expenses and capital expenditures of a Subsidiary of the
Parent, so long as such payment is in the ordinary course of business and
consistent with past business practices with respect to such Subsidiary prior to
the date hereof, (d) transactions in accordance with the agreements listed on
Schedule 8.8 hereto as the same may be amended with the prior consent of each
Administrative Agent, (e) the Transactions, and (f) transactions between the
Parent or any Restricted Subsidiary and any Person that is an Affiliate solely
due to the fact that a director or member of such Person is also director of the
Parent or a direct or indirect parent of the Parent.

 

-171-



--------------------------------------------------------------------------------

Section 8.9 Restrictions on Subsidiary Distributions; No New Negative Pledge

Other than (a) pursuant to the Loan Documents, (b) pursuant to the Priming Loan
Documents or (bc ) pursuant to any secured Indebtedness or Capital Lease
Obligations permitted by Section 8.1(b), (d), (e), (m) or (r) so long as any
prohibition or limitation is only effective against the assets securing such
Indebtedness, the Parent and the Borrowers shall not, and shall not permit any
Restricted Subsidiaries to, (i) other than for Joint Ventures and Subsidiaries
that are not required to be Guarantors hereunder, agree to, enter into or suffer
to exist or become effective any consensual encumbrance or consensual
restriction of any kind on the ability of such Subsidiary to pay dividends or
make any other distribution or transfer of funds or assets or make loans or
advances to or other Investments in, or pay any Indebtedness owed to, the
Parent, a Borrower or any other Restricted Subsidiary of the Parent or
(ii) other than customary non-assignment provisions in contracts entered into in
the ordinary course of business or in any lease, license, contract, property
right (including, without limitation, interests in Inventory (as defined in the
Pledge and Security Agreement)) or agreement to which any Guarantor is a party
or any of its rights or interests thereunder if and only for so long as the
grant of a security interest hereunder shall constitute or result in a breach,
termination or default under any such lease, license, contract, property right
or agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any
relevant jurisdiction or any other applicable Laws or principles of equity),
enter into or permit to exist or become effective any enforceable agreement
prohibiting or limiting the ability of the Parent, a Borrower or any other
Restricted Subsidiary to create, incur, assume or permit to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, to secure the Obligations, including any agreement requiring any other
Indebtedness or Contractual Obligation to be equally and ratably secured with
the Obligations.

Section 8.10 Modification of Documents

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries amend its Constituent Documents except those
that do not materially and adversely affect the interests of the Secured Parties
under the Loan Documents or the rights and interests of any of them in the
Collateral.

Section 8.11 Accounting Changes; Fiscal Year

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, (a) make any material change in its
accounting treatment and reporting practices or Tax reporting practices, except
as required by GAAP or any Requirement of Law and disclosed to the Lenders and
each Administrative Agent or (b) change its Fiscal Year.

Section 8.12 Margin Regulations

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, use all or any portion of the proceeds of
any credit extended

 

-172-



--------------------------------------------------------------------------------

hereunder to purchase or carry margin stock (within the meaning of Regulation U
of the Federal Reserve Board) (i) directly or indirectly in connection with the
Business Combination or (ii) in all other cases in contravention of any
applicable legal and regulatory requirements including, without limitation,
Regulations T, U and X, the Securities Act of 1933, and the Securities Exchange
Act of 1934 and the regulations promulgated thereunder.

Section 8.13 Sale/Leasebacks

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, enter into any sale and leaseback
transaction after the Effective Date other than (a) any sale and leaseback
occurring within 90 days after the acquisition of the property subject of such
sale and leaseback, (b) any sale and leaseback in respect of the Amazon and the
Amazon Equipment and (c) Other Specified Permitted Sale/Leasebacks, unless
(i) the proceeds of such transaction received by the Loan Parties equal the Fair
Market Value of the properties subject to such transaction, (ii) such
transaction does not involve a Mortgaged Vessel and (iii) after giving effect to
such sale and leaseback transaction, the aggregate Fair Market Value of all
properties covered at any one time by all sale and leaseback transactions
occurring after the Effective Date during any Fiscal Year and permitted
hereunder does not exceed $10,000,000.00 in such Fiscal Year. For the avoidance
of doubt, no sale and leaseback transaction shall include the sale and licensing
back of Material Intellectual Property.

Section 8.14 Capital Expenditures

The Parent and the Borrowers shall not make or incur, or permit any of their
respective Restricted Subsidiaries to make or incur, Capital Expenditures (other
than acquisitions of any marine vessel or a Subsidiary that owns a marine
vessel) during any Fiscal Year beginning with the Fiscal Year ending 20182019
and ending with the Fiscal Year ending 2023 except that the Parent, the
Borrowers and their respective Restricted Subsidiaries may make or incur Capital
Expenditures during any Fiscal Year in an aggregate amount not in excess of (a)
$300,000,000.00 for such Fiscal Year plus (b) the amount by which
$300,000,000.00 exceeds the amount of Capital Expenditures made or incurred by
the Parent, the Borrowers and their respective Restricted Subsidiaries in such
immediately preceding Fiscal Year.

Section 8.15 Cancellation of Indebtedness Owed to It

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, cancel any material claim or Indebtedness
owed to any of them except (a) in the ordinary course of business, or (b) if
such Indebtedness is owed by a Guarantor to a Loan Party (other than the
Parent), and such Indebtedness is either (i) cancelled in exchange for Stock of
such Guarantor, (ii) converted into Stock of such Guarantor or (iii) converted
such that it increases the paid-in-capital of such Loan Party in such Guarantor.

 

-173-



--------------------------------------------------------------------------------

Section 8.16 No Speculative Transactions

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, engage in any material speculative
transaction or in any material transaction involving the entry into of Hedging
Contracts by such Person except for the sole purpose of hedging in the ordinary
course of business.

Section 8.17 Post-Termination Benefits

Except to the extent required under Section 4980B of the Code or similar state
laws, the Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, adopt any new employee benefit plan that
provides health or welfare benefits (through the purchase of insurance or
otherwise) to any retired or former employees, consultants or directors (or
their dependents) of the Parent or any of its Subsidiaries, which plan, when
combined with any existing post-retirement benefit plan of the Parent or the
Borrowers or any of their Restricted Subsidiaries would reasonably be expected
to result in aggregate liability, calculated on a FAS 106 basis as of the end of
any fiscal year, in excess of $65,000,000.00.

Section 8.18 Activities in Panama

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, invest the proceeds of any Loan in any
activity within the territory of the Republic of Panama if such activity will
(i) generate taxable income under Panamanian Tax laws that will have to be paid
by the Parent or any of its Subsidiaries to a Panamanian Governmental Authority;
or (ii) cause any payment to a Lender or any Administrative Agent to be subject
to Panamanian Tax, including withholding Tax.

Section 8.19 Vessel Flags

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, change the flag under which any Mortgaged
Vessel is registered or register a Mortgaged Vessel under any flag unless
(a) the Parent shall have provided at least 10 Business Days’ (or such shorter
period permitted by each Administrative Agent in its sole discretion) advance
notice to each Administrative Agent, (b) the flag under which such Mortgaged
Vessel is to be registered is listed on Schedule 8.19 or is otherwise acceptable
to each Administrative Agent in its sole discretion and (c) each Borrower:

(i)    immediately after the occurrence of such transfer, causes the applicable
Restricted Subsidiary to execute and deliver such new mortgages, recorded as
required by the laws of the new flag state, new deeds of covenants, as
applicable, all substantially similar to the existing mortgages and deeds of
covenants for Mortgaged Vessels under such flag (“New Mortgage”), and other
security instruments and other documents as shall be necessary to create in
favor of the Collateral Agent for the ratable benefit of the Secured Parties a
valid, legal and, subject to the terms of the Senior Intercreditor Agreement,
perfected first-priority Lien on, and security interest in, such vessel such
that such vessel is a Mortgaged Vessel under the jurisdiction under which such
vessel is to be flagged (subject to any liens expressly permitted by this
Agreement and the Lien of the New Mortgage);

 

-174-



--------------------------------------------------------------------------------

(ii)    substantially simultaneously with such transfer, if requested by any
Administrative Agent, provides to each Administrative Agent an opinion of
counsel that the New Mortgage, upon recording, has been perfected under the laws
of the new flag state and that it constitutes a valid, enforceable and, subject
to the terms of the Senior Intercreditor Agreement, first priority ship mortgage
on the Mortgaged Vessel (other than liens expressly permitted by this Agreement
and the Lien of the New Mortgage), or as any Administrative Agent may otherwise
reasonably request; and

(iii)    promptly after recording the New Mortgage, provides to each
Administrative Agent with respect to the Mortgaged Vessel: to the extent
applicable to such Mortgaged Vessel, corresponding certificates of financial
responsibility; an abstract of title or, at its discretion, a certificate of
ownership or other similar document that reveals no Liens on the Vessel other
than Liens expressly permitted by this Agreement and the Lien of the New
Mortgage; copies of certificates of registries documentation and a copy of a
confirmation of class certificate issued by the American Bureau of Shipping, DNV
GL, Lloyd’s Register or another classification society acceptable to each
Administrative Agent showing no conditions affecting class.

Section 8.20 Payments of Junior Priority Indebtedness

The Parent and the Borrowers shall not, and shall not permit any of their
respective Restricted Subsidiaries to, make any cash payment or prepayment
(including any redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment) on account
of principal of any Junior Priority Indebtedness, except (a) regularly scheduled
principal payments as and when due in respect of any Junior Priority
Indebtedness, and (b) refinancings of Junior Priority Indebtedness with the
proceeds of other Indebtedness permitted under Section 8.1 and (c) so long as no
Default or Event of Default has occurred and is continuing, or would result
therefrom, prepayments since the Effective Date in an aggregate principal amount
not to exceed the sum of (x) $100,000,000.00 and (y) so long as immediately
after giving effect thereto, the Leverage Ratio at such time on a pro forma
basis immediately after giving effect to such prepayment and for the most recent
determination period is at least 0.75:1.00 less than the Closing Leverage Ratio,
an amount not to exceed the (A) Available Amount less (B) the amount of
Restricted Payments made pursuant to Section 8.5(s)8.1, so long as such other
Indebtedness is (i) secured by a Lien on the Collateral that is junior to the
Lien on the Collateral that secures the Obligations, (ii) unsecured or
(iii) expressly subordinated in right of payment to the Obligations, in each
case to the same extent as the Junior Priority Indebtedness being refinanced,
(c) [reserved] and (d) refinancing of Senior Notes with Refinancing Senior Notes
Indebtedness. For purposes of calculating the amount of payments or prepayments
under this Section 8.20, the amount of such payment or prepayment shall be the
aggregate amount of cash paid by the Parent and its Restricted Subsidiaries. The
prepayment of NO 105 Indebtedness shall not be restricted by this Section 8.20.

 

-175-



--------------------------------------------------------------------------------

Section 8.21 Use of Proceeds

(a)    The Parent and the Borrowers shall not use, whether directly or
indirectly, the proceeds of any Borrowing or Letter of Credit, (i) in any manner
that would constitute a violation of Sanctions by any party hereto or (ii) for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in each case in violation of any Anti-Corruption Law
applicable to the Parent, the Borrowers or their applicable Subsidiaries.

(b)    The Borrowers shall not, directly or indirectly, fund all or part of any
repayment or reimbursement of the Obligations out of proceeds derived from any
transaction or activity involving a Sanctioned Person or Sanctioned Country, in
each case in violation of Sanctions applicable to the Borrowers or its
applicable Subsidiaries.

Section 8.22 Restrictions Under the Priming Credit Agreement

Notwithstanding anything in this Agreement and the other Loan Documents to the
contrary, prior to the later of the funding of Term Loans (as defined in the
Priming Credit Agreement) on the Tranche B Funding Date under the Priming Credit
Agreement and the Discharge of First Priority Claims, none of the Parent or any
Borrower shall, and shall not permit any of the Parent’s Restricted Subsidiaries
to, take any action that they are otherwise permitted to take pursuant to this
Article VIII unless the Parent, such Borrower or such Restricted Subsidiary, as
applicable, is permitted to take such action pursuant to the Priming Credit
Agreement.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1 Events of Default

Each of the following events shall be an “Event of Default”:

(a)    the Borrowers shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable; or

(b)    the Borrowers shall fail to pay when due and payable any interest on any
Loan, any fee under any of the Loan Documents or any other Obligation (other
than one referred to in clause (a) above) and such non-payment continues for a
period of three Business Days after the due date therefor; or

(c)    any representation or warranty made or deemed made by any Loan Party in
any Loan Document shall prove to have been incorrect in any material respect
when made or deemed made; or

 

-176-



--------------------------------------------------------------------------------

(d)    any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Article V, Section 6.3, Section 7.1, Section 7.6,
Section 7.13 or Article VIII; provided that, (x) in the case of any failure to
perform or observe the covenants set forth in Section 5.1 or 5.3 (each a
“Specified Liquidity Facility Event of Default”), such Specified Liquidity
Facility Event of Default shall not constitute an Event of Default with respect
to the Term Loans unless and until the Requisite LC Lenders and Requisite
Revolving Lenders have declared all LC Facility Obligations and the Revolver
Obligations, respectively, to be immediately due and payable and all outstanding
LC Facility Commitments and Revolving Commitments, respectively, to be
immediately terminated, in each case in accordance with this Agreement and such
declaration has not been rescinded on or before such date,] or (ii) any other
term, covenant or agreement contained in this Agreement or in any other Loan
Document if such failure under this clause (ii) shall remain unremedied for 30
days after the earlier of (A) the date on which a Responsible Officer of the
Parent or a Borrower obtains actual knowledge of such failure and (B) the date
on which written notice thereof shall have been given to the Parent or a
Borrower by any Administrative Agent or any Lender; or

(e)     (i) the Parent, a Borrower or any of the Parent’s Material Subsidiaries
shall fail to make any payment on any Indebtedness of the Borrowers or any such
Material Subsidiary (other than (x) the Obligations and (y) Non-Recourse
Indebtedness) or any Guaranty Obligation in respect of Indebtedness of any other
Person, and, in each case, such failure relates to Indebtedness having a(A)
constitutes a failure to pay the principal amount of $75,000,000.00 or moresuch
Indebtedness when the same becomes due and payable, (whether at maturity or
otherwise) or constitutes a failure to make any other payment where such failure
permits (with the giving of notice if required), at the time of determination
under this Section 9.1(e), the acceleration of such Indebtedness and (B) relates
to Indebtedness having a principal amount of $35,000,000.00 or more, (ii) any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness having a principal amount of
$35,000,000.00 or more (other than under the Lloyds Facility to the extent a
letter of credit in the requisite amount was posted in lieu of the required
posting of cash collateral), if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness,
or (iii) any such Indebtedness having a principal amount of $35,000,000.00 or
more shall become or be declared to be due and payable, or required to be
prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; provided that clauses
(ii) and (iii) above shall not apply to any secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness; or

(f)     (i) the Parent, a Borrower or any of the Parent’s Material Subsidiaries
shall generally not pay its debts as such debts become due, shall admit in
writing its inability to pay its debts generally or shall make a general
assignment for the benefit of creditors, (ii) any proceeding shall be instituted
by or against the Parent, a Borrower or any of the Parent’s Material
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts, under any Requirement of Law relating
to bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an

 

-177-



--------------------------------------------------------------------------------

order for relief or the appointment of a custodian, receiver, trustee or other
similar official for it or for any substantial part of its property; provided,
however, that, in the case of any such proceedings instituted against the
Parent, a Borrower or any of the Parent’s Material Subsidiaries (but not
instituted by the Parent or any of its Subsidiaries), either such proceedings
shall remain undismissed or unstayed for a period of 45 days or more or an order
or decree approving or ordering any of the foregoing shall be entered, or
(iii) the Parent, a Borrower or any of the Parent’s Material Subsidiaries shall
take any corporate action to authorize any action set forth in clause (i) or
(ii) above; or

(g)    one or more judgments, injunctions or orders (or other similar process)
involving, in the case of a money judgment, an amount in excess of
$75,000,000.0035,000,000.00 in the aggregate (to the extent not covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage), shall be rendered against one or more of the Parent, a
Borrower and the Parent’s Material Subsidiaries and shall remain unpaid and
either (x) enforcement proceedings shall have been commenced by any creditor
upon such judgment, injunction or order or (y) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment, injunction
or order, by reason of a pending appeal or otherwise, shall not be in effect; or

(h)     one or more ERISA Events (except for those events set forth on Schedule
4.16(d) to this Agreement) shall occur and the amount of all liabilities and
deficiencies resulting therefrom imposed on or which could reasonably be
expected to be imposed directly on the Parent, a Borrower, any of their
respective Restricted Subsidiaries or any Guarantor, whether or not assessed,
when taken together with amounts of all such liabilities and deficiencies for
all other such ERISA Events exceeds $75,000,000.0035,000,000.00 in the
aggregate, or there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest under
Section 430 of the Code or under ERISA; or

(i)    any provision of any Collateral Document or any other Loan Document
(including this Agreement) shall for any reason, except as permitted by the Loan
Documents, cease to be valid and binding on, or enforceable against, any Loan
Party which is a party thereto, or any Loan Party shall so state in writing; or

(j)    any Collateral Document shall for any reason fail or cease to create a
valid Lien on any Collateral with an aggregate value of $15,000,000.00 or more
purported to be covered thereby or, except as permitted by the Loan Documents,
such Lien shall fail or cease to be a perfected and, subject to the terms of the
Senior Intercreditor Agreement, first priority Lien or any Loan Party shall so
state in writing;

(k)    there shall occur any Change of Control; or

(l)    there shall occur any “Event of Default” under and as defined in the
Lloyds Facility.an Event of Default (as defined in the Priming Credit Agreement)
shall have occurred and be continuing and shall not have been amended, consented
to, waived in accordance with the Priming Credit Agreement.

 

-178-



--------------------------------------------------------------------------------

Section 9.2 Remedies

During the continuance of any Event of Default,

(a)    The Revolving and LC Administrative Agent (i) may, and, at the request of
the Requisite Revolving Lenders, shall, by notice to the Borrowers declare that
all or any portion of the Revolving Commitments be terminated, whereupon the
obligation of each Revolving Lender to make any Revolving Loan and each
Revolving Issuer to Issue any Revolving Letter of Credit shall immediately
terminate and (ii) may and, at the request of the Requisite Revolving Lenders,
shall, by notice to the Borrowers, declare the Revolving Loans, all interest
thereon and all other Revolving Obligations to be forthwith due and payable,
whereupon the Revolving Loans, all such interest and all such other Revolving
Obligations shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers; provided, however, that upon the occurrence of any
Event of Default specified in Section 9.1(f), (x) the Revolving Commitments of
each Revolving Lender to make Revolving Loans and the commitments of each
Revolving Lender and Revolving Issuer to Issue or participate in Revolving
Letters of Credit shall each automatically be terminated and (y) the Revolving
Loans, all such interest and all such other Revolving Letter of Credit
Obligations shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrowers.

(b)    The Revolving and LC Administrative Agent (i) may, and, at the request of
the Requisite LC Lenders, shall, by notice to the Borrowers declare that all or
any portion of the LC Facility Commitments be terminated, whereupon the
obligation of each LC Facility Issuer to Issue any LC Facility Letter of Credit
shall immediately terminate and (ii) may and, at the request of the Requisite LC
Lenders, shall, by notice to the Borrowers, declare the LC Facility Obligations
to be forthwith due and payable, whereupon the LC Facility Obligations shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrowers; provided, however, that upon the occurrence of any Event of Default
specified in Section 9.1(f), (w) the LC Facility Commitments of each LC Lender
and the commitments of each LC Lender and LC Facility Issuer to Issue or
participate in LC Facility Letters of Credit shall each automatically be
terminated, (x) the LC Facility Letter of Credit Obligations shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrowers,
(y) the commitments of each Cash Secured LC Issuer to Issue Cash Secured Letters
of Credit shall each automatically be terminated and (z) the obligations in
respect of the Cash Secured Letters of Credit shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrowers.

(c)    The Term Loan Administrative Agent may and, at the request of the
Requisite Term Lenders, shall, by notice to the Borrowers, declare the Term
Loans and all interest thereon to be forthwith due and payable, whereupon the
Term Loans and all such interest shall become and be forthwith due and payable,
without presentment, demand,

 

-179-



--------------------------------------------------------------------------------

protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers; provided, however, that upon the occurrence of any Event of
Default specified in Section 9.1(f), (x) the Term Commitments of each Term
Lender to make Term Loans and (y) the Term Loans and all such interest shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers.

Notwithstanding the foregoing, no Term Lender shall have any right to exercise,
or direct any Administrative Agent to exercise or refrain from exercising, any
right or remedy arising or available hereunder or under any other Loan Document
upon the occurrence or during the continuance of an Event of Default if the only
such Event of Default that shall have occurred and be continuing is a Specified
Liquidity Facility Event of Default and neither (x) the Requisite LC Lenders
have declared all LC Facility Obligations to be immediately due and payable and
all outstanding LC Facility Commitments to be immediately terminated nor (y) the
Requisite Revolving Lenders have declared all Revolving Facility Obligations to
be immediately due and payable and all Revolving Facility Commitments to be
immediately terminated (and the Requisite Revolving Lenders shall be entitled to
declare all Revolving Obligations hereunder to be immediately due and payable,
terminate all outstanding Revolving Commitments and direct the Revolving and LC
Administrative Agent to exercise any remedies provided for by the Collateral
Documents in accordance with the terms thereof or any other remedies provided by
applicable law and the Requisite LC Lenders shall be entitled to declare all LC
Facility Obligations hereunder to be immediately due and payable, terminate all
outstanding LC Facility Commitments and direct the Revolving and LC
Administrative Agent to exercise any remedies provided for by the Collateral
Documents in accordance with the terms thereof or any other remedies provided by
applicable law, in each case upon the occurrence and during the continuance of a
Specified Liquidity Facility Event of Default). For the avoidance of doubt,
nothing in this paragraph shall in any way limit or restrict the rights or
remedies of the Term Lenders in connection with any Default or Event of Default
other than a Specified Liquidity Facility Event of Default (whether arising
before or after the occurrence of such Specified Liquidity Facility Event of
Default).

In addition to the remedies set forth above, the Administrative Agents and the
Collateral Agent may exercise any remedies provided for by the Collateral
Documents in accordance with the terms thereof or any other remedies provided by
applicable law.

Section 9.3 Actions in Respect of Letters of Credit

Upon the Revolving Termination Date and as required by Section 2.12, the
Borrowers shall pay to the Revolving and LC Administrative Agent in immediately
available funds at the Revolving and LC Administrative Agent’s office referred
to in Section 11.8, for deposit in the Revolver Cash Collateral Account in
accordance with Section 2.22(b), an amount equal to 105% of the sum of all
outstanding Revolving Letter of Credit Obligations (or such lesser amount as is
required to cash collateralize Revolving Letter of Credit Obligations under
Section 2.12, as applicable). The Revolving and LC Administrative Agent may,
from time to time after funds are deposited in any Cash Collateral Account with
respect to Letters of Credit (and while an Event of Default has

 

-180-



--------------------------------------------------------------------------------

occurred and is continuing or after the acceleration of the Loans), apply funds
then held in such Cash Collateral Account to the payment of any amounts as shall
have become or shall become due and payable by the Borrowers to the Revolving
Issuers or Revolving Lenders in respect of the Revolving Letter of Credit
Obligations. The Revolving and LC Administrative Agent shall promptly give
written notice of any such application; provided, however, that the failure to
give such written notice shall not invalidate any such application.

Upon the LC Facility Termination Date and as required by Section 2.12, the
Borrowers shall pay to the Revolving and LC Administrative Agent in immediately
available funds at the Revolving and LC Administrative Agent’s office referred
to in Section 11.8, for deposit in the LC Facility Cash Collateral Account in
accordance with Section 2.22(b), an amount equal to 105% of the sum of all
outstanding LC Facility Letter of Credit Obligations (or such lesser amount as
is required to cash collateralize LC Facility Letter of Credit Obligations under
Section 2.12, as applicable). The Revolving and LC Administrative Agent may,
from time to time after funds are deposited in any Cash Collateral Account with
respect to Letters of Credit (and while an Event of Default has occurred and is
continuing or after the acceleration of the Loans), apply funds then held in
such Cash Collateral Account to the payment of any amounts as shall have become
or shall become due and payable by the Borrowers to the LC Facility Issuers or
LC Facility Lenders in respect of the LC Facility Letter of Credit Obligations.
The Revolving and LC Administrative Agent shall promptly give written notice of
any such application; provided, however, that the failure to give such written
notice shall not invalidate any such application.

ARTICLE X

THE ADMINISTRATIVE AGENTS AND OTHER AGENTS

Section 10.1 Authorization and Action

(a)    Appointment and Authority. (i) Each of the Revolving Lenders, each
Revolving Issuer, each of the LC Lenders, each LC Facility Issuer and each Cash
Secured LC Issuer hereby irrevocably appoints CA CIB to act on its behalf as the
Revolving and LC Administrative Agent hereunder and under the other Loan
Documents and authorizes the Revolving and LC Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Revolving and LC Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto, (ii) each of
the Lenders, the Issuers and the other Secured Parties irrevocably authorizes
and directs each Administrative Agent to enter into the Collateral Agency and
Intercreditor Agreement pursuant to which each Administrative Agent, on behalf
of the Secured Parties, will irrevocably appoint CA CIB to act on its behalf as
the Collateral Agent hereunder and under the Collateral Documents and authorizes
the Collateral Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto and
(iii) each of the Term Lenders hereby irrevocably appoints Barclays to act on
its behalf as the Term Loan

 

-181-



--------------------------------------------------------------------------------

Administrative Agent hereunder and under the other Loan Documents and authorizes
the Term Loan Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Term Loan Administrative Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article X are solely for
the benefit of each Administrative Agent, the Collateral Agent, the Lenders and
the Issuers, and neither the Parent, the Borrowers nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions or any
obligations with respect thereto.

(b)    Exculpatory Provisions. Neither any Administrative Agent or the
Collateral Agent shall have any duties or obligations except those expressly set
forth herein, in the other Loan Documents and in the Collateral Agency and
Intercreditor Agreement. Without limiting the generality of the foregoing,
neither any Administrative Agent or the Collateral Agent: (i) shall be subject
to any fiduciary or other implied duties, regardless of whether a Default or an
Event of Default has occurred and is continuing; (ii) shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that such Administrative Agent or the Collateral Agent, as
applicable, is required to exercise as directed in writing by the Applicable
Requisite Lenders (or such other number or percentage of the Lenders, Term
Lenders, LC Lenders or Revolving Lenders, as applicable, as shall be expressly
provided for herein or in the other Loan Documents), provided that no
Administrative Agent nor the Collateral Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and
(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall be liable for the failure to
disclose, any information relating to the Parent, the Borrowers or any of its
Affiliates that is communicated to or obtained by the Person serving as any
Administrative Agent, the Collateral Agent or any Affiliates of the foregoing in
any capacity.

Neither any Administrative Agent or the Collateral Agent shall be liable for any
action taken or not taken by it (A) with the consent or at the request of the
Applicable Requisite Lenders (or such other number or percentage of the Lenders
as shall be necessary, or as any Administrative Agent or the Collateral Agent,
as applicable, shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 and 9.2) or (B) in the absence of its
own gross negligence or willful misconduct. Each Administrative Agent and the
Collateral Agent shall be deemed not to have knowledge of any Default or Event
of Default unless and until notice describing such Default or Event of Default
is given to each Administrative Agent or the Collateral Agent, as applicable, by
the Parent, the Borrowers, a Lender or an Issuer.

Neither any Administrative Agent or the Collateral Agent shall be responsible
for or have any duty to ascertain or inquire into (u) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (v) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(w) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the

 

-182-



--------------------------------------------------------------------------------

occurrence of any Default, (x) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (y) the value or the
sufficiency of any Collateral, or (z) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered such Administrative Agent or the Collateral
Agent, as applicable.

(c)    Delegation of Duties. Each Administrative Agent and the Collateral Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more sub
agents appointed by such Administrative Agent or the Collateral Agent, as
applicable. Each Administrative Agent, the Collateral Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of any
Administrative Agent, the Collateral Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent or Collateral Agent, as applicable.

Section 10.2 Administrative Agent’s Reliance, Etc.

Each Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the Issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuer, each Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuer unless such
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuer prior to the making of such Loan or the Issuance of such Letter of
Credit. Each Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers or any other Loan Party), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 10.3 The Agents Individually

The Person serving as each Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not such Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Persons serving as the Agents hereunder in such Person’s individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory

 

-183-



--------------------------------------------------------------------------------

capacity for and generally engage in any kind of business with the Borrowers or
any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

Section 10.4 Lender Credit Decision

Each Lender and each Issuer acknowledges that it has, independently and without
reliance upon any Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuer also acknowledges that it will,
independently and without reliance upon any Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.5 Indemnification

(a)    Each Lender agrees to indemnify each Administrative Agent, the Collateral
Agent and each Issuer (in such capacities) and each of their respective
Affiliates, and each of their respective Related Parties (to the extent not
reimbursed by the Borrowers), from and against such Lender’s aggregate Ratable
Portion (determined at the time such indemnity is made) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, an Administrative Agent, the
Collateral Agent or such Issuer or any of their respective Related Parties in
any way relating to or arising out of this Agreement or the other Loan Documents
or any action taken or omitted by an Administrative Agent, the Collateral Agent,
or such Issuer under this Agreement or the other Loan Documents; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from an Administrative Agent’s, Collateral
Agent’s or such Issuer’s or such Related Party’s gross negligence or willful
misconduct. Without limiting the foregoing, each Lender agrees to reimburse each
Administrative Agent, the Collateral Agent, or each Issuer, as applicable,
promptly upon demand for its Ratable Portion (determined at the time such
reimbursement is made) of any out-of-pocket expenses (including fees, expenses
and disbursements of financial and legal advisors) incurred by such
Administrative Agent, the Collateral Agent, or such Issuer, as applicable, in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement or the other Loan Documents, to the
extent that such Administrative Agent, the Collateral Agent, or such Issuer, as
applicable, is not reimbursed for such expenses by the Borrowers or another Loan
Party.

 

-184-



--------------------------------------------------------------------------------

(b)    To the extent required by any applicable law, each Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the IRS or any other Governmental Authority of
the United States or other jurisdiction asserts a claim that any Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender because the appropriate form was not delivered, was not properly
executed or because such Lender failed to notify such Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, or if an Administrative
Agent determines that it otherwise did not withhold an applicable Tax from
amounts paid to or for the account of any Lender, such Lender shall indemnify
such Administrative Agent fully for all amounts paid, directly or indirectly, by
such Administrative Agent in respect of Tax or otherwise, including any
penalties and interest and together with any all costs and expenses (including
legal expenses, and any out of pocket expenses) incurred, whether or not such
Tax was correctly or legally imposed or asserted by the relevant Governmental
Authority.

Section 10.6 Successor Agents

Each Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuers and the Borrowers. Upon receipt of any such notice of
resignation, (x) with respect to the Revolving Facility and the LC Facility, the
Requisite Liquidity Lenders and (y) with respect to the Term Facility, the
Requisite Term Lenders shall have the right, in consultation with the Borrowers,
to appoint a successor, which shall be a bank (other than a Defaulting Lender)
with an office in the United States of America, or an Affiliate of any such bank
with an office in the United States of America. If no successor shall have been
so appointed by the Applicable Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if such Administrative Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by such
Administrative Agent on behalf of or for the benefit of the Lenders or the
Issuer under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security and the rights and obligations under
the Parallel Debt until such time as a successor Administrative Agent is
appointed and all rights and obligations of the retiring Administrative Agent
under the Parallel Debt have been assigned and assumed by such successor
Administrative Agent) and (2) all payments, communications and determinations
provided to be made by, to or through such Administrative Agent (other than, for
the avoidance of doubt, with respect to the Parallel Debt) shall instead be made
by or to each applicable Lender and each applicable Issuer directly, until such
time as the Applicable Requisite Lenders appoint a successor Administrative
Agent as provided for above in this paragraph. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties (including all rights and obligations with respect to the Parallel Debt)

 

-185-



--------------------------------------------------------------------------------

of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). Each party to the Collateral Documents
governed by Dutch law shall enter into any documents as reasonably necessary or
reasonably requested by the successor Collateral Agent to ensure that the
successor Collateral Agent shall have substantially the same rights and
obligations under the Collateral Documents governed by Dutch law as it would
have had if such successor had been an original party thereto. The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article X and
Sections 11.3 and 11.4 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Section 10.7 Concerning the Collateral and the Collateral Documents

(a)    Each Lender and each Issuer agrees that any action taken by an
Administrative Agent, the Collateral Agent or the Requisite Lenders (or, where
required by the express terms of this Agreement, a different proportion of the
Lenders) in accordance with the provisions of this Agreement or the other Loan
Documents or the Collateral Agency and Intercreditor Agreement, and the exercise
by an Administrative Agent, the Collateral Agent or the Requisite Lenders (or,
where so required, such other proportion) of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be deemed authorized by and shall be binding upon all of the Lenders,
Issuers and other Secured Parties. Without limiting the generality of the
foregoing:

(i)    the Revolving and LC Administrative Agent shall have the sole and
exclusive right and authority to (A) act as the disbursing and collecting agent
for the Revolving Lenders, the LC Lenders, the Revolving Issuers, the Cash
Secured LC Issuers and the LC Facility Issuers with respect to all payments and
collections arising in connection herewith and with the Collateral Documents,
(B) execute and deliver the Collateral Agency and Intercreditor Agreement, and
(C) except as may be otherwise specifically restricted by the terms hereof or of
any other Loan Document, exercise all remedies given to such Administrative
Agent, the Revolving Lenders, the LC Lenders, the Revolving Issuers, the Cash
Secured LC Issuers and the LC Facility Issuers with respect to the Collateral
under the Loan Documents relating thereto, applicable law or otherwise;

(ii)    the Term Loan Administrative Agent shall have the sole and exclusive
right and authority to (A) act as the disbursing and collecting agent for the
Term Lenders with respect to all payments and collections arising in connection
herewith and with the Collateral Documents, (B) execute and deliver the
Collateral Agency and Intercreditor Agreement, and (C) except as may be
otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise

 

-186-



--------------------------------------------------------------------------------

all remedies given to such Administrative Agent, the Term Lenders with respect
to the Collateral under the Loan Documents relating thereto, applicable law or
otherwise; and

(iii)    the Collateral Agent shall, in accordance with the Collateral Agency
and Intercreditor Agreement, have the sole and exclusive authority to (A) act as
collateral agent for the Lenders, the Issuers and the other Secured Parties for
purposes of the perfection of all security interests and Liens created by such
agreements and all other purposes stated therein, (B) manage, supervise and
otherwise deal with the Collateral, (C) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
Liens created or purported to be created by the Collateral Documents and
(D) except as may be otherwise specifically restricted by the terms hereof or of
any other Loan Document, exercise all remedies given to such Administrative
Agent, the Collateral Agent, the Lenders, the Issuers and the other Secured
Parties with respect to the Collateral under the Loan Documents relating
thereto, applicable law or otherwise.

(b)    Each of the Lenders and the Issuers hereby irrevocably consents, in
accordance with the terms hereof, to the Collateral Agent’s release (or, in the
case of clause (ii) below, release or subordination) of any Lien held by the
Collateral Agent for the benefit of the Secured Parties against any of the
following:

(i)    all of the Collateral, upon termination or expiration of the Commitments
and payment in full of all Loans, Liquidity Reimbursement Obligations and all
other Obligations, including the cash collateralization or other required
arrangements in respect of any obligations in respect of Letters of Credit to
the extent required under this Agreement (other than contingent indemnification
obligations for which no claims has been asserted, any Treasury Management
Obligations and any Hedging Obligations) that the Collateral Agent has been
notified in writing are then due and payable (and, in respect of Contingent
Obligations in respect of Letters of Credit, with respect to which cash
collateral has been deposited or a back-up letter of credit has been issued, in
either case on terms reasonably satisfactory to the Applicable Administrative
Agent and the applicable Issuers);

(ii)    any assets that are subject to a Lien permitted by Section 8.2(b),
(d)(ii), (d)(iii) or (l) or any refinancings thereof permitted under
Section 8.2(e);

(iii)    if such sale or disposition is permitted by this Agreement (or
permitted pursuant to a waiver or consent of a transaction otherwise prohibited
by this Agreement), any Collateral sold or disposed of by a Loan Party and/or
the guaranty of any Subsidiary Guarantor which has been voluntarily sold or
disposed of by a Loan Party or otherwise ceases to be a Subsidiary of the Parent
as a result of a transaction permitted by this Agreement; and

 

-187-



--------------------------------------------------------------------------------

(iv)    to the extent certified in writing by the Parent, any other Collateral
that is no longer required to be subject to a Lien pursuant to the Loan
Documents.

Each of the Lenders and the Issuers hereby irrevocably consents, in accordance
with the terms hereof, to each Administrative Agent’s release any Guarantor from
its Guarantee or its obligations under the Pledge and Security Agreement and any
other Collateral Document if such release is permitted by Section 11.1(a)(ix).
Each of the Lenders and the Issuers hereby irrevocably consents to the
Collateral Agent’s execution, delivery and filing of such termination and
partial release statements and such other things as are necessary to release
Liens and guaranties to be released pursuant to this Section 10.7 promptly upon
the effectiveness of any such release.

(c)    Each Administrative Agent and the Collateral Agent are hereby authorized
to enter into (i) the Collateral Agency and Intercreditor Agreement and (ii) 
intercreditor, (ii) [reserved], (iii) the Senior Intercreditor Agreement and
(iv) interecreditor arrangements with the holders of any Permitted TermSenior
Notes Refinancing Debt to be secured by Liens on the Collateral that are
(A) pari passu in priority to the Liens on the Collateral securing the
Obligations pursuant to the Collateral Agency and Intercreditor Agreement or
(B) junior in priority to the Liens on the Collateral securing the Obligations
substantially in the form attached hereto as Exhibit K (a “in the manner set
forth in the Junior Intercreditor Agreement”) or in such other form as may be
approved by the Applicable Requisite Lenders. A copy of any documents evidencing
such intercreditor arrangements will be made available to each Secured Party
upon request. Each Secured Party (by receiving the benefits thereunder)
acknowledges and agrees to the terms of such intercreditor arrangements and
agrees that the terms thereof shall be binding on such Secured Party and its
successors and assigns as if it were a party thereto.

Section 10.8 Collateral Matters Relating to Related Obligations

The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Obligation that is otherwise owed to Persons other than any Administrative
Agent, the Collateral Agent, the Lenders and the Issuers (collectively, “Related
Obligations”) solely on the condition and understanding, as among the Collateral
Agent and all Secured Parties, that (a) the Related Obligations shall be
entitled to the benefit of the Loan Documents and the Collateral to the extent
expressly set forth in this Agreement and the other Loan Documents and to such
extent the Collateral Agent shall hold, and have the right and power to act with
respect to, the Collateral Documents and the Collateral on behalf of and as
agent for the holders of the Related Obligations, but the Collateral Agent is
otherwise acting solely as agent for the Lenders and the Issuers and shall have
no fiduciary duty, duty of loyalty, duty of care, duty of disclosure or other
obligation whatsoever to any holder of Related Obligations, (b) all matters,
acts and omissions relating in any manner to the Collateral Documents, the
Collateral, or the omission, creation, perfection, priority, abandonment or
release of any Lien, shall be governed solely by the provisions of this
Agreement and the other Loan Documents and no separate Lien, right, power or
remedy shall arise or exist in favor of any Secured Party under any separate
instrument or agreement or in respect of any Related

 

-188-



--------------------------------------------------------------------------------

Obligation, (c) each Secured Party shall be bound by all actions taken or
omitted, in accordance with the provisions of this Agreement and the other Loan
Documents, by each Administrative Agent, the Collateral Agent and the Applicable
Requisite Lenders (or such other group of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), each of whom shall be
entitled to act at its sole discretion and exclusively in its own interest given
its own Commitment and its own interest in the Loans, Letter of Credit
Obligations and other Obligations arising under this Agreement or the other Loan
Documents, without any duty or liability to any other Secured Party or as to any
Related Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, and (d) no holder of
Related Obligations and no other Secured Party (except any Administrative Agent,
the Collateral Agent, the Lenders and the Issuers, to the extent set forth in
this Agreement) shall have any right to be notified of, or to direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under this Agreement or the Loan Documents. Without limiting the
provisions of Section 10.7(b) and notwithstanding any other provision of any
Loan Document to the contrary, no Administrative Agent shall be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Treasury Management Agreements and
Hedging Contracts.

Section 10.9 Other Agents

Anything herein to the contrary notwithstanding, none of the Syndication Agents,
the Documentation Agents, the Arrangers, Bookrunners or Co-Manager listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Administrative Agent, the Collateral Agent, a Lender or an
Issuer hereunder.

Section 10.10 Certain ERISA Matters

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of each Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, Letters of Credit or the Commitments,

(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving

 

-189-



--------------------------------------------------------------------------------

bank collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable so as to
exempt from the prohibitions of ERISA Section 406 and Code Section 4975, such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of each
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i)    none of the Administrative Agents, Arrangers or any of their respective
Affiliates are a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agents under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

-190-



--------------------------------------------------------------------------------

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)    no fee or other compensation is being paid directly to an Administrative
Agent, Arranger or any of their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.

(c)    The Administrative Agents and Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit, or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit, or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Amendments, Waivers, Etc.

(a)    Except as provided in Sections 2.24 and 2.25 no amendment or waiver of
any provision of this Agreement or any other Loan Document nor consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be in writing and signed by the Requisite Lenders (or by the
Applicable Administrative Agents with the consent of the Requisite Lenders) and,
in the case of any amendment, by

 

-191-



--------------------------------------------------------------------------------

the Borrowers, and then any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, notwithstanding the foregoing, each Loan Document may be amended in
accordance with its express terms; provided, further, that no amendment, waiver
or consent shall, unless in writing and signed by each Lender or Issuer directly
affected thereby (or the Administrative Agents with the consent thereof), do any
of the following:

(i)    waive the condition specified in Section 3.2(g);

(ii)    waive any condition specified in Section 3.3(b), except with respect to
a condition based upon another provision hereof, the waiver of which requires
only the concurrence of the Requisite Liquidity Lenders;

(iii)    increase the Commitment of such Lender (it being agreed that a waiver
of any condition precedent or the waiver of any Default, Event of Default or
mandatory prepayment will not constitute a Commitment increase under this clause
(iii));

(iv)    extend the scheduled final maturity of any Loan owing to such Lender or
any Reimbursement Obligation payable to such Lender, or waive, reduce or
postpone any scheduled date fixed for the payment or reduction of principal of
any such Loan or Reimbursement Obligation or for the reduction of such Lender’s
Commitment (it being agreed that a waiver of any condition precedent or the
waiver of any Default, Event of Default or mandatory prepayment will not
constitute an extension, waiver, reduction or postponement under this clause
(iv));

(v)    reduce the principal amount of any Loan owing to such Lender or any
Reimbursement Obligation payable to such Lender (in each case, other than by the
payment or prepayment thereof) (it being agreed that a waiver of any condition
precedent or the waiver of any Default, Event of Default or mandatory prepayment
will not constitute a reduction in the principal amount of any Loan under this
clause (v));

(vi)    reduce the rate or amount of interest on any Loan outstanding to such
Lender or any Reimbursement Obligations outstanding or any fee payable hereunder
to such Lender; provided, however, that only the consent of the Requisite
Lenders shall be necessary to waive any obligation of the Borrowers to pay
interest or Letter of Credit Participation Fees at the default rate set forth in
Section 2.7(i), 2.13(d) and Section 2.15(c)(ii), respectively;

(vii)    postpone any scheduled date fixed for payment of such interest or fees
owing to such Lender (it being agreed that a waiver of any condition precedent
or the waiver of any Default, Event of Default or mandatory prepayment will not
constitute a postponement under this clause (vii));

(viii)    (x) alter the manner in which payments or prepayments of principal,
interest or other amounts hereunder shall be applied as among the Lenders or
(y) change the aggregate Ratable Portions of Lenders required for any or all
Lenders to take any action hereunder;

 

-192-



--------------------------------------------------------------------------------

(ix)    (x) release all or substantially all of the Collateral except as
provided in Section 10.7(b)(i) or (y) release a Borrower from its payment
obligation to such Lender under this Agreement or the Notes owing to such Lender
(if any) or (z) release any Guarantor from its Guarantee or its obligations
under the Pledge and Security Agreement except (I) in connection with the sale
or other disposition of such Guarantor (or all or substantially all of the
assets thereof) permitted by this Agreement (or permitted pursuant to a waiver
or consent of a transaction otherwise prohibited by this Agreement) and (II) in
connection with any other transaction permitted pursuant to this Agreement in
which such Subsidiary Guarantor ceases to be a Guarantor (including, without
limitation, in connection with any transaction permitted pursuant to Section 8.6
and in connection with the designation of any Subsidiary Guarantor as an
Unrestricted Subsidiary in accordance with this Agreement); provided, however,
that notwithstanding the foregoing clause (z), each of the following may be
released: (x) any Immaterial Guarantor with the consent of each Administrative
Agent, (y) any other Guarantor that ceases to be a Subsidiary of the Parent as
the result of a transaction permitted hereunder and (z) with the consent of each
Administrative Agent, any Guarantor that, as a result of its status as a
Guarantor, would be required to take any action that at such time (I) is
prohibited by (A) any Governmental Authority with authority over such Guarantor
or (B) applicable law, (II) requires the consent of a Governmental Authority
that has not been obtained or (III) is not within such Guarantor’s legal
capacity or authority; or

(x)    amend Section 2.16(e) or (f), Section 10.7(b), this Section 11.1, the
sharing provisions of Section 11.7 or the definitions of the terms “Requisite
Lenders”, “Requisite Revolving Lenders”, “Requisite LC Facility Lenders”,
“Requisite Term Lenders”, or “Ratable Portion”; and

provided, further, that notwithstanding the foregoing: (s) any modification or
amendment to any Collateral Document or the Guaranty Agreement to modify or
amend the form, scope or content of any such Collateral Document or the Guaranty
Agreement to conform or comply with local law requirements or custom shall only
require the consent of each Administrative Agent and the Collateral Agent,
(t) any modification or amendment to the covenant levels, calculations or
formulations described in Section 5.1 or Section 5.3 or any change to any of the
following definitions: “Fixed Charge Coverage Ratio”, “Leverage Ratio”, “Secured
Leverage Ratio” and “Liquidity” (as such definitions are used solely for
purposes of Section 5.1 or Section 5.3) and the waiver of any default arising as
a result of any violation under Section 5.1 or Section 5.3 or of any defaults
arising as a result of any such default shall only require the consent of the
Requisite Liquidity Lenders, (u) no consent shall be required in order to add
more restrictive terms for the benefit of the existing Term Loan Facilities
pursuant to Section 2.24(d)(iv)(F), (v) no amendment shall be made to this
clause (a) without the prior written consent of each Lender, (w) no amendment,
waiver or consent shall, unless in writing and signed by any Special Purpose
Vehicle that has been granted an option pursuant to Section 11.2(g), affect the
grant or nature of such

 

-193-



--------------------------------------------------------------------------------

option or the right or duties of such Special Purpose Vehicle hereunder, (x) (i)
no amendment, waiver or consent shall, unless in writing and signed by the
Applicable Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of such Administrative Agent under
this Agreement or the other Loan Documents and (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Collateral Agent in addition
to the Lenders required above to take such action, affect the rights or duties
of the Collateral Agent under this Agreement or the other Loan Documents, (y) no
amendment, waiver or consent shall, unless in writing and signed by such Issuer,
affect the rights or duties of any Issuer under this Agreement or the other Loan
Documents, (z) each fee letter entered into by a Loan Party in connection with
this Agreement may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (aa) only the consent of each
Administrative Agent shall be required for the amendments contemplated by
Section 2.17(b)(ii) and (bb) any modification or amendment to Section 2.23, the
definition of “Defaulting Lender” or Section 3.3 shall only require the consent
of the Requisite Liquidity Lenders. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the Lenders other than Defaulting Lender),
except that (x) the Commitments of any Defaulting Lender may not be increased or
extended without the consent of such Lender, (y) the principal amount of any
Loan owing to a Defaulting Lender or any Reimbursement Obligation payable to
such Defaulting Lender may not be reduced without the consent of such Lender (in
each case, other than by the payment or prepayment thereof) and (z) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

(b)    Each Administrative Agent may, but shall have no obligation to, with the
concurrence of any Applicable Lender, execute amendments, modifications, waivers
or consents on behalf of such Lender. Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given. No notice to or demand on a Borrower in any case shall entitle the
Borrowers to any other or further notice or demand in similar or other
circumstances.

(c)    If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this Section 11.1(c) being referred to as a “Non-Consenting
Lender”), then, at the Borrowers’ request, the Administrative Agents or an
Eligible Assignee reasonably acceptable to the Administrative Agents (provided
that any Lender, Affiliate of a Lender or an Approved Fund shall be acceptable)
shall have the right (but shall have no obligation) to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
such request and acceptance, sell and assign to such Lender, Affiliate of a
Lender, Approved Fund or Eligible Assignee, all of the Applicable Commitments
and Applicable Outstandings of such Non-Consenting Lender for an amount equal to
the principal balance

 

-194-



--------------------------------------------------------------------------------

of all Applicable Loans and other applicable Obligations held by the
Non-Consenting Lender and all accrued interest and fees with respect thereto and
other amounts due and payable hereunder through the date of sale, such purchase
and sale to be consummated pursuant to an Assignment and Acceptance delivered to
the Applicable Administrative Agent, and the Eligible Assignee shall pay any
processing and recordation fee (which fee may be waived or reduced in the sole
discretion of the Applicable Administrative Agent); provided, however, that the
failure to execute and deliver such Assignment and Acceptance by the
Non-Consenting Lender shall not invalidate such assignment, and such Assignment
and Acceptance shall be deemed to be executed and delivered upon receipt by such
Non-Consenting Lender of the proceeds of such sale and acceptance.

(d)    Notwithstanding anything herein to the contrary, the Loan Documents may
be amended to adjust the borrowing mechanics related to the Swing Loans with
only the written consent of the Revolving and LC Facilities Administrative
Agent, the applicable Swing Loan Lender (or Swing Loan Lenders) and the Parent
so long as the obligations of the Revolver Lenders and, if applicable, any other
Swing Loan Lender are not affected thereby.

Section 11.2 Assignments and Participations

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agents and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of clause (b) below, (ii) by way of participation in accordance with the
provisions of clause (d) below or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of clause (f) below (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause
(d) below and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agents, the Collateral Agent, the Arrangers, the
Bookrunners, the Co-Manager the Syndication Agents, the Documentation Agent, the
Lenders, and the Issuers) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its LC Facility Commitment, Revolving
Commitment, Term Commitment, the Loans and the Reimbursement Obligations at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

 

-195-



--------------------------------------------------------------------------------

  (A)

Revolving and LC Facilities. (1) In the case of an assignment of the entire
remaining amount of the assigning Lender’s LC Facility Commitment or Revolving
Commitment, the Revolving Loans and the Reimbursement Obligations at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and (2) in any
case not described in clause (1) above, the aggregate amount of the LC Facility
Commitment (which for this purpose includes LC Facility Letter of Credit
Obligations outstanding thereunder) or, the aggregate amount of the Revolving
Commitment (which for this purpose includes Revolving Letter of Credit
Obligations outstanding thereunder) or, if the Revolving Commitment or LC
Facility Commitment, as applicable, is not then in effect, the principal
outstanding balance of the Revolving Loans or LC Facility Reimbursement
Obligations, as applicable, of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Revolving and LC Administrative Agent or,
if “Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $5,000,000.00 unless the Revolving and LC
Administrative Agent and, so long as no Event of Default under Section 9.1(a),
(b) or (f) has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed).

 

  (B)

Term Loan Facility. (1) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Term Commitment and the Term Loans at the time
owing to it, no minimum amount need be assigned; and (2) in any case not
described in clause (1) above, the aggregate amount of the Term Commitment or,
if the Term Commitment is not then in effect, the principal outstanding balance
of the Term Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Term Loan Administrative Agent or, if “Trade
Date” is specified in the Assignment and Acceptance, as of the Trade Date) shall
not be less than $1,000,000.00 unless the Term Loan Administrative Agent and, so
long as no Event of Default under
Sections 9.1(a), (b) or (f) has occurred and is continuing, the Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed).

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of (A) with respect to the Revolving

 

-196-



--------------------------------------------------------------------------------

Facility, the assigning Revolving Lender’s rights and obligations under this
Agreement with respect to the Revolving Facility, (B) with respect to the LC
Facility, the assigning LC Lender’s rights and obligations under this Agreement
with respect to the LC Facility and (C) with respect to the Term Facility, the
assigning Term Lender’s rights and obligations under this Agreement with respect
to the Term Loans or the Term Commitment, as applicable.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clauses (b)(i)(A)(2) and (b)(i)(B)(2) above
and, in addition, (x) in the case of assignments of LC Facility Commitments,
Revolving Commitments, LC Facility Letter of Credit Obligations and Revolving
Letter of Credit Obligations only: (A) the consent of the Borrowers (such
consent not to be unreasonably withheld) shall be required unless (x) an Event
of Default under Section 9.1(a), (b) or (f) has occurred and is continuing at
the time of such assignment or (y) such assignment is to an LC Lender or
Revolving Lender, an Affiliate of an LC Lender or Revolving Lender or an
Approved Fund with regard to an LC Lender or a Revolving Lender, as applicable;
provided that a Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Revolving and
LC Administrative Agent within 5 Business Days after having received notice
thereof; (B) the consent of the Revolving and LC Administrative Agent and each
Revolving Issuer or LC Facility Issuer, as applicable (such consents not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not an LC Lender or Revolving Lender, an Affiliate of such LC
Lender or Revolving Lender or an Approved Fund with respect to such LC Lender or
Revolving Lender; (C) the consent of each Revolving Issuer or LC Facility
Issuer, as applicable (such consent not to be unreasonably withheld or delayed)
shall be required for any assignment that increases the obligation of the
assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding); and (D) the consent of the Swing Loan Lender (such
consent not to be unreasonably withheld or delayed) shall be required in the
case of assignments of Revolving Commitments and Revolving Letter of Credit
Obligations and (y) in the case of assignments of Term Loans: (A) the consent of
the Borrowers (such consent not to be unreasonably withheld) shall be required
unless (x) an Event of Default under Section 9.1(a), (b) or (f) has occurred and
is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund with regard to a Lender, as
applicable; provided that a Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Term
Loan Administrative Agent within 5 Business Days after having received notice
thereof and (B) the consent of the Term Loan Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required if such assignment
is to a Person that is not an Term Lender, an Affiliate of such Term Lender or
an Approved Fund with respect to such Term Lender.

(iv)    Assignment and Acceptance. The parties to each assignment (A) under the
Revolving Facility or the LC Facility shall execute and deliver to the Revolving
and LC Administrative Agent an Assignment and Acceptance, together

 

-197-



--------------------------------------------------------------------------------

with a processing and recordation fee of $3,500.00, and the assignee, if it is
not a Revolving Lender or LC Lender, shall deliver to the Revolving and LC
Administrative Agent an Administrative Questionnaire and (B) under the Term
Facility shall execute and deliver to the Term Loan Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500.00, and the assignee, if it is not a Term Lender, shall deliver to the
Term Loan Administrative Agent an Administrative Questionnaire.

(v)    [Reserved].

(vi)    No Assignment to Borrowers. No such assignment under the Revolving
Facility or the LC Facility shall be made to the Parent, the Borrowers or any of
the Parent’s Affiliates or Subsidiaries.

(vii)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(viii)    No Assignment to Defaulting Lenders. No such assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons.

(ix)    No Assignment to Disqualified Lenders. No assignment shall be made to
any Disqualified Lender. Upon any Lender’s written request to the Applicable
Administrative Agent, the Applicable Administrative Agent shall make available
to such Lender the list of the Disqualified Lenders.[Reserved].

(x)    No Assignment Prior to Effective Date. No assignment of any Commitment
shall be made in any respects during the period after the Execution Date but on
or prior to the Effective Date.

(xi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Revolving and LC Administrative Agent in an aggregate amount sufficient,
upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the Borrowers and
the Revolving and LC Administrative Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Revolving and LC Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
(in the case of a Revolving Lender) in accordance with its Ratable Portion.
Notwithstanding the foregoing, in

 

-198-



--------------------------------------------------------------------------------

the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Applicable Administrative
Agent pursuant to clause (c) below, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17, 11.4 and 11.5 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (d) below.

(c)    Register.

(i)    The Revolving and LC Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, shall maintain at its address
referred to in Section 11.8 a copy of each Assignment and Acceptance delivered
to it and a register for the recordation of the names and addresses of the
Revolving Lenders or LC Lenders, as applicable, and Revolving Issuers, Cash
Secured LC Issuers or LC Facility Issuers, as applicable, and the Revolving
Commitments or LC Facility Commitments, as applicable, of, and principal amounts
of (and stated interest on) the Revolving Loans and Reimbursement Obligations
owing to, each Revolving Lender or LC Lender, as applicable, and Revolving
Issuer, LC Facility Issuer or Cash Secured LC Issuer, as applicable, pursuant to
the terms hereof from time to time (the “Revolving and LC Register”). The
entries in the Revolving and LC Register shall be conclusive absent manifest
error, and the Borrowers, the Revolving and LC Administrative Agent, Revolving
Lenders, LC Lenders, Revolving Issuers, the Cash Secured LC Issuers and LC
Facility Issuers, shall treat each Person whose name is recorded in the
Revolving and LC Register pursuant to the terms hereof as a Revolving Lender or
LC Lender, as applicable, hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Revolving and LC
Administrative Agent shall maintain on the Revolving and LC Register information
regarding the designation, and revocation of designation, of any Revolving
Lender or LC Lender as a Defaulting Lender. The Revolving and LC Register shall
be available for inspection by the Borrowers, the Revolving Issuers, the Cash
Secured LC Issuers or LC Facility Issuers, as applicable, and any Revolving
Lender or LC Lender, as applicable, at any reasonable time and from time to time
upon reasonable prior notice.

 

-199-



--------------------------------------------------------------------------------

(ii)    The Term Loan Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at its address referred to
in Section 11.8 a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Term Lenders and
the Term Commitments of, and principal amounts of (and stated interest on) the
Term Loans of each Term Lender pursuant to the terms hereof from time to time
(the “Term Register”). The entries in the Term Register shall be conclusive
absent manifest error, and the Borrowers, the Term Loan Administrative Agent and
Term Lenders, shall treat each Person whose name is recorded in the Term
Register pursuant to the terms hereof as a Term Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Term
Register shall be available for inspection by the Borrowers and any Term Lender
(solely with respect to its own commitments), at any reasonable time and from
time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time after (i) the Effective Date,
with respect to any Term Lender and (ii) the Execution Date, with respect to any
Revolving Lender or LC Lender, without the consent of, or notice to, the
Borrowers or any Administrative Agent, sell participations to any Person (other
than a Disqualified Lender, a natural person, a Defaulting Lender, the Parent,
any Borrower, or any of the Parent’s other Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Term Commitment,
Revolving Commitment, LC Facility Commitment and/or the Loans and Reimbursement
Obligations owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, each Administrative Agent, the Lenders, the Issuers and
the Swing Loan Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Treasury Regulations Section 5f.103-1(c) and Proposed Treasury Regulations
Section 1.163-5(b) (or any amended or successor version). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, no
Administrative Agent (in its capacity as Administrative Agent) shall have any
responsibility for maintaining a Participant Register.

 

-200-



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which would (x) reduce the amount, or
postpone any date fixed for any amount (whether of principal, interest or fees)
payable to such Participant under the Loan Documents, to which such Participant
would otherwise be entitled under such participation, (y) increase the
commitment applicable to such Participant or (z) result in the release of all or
substantially all of the Collateral or the release of all or substantially all
of the Guarantees. Subject to clause (e) below, each Borrower jointly and
severally agrees that each Participant shall be entitled to the benefits of
Section 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) above. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.6 as
though it were a Lender, provided such Participant agrees to be subject to
Section 11.7 as though it were a Lender.

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.17(c), 2.18 and 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent, except to
the extent such entitlement to receive a greater payment results from a change
in applicable Requirement of Law that occurs after the Participant acquired the
applicable participation. A Participant shall be entitled to the benefits of
Section 2.19 as if it were a Lender which received its interest pursuant to an
assignment pursuant to paragraph (b) of this Section, but only if each Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Sections 2.19, 2.20 and
2.21 as though it were a Lender.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g)    In addition to the other assignment rights provided in this Section 11.2,
at any time after the Effective Date, each Lender may (i) grant to a Special
Purpose Vehicle the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder and the exercise of such option by
any such Special Purpose Vehicle and the making of Loans pursuant thereto shall
satisfy (once and to the extent that such Loans are made) the obligation of such
Lender to make such Loans thereunder, provided, however, that nothing herein
shall constitute a commitment or an offer to commit by such a Special Purpose
Vehicle to make Loans hereunder and no such Special Purpose

 

-201-



--------------------------------------------------------------------------------

Vehicle shall be liable for any indemnity or other Obligation (other than the
making of Loans for which such Special Purpose Vehicle shall have exercised an
option, and then only in accordance with the relevant option agreement), and
(ii) assign, as collateral or otherwise, any of its rights under this Agreement,
whether now owned or hereafter acquired (including rights to payments of
principal or interest on the Loans) to (y) any trustee for the benefit of the
holders of such Lender’s Securities or any other holder of a Lender’s debt
obligations or representative of such holder or (z) to any Special Purpose
Vehicle to which such Lender has granted an option pursuant to clause (i) above,
in each case without notice to or consent of the Borrowers or any Administrative
Agent; and provided, further, that no such assignment or grant shall release
such Lender from any of its obligations hereunder except as expressly provided
in clause (i) above, and the Loan Parties shall continue to deal directly with
the Lender and the Lender shall retain the sole right to enforce the Loan
Documents and to approve of any consents, amendments or other modifications
thereto. Each Lender agrees that neither the grant to any Special Purpose
Vehicle nor the exercise by any Special Purpose Vehicle shall increase the costs
or expenses or otherwise change the obligations of the Loan Parties under this
Agreement. The parties hereto acknowledge and agree that, prior to the date that
is one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any such Special Purpose Vehicle, it will not
institute against, or join any other Person in instituting against, any Special
Purpose Vehicle that has been granted an option pursuant to this clause (g) any
bankruptcy, reorganization, insolvency or liquidation proceeding (such agreement
shall survive the payment in full of the Obligations and the termination of this
Agreement).

(h)    Any Issuer may, with, unless an Event of Default under Section 9.1(a),
(b) or (f) has occurred and is continuing, the prior written consent of the
Borrowers (such consent not to be unreasonably withheld or delayed) at any time
assign its rights and obligations hereunder to any other Revolving Lender (with
respect to the Revolving Facility) or LC Lender (with respect to the LC
Facility) that is not a Defaulting Lender by an instrument in form and substance
satisfactory to the Borrowers, the Revolving and LC Administrative Agent, such
Issuer and such Lender. If any Issuer ceases to be a Lender hereunder by virtue
of any assignment made pursuant to this Section 11.2(h), then, as of the
effective date of such cessation, such Issuer’s obligations to Issue Letters of
Credit pursuant to Section 2.4 or Section 2.5, as applicable, shall terminate
and such Issuer shall be an Issuer hereunder only with respect to outstanding
Letters of Credit issued prior to such date.

(i)    Term Loan Repurchases. Notwithstanding anything to the contrary contained
in this Section 11.2 or any other provision of this Agreement, the Borrowers may
repurchase outstanding Term Loans, and each Term Lender shall have the right at
any time to sell, assign or transfer all or a portion of its Term Loans to the
Borrowers, in each case, on a non-pro rata basis (I) through open-market
purchases; provided that (1) at the time of the commencement and conclusion of
each open-market purchase, no Event of Default shall have occurred and be
continuing, (2) the Revolving Facility may not be utilized to consummate such
repurchase, (3) any cancellation of Indebtedness income arising from such
repurchase will not increase the calculation under this Agreement of
consolidated EBITDA and (4) all such repurchased Term Loans will be
automatically cancelled upon such repurchase, or (II) on the following basis:

 

-202-



--------------------------------------------------------------------------------

(i)    Term Loan Repurchase Auctions. The Borrowers may conduct one or more
modified Dutch auctions (each, an “Auction”) to repurchase all or any portion of
the Term Loans; provided that (1) each Borrower delivers a notice of such
Auction to the Auction Manager and the Term Loan Administrative Agent (for
distribution to the Term Lenders) no later than 2:00 p.m. (New York time) at
least five Business Days in advance of a proposed commencement date of such
Auction, which notice shall specify (x) the dates on which such Auction will
commence and conclude, (y) the maximum principal amount of the Term Loans that
such Borrower desires to repurchase in such Auction and (z) the range of
discounts to par at which such Borrower would be willing to repurchase the
applicable Term Loans, (2) the maximum dollar amount of such Auction shall be no
less than an aggregate $10,000,000.00 or an integral multiple of $1,000,000.00
in excess thereof, (3) such Auction shall be open for at least two Business Days
after the date of the commencement thereof, (4) such Auction shall be open for
participation by all the applicable Term Lenders on a ratable basis, (5) an
applicable Term Lender that elects to participate in such Auction will be
permitted to tender for repurchase all or a portion of such Term Lender’s Term
Loans, (6) each repurchase of Term Loans shall be of a uniform, and not varying,
percentage of all rights of the assigning Term Lender hereunder with respect
thereto, (7) at the time of the commencement and conclusion of such Auction, no
Event of Default shall have occurred and be continuing, (8) such Auction shall
be conducted pursuant to such procedures as the Auction Manager may establish,
so long as such procedures are consistent with this Section 11.2(i) and are
reasonably acceptable to the Term Loan Administrative Agent and the Borrowers,
(9) the Revolving Facility may not be utilized to consummate such repurchase,
(10) any cancellation of Indebtedness income arising from such repurchase will
not increase the calculation under this Agreement of consolidated EBITDA and
(11) all such repurchased Term Loans will be automatically cancelled upon such
repurchase. In connection with any Auction, the Auction Manager and the Term
Loan Administrative Agent may request one or more certificates of a Responsible
Officer of the Parent and the Borrowers as to the satisfaction of the conditions
set forth in clause (7) above and in Section 11.2(i)(ii).¶

(ii)    [Reserved]. ¶

(iii)    Concerning the Repurchased Term Loans. Repurchases by the Borrowers of
Term Loans pursuant to this Section 11.2(i) shall not constitute voluntary
prepayments for purposes of Sections 2.6 or 2.9. Upon the repurchase by the
Borrowers pursuant to this Section 11.2(i) of any Term Loans, such Term Loans
shall, without further action by any Person, be deemed cancelled and no longer
outstanding (and may not be resold by the Borrowers) for all purposes of this
Agreement and the other Loan Documents, including with respect to (1) the making
of, or the application of, any payments to the Term Lenders under this Agreement
or any other Loan Document, (2) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Loan Document or (3) the determination of Requisite Lenders, or for any
similar or related purpose, under this Agreement or any other Loan Document. The

 

-203-



--------------------------------------------------------------------------------

Term Loan Administrative Agent is authorized to make appropriate entries in the
Term Register to reflect any cancellation of the Term Loans repurchased and
cancelled pursuant to this Section 11.2(i). Any payment made by the Borrowers in
connection with a repurchase permitted by this Section 11.2(i) shall not be
subject to the provisions of Section 2.15, Section 2.16(e) or Section 11.7.
Failure by the Borrowers to make any payment to a Term Lender required to be
made in consideration of a repurchase of Term Loans permitted by this
Section 11.2(i) shall not constitute a Default or an Event of Default under
Section 9.1(a). Each Term Lender shall, to the extent that its Term Loans shall
have been repurchased and assigned to the Borrowers pursuant to this
Section 11.2(i), relinquish its rights in respect thereof. Except as otherwise
set forth in this Section 11.2(i), the provisions of this Section 11.2 shall not
apply to any repurchase of Term Loans pursuant to this Section 11.2(i).

Section 11.3 Costs and Expenses

(a)    The Parent and the Borrowers jointly and severally agree upon demand to
pay, or reimburse each Administrative Agent and the Collateral Agent for all of
such Agent’s reasonable external audit, valuation, filing, document duplication
and reproduction and investigation expenses and all reasonable and documented
out-of-pocket legal expenses (limited to the reasonable and documented fees,
expenses and disbursements of the Collateral Agent and Revolving and LC
Administrative Agent’s counsel, Bracewell LLP, the Term Loan Administrative
Agent’s counsel, Latham & Watkins LLP, Davis Polk & Wardwell LLP as counsel to
certain Term Lenders and one firm of local legal counsel in each relevant
jurisdiction) and for all of such Agent’s other reasonable and documented
out-of-pocket costs and expenses of every type and nature (including, without
limitation, the reasonable and documented fees, expenses and disbursements of
auditors, accountants, printers, insurance and environmental advisors, and other
consultants and agents, including any third party consultant engaged by any
Administrative Agent or the Collateral Agent to evaluate the Parent and its
Subsidiaries) reasonably incurred by any Agent (without duplication) in
connection with any of the following: (i) any Administrative Agent’s audit and
investigation of the Parent and its Subsidiaries in connection with the
preparation, negotiation or execution of any Loan Document or, if an Event of
Default has occurred and is continuing, any Administrative Agent’s periodic
audits of the Parent or any of its Subsidiaries (which audit expenses shall be
reimbursed only if conducted when an Event of Default has occurred and is
continuing), as the case may be, (ii) the preparation, negotiation, execution or
interpretation of this Agreement (including, without limitation, the
satisfaction or attempted satisfaction of any condition set forth in
Article III, any Loan Document or any proposal letter or engagement letter
issued in connection therewith, or the making of the Loans hereunder), (iii) the
creation, perfection or protection of the Liens under any Loan Document,
(iv) the ongoing administration of this Agreement and the Loans and Letters of
Credit, including consultation with attorneys in connection therewith and with
respect to any Administrative Agent’s and the Collateral Agent’s rights and
responsibilities hereunder and under the other Loan Documents, (v) the
protection, collection or enforcement of any Obligation or the enforcement of
any Loan Document, (vi) the commencement, defense or intervention in any court
proceeding relating in any way to the Obligations, any Loan Party, any of the

 

-204-



--------------------------------------------------------------------------------

Parent’s Subsidiaries, this Agreement or any other Loan Document, (vii) the
response to, and preparation for, any subpoena or request for document
production with which any Agent is served or deposition or other proceeding in
which any Agent is called to testify, in each case, relating in any way to the
Obligations, any Loan Party, any of the Parent’s Subsidiaries, this Agreement or
any other Loan Document, or (viii) any amendment, consent, waiver, assignment,
restatement, or supplement to any Loan Document or the preparation, negotiation,
and execution of the same; provided, however, that the Borrowers shall not have
any obligation under clauses (vi) and (vii) hereunder in connection with any
action brought by one Secured Party against another Secured Party (except in its
capacity as an Agent, if applicable). The Borrowers also agree upon demand to
pay all reasonable and documented out-of-pocket expenses incurred by an Issuer
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder. Notwithstanding anything to the
contrary herein, unless an Event of Default exists, the Borrowers shall not be
responsible for any fees and expenses under this clause (a) for any advisors,
consultants or other third party service providers engaged by any of the
Administrative Agents, the Collateral Agent, the Arrangers, the Bookrunners, the
Co-Manager, the Issuers and the Swingline Lenders or any of their respective
Affiliates unless the Borrowers shall have approved such engagement of such
advisor, consultant or other third party advisor in writing prior to such
engagement (such consent not to be unreasonably withheld, conditioned or
delayed); provided, further, that the Borrowers shall not have any obligation
under clause (vi) hereunder in connection with any action brought by one Secured
Party against another Secured Party (except in its capacity as an Agent, if
applicable).

(b)    Notwithstanding anything to the contrary herein, until Discharge of the
First Priority Claim, the Borrowers severally agree to pay and reimburse
promptly after demand any fees and expenses for one law firm for each of and for
one financial advisor and one special consultant for each of each of the
Revolving and LC Administrative Agent and certain Term Lenders as a group.

(c)    (b) The Parent and the Borrowers further jointly and severally agree to
pay or reimburse each Agent and each of the Lenders and Issuers upon demand for
all reasonable out-of-pocket costs and expenses, including, without limitation,
reasonable and documented out-of-pocket attorneys’ fees (including allocated
costs of settlement, but excluding in-house counsel and limited to the
reasonable and documented fees, expenses and disbursements of the Collateral
Agent and Revolving and LC Administrative Agent’s counsel, Bracewell LLP, the
Term Loan Administrative Agent’s counsel, Latham & Watkins LLP, Davis Polk &
Wardwell LLP as counsel to certain of the Term Lenders, and one firm of local
legal counsel in each relevant jurisdiction), incurred by such Agent, such
Lenders or Issuers in connection with any of the following: (i) in enforcing any
Loan Document or any security therefor or exercising or enforcing any other
right or remedy available by reason of an Event of Default, (ii) following the
occurrence and during the existence of an Event of Default, in connection with
any refinancing or restructuring of the credit arrangements provided hereunder
in the nature of a “work-out” or in any insolvency or bankruptcy proceeding,
(iii) in commencing, defending or intervening in any litigation or in filing a
petition, complaint, answer, motion or other pleadings in any legal proceeding
relating to the Obligations, any Loan Party, any of the Parent’s Subsidiaries
and related to

 

-205-



--------------------------------------------------------------------------------

or arising out of the transactions contemplated hereby or by any other Loan
Document or (iv) in taking any other action in or with respect to any suit or
proceeding (bankruptcy or otherwise) described in clause (i), (ii) or
(iii) above; provided, however, that the Borrower shall not have any obligation
under clause (iii) hereunder in connection with any action brought by one
Secured Party against another Secured Party (except in its capacity as an Agent,
if applicable).

(d)    (c) Without prejudice to the survival of any other agreement of the
Parent and the Borrowers hereunder, the agreements and obligations of the Parent
and the Borrowers contained in this Section 11.3 shall survive the resignation
and/or replacement of any Administrative Agent or Collateral Agent, any
assignment of rights by, or the replacement of, a Lender or an Issuer, the
termination of this Agreement, the Revolving Commitments, LC Facility
Commitments or Term Commitments and the repayment, and the satisfaction or
discharge of the Obligations

Section 11.4 Indemnities

(a)    The Parent and the Borrowers jointly and severally agree to and hereby do
indemnify and hold harmless each Administrative Agent, the Collateral Agent,
Arranger, Bookrunner, Co-Manager, Issuers, Swingline Lender and Lender (together
with their respective Affiliates (and controlling persons) and the respective
officers, directors, employees, agents, members (and successors and assigns) of
each of the foregoing, each such Person being an “Indemnitee”) from and against
any and all claims, damages, liabilities, obligations, losses, penalties,
actions, judgments, suits, costs, disbursements and expenses of any kind or
nature (including reasonable, documented and customary fees, disbursements and
expenses of financial and legal advisors to any such Indemnitee, provided that
legal advisors shall be limited to the reasonable and documented fees,
disbursements and expenses of (x) one firm of counsel for alleach of the Agents,
one firm of counsel for the Term  Lenders and one firm of counsel for the 
Issuers, (y) one firm of local counsel in each relevant jurisdiction, and (z) in
the case of an actual or perceived conflict of interest where the person
affected by such conflict retains its own counsel, of another firm of counsel
for such affected person in each relevant jurisdiction) that may be imposed on,
incurred by or asserted against any such Indemnitee in connection with or
arising out of any investigation, litigation or proceeding, whether or not any
such Indemnitee is a party thereto and regardless of whether such matter is
initiated by a third party or by the Borrowers or any of its Affiliates, whether
direct, indirect, or consequential and whether based on any federal, state or
local law or other statutory regulation, securities or commercial law or
regulation, or under common law or in equity, or on contract, tort or otherwise,
in any manner relating to or arising out of this Agreement, any other Loan
Document, any Obligation, any Letter of Credit, the Business Combination or any
act, event or transaction related or attendant to any thereof, or the use or
intended use of the proceeds of the Loans or Letters of Credit or in connection
with any investigation of any potential matter covered hereby (collectively, the
“Indemnified Matters”); provided, however, that the Borrowers shall not have any
obligation under this Section 11.4 to an Indemnitee with respect to (i) any
Indemnified Matter caused by or resulting from the gross negligence, bad faith
or willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order or order of an arbitral

 

-206-



--------------------------------------------------------------------------------

tribunal, (ii) a material breach of the Loan Documents by such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order or order of an arbitral tribunal and (iii) any action brought
by one Indemnitee against another Indemnitee (except in its capacity as an
Agent) which does not involve an act or omission by the Parent or any of its
Affiliates or (iv) any settlement entered into by such Indemnitee without the
Parent’s written consent (such consent not to be unreasonably withheld,
conditioned or delayed); provided that the foregoing indemnity will apply to any
such settlement in the event that the Parent was offered the ability to assume
the defense of the action that was the subject matter of such settlement and
elected not to so assume; provided, further, that if there is a final and
non-appealable judgment by a court of competent jurisdiction, the Parent agrees
to indemnify and hold harmless each Indemnitee from and against any and all
losses, claims, damages, liabilities and expenses by reason of such settlement
or judgment in accordance with the other provisions of this Section 11.4.
Without limiting the foregoing, but subject to the express limitations of the
foregoing, “Indemnified Matters” include (i) all Environmental Liabilities and
Costs arising from or connected with the past, present or future operations of
the Parent, the Borrowers, or any of their respective Subsidiaries involving any
property subject to a Collateral Document, or damage to real or personal
property or natural resources or harm or injury alleged to have resulted from
any Release of Contaminants on, upon or into such property or any contiguous
real estate, (ii) any costs or liabilities incurred in connection with any
Remedial Action concerning the Parent, the Borrowers, or any of their respective
Subsidiaries, (iii) any costs or liabilities incurred in connection with any
Environmental Lien and (iv) any costs or liabilities incurred in connection with
any other matter under any Environmental Law, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, (49 U.S.C. §
9601 et seq.) and applicable state property transfer laws, whether, with respect
to any such matter, such Indemnitee is a mortgagee pursuant to any leasehold
mortgage, a mortgagee in possession, the successor in interest to the Parent or
any of its Subsidiaries, or the owner, lessee or operator of any property of the
Parent or any of its Subsidiaries by virtue of foreclosure, except, with respect
to those matters referred to in clauses (i), (ii), (iii) and (iv) above, to the
extent (x) incurred following foreclosure (or deed in lieu thereof) by any
Administrative Agent, any Lender or any Issuer, or any Administrative Agent, the
Collateral Agent, any Lender or any Issuer having become the successor in
interest to the Parent, the Borrowers, or any of their respective Subsidiaries
and (y) attributable solely to acts of such Administrative Agent, such Lender or
such Issuer or any agent on behalf of such Administrative Agent, such Lender or
such Issuer. This Section 11.4(a) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.

(b)    The Parent and each Borrower shall and does hereby jointly and severally
indemnify each Agent, each Lender and each Issuer for, and hold each Agent, each
Lender and each Issuer harmless from and against, any and all claims for
brokerage commissions, fees and other compensation made against any Agent, any
Lender and any Issuer for any broker, finder or consultant with respect to any
agreement, arrangement or understanding made by or on behalf of any Loan Party
or any of its Subsidiaries in connection with the transactions contemplated by
this Agreement.

 

-207-



--------------------------------------------------------------------------------

(c)    Promptly after receipt by an Indemnitee of service of any complaint or
the commencement of any action or proceeding with respect to an Indemnified
Matter, such Indemnitee will notify the Parent in writing of such complaint or
of the commencement of such action or proceeding, but failure to so notify the
Parent will relieve the Parent or the Borrowers from the obligation to indemnify
such Indemnitee only if and only to the extent that such failure results in the
forfeiture by the Parent or the Borrowers of substantial rights and defenses
that actually and materially prejudice the Parent or the Borrowers, and will not
in any event relieve the Parent or the Borrowers from any other obligation or
liability that the Parent or the Borrowers may have to any Indemnitee otherwise
than in accordance with the provisions hereof. If the Parent or any Borrower so
elects following its acknowledgment of its obligation to indemnify the
Indemnitee, or if requested by such Indemnitee, the Parent or such Borrower will
assume the defense of such action or proceeding, including the employment of
counsel reasonably satisfactory to such Indemnitee and the payment of the fees
and disbursements of such counsel. In the event, however, such Indemnitee
reasonably determines in its judgment that having common counsel would present
such counsel with a conflict of interest or if the defendants in or targets of
any such action or proceeding include an Indemnitee and the Parent or the
Borrowers and such Indemnitee reasonably concludes that there may be legal
defenses available to it or other Indemnitees that are different from or in
addition to those available to the Parent or the Borrowers, or if the Parent or
the Borrowers fail to assume the defense of the action or proceeding or to
employ counsel reasonably satisfactory to such Indemnitee in a timely manner,
then such Indemnitee may employ separate counsel to represent or defend it in
any such action or proceeding and the Parent and the Borrowers will pay the
reasonable and customary fees and disbursements of such counsel; provided,
however, that the Parent and the Borrowers will not be required to pay the fees
and disbursements of more than one separate counsel (in addition to local
counsel) for such Indemnitee in any jurisdiction in any single action or
proceeding. In any action or proceeding the defense of which the Parent or the
Borrowers assume, the Indemnitee will have the right to participate in such
litigation and to retain its own counsel at such Indemnitee’s own expense.

(d)    The Parent and the Borrowers jointly and severally agree that any
indemnification or other protection provided to any Indemnitee pursuant to this
Agreement (including pursuant to this Section 11.4) or any other Loan Document
shall (i) survive the termination of this Agreement and the payment in full of
the Obligations and (ii) inure to the benefit of any Person that was at any time
an Indemnitee under this Agreement or any other Loan Document.

Section 11.5 Limitation of Liability

The Parent and the Borrowers jointly and severally agree that no Indemnitee
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any Loan Party or any of their respective Subsidiaries or any of
their respective equity holders or creditors for or in connection with the
transactions contemplated hereby and in the other Loan Documents, except for
direct damages (as opposed to special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings)) determined in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence, bad faith

 

-208-



--------------------------------------------------------------------------------

or willful misconduct. The Parent and each Borrower hereby waives, releases and
agrees (for itself and on behalf of its Subsidiaries) not to sue upon any such
claim for any special, indirect, consequential or punitive damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

Section 11.6 Right of Set-off

Upon the occurrence and during the continuance of any Event of Default, each
Liquidity Lender and each Affiliate of any of them is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or any of their respective Affiliates to or for the credit or the account
of the Parent or any Borrower against any and all of the Obligations now or
hereafter existing whether or not such Lender shall have made any demand under
this Agreement or any other Loan Document and even though such Obligations may
be unmatured. Each Lender agrees promptly to notify the Parent or such Borrower
after any such set-off and application made by such Lender or its respective
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. In the event that any
Defaulting Lender shall exercise any right of setoff, (x) all amounts so set off
shall be paid over immediately to the Revolving and LC Administrative Agent for
further application in accordance with the provisions of Section 2.23 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Revolving and LC
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Revolving and LC Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section 11.6 are in addition to the other rights and remedies (including
other rights of set-off) that such Lender may have.

Section 11.7 Sharing of Payments, Etc.

Subject to Section 2.16(f):

(a)     (i)(A) if any Term Lender obtains any payment (whether voluntary,
involuntary, through the exercise of any right of set-off or otherwise) of the
Term Loans owing to it, any interest thereon, fees in respect thereof or other
Obligations in respect of the Term Loans hereunder (other than payments pursuant
to Section 2.17, 2.18 or 2.19) in excess of its Ratable Portion of all payments
of such Obligations obtained by all the Term Lenders, except as a result of a
refinancing of such Obligations or the repurchase of Term Loans pursuant to
Section 11.2(i), such Term Lender (each, a “Purchasing Term Lender”) shall
forthwith purchase from the other Term Lenders (each, a “Selling Term Lender”)
such participations in their Term Loans as shall be necessary to cause such
Purchasing Term Lender to share the excess payment ratably with each of them.

 

  (B)

If any Revolving Lender obtains any payment (whether voluntary, involuntary,
through the exercise of any right of

 

-209-



--------------------------------------------------------------------------------

  set-off or otherwise) of the Revolving Loans or Revolving Letter of Credit
Obligations owing to it, any interest thereon, fees in respect thereof or other
Revolving Obligations hereunder (other than payments pursuant to Section 2.17,
2.18 or 2.19) in excess of its Ratable Portion of all payments of such
Obligations obtained by all the Revolving Lenders, except as a result of a
refinancing of such Obligations, such Revolving Lender (each, a “Purchasing
Revolving Lender”) shall forthwith purchase from the other Revolving Lenders
(each, a “Selling Revolving Lender”) such participations in their Revolving
Loans and Revolving Letter of Credit Obligations as shall be necessary to cause
such Purchasing Revolving Lender to share the excess payment ratably with each
of them.

 

  (C)

If any LC Lender obtains any payment (whether voluntary, involuntary, through
the exercise of any right of set-off or otherwise) of the LC Facility
Obligations owing to it, any interest thereon, fees in respect thereof or other
LC Facility Obligations hereunder (other than payments pursuant to Section 2.17,
2.18 or 2.19) in excess of its Ratable Portion of all payments of such
Obligations obtained by all the LC Lenders, except as a result of a refinancing
of such Obligations, such LC Lender (each, a “Purchasing LC Lender” and,
together with the Purchasing Term Lenders and the Purchasing Revolving Lenders,
the “Purchasing Lenders”) shall forthwith purchase from the other LC Lenders
(each, a “Selling LC Lender” and, together with the Selling Term Lenders and the
Selling Revolving Lenders, the “Selling Lenders”) such participations in their
LC Facility Letter of Credit Obligations as shall be necessary to cause such
Purchasing LC Lender to share the excess payment ratably with each of them.

(ii)     (A) Except as expressly provided otherwise with respect to Swing Loans
and Defaulting Lenders, each Revolving Borrowing, each payment or prepayment of
principal of any Revolving Borrowing, each payment of interest on the Revolving
Loans, each payment of the Revolving Commitment Fees, each reduction of the
Revolving Commitments and each conversion of any Revolving Borrowing to or
continuation of any Revolving Borrowing shall be allocated pro rata among the
Revolving Lenders in accordance with their respective Revolving Commitments (or,
if Revolving Commitments shall have expired or been terminated, in accordance
with the respective Revolving Exposure). For purposes of determining the
available Revolving Commitments of the Revolving Lenders at any time, each
outstanding Swing Loan shall be deemed to have utilized the Revolving
Commitments of the Revolving Lenders (including those Revolving Lenders which
shall not have made Swing Loans) pro rata in accordance with such

 

-210-



--------------------------------------------------------------------------------

respective Revolving Commitments. Each Revolving Lender agrees that in computing
such Revolving Lender’s portion of any Revolving Borrowing to be made hereunder,
the Revolving and LC Administrative Agent may, in its discretion, round each
Revolving Lender’s percentage of such Revolving Borrowing to the next higher or
lower whole dollar amount.

 

  (B)

Each Term Borrowing, each payment or prepayment of principal of any Term
Borrowing, each payment of interest on the Term Loans, each reduction of the
Term Commitments and each conversion of any Term Borrowing to or continuation of
any Term Borrowing shall be allocated pro rata among the Term Lenders in
accordance with their respective Term Exposure. Each Term Lender agrees that in
computing such Term Lender’s portion of any Term Borrowing to be made hereunder,
the Term Loan Administrative Agent may, in its discretion, round each Term
Lender’s percentage of such Term Borrowing to the next higher or lower whole
dollar amount.

 

  (C)

Except as expressly provided otherwise with respect to Defaulting Lenders, each
payment of the LC Facility Commitment Fees and each reduction of the LC Facility
Commitments shall be allocated pro rata among the LC Facility Lenders in
accordance with their respective LC Facility Commitments (or, if LC Facility
Commitments shall have expired or been terminated, in accordance with the
respective LC Facility Exposure).

(b)    If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
applicable Selling Lender shall be rescinded and such Selling Lender shall repay
to the Purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Selling Lender’s ratable share (according
to the proportion of (i) the amount of such Selling Lender’s required repayment
in relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.

(c)    Each Borrower jointly and severally agrees that any Purchasing Lender so
purchasing a participation from a Selling Lender pursuant to this Section 11.7
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Purchasing Lender were the direct creditor of such Borrower in the
amount of such participation.

 

-211-



--------------------------------------------------------------------------------

Section 11.8 Notices, Etc.

All notices, demands, requests and other communications provided for in this
Agreement shall be given in writing, or, if consented to by the Applicable
Administrative Agent, by any telecommunication device capable of creating a
written record (including electronic mail), and addressed to the party to be
notified as follows:

(a)    if to the Parent or the Borrowers:

 McDermott International, Inc.

 757 North Eldridge Parkway

 Houston, Texas 77079

 Attention: Treasurer

 with a copy to:

 McDermott International, Inc.

 757 North Eldridge Parkway

 Houston, Texas 77079

 Attention: General Counsel

 and (which shall not constitute notice):

 Kirkland & Ellis LLP

 609 Main Street

 Houston, TX 77002

 Attention: Lucas E. Spivey

 E-Mail Address: lucas.spivey@kirkland.com

 and

 Baker Botts L.L.P.

 910 Louisiana Street

 Houston, TX 77002

 Attention: Ted Paris, Esq.

 Telecopy No.: (713) 229-7738

 E-Mail Address: ted.paris@bakerbotts.com

(b)    if to any Lender, at its Domestic Lending Office;

(c)    if to any Issuer, (i) at its Domestic Lending Office, if such Issuer is a
Lender or (ii) otherwise, at the Domestic Lending Office of any Lender
Affiliated therewith or, in each case at any other address set forth in a notice
sent to each Administrative Agent and the Borrowers;

 

-212-



--------------------------------------------------------------------------------

(d)    if to the Revolving and LC Administrative Agent:

Crédit Agricole Corporate

and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

Attention: Agnes Castillo

Telecopy No.: 917-849-5463 or 917-849-5456; and

(e)    if to the Term Loan Administrative Agent:

Notices (other than for delivery of any Notice of Borrowing or

Notice of Conversion or Continuation):

Barclays Bank PLC

Bank Debt Management Group

745 Seventh Avenue

New York, NY 10019

Attn: Nicholas Guzzardo Robert Walsh

Tel:  (212) 320-6759 Facsimile:  (212) 526-51156047

Email:

Nicholas.guzzardo@barclays.comrobert.xa.walsh@barclays.com

For Ppayments and for delivery of any Notice of Borrowing or

Notice of Conversion or Continuation:

Barclays Bank PLC

Loan Operations

700 Prides Crossing

Newark, DE 19713

400 Jefferson Park, 3rd Floor,

Whippany, NJ 07981

Attn: Agency Services – McDermott International;

Contact Name - Curtis Wilson– Kevin Leamy

Tel: (302) 286-1984

Email: 12145455230@TLS.LDSPROD.com

12145455230@TLS.LSDPROD.com and to:

Curtis.Wilsonkevin.leamy @barclays.com

or at such other address as shall be notified in writing (x) in the case of the
Borrowers and any Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrowers and each Administrative Agent. All such
notices and communications shall be effective upon personal delivery (if
delivered by hand, including any overnight courier service), when deposited in
the mails (if sent by mail), or when properly transmitted (if sent by a
telecommunications device or through the Internet); provided, however, that
notices and communications to an Administrative Agent pursuant to Article II or
X shall not be effective until received by such Administrative Agent (unless
otherwise expressly provided hereunder).

 

-213-



--------------------------------------------------------------------------------

Each Public-Side Lender agrees to cause at least one individual at or on behalf
of such Public-Side Lender to at all times have selected the “Private-Side
Information” or similar designation on the content declaration screen of
IntraLinks, Debtdomain, SyndTrak or Donnelley Financial Solutions Venue in order
to enable such Public-Side Lender or its delegate, in accordance with such
Public-Side Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to information that
is not made available through the “Public-Side Information” portion of
IntraLinks and that may contain MNPI. In the event that any Public-Side Lender
has determined for itself to not access any information disclosed through
IntraLinks, Debtdomain, SnydTrak, Donnelley Financial Solutions Venue or
otherwise, such Public-Side Lender acknowledges that (x) other Lenders may have
availed themselves of such information and (y) neither any Loan Party nor any
Agent has any responsibility for such Public-Side Lender’s decision to limit the
scope of the information it has obtained in connection with this Agreement and
the other Loan Documents.

Section 11.9 No Waiver; Remedies

No failure on the part of any Lender, any Issuer, any Collateral Agent or any
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Applicable
Administrative Agent and the Collateral Agent in accordance with Section 9.2 for
the benefit of all the Secured Parties; provided, however, that the foregoing
shall not prohibit (a) any Administrative Agent or the Collateral Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent or Collateral Agent) hereunder
and under the other Loan Documents, (b) the Issuers from exercising the rights
and remedies that inure to their respective benefit (solely in their capacity as
Issuers) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.6 (subject to the terms
of Section 11.7), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Revolving and LC Administrative Agent,
Term Loan Administrative Agent or Collateral Agent hereunder and under the other
Loan Documents, then (i) the Applicable Requisite Lenders under the applicable
Senior Credit Facility shall have the rights otherwise ascribed to the
Applicable Administrative Agent or Collateral Agent pursuant to Section 9.2 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) above and
subject to Section 11.7, any Lender may, with the consent of the Requisite
Lenders, enforce any rights and remedies available to it and as authorized by
the Requisite Lenders.

 

-214-



--------------------------------------------------------------------------------

Section 11.10 Binding Effect

This Agreement shall become effective when it shall have been executed by each
of the parties hereto and when each Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.

Section 11.11 Governing Law

This Agreement and the rights and obligations of the parties hereto (including
the submission to jurisdiction in Section 11.12) shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York,
without regard to its conflicts of laws provisions.

Section 11.12 Submission to Jurisdiction; Service of Process

(a)    Any legal action or proceeding with respect to this Agreement or any
other Loan Document shall be brought in the courts of the State of New York
sitting in New York County or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Agreement, each
Loan Party hereby accepts for itself and in respect of its property, generally
and unconditionally, the exclusive jurisdiction of the aforesaid courts, except
that the Agents, Issuers or Lenders may bring legal action or proceedings in
other appropriate jurisdictions with respect to the enforcement of its rights
with respect to the Collateral. The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such respective jurisdictions.

(b)    The Parent and each Borrower irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing (by registered
or certified mail, postage prepaid) of copies of such process to J. Ray
McDermott Holdings, LLC (at 757 North Eldridge Parkway, Houston, Texas 77079) or
the Parent at its address specified in Section 11.8. The Parent and each
Borrower agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c)    Nothing contained in this Section 11.12 shall affect the right of any
Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrowers or any other Loan Party in any other jurisdiction.

(d)    To the extent that either the Parent or a Borrower has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution of a judgment, execution or otherwise), such Person hereby
irrevocably waives such immunity in respect of its obligations hereunder.

 

-215-



--------------------------------------------------------------------------------

Section 11.13 Waiver of Jury Trial

EACH AGENT AND EACH OF THE LENDERS, THE ISSUERS, THE PARENT AND EACH BORROWER
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT.

Section 11.14 Marshaling; Payments Set Aside

None of the Administrative Agents, the Collateral Agent, any Lender or any
Issuer shall be under any obligation to marshal any assets in favor of the
Borrowers or any other party or against or in payment of any or all of the
Obligations. To the extent that any Borrower makes a payment or payments to any
Administrative Agent, the Collateral Agent, the Lenders or the Issuers or any
such Person receives payment from the proceeds of the Collateral or exercises
its rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
right and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

Section 11.15 Section Titles

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference such
section. If a numbered reference to a clause, sub-clause or subsection hereof is
immediately followed by a reference in parenthesis to the title of a section
hereof containing such clause, sub-clause or subsection, the reference is only
to such clause, sub-clause or subsection and not to the section generally. If a
numbered reference to a section hereof is immediately followed by a reference in
parenthesis to a section hereof, the title reference shall govern in case of
direct conflict.

Section 11.16 Execution in Counterparts

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart hereof.

Section 11.17 Entire Agreement

This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the

 

-216-



--------------------------------------------------------------------------------

parties and supersedes all prior agreements and understandings relating to the
subject matter hereof. Delivery of an executed signature page of this Agreement
by facsimile transmission or other electronic imaging means shall be as
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all parties shall be lodged with the
Borrowers and each Administrative Agent.

Section 11.18 Confidentiality

Each Administrative Agent, each Lender and each Issuer agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective Related Parties,
to any insurance broker, and to any provider of credit protection (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrowers and its obligations or (C) any Special
Purpose Vehicle that is a grantee of any option described in Section 11.2(g) or
to any pledgee referred to in Section 11.2(f) or (g) (other than a pledgee to
which disclosure is permitted under clause (ii) above), (vii) with the consent
of the Borrowers or (viii) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 11.18 or
(y) becomes available to any Administrative Agent, any Lender, any Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Parent and its Subsidiaries. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.18 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each Administrative Agent, each Lender and each Issuer acknowledges that (a) the
Information may include MNPI concerning the Parent or its Subsidiaries, as the
case may be and (b) it has developed compliance procedures regarding the use of
such MNPI. Notwithstanding the foregoing, each Administrative Agent, each
Arranger, the Co-Manager and each Lender may disclose the existence of the
Senior Credit Facilities and information about the Senior Credit Facilities to
market data collectors, similar services providers to the lending industry, and
service provides to each of the foregoing in connection with the Senior Credit
Facilities and the other Loan Documents.

 

-217-



--------------------------------------------------------------------------------

Section 11.19 Judgment Currency

(a)    If, for the purposes of obtaining or enforcing any judgment or award in
any court, or for making or filing a claim or proof, it is necessary to convert
a sum due hereunder in any currency (the “Original Currency”) into another
currency (the “Other Currency”), the parties hereto agree, to the fullest extent
permitted by law, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures, the Administrative Agents could
purchase the Original Currency with such Other Currency in New York, New York on
the Business Day immediately preceding the day on which any such judgment, or
any relevant part thereof, is given.

(b)    The obligations of the Parent or any Borrower in respect of any sum due
from it to any Agent or Lender hereunder shall, notwithstanding any judgment or
award in such Other Currency, be discharged only to the extent that on the
Business Day following receipt by such Agent or Lender of any sum adjudged to be
so due in such Other Currency such Agent or Lender may in accordance with normal
banking procedures purchase the Original Currency with such Other Currency; if
the Original Currency so purchased is less than the sum originally due such
Agent or Lender in the Original Currency, the Borrowers jointly and severally
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify such Agent or Lender against such loss, and if the Original Currency
so purchased exceeds the sum originally due to such Agent or Lender in the
Original Currency, such Agent or Lender shall remit such excess to the
Borrowers.

Section 11.20 Severability

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.20, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
each Administrative Agent, any Issuer or the Swing Loan Lender as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

Section

11.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and

 

-218-



--------------------------------------------------------------------------------

acknowledges and agrees to be bound by (a) the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-in Action on any such
liability, including, if applicable, (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 11.22 Interest Rate Limitation

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, to cash
collateralize the Reimbursement Obligations, in either case in respect of the
Facility for which such interest was paid, or if no such Reimbursement
Obligations are outstanding, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by an Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, in its sole discretion, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 11.23 Obligations Joint and Several and Unconditional

The obligations of each Borrower under this Agreement and each other Loan
Document are joint and several and absolute and unconditional irrespective of
the value, genuineness, validity, regularity or enforceability of the
obligations of any other Borrower under this Agreement or any other Loan
Document (collectively, the “Other Borrower Obligations”), or any substitution,
release or exchange of any other guarantee of or security for any of the Other
Borrower Obligations, and, to the fullest extent permitted by applicable
Requirement of Law, irrespective of any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor (other than a defense of payment or performance hereunder or
thereunder), it being the intent of this Section 11.23 and this Agreement that
the obligations of each Borrower under this Agreement shall be absolute and
unconditional under any and all circumstances (other than to the extent already
paid or performed hereunder or thereunder). Without limiting the generality of
the foregoing, it is agreed that the occurrence of any one or more of the
following shall not affect the liability of any Borrower under this Agreement or
any other agreement referred to herein:

 

-219-



--------------------------------------------------------------------------------

(a)    at any time or from time to time, without notice to any Borrower, the
time for any performance of or compliance with any of the Other Borrower
Obligations shall be extended, or such performance or compliance shall be
waived;

(b)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein or therein shall be done or
omitted;

(c)    the maturity of any of the Other Borrower Obligations shall be
accelerated, or any of the Other Borrower Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement or any
other Loan Document shall be waived or any other guarantee of any of the Other
Borrower Obligations or any security therefor shall be released or exchanged in
whole or in part or otherwise dealt with; or

(d)    any lien or security interest granted to, or in favor of, any
Administrative Agent, any Issuer or any Lender or Lenders as security for any of
the Other Borrower Obligations shall fail to be perfected.

ARTICLE XII

GUARANTY

Section 12.1 The Guaranty

The Parent hereby guarantees to each Secured Party as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Parent hereby further agrees that if any
of the Obligations are not paid in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration, as a mandatory cash collateralization
or otherwise), the Parent will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Obligations, the same will be promptly paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) in accordance with the terms
thereof.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documentation governing the Obligations (such
other documentation, the “Other Documents”), the obligations of the Parent under
this Agreement and the other Loan Documents shall be limited to an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under Debtor Relief Laws or any comparable provisions of
any applicable state law.

Section 12.2 Obligations Unconditional

The obligations of the Parent under Section 12.1 are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents, the Other Documents or any other agreement or
instrument referred to

 

-220-



--------------------------------------------------------------------------------

therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than defense of payment or satisfaction), it being
the intent of this Section 12.2 that the obligations of the Parent hereunder
shall be absolute and unconditional under any and all circumstances. The Parent
agrees that it shall have no right of subrogation, indemnity, reimbursement or
contribution against either the Borrowers or any other Loan Party for amounts
paid under this Section 12.2 until the Final Satisfaction Date. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of the Parent hereunder, which shall remain
absolute and unconditional as described above:

(a)    at any time or from time to time, without notice to the Parent, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b)    [Reserved];

(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, the Other Documents or any other
agreement or instrument referred to therein shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

(d)    any Lien granted to, or in favor of, any Secured Party as security for
any of the Obligations shall fail to attach or be perfected; or

(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the Parent)
or shall be subordinated to the claims of any Person (including, without
limitation, any creditor of the Parent).

With respect to its obligations hereunder, the Parent hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against any Person under any of the Loan Documents, the Other Documents
or any other agreement or instrument referred to therein or against any other
Person under any other guarantee of, or security for, any of the Obligations.

Section 12.3 Reinstatement

The obligations of the Parent under this Article XII shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and the Parent agrees
that it will indemnify in accordance with Section 11.4

 

-221-



--------------------------------------------------------------------------------

each Indemnitee on demand for all documented and reasonable costs and expenses
(including, without limitation, the documented and reasonable fees, charges and
disbursements of counsel) incurred by such Indemnitee in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

Section 12.4 Certain Additional Waivers

The Parent further agrees that it shall have no right of recourse to security
for the Obligations until the Final Satisfaction Date.

Section 12.5 Remedies

The Parent agrees that, to the fullest extent permitted by law, as between the
Parent, on the one hand, and the Secured Parties, on the other hand, the
commitments hereunder may be terminated and the Obligations may be declared to
be forthwith due and payable as provided in Section 9.2 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.2) for purposes of this Article XII notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
commitments hereunder from being terminated and the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or such commitments being deemed to have been
terminated and the Obligations being deemed to have become automatically due and
payable), the Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Parent for purposes of
Section 12.1. The Parent acknowledges and agrees that its obligations hereunder
are secured in accordance with the terms hereof and of the Other Documents and
that the Secured Parties may exercise their remedies thereunder in accordance
with the terms thereof.

Section 12.6 Guarantee of Payment; Continuing Guarantee

The guarantee in this Article XII is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

[Remainder of this page intentionally left blank]

 

-222-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MCDERMOTT TECHNOLOGY (AMERICAS), INC.,

as Borrower

 

By:  

 

Name:   Title:  

 

MCDERMOTT TECHNOLOGY (US), INC.,

as Borrower

By:  

 

Name:   Title:  

 

MCDERMOTT TECHNOLOGY, B.V.,

as Borrower

By:  

 

Name:   Title:  

 

MCDERMOTT INTERNATIONAL, INC.,

as Parent

By:  

 

Name:   Title:  

 

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

[Lender signature pages to come]

 

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

[Attached]



--------------------------------------------------------------------------------

ACT OF PARITY DEBTHOLDERS

& ACT OF SECURED DEBTHOLDERS

Reference is made to the Collateral Agency and Intercreditor Agreement dated as
of May 10, 2018, by and among the McDermott Technology (Americas), Inc., a
Delaware corporation, McDermott Technology (US), Inc., a Delaware corporation,
and McDermott Technology, B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands (collectively the “Borrowers”), McDermott International,
Inc., a Panamanian corporation (the “Parent”), the other Subsidiaries of the
Parent party thereto from time to time, Crédit Agricole Corporate and Investment
Bank, not in its individual capacity but solely as collateral agent for the
Secured Parties (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent”), Crédit Agricole Corporate and Investment
Bank, as administrative agent for the Revolving Facility (as defined in the
Credit Agreement) and the LC Facility (as defined in the Credit Agreement),
Barclays Bank PLC, as administrative agent for the Term Facility (as defined in
the Credit Agreement), Lloyds Bank Corporate Markets plc, as Secured Debt
Representative for the Lloyds Facility, and the other financial institutions
from time to time party thereto as Secured Debt Representatives for other Series
of Secured Debt as designated on Schedule 1 thereto in accordance with
Section 2.06 therein (“Collateral Agency and Intercreditor Agreement”). Terms
defined in the Collateral Agency and Intercreditor Agreement shall have the same
meaning herein unless otherwise defined herein.

As of the Amendment No. 1 Effective Date (as defined in the Credit Agreement),
pursuant to Section 4.02 of the Collateral Agency and Intercreditor Agreement,
the undersigned Secured Debt Representatives, which constitute the Required
Parity Debtholders, direct the Senior Collateral Agent pursuant to this Act of
Parity Debtholders & Act of Secured Debtholders to enter into, consummate the
transactions contemplated by, and take all other action necessary in connection
with the Intercreditor Agreement dated on or about the date hereof (“Senior
Intercreditor Agreement”), by and among the Collateral Agent, Crédit Agricole
Corporate and Investment Bank as collateral agent for the First Priority Secured
Parties (as defined therein), the Borrowers, and the Parent, among others, and
attached as Exhibit A.

As of the Amendment No. 1 Effective Date (as defined in the Credit Agreement),
pursuant to Section 9.01 of the Collateral Agency and Intercreditor Agreement,
the undersigned Secured Debt Representatives, which constitute the Required
Secured Debtholders, direct the Senior Collateral Agent pursuant to this Act of
Parity Debtholders & Act of Secured Debtholders to enter into, consummate the
transactions contemplated by, and take all other action necessary in connection
with all amendments, modifications, or amendments and restatements to the
Security Documents necessary or desirable to reflect the terms of the Senior
Intercreditor Agreement.

With respect to Credit Agreement Debt, (i) Barclays Bank PLC, as Secured Debt
Representative for the Term Facility (as defined in the Credit Agreement)
confirms by its signature hereto in such capacity that it is voting at the
direction of the Requisite Term Lenders (as defined in the Credit Agreement),
and (ii) Crédit Agricole Corporate and Investment Bank, as Secured Debt
Representative for the Liquidity Lenders (as defined in the Credit Agreement),
confirms by its signature hereto in such capacity that it is voting at the
direction of the Requisite Revolving Lenders and Requisite LC Lenders (as such
terms are defined in the Credit Agreement). Barclays Bank PLC, as Secured Debt
Representative for the Term Issuer Obligations, confirms by its signature hereto
in such capacity that is voting at the direction of the holder(s) of a majority
in aggregate principal amount of all Term Issuer Obligations.



--------------------------------------------------------------------------------

This Act of Parity Debtholders & Act of Secured Debtholders may be executed in
any number of counterparts, each of which when executed will be an original, and
all of which, when taken together, will constitute one Act of Parity
Debtholders & Act of Secured Debtholders. Delivery of an executed counterpart of
a signature page of this Act of Parity Debtholders & Act of Secured Debtholders
by facsimile transmission or electronic transmission (in “pdf” or “tif” format)
will be effective as delivery of a manually executed counterpart hereof.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Executed as of the Amendment No. 1 Effective Date (as defined in the Credit
Agreement).

CRÉDIT AGRICOLE

CORPORATE AND INVESTMENT BANK,

as Secured Debt Representative for the Liquidity Lenders

(as defined in the Credit Agreement)

 

By:

 

 

 

Name:

 

Title:

By:

 

 

 

Name:

 

Title:

[Signature Page - Act of Parity Debtholders]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Secured Debt Representative for the Term Facility

and the Term Issuer Obligations (as such terms are defined in the Credit
Agreement)

 

By:  

 

  Name:   Title:

[Signature Page - Act of Parity Debtholders]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Secured Debt Representative for a Series of Secured Debt

 

By:  

 

  Name:   Title:

[Signature Page - Act of Parity Debtholders]



--------------------------------------------------------------------------------

LLOYDS BANK CORPORATE MARKETS PLC,

as Secured Debt Representative for the Lloyds Facility

 

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page - Act of Parity Debtholders]



--------------------------------------------------------------------------------

EXHIBIT A

Execution Version

 

 

INTERCREDITOR AGREEMENT

dated as of

October 21, 2019

among

MCDERMOTT INTERNATIONAL, INC.,

as Parent,

MCDERMOTT TECHNOLOGY (AMERICAS), INC.

MCDERMOTT TECHNOLOGY (US), INC.

and

MCDERMOTT TECHNOLOGY, B.V.,

as the Borrowers,

certain Subsidiaries of Parent party hereto from time to time,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as First Priority Agent

and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Second Priority Agent

 

 

THIS IS THE “SENIOR INTERCREDITOR AGREEMENT” REFERRED TO IN THE FIRST PRIORITY
DEBT AGREEMENT REFERRED TO HEREIN, AND THE “SENIOR INTERCREDITOR AGREEMENT”
REFERRED TO IN THE CREDIT AGREEMENT, DATED AS OF MAY 10, 2018, AMONG THE
BORROWERS, THE PARENT, THE LENDERS AND ISSUERS PARTY THERETO FROM TIME TO TIME,
AS LENDERS, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, AS THE REVOLVING AND
LC ADMINISTRATIVE AGENT AND BARCLAYS BANK PLC, AS THE TERM LOAN ADMINISTRATIVE
AGENT

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2  

            Section 1.1

  Certain Defined Terms      2  

            Section 1.2

  Other Defined Terms      2  

            Section 1.3

  Terms Generally      8  

ARTICLE II LIEN PRIORITIES

     8  

            Section 2.1

  Relative Priorities      8  

            Section 2.2

  Prohibition on Contesting Liens      9  

            Section 2.3

  No New Liens      9  

            Section 2.4

  Similar Collateral      9  

ARTICLE III ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL

     10  

            Section 3.1

  Exercise of Rights and Remedies; Option to Purchase      10  

            Section 3.2

  No Interference      11  

            Section 3.3

  Rights as Unsecured Creditors      13  

            Section 3.4

  [Reserved]      14  

            Section 3.5

  Insurance and Condemnation Awards      14  

            Section 3.6

  Notification of Release of Collateral      14  

ARTICLE IV PAYMENTS

     14  

            Section 4.1

  Application of Proceeds      14  

            Section 4.2

  Payment Over      15  

            Section 4.3

  Certain Agreements with Respect to Unenforceable Liens      15  

            Section 4.4

  Sub-Agent      16  

ARTICLE V BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

     16  

ARTICLE VI INSOLVENCY OR LIQUIDATION PROCEEDINGS

     19  

            Section 6.1

  Finance and Sale Matters      19  

            Section 6.2

  Relief from the Automatic Stay      21  

            Section 6.3

  Reorganization Securities      21  

            Section 6.4

  Post-Petition Interest      21  

            Section 6.5

  No Waivers of Rights of First Priority Secured Parties      22  

            Section 6.6

  Certain Waivers by the Second Priority Secured Parties      22  

            Section 6.7

  Certain Voting Matters      22  

            Section 6.8

  Involuntary Bankruptcy Filing      23  

 

i



--------------------------------------------------------------------------------

         Page  

            Section 6.9

  Separate Grants of Security and Separate Classification; Effectiveness in
Insolvency or Liquidation Proceedings      23  

ARTICLE VII OTHER AGREEMENTS

     24  

            Section 7.1

  Matters Relating to Debt Documents      24  

            Section 7.2

  Effect of Refinancing of Indebtedness under First Priority Debt Documents     
24  

            Section 7.3

  No Waiver by First Priority Secured Parties      25  

            Section 7.4

  Reinstatement      25  

            Section 7.5

  Authorization of Collateral Agents      26  

            Section 7.6

  Further Assurances      26  

ARTICLE VIII REPRESENTATIONS AND WARRANTIES

     26  

            Section 8.1

  Representations and Warranties of Each Party      26  

            Section 8.2

  Representations and Warranties of Each Collateral Agent      26  

ARTICLE IX NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE

     27  

            Section 9.1

  No Reliance; Information      27  

            Section 9.2

  No Warranties or Liability      27  

            Section 9.3

  Obligations Absolute      28  

            Section 9.4

  No Impairment of Security Interests      29  

ARTICLE X MISCELLANEOUS

     29  

            Section 10.1

  Notices      29  

            Section 10.2

  Conflicts      29  

            Section 10.3

  Effectiveness; Survival; Termination      30  

            Section 10.4

  Severability      30  

            Section 10.5

  Amendments; Waivers      30  

            Section 10.6

  Postponement of Subrogation      30  

            Section 10.7

  Applicable Law; Jurisdiction; Consent to Service of Process      31  

            Section 10.8

  Waiver of Jury Trial      31  

            Section 10.9

  Parties in Interest      32  

            Section 10.10

  Specific Performance      32  

            Section 10.11

  Headings      32  

            Section 10.12

  Counterparts      32  

            Section 10.13

  Provisions Solely to Define Relative Rights      32  

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT dated as of October 21, 2019 (this “Agreement”), among
MCDERMOTT INTERNATIONAL, INC., a Panamanian corporation (the “Parent”),
MCDERMOTT TECHNOLOGY (AMERICAS), INC., MCDERMOTT TECHNOLOGY (US), INC. and
MCDERMOTT TECHNOLOGY, B.V. (collectively, the “Borrowers”), the Subsidiaries of
the Parent party hereto from time to time, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as collateral agent for the First Priority Secured Parties (as
defined below) (in such capacity and together with any successor or assigns, the
“First Priority Agent”), and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as
collateral agent for the Second Priority Secured Parties (as defined below) (in
such capacity and together with any successor or assigns, the “Second Priority
Agent”).

PRELIMINARY STATEMENT

Reference is made to (a) the Superpriority Senior Secured Credit Agreement dated
as of October 21, 2019 among the First Priority Agent, Parent, Borrowers, and
the other financial institutions from time to time party thereto (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof, the “First Priority Debt Agreement”), (b) the Collateral
Agency and Intercreditor Agreement dated as of May 10, 2018 among the Grantors
(as defined therein), the Second Priority Agent, Barclays Bank PLC, Lloyds Bank
PLC, as a Secured Debt Representative, and the other financial institutions from
time to time party thereto as other Secured Debt Representatives (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof, the “Second Priority Debt Agreement” and, together with
the First Priority Debt Agreement, the “Debt Agreements”), (c) the First Lien
Pledge and Security Agreement dated as of October 21, 2019 (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof, the “First Priority Security Agreement”) among the
Parent, the Borrowers, certain of the Parent’s subsidiaries and the First
Priority Agent, (d) the Pledge and Security Agreement dated as of May 10, 2018
(as amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof, the “Second Priority Security Agreement”)
among the Parent, the Borrowers, certain of the Parent’s subsidiaries and the
Second Priority Agent, (e) the other Collateral Documents as defined, and
referred to, in the First Priority Debt Agreement and (f) the other Security
Documents as defined, and referred to, in the Second Priority Debt Agreement.

RECITALS

A.    The First Priority Creditors (such term and each other capitalized term
used but not defined in the preliminary statement or these recitals having the
meaning given to it in Article I) have agreed to make loans, other extensions of
credit or other credit accommodations to the Borrowers or such other Grantors
subject to the First Priority Debt Agreement on the condition, among others,
that the First Priority Claims shall be secured by first priority Liens on, and
security interests in, the Collateral.

B.    The Second Priority Creditors have agreed to make loans and other
extensions of credit to, or otherwise purchase and hold certain notes issued by,
one or more of the Borrowers from time to time pursuant to the Second Priority
Debt Agreement on the condition, among others, that the Second Priority Claims
shall be secured by second priority Liens on, and security interests in, the
Collateral.



--------------------------------------------------------------------------------

C.    The Debt Agreements require, among other things, that the parties thereto
set forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the Collateral.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Certain Defined Terms. Capitalized terms used in this Agreement
and not otherwise defined herein shall, except to the extent the context
otherwise requires, have the meanings set forth in the First Priority Debt
Agreement (as in effect on the date hereof) or the First Priority Security
Agreement (as in effect on the date hereof), as applicable.

Section 1.2    Other Defined Terms. As used in the Agreement, the following
terms shall have the meanings specified below:

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Collateral” shall mean the First Priority Collateral and the Second Priority
Collateral.

“Collateral Agents” shall mean the First Priority Agent and the Second Priority
Agent.

“Debt Agreements” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Debt Documents” shall mean the First Priority Debt Documents and the Second
Priority Debt Documents.

“DIP Financing” shall have the meaning assigned to such term in Section 6.1(a).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 6.1(a).

“Discharge of First Priority Claims” shall mean, subject to Sections 7.2 and
7.4, the occurrence of all of the following:

(a)    termination or expiration of all commitments to extend credit or make
such other credit accommodations that would constitute First Priority Claims;

(b)    payment in full in cash of the principal of and interest and premium on
all First Priority Claims (other than any undrawn Letters of Credit but
including interest accruing during the pendency of any Insolvency or Liquidation
Proceeding, and premium due as a result or or upon the commencement of any
Insolvency or Liquidation Proceeding, in each case, regardless of whether
allowed or allowable in such Insolvency or Liquidation Proceeding);

 

2



--------------------------------------------------------------------------------

(c)    discharge or cash collateralization (at the lower of (i) 105% of the
aggregate undrawn amount and (ii) the percentage as may be agreed to by
applicable issuer of such Letters of Credit) of all outstanding Letters of
Credit constituting First Priority Claims on terms satisfactory to the
applicable issuer of such Letters of Credit;

(d)    payment of Hedging Obligations constituting First Priority Claims (and,
with respect to any particular Hedging Contract, termination of such position
and agreements evidencing such position and payment in full in cash of all
obligations thereunder or such other arrangements as have been made by the
counterparty thereto and communicated to the First Priority Agent);

(e)    payment of Treasury Management Obligations constituting First Priority
Claims (and, with respect to any particular Treasury Management Arrangement,
termination of such agreement evidencing such payment in full in cash of all
obligations thereunder or such other arrangements as have been made by the
counterparty thereto and communicated to the First Priority Agent; and

(f)    payment in full in cash of all other First Priority Claims (other than
contingent indemnification or expense reimbursement obligations as to which no
claim has been made or notice given) that are outstanding and unpaid.

“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition, and “Dispose” shall have a correlative meaning.

“First Priority Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.

“First Priority Claims” shall mean all “Obligations,” as defined in the First
Priority Debt Agreement, including any guarantees of the foregoing, in each case
whether accrued or incurred before, upon or after the commencement of an
Insolvency or Liquidation Proceeding, and whether or not allowed or allowable in
such proceeding.

“First Priority Collateral” shall mean all “Collateral,” as defined in the First
Priority Debt Agreement or any other First Priority Debt Document, other than
the “Separate Collateral,” as defined in the Second Priority Debt Documents, and
any other assets of any Grantor now or at any time hereafter subject to, or
purported to be subject to, Liens which secure, but only to the extent securing
or purporting to secure, any First Priority Claim.

“First Priority Creditors” means the Secured Parties (as defined in the First
Priority Debt Agreement).

“First Priority Debt Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“First Priority Debt Documents” shall mean the “Loan Documents” as defined in
the First Priority Debt Agreement.

 

3



--------------------------------------------------------------------------------

“First Priority Liens” shall mean all Liens on the First Priority Collateral to
the extent such Liens secure or purport to secure the First Priority Claims,
whether created under the First Priority Security Documents or acquired by
possession, statute (including any judgment lien), operation of law, subrogation
or otherwise.

“First Priority Mortgages” shall mean, collectively, each mortgage, deed of
trust, leasehold mortgage, assignment of leases and rents, modifications and any
other agreement, document or instrument pursuant to which a Lien on real
property or vessels, as applicable, is granted by any Grantor to secure any
First Priority Claims or under which rights or remedies with respect to any such
Lien are governed.

“First Priority Secured Parties” shall mean, at any time, (a) the First Priority
Creditors, (b) the First Priority Agent, (c) each other Person to whom any of
the First Priority Claims is owed, and (d) the successors and assigns of each of
the foregoing.

“First Priority Security Agreement” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.

“First Priority Security Documents” shall mean the First Priority Mortgages, the
First Priority Security Agreement and any other agreement, document or
instrument pursuant to which a Lien is granted by any Grantor to secure any
First Priority Claims or under which rights or remedies with respect to any such
Lien are governed (including, without limitation, the other “Collateral
Documents” as defined in the First Priority Debt Agreement).

“Grantors” shall mean the Parent and each Subsidiary that shall have created or
purported to create any First Priority Lien or Second Priority Lien on all or
any part of its assets to secure any First Priority Claims or any Second
Priority Claims.

“Guarantors” shall mean, collectively, the Parent and each Subsidiary or other
Person that shall have guaranteed any First Priority Claims or any Second
Priority Claims, whether by executing and delivering the applicable Debt
Agreement, or a separate guaranty thereof, or a supplement thereto, or
otherwise.

“Hedging Obligations” of any Person shall mean any Hedging Contract (as defined
in the First Priority Debt Agreement and Second Priority Credit Agreement, as
applicable) that is (i) in effect on the Effective Date (as defined in the First
Priority Debt Agreement or Second Priority Credit Agreement, as applicable) with
a counterparty that is an Administrative Agent, a Liquidity Lender, Revolving
Lender, Lender or any Affiliate (as each term is defined in the First Priority
Debt Agreement or Second Priority Credit Agreement, as applicable) of any of the
foregoing (including any Hedging Contract assigned or transferred to a Revolving
Lender, Lender or an Affiliate of a Revolving Lender or Lender, as applicable,
(by novation or otherwise) prior to or as of the Effective Date) or (ii) entered
into after the Effective Date with a counterparty that was, at the time such
Hedging Contract was entered into, an Administrative Agent, a Liquidity Lender,
Revolving Lender, Lender or any Affiliate of any of the foregoing.

“Indebtedness” shall mean and include all obligations that constitute (i)
“Indebtedness” as defined in the First Priority Debt Agreement and (ii)
“Indebtedness” as defined in the Second Priority Credit Agreement.

 

4



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary proceeding under the Bankruptcy Code or any other Bankruptcy Law
with respect to any Grantor, (b) any voluntary or involuntary appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Grantor or for a substantial part of the property or assets of any Grantor,
(c) any voluntary or involuntary winding-up or liquidation of any Grantor, or
(d) a general assignment for the benefit of creditors by any Grantor.

“Letters of Credit” means each “Letter of Credit” as defined in the First
Priority Debt Agreement.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease (as defined in the First Priority Debt
Agreement or Second Priority Credit Agreement, as applicable) and any financing
lease having substantially the same economic effect as any of the foregoing.

“Liquidation Sale” shall mean a so-called bulk sale, liquidation sale or “going
out of business sale” conducted either by any Secured Party or a Grantor in
respect to all or a substantial portion of such Grantor’s Collateral following
the occurrence and during the continuance of an Event of Default under, and as
defined in, either the First Priority Debt Documents or Second Priority Debt
Documents.

“New First Priority Agent” shall have the meaning assigned to such term in
Section 7.2.

“New First Priority Claims” shall have the meaning assigned to such term in
Section 7.2.

“New First Priority Debt Documents” shall have the meaning assigned to such term
in Section 7.1.

“Obligations” means any principal, interest, penalties, fees, indemnification,
reimbursements, costs, expenses, damages and other liabilities payable under the
documentation governing any Indebtedness or other extension of credit or similar
accommodation.

“Parent” shall have the meaning assigned to such term in the preliminary
statement to this Agreement.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, mutual fund trust or government or other agency or political
subdivision thereof or other legal entity of any kind.

“Pledged or Controlled Collateral” shall have the meaning assigned to such term
in Article V.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, restructure (including by the amendment and restatement of any instrument
or agreement

 

5



--------------------------------------------------------------------------------

evidencing such Indebtedness) or replace or to issue other Indebtedness in
exchange or replacement for, such Indebtedness, in whole or in part, whether
with the same or different lenders, holders, agents, or other representatives.

“Refinanced” and “Refinancing” shall have correlative meanings.

“Refinancing Notice” shall have the meaning assigned to such term in
Section 7.2.

“Second Priority Agent” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Second Priority Claims” shall mean all “Parity Secured Obligations” as defined
in the Second Priority Debt Agreement (including all reimbursement obligations
(if any) and interest thereon with respect to any “Liquidity Letters of Credit”
as defined in the Second Priority Credit Agreement or similar instruments issued
pursuant to the Second Priority Debt Documents), including any guarantees of the
foregoing, in each case whether accrued or incurred before or after the
commencement of an Insolvency or Liquidation Proceeding, and whether or not
allowed or allowable in such proceeding.

“Second Priority Collateral” shall mean the “Shared Collateral,” as defined in
any Second Priority Debt Document, and any other assets of any Grantor now or at
any time hereafter subject to, or purported to be subject to, Liens which
secure, but only to the extent securing, or purporting to secure, any Second
Priority Claims.

“Second Priority Creditors” shall mean the “Secured Parties,” as defined in the
Second Priority Debt Agreement.

“Second Priority Credit Agreement” shall mean the Credit Agreement referred to
in the Second Priority Debt Agreement.

“Second Priority Debt Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Second Priority Debt Documents” shall mean the “Secured Debt Documents,” as
defined in the Second Priority Debt Agreement.

“Second Priority Liens” shall mean all Liens on the Second Priority Collateral
to the extent such Liens secure or purport to secure the Second Priority Claims,
whether created under the Second Priority Security Documents or acquired by
possession, statute (including any judgment lien), operation of law, subrogation
or otherwise.

“Second Priority Mortgages” shall mean, collectively, each mortgage, deed of
trust, leasehold mortgage, assignment of leases and rents, modifications and any
other agreement, document or instrument pursuant to which any Lien on real
property or vessels, as applicable, is granted by any Grantor to secure any
Second Priority Claims or under which rights or remedies with respect to any
such Lien are governed.

 

6



--------------------------------------------------------------------------------

“Second Priority Permitted Actions” shall have the meaning assigned to such term
in Section 3.1(a).

“Second Priority Representative” shall mean the trustee, agent or representative
of the Second Priority Secured Parties who is designated as “Second Priority
Representative” in respect thereof.

“Second Priority Secured Parties” shall mean, at any time (other than in their
capacity as a First Priority Creditor or First Priority Agent) (a) the Second
Priority Creditors, (b) the Second Priority Agent, (c) each other Person to whom
any of the Second Priority Claims is owed and has agreed to the appointment of
the Second Priority Agent under the terms of the Second Priority Debt Agreement,
and (d) the successors and assigns of each of the foregoing.

“Second Priority Security Agreement” shall have the meaning assigned to such
term in the preliminary statement of this Agreement.

“Second Priority Security Documents” shall mean the “Security Documents,” as
defined in the Second Priority Debt Agreement, including the Second Priority
Mortgages and the Second Priority Security Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted by any Grantor to
secure any Second Priority Claims or under which rights or remedies with respect
to any such Lien are governed.

“Secured Parties” shall mean, as the context may require, the First Priority
Secured Parties and/or the Second Priority Secured Parties.

“Security Documents” shall mean the First Priority Security Documents and the
Second Priority Security Documents.

“Standstill Period” shall have the meaning assigned to such term in
Section 3.2(a).

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.

“Treasury Management Arrangement” means any arrangement for credit card, cash
management, clearing house, wire transfer, depository, treasury or investment
services in connection with any transfer or disbursement of funds through an
automated clearinghouse or on a same day or immediate or accelerated
availability basis (including all monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise of the Parent or any of its Subsidiaries arising out of any cash
management, clearing house, wire transfer, depository, treasury or investment
services) provided to the Parent or any of its Subsidiaries. The designation of
any such arrangement as a Treasury Management Arrangement shall not create in
favor of the counterparty that is a party thereto any rights in connection with
the management, enforcement or release of any Collateral.

 

7



--------------------------------------------------------------------------------

“Treasury Management Obligations” shall mean all Obligations in respect of
Treasury Management Arrangements.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

Section 1.3    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified, (b) any reference herein (i) to
any Person shall be construed to include such Person’s successors and assigns
and (ii) to any Company or any other Grantor shall be construed to include such
Company or such Grantor as debtor and debtor-in-possession and any receiver or
trustee for such Company or any other Grantor, as the case may be, in any
Insolvency or Liquidation Proceeding or Liquidation Sale, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles or Sections shall be
construed to refer to Articles or Sections of this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

ARTICLE II

LIEN PRIORITIES

Section 2.1    Relative Priorities. Notwithstanding the date, manner or order of
grant, attachment or perfection of any Second Priority Lien or any First
Priority Lien, and notwithstanding any provision of the UCC or any other
applicable law or the provisions of any Security Document or any other Debt
Document or any other circumstance whatsoever, each Collateral Agent, for itself
and on behalf of the Secured Parties on whose behalf it acts in such capacity
therefor, hereby agrees that, so long as the Discharge of First Priority Claims
has not occurred, (i) any First Priority Lien on any Collateral now or hereafter
held by or for the benefit of any First Priority Secured Party shall be senior
in right, priority, operation, effect and all other respects to any and all
Second Priority Liens on any Collateral, and (ii) any Second Priority Lien on
any Collateral now or hereafter held by or for the benefit of any Second
Priority Secured Party shall be junior and subordinate in right, priority,
operation, effect and all other respects to any and all First Priority Liens on
any Collateral, and the First Priority Liens on any Collateral shall be and
remain senior in right, priority, operation, effect and all other respects to
any Second Priority Liens on any Collateral for all purposes, whether or not any
First Priority Lien is subordinated in any respect to any other Lien securing
any other Obligation of any Company, any other Grantor or any other Person.

 

8



--------------------------------------------------------------------------------

Section 2.2    Prohibition on Contesting Liens. Each Collateral Agent, for
itself and on behalf of the other Secured Parties on whose behalf it acts in
such capacity therefor, agrees that it will not, and hereby waives any right to,
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the priority, validity or
enforceability of any Second Priority Lien or any First Priority Lien, as the
case may be; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any Collateral Agent or any other Secured Party
to enforce this Agreement to the extent provided hereby.

Section 2.3    No New Liens. (a) The parties hereto agree that, so long as the
Discharge of First Priority Claims has not occurred, none of the Grantors shall,
nor shall any Grantor permit any of its Subsidiaries to, after the date of this
Agreement (i) grant or permit any additional Liens on any asset of a Grantor to
secure any Second Priority Claim unless it has granted, or concurrently
therewith grants, a Lien on such asset of such Grantor to secure the First
Priority Claims or (ii) grant or permit any additional Liens on any asset of a
Grantor to secure any First Priority Claims unless, to the extent permitted by
applicable law, it has granted, or within one Business Day thereafter grants, a
Lien on such asset of a Grantor to secure the Second Priority Claims, with each
such Lien to be subject to the provisions of this Agreement.

(b)    To the extent that the provisions of the immediately preceding sentence
are not complied with for any reason, without limiting any other right or remedy
available to the First Priority Agent or the other First Priority Secured
Parties, the Second Priority Agent agrees, for itself and on behalf of the other
Second Priority Secured Parties, that any amounts received by or distributed to
any Second Priority Secured Party pursuant to or as a result of any Lien granted
in contravention of this Section 2.3 shall be subject to Section 4.2.

(c)    Notwithstanding anything to the contrary contained in this Agreement,
(i) the Second Priority Liens existing on the date of this Agreement on
Collateral as to which there is no First Priority Lien required shall be deemed
not to violate this Section 2.3; (ii) deposit accounts, securities accounts,
cash, cash equivalents and other investments may be pledged to secure
reimbursement obligations in respect of Letters of Credit or Liquidity Letters
of Credit (as defined in the Second Priority Credit Agreement) without granting
a Lien thereon to secure any Second Priority Claim or First Priority Claim,
respectively; and (iii) deposit accounts, securities accounts, cash, cash
equivalents and other investments may be pledged to secure reimbursement
obligations in respect of letters of credit issued under the Lloyds Facility.

Section 2.4    Similar Collateral. Subject to Section 2.3(b) and except for the
Second Priority Liens existing on the date of this Agreement on Collateral as to
which there is no First Priority Lien required, the parties hereto acknowledge
and agree that it is their intention that the First Priority Collateral and the
Second Priority Collateral be substantially identical. In furtherance of the
foregoing, (i) the Second Priority Agent, on behalf of itself and the other
Second Priority Secured Parties hereby agrees that Second Priority Security
Documents shall be in substantially the same form as the First Priority Security
Documents (other than with respect to the priority of the respective Liens on
the Collateral, the control of Collateral that is perfected by control (to the
extent that such control cannot be granted to the Second Priority Agent after
using commercially reasonably efforts) and the delivery of possessory
Collateral), and (ii) the parties hereto agree to cooperate in good faith in
order to determine, upon any reasonable request by the First Priority Agent or
the Second Priority Agent, the specific assets included in the First Priority
Collateral and

 

9



--------------------------------------------------------------------------------

the Second Priority Collateral, the steps taken to perfect the First Priority
Liens and the Second Priority Liens thereon and the identity of the respective
parties obligated under the First Priority Debt Documents and the Second
Priority Debt Documents in respect of the First Priority Claims and the Second
Priority Claims, respectively.

ARTICLE III

ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL

Section 3.1    Exercise of Rights and Remedies; Option to Purchase.

(a)    The First Priority Agent and the other First Priority Secured Parties
shall, at all times prior to the Discharge of First Priority Claims (whether or
not any Insolvency or Liquidation Proceeding or Liquidation Sale has been
commenced), have the exclusive right to enforce rights and exercise remedies
(including any right of setoff) with respect to the First Priority Collateral
(including making determinations regarding the release, Disposition or
restrictions with respect to the First Priority Collateral), or to commence or
seek to commence any action or proceeding with respect to such rights or
remedies (including commencing or seeking to commence any foreclosure action or
proceeding or commencing or seeking to commence any Insolvency or Liquidation
Proceeding or Liquidation Sale), in each case, without any consultation with or
the consent of the Second Priority Agent or any other Second Priority Secured
Party; provided that, notwithstanding the foregoing, (i) in any Insolvency or
Liquidation Proceeding, the Second Priority Secured Parties may file a proof of
claim or statement of interest with respect to the Second Priority Claims;
(ii) any Second Priority Secured Party may take any action to preserve or
protect (but not enforce) the validity and enforceability of the Second Priority
Liens, provided that no such action is (A) adverse to the First Priority Liens
or the rights of the First Priority Agent or any other First Priority Secured
Party to exercise remedies in respect thereof or (B) inconsistent with the terms
of this Agreement; (iii) the Second Priority Secured Parties may file any
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise
seeking the disallowance of the claims of the Second Priority Secured Parties,
including any claims secured by the First Priority Collateral or otherwise make
any agreements or file any motions pertaining to the Second Priority Claims, in
each case, to the extent not inconsistent with the terms of this Agreement;
(iv) the Second Priority Secured Parties may exercise rights and remedies as
unsecured creditors, as provided in Section 3.3; (v) subject to Section 7.6, the
Second Priority Secured Parties may vote on any plan of reorganization in any
Insolvency or Liquidation Proceeding; (vi) the Second Priority Agent may enforce
any Second Priority Security Document the enforcement of which local counsel
recommends or local applicable law requires before enforcement of the First
Priority Security Document in the same jurisdiction to maintain or recognize the
Lien priorities set forth in this Agreement; and (vii) subject to Section 3.2,
the Second Priority Agent and the other Second Priority Secured Parties may
enforce any of their rights and exercise any of their remedies with respect to
the First Priority Collateral after the termination of the Standstill Period
(the actions described in this proviso being referred to herein as the “Second
Priority Permitted Actions”). Except for the Second Priority Permitted Actions,
unless and until the Discharge of First Priority Claims has occurred, the sole
right of the Second Priority Agent and the other Second Priority Secured Parties
with respect to the First Priority Collateral shall be the right to receive the
proceeds of the First Priority Collateral, if any, remaining after the Discharge
of First Priority Claims has occurred and in accordance with the Second Priority
Debt Documents and applicable law.

 

10



--------------------------------------------------------------------------------

(b)    In exercising rights and remedies with respect to the First Priority
Collateral, the First Priority Agent and the other First Priority Secured
Parties may enforce the provisions of the First Priority Debt Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to Dispose of Collateral upon
foreclosure, to incur expenses in connection with any such Disposition and to
exercise all the rights and remedies of a secured creditor under applicable law.

(c)    The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Priority Security Document or
any other Second Priority Debt Document (other than, in each case, this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
First Priority Agent or the other First Priority Secured Parties with respect to
the First Priority Collateral as set forth in this Agreement and the other First
Priority Debt Documents.

(d)    Each of the First Priority Agent and the Second Priority Agent agrees to
provide at least ten (10) Business Days’ prior written notice to the other of
its intention to foreclose upon or Dispose of any Collateral.

Section 3.2    No Interference. The Second Priority Agent, for itself and on
behalf of the other Second Priority Secured Parties, agrees that, whether or not
any Insolvency or Liquidation Proceeding or Liquidation Sale has been commenced,
the Second Priority Secured Parties:

(a)    except for Second Priority Permitted Actions, will not, so long as the
Discharge of First Priority Claims has not occurred, (A) enforce or exercise, or
seek to enforce or exercise, any rights or remedies (including any right of
setoff) with respect to any First Priority Collateral (including the enforcement
of any right under any account control agreement, landlord waiver or bailee’s
letter or any similar agreement or arrangement to which the Second Priority
Agent or any other Second Priority Secured Party is a party) or (B) commence or
join with any Person (other than the First Priority Agent with the consent of
the First Priority Agent) in commencing, or petition for or vote in favor of any
resolution for, any action or proceeding with respect to such rights or remedies
(including any foreclosure action); provided, however, that the Second Priority
Agent may enforce or exercise any or all such rights and remedies, or commence,
join with any Person in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding, after a period of 180 days has
elapsed (which period shall be tolled during any period in which the First
Priority Agent shall not be entitled to enforce or exercise any rights or
remedies with respect to any First Priority Collateral as a result of (x) any
injunction issued by a court of competent jurisdiction or (y) the automatic stay
or any other stay in any Insolvency or Liquidation Proceeding) since the date on
which the Second Priority Agent has delivered to the First Priority Agent
written notice of the acceleration of the Indebtedness then outstanding under
the Second Priority Debt Agreement (the “Standstill Period”); provided further,
however, that (1) notwithstanding the expiration of the Standstill Period or
anything herein to the contrary, in no event shall the Second Priority Agent or
any other Second Priority Secured Party enforce or exercise any rights or
remedies with respect to any First Priority Collateral, or commence, join with
any Person at any time in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding, if the First Priority Agent or
any other First Priority Secured Party

 

11



--------------------------------------------------------------------------------

shall have commenced, and shall be diligently pursuing (or shall have sought or
requested relief from or modification of the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding to enable the commencement and pursuit
thereof), the enforcement or exercise of any rights or remedies with respect to
any material portion of the First Priority Collateral or any such action or
proceeding (prompt written notice thereof to be given to the Second Priority
Agent by the First Priority Agent) and (2) after the expiration of the
Standstill Period, so long as neither the First Priority Agent nor any of the
First Priority Secured Parties have commenced any action to enforce their Lien
on any material portion of the First Priority Collateral, in the event that and
for so long as the Second Priority Secured Parties (or the Second Priority Agent
on their behalf) have commenced any actions to enforce their Liens with respect
to any material portion of the First Priority Collateral to the extent permitted
hereunder (prompt written notice thereof to be given to the First Priority Agent
by the Second Priority Agent) and are diligently pursuing such actions, neither
the First Priority Secured Parties nor the First Priority Agent shall take any
action of a similar nature with respect to such First Priority Collateral;
provided that all other provisions of this Agreement (including the turnover
provisions of Article IV) are complied with;

(b)    will not contest, protest or object to any foreclosure action or
proceeding brought by the First Priority Agent or any other First Priority
Secured Party, or any other enforcement or exercise by any First Priority
Secured Party of any rights or remedies relating to the Collateral under the
First Priority Debt Documents or an Insolvency or Liquidation Proceeding or in
connection with a Liquidation Sale or otherwise, so long as Second Priority
Liens attach to the proceeds thereof subject to the relative priorities set
forth in Section 2.1;

(c)    will not object to the forbearance by the First Priority Agent or any
other First Priority Secured Party from commencing or pursuing any foreclosure
action or proceeding or any other enforcement or exercise of any rights or
remedies with respect to the Collateral;

(d)    will not take, or cause to be taken any action that would, or could
reasonably be expected to, restrain, hinder, limit, delay or otherwise interfere
with, in any manner and whether by judicial proceedings or otherwise, any
exercise of remedies under the First Priority Debt Documents, including any
Disposition of any Collateral, whether by foreclosure or otherwise;

(e)    will not object to the manner in which the First Priority Agent or any
other First Priority Secured Party may seek to enforce or collect the First
Priority Claims or the First Priority Liens, regardless of whether any action or
failure to act by or on behalf of the First Priority Agent or any other First
Priority Secured Party is, or could be, adverse to the interests of the Second
Priority Secured Parties, and will not assert, and hereby waive, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law;

(f)    will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
First Priority Claim or any First Priority Security Document, including this
Agreement, or the validity or enforceability of the priorities, rights or
obligations established by this Agreement;

 

12



--------------------------------------------------------------------------------

(g)    will not take or cause to be taken any action the purpose or effect of
which is, or could be, to make any Lien securing the Second Priority Claims pari
passu with, or to give such Second Priority Secured Party any preference or
priority relative to, any First Priority Claim with respect to the Collateral or
any part thereof;

(h)    will not challenge or question in any proceeding the validity or
enforceability of any First Priority Claim or First Priority Debt Document, or
the validity, attachment, perfection or priority of any First Priority Lien, or
the validity or enforceability of the priorities, rights or duties established
by the provisions of this Agreement;

(i)    will have no right to (A) direct the First Priority Agent or any other
First Priority Secured Party to exercise any right, remedy or power with respect
to any Collateral except with respect to First Priority Collateral that is in
the possession or under the control of the First Priority Agent or other First
Priority Secured Party in connection with any permitted enforcement or exercise
of rights or remedies by the Second Priority Agent or any other Second Priority
Secured Party against the First Priority Collateral after the end of the
Standstill Period (including any tolling thereof) or (B) consent to the exercise
by the First Priority Agent or any other First Priority Secured Party of any
right, remedy or power with respect to any First Priority Collateral; and

(j)    will not institute any suit or assert in any suit or Insolvency or
Liquidation Proceeding any claim against the First Priority Agent or any other
First Priority Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and neither the
First Priority Agent nor any other First Priority Secured Party shall be liable
for, any action taken or omitted to be taken by the First Priority Agent or
other First Priority Secured Party with respect to any Collateral in a manner
consistent with this Agreement.

Section 3.3    Rights as Unsecured Creditors. The Second Priority Agent and the
other Second Priority Secured Parties may, in accordance with the terms of the
Second Priority Debt Documents and applicable law, enforce rights and exercise
remedies against any Grantor as unsecured creditors; provided that (i) no such
action is otherwise inconsistent with the terms of this Agreement, including
Section 3.2 hereof or (ii) the Second Priority Agent and any other Second
Priority Secured Parties would not otherwise be restricted or prohibited from
taking such action in their respective capacities as Second Priority Secured
Parties under this Agreement. Without limiting the generality of the foregoing
sentence, the Second Priority Secured Parties shall be entitled to prosecute
litigation against any Grantor or any other Person liable in respect of the
Second Priority Claims, notwithstanding whether any Standstill Period is then in
effect, but shall be prohibited from taking any action to enforce any judgment
against the First Priority Collateral until the lapse of any applicable
Standstill Period (including any tolling thereof). Nothing in this Agreement
shall prohibit the receipt by the Second Priority Agent or any other Second
Priority Secured Party of the required payments of principal, premium, interest,
fees and other amounts due under the Second Priority Debt Documents so long as
such receipt is not the direct or indirect result of the enforcement or exercise
by the Second Priority Agent or any other Second Priority Secured Party of
rights or remedies in contravention of this Agreement (including any right of
setoff) against Collateral or enforcement in contravention of this Agreement of
any Second Priority Lien against Collateral (including any judgment lien
resulting from the exercise of remedies available to an unsecured creditor; it
being understood and agreed that any such judgment lien shall be subject to the
terms of this Agreement).

 

13



--------------------------------------------------------------------------------

Section 3.4    [Reserved].

Section 3.5    Insurance and Condemnation Awards. So long as the Discharge of
First Priority Claims has not occurred, the First Priority Agent and the other
First Priority Secured Parties shall have the exclusive right, subject to the
rights of the Grantors under the First Priority Debt Documents, to settle and
adjust claims in respect of Collateral under policies of insurance covering
Collateral and to approve any award granted in any condemnation or similar
proceeding, or any deed in lieu of condemnation, in respect of the Collateral.
All proceeds of any such policy and any such award, or any payments with respect
to a deed in lieu of condemnation, shall (a) first, prior to the Discharge of
First Priority Claims and subject to the rights of the Grantors under the First
Priority Debt Documents, be paid to the First Priority Agent for the benefit of
First Priority Secured Parties pursuant to the terms of the First Priority Debt
Documents, (b) second, after the Discharge of First Priority Claims and subject
to the rights of the Grantors under the Second Priority Debt Documents, be paid
to the Second Priority Agent for the benefit of the Second Priority Secured
Parties for application pursuant to the terms of the Second Priority Debt
Documents, and (c) third, be paid to the owner of the subject property or as a
court of competent jurisdiction may otherwise direct. Until the Discharge of
First Priority Claims has occurred, if the Second Priority Agent or any other
Second Priority Secured Party shall, at any time, receive any proceeds of any
such insurance policy or any such award or payment, it shall transfer and pay
over such proceeds to the First Priority Agent in accordance with Section 4.2.

Section 3.6    Notification of Release of Collateral. Each of the First Priority
Agent and the Second Priority Agent shall use commercially reasonable efforts to
give the other prompt written notice of the Disposition or Release by it of the
Lien on any Collateral. Such notice shall describe in reasonable detail the
subject Collateral, the parties involved in such Disposition or Release, the
place, time manner and method thereof, and the consideration, if any, received
therefor; provided, however, that the failure to give any such notice shall not
in and of itself in any way impair the effectiveness of any such Disposition or
Release.

ARTICLE IV

PAYMENTS

Section 4.1    Application of Proceeds. (a) Any First Priority Collateral or
proceeds thereof received by any Secured Party in connection with any
Disposition of, or collection on, such Collateral upon the enforcement or
exercise of any right or remedy (including any right of setoff or the release of
liens in respect of any Disposition of First Priority Collateral) will be
applied as follows:

first, to the payment of costs and expenses of the First Priority Agent, Second
Priority Agent, and other Secured Parties in connection with such enforcement or
exercise to the extent such enforcement or exercise is not prohibited under this
Agreement,

second, after all such costs and expenses have been paid in full in cash, to the
payment in full in cash of and other provision (including cash
collateralization) for the First Priority Claims in accordance with the First
Priority Debt Documents and the definition of Discharge of First Priority
Obligations; and

 

14



--------------------------------------------------------------------------------

third, after all such costs and expenses and First Priority Claims have been
paid in full in cash and the Discharge of First Priority Claims has occurred, to
the Second Priority Agent for distribution in accordance with the Second
Priority Debt Documents.

(b)    Any Second Priority Collateral that is not First Priority Collateral or
proceeds thereof received by any Secured Party in connection with any
Disposition of, or collection on, such Collateral upon the enforcement or
exercise of any right or remedy (including any right of setoff or the release of
liens in respect of any Disposition of First Priority Collateral) will be
applied as set forth in the Second Priority Debt Documents.

Section 4.2    Payment Over. So long as the Discharge of First Priority Claims
has not occurred, any First Priority Collateral or any proceeds thereof (and any
assets or proceeds subject to Liens referred to in Section 2.3(b)) received by
the Second Priority Agent or any other Second Priority Secured Party, including
in connection with any Disposition of, or collection on, such Collateral upon
the enforcement or the exercise of any right or remedy (including any right of
setoff) with respect to the First Priority Collateral, or in connection with any
insurance policy claim or any condemnation award (or deed in lieu of
condemnation) with respect to the First Priority Collateral, shall be segregated
and held in trust and forthwith transferred or paid over to the First Priority
Agent for the benefit of the First Priority Secured Parties in the same form as
received, together with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. Until the Discharge of First Priority Claims
occurs, the Second Priority Agent, for itself and on behalf of each other Second
Priority Secured Party, hereby appoints the First Priority Agent, and any
officer or agent of the First Priority Agent, with full power of substitution,
the attorney-in-fact of each Second Priority Secured Party for the purpose of
carrying out the provisions of this Section 4.2 and taking any action and
executing any instrument that the First Priority Agent may deem necessary or
advisable to accomplish the purposes of this Section 4.2, which appointment is
irrevocable and coupled with an interest.

Section 4.3    Certain Agreements with Respect to Unenforceable Liens.
Notwithstanding anything to the contrary contained herein, if in any Insolvency
or Liquidation Proceeding a determination is made that any Lien encumbering any
First Priority Collateral is not enforceable for any reason, then the Second
Priority Agent for itself and on behalf of each other Second Priority Secured
Party agrees that, any distribution or recovery they may receive with respect
to, or allocable to, the value of the assets constituting First Priority
Collateral subject to an enforceable Lien in favor of the Second Priority
Secured Parties or any proceeds thereof shall (for so long as the Discharge of
First Priority Claims has not occurred) be segregated and held in trust and
forthwith paid over to the First Priority Agent for the benefit of the First
Priority Secured Parties in the same form as received but with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. Until
the Discharge of First Priority Claims occurs, the Second Priority Agent, for
itself and on behalf of each other Second Priority Secured Party, hereby
appoints the First Priority Agent, and any officer or agent of the First
Priority Agent, with full power of substitution, the attorney-in-fact of each
Second Priority Secured Party for the limited purpose of carrying out the
provisions of this Section 4.2 and taking any action and executing any
instrument that the First Priority Agent may deem necessary or advisable to
accomplish the purposes of this Section 4.2, which appointment is irrevocable
and coupled with an interest.

 

15



--------------------------------------------------------------------------------

Section 4.4    Sub-Agent. So long as the Discharge of the First Priority Claims
and the Discharge of the Second Priority Claims have not occurred, (a) the
Second Priority Agent hereby appoints the First Priority Agent to be its
sub-agent for, and the First Priority Agent shall act as sub-agent for the
Second Priority Agent under any Security Documents naming the First Priority
Agent as sub-agent for the Second Priority Agent to hold a Second Priority Lien
on any Collateral in which this Agreement or any applicable law prevents the
grant or perfection of such Second Priority Lien to the Second Priority Agent
and (b) the First Priority Agent hereby appoints the Second Priority Agent to be
its sub-agent, and the Second Priority Agent shall act as sub-agent for the
First Priority Agent for the First Priority Agent, for any enforcement of a
Second Priority Security Document for which local counsel recommends or local
applicable law requires before enforcement of the First Priority Security
Documents in the same jurisdiction to maintain or recognize the Lien priorities
set forth in this Agreement. Without limiting the foregoing, the First Priority
Agent shall have no obligation or responsibility to ensure that any Collateral
subject to the Second Priority Lien is genuine or owned by any of the Grantors.
The First Priority Agent acting pursuant to this Section 4.4 shall not, by
reason of this Agreement, any other Security Document or any other document,
have a fiduciary relationship in respect of the Second Priority Agent or any
other Second Priority Secured Party.

ARTICLE V

BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

(a)    The parties agree that if the First Priority Agent shall at any time hold
a First Priority Lien on any Collateral that can be perfected or the priority of
which can be enhanced by the possession or control of such Collateral or of any
account in which such Collateral is held (such Collateral being referred to
herein as the “Pledged or Controlled Collateral”) or if under applicable local
law with respect to Collateral as to which perfection is governed by the laws of
a jurisdiction outside the United States the concept of first and second liens
or junior and senior liens is not recognized (“Single Lien Foreign Collateral”),
and

(i)    if any such Pledged or Controlled Collateral is in fact in the possession
or under the control of the First Priority Agent, or of agents or bailees of the
First Priority Agent, the First Priority Agent shall, solely for the purpose of
perfecting the Second Priority Liens granted under the Second Priority Debt
Documents and subject to the terms and conditions of this Article V, also
(w) hold and/or maintain control of such Pledged or Controlled Collateral and
Single Lien Foreign Collateral as gratuitous bailee for and representative (as
defined in Section 1-201(35) of the Uniform Commercial Code as in effect in the
State of New York) of the Second Priority Agent, (x) with respect to any
securities accounts included in the Collateral, have “control” (within the
meaning of Section 8-106(d)(3) of the UCC) of such securities accounts on behalf
of the Second Priority Agent,(y) with respect to any deposit accounts included
in the Collateral, act as agent for the Second Priority Agent and (z) with
respect to Single Lien Foreign Collateral, act as agent for the Second Priority
Agent or Second Priority Secured Parties (as the circumstances may require to
maximize the benefit of the Lien on the Collateral for the benefit of the Second
Priority Secured Parties without detriment to the interests of the First
Priority Secured Parties); and

 

16



--------------------------------------------------------------------------------

(ii)    if any such Pledged or Controlled Collateral is in the possession or
under the control of the Second Priority Agent, or of agents or bailees of the
Second Priority Agent, the Second Priority Agent shall, solely for the purpose
of perfecting the First Priority Liens granted under the First Priority Debt
Documents and subject to the terms and conditions of this Article V, also
(x) hold and/or maintain control of such Pledged or Controlled Collateral as
gratuitous bailee for and representative (as defined in Section 1-201(35) of the
Uniform Commercial Code as in effect in the State of New York) of the First
Priority Agent, (y) with respect to any securities accounts included in the
Collateral, have “control” (within the meaning of Section 8-106(d)(3) of the
UCC) of such securities accounts on behalf of the First Priority Agent and
(z) with respect to any deposit accounts included in the Collateral, act as
agent for the First Priority Agent.

(b)    So long as the Discharge of First Priority Claims has not occurred, the
First Priority Agent shall be entitled to deal with the Pledged or Controlled
Collateral and Single Lien Foreign Collateral in accordance with the terms of
this Agreement and the other First Priority Debt Documents as if the Second
Priority Liens did not exist. The obligations and responsibilities of the First
Priority Agent to the Second Priority Agent and the other Second Priority
Secured Parties under this Article V shall be limited solely to holding or
controlling the Pledged or Controlled Collateral as gratuitous bailee and
representative (as defined in Section 1-201(35) of the Uniform Commercial Code
as in effect in the State of New York) and non-judiciary agent in accordance
with this Article V. Without limiting the foregoing, the First Priority Agent
shall have no obligation or responsibility to ensure that any Pledged or
Controlled Collateral and Single Lien Foreign Collateral is genuine or owned by
any of the Grantors. The First Priority Agent acting pursuant to this Article V
shall not, by reason of this Agreement, any other Security Document or any other
document, have a fiduciary relationship in respect of any other First Priority
Secured Party, the Second Priority Agent or any other Second Priority Secured
Party.

(c)    Upon the Discharge of First Priority Claims, the First Priority Agent
shall, to the extent it is legally able to do so, transfer the possession and
control of the Pledged or Controlled Collateral and Single Lien Foreign
Collateral, together with any necessary endorsements but without recourse or
warranty, to the Second Priority Agent, so as to allow such Person to obtain
possession and control of such Pledged or Controlled Collateral or a perfect
Lien on the Single Lien Foreign Collateral. In connection with any transfer
under the immediately preceding sentence, the First Priority Agent agrees, at
the expense of the Grantors, to take all actions in its power as shall be
reasonably requested by the Second Priority Agent to permit the Second Priority
Agent to obtain, for the benefit of the Second Priority Secured Parties, a first
priority security interest in the Pledged or Controlled Collateral.

(d)    Following the Discharge of First Priority Obligations the Second Priority
Agent shall be entitled to deal with the Pledged or Controlled Collateral and
Single Lien Foreign Collateral in accordance with the terms of this Agreement
and the other Second Priority Debt Documents as if the First Priority Claims did
not exist. The obligations and responsibilities of the Second Priority Agent to
the First Priority Agent and the other First Priority Secured Parties under this
Article V shall be limited solely to holding or controlling the Pledged or
Controlled Collateral and Single Lien Foreign Collateral as bailee in accordance
with this Section 5.01. Without limiting the foregoing, the Second Priority
Agent shall have no obligation or responsibility to ensure that

 

17



--------------------------------------------------------------------------------

any Pledged or Controlled Collateral or Single Lien Foreign Collateral is
genuine or owned by any of the Grantors. The Second Priority Agent acting
pursuant to this Article V shall not, by reason of this Agreement, any other
Security Document or any other document, have a fiduciary relationship in
respect of any other Second Priority Secured Party, the First Priority Agent or
any other First Priority Secured Party.

(e)    Any documents that would otherwise be required to be delivered by a
Grantor under a Second Priority Security Document to the Second Priority Agent
to perfect or assist in the enforcement of any Lien created under such Second
Priority Security Document shall be deemed delivered to the Second Priority
Agent on evidence provided to the Second Priority Agent that such Grantor has
delivered the relevant documentation to the First Priority Agent in accordance
with the First Priority Security Documents.

(f)    The Second Priority Agent and the First Priority Agent agree that any
notices of assignment or charge issued pursuant to any Debt Document should be
such that the notice of assignment or charge issued pursuant to the First
Priority Security Document will prevail until the occurrence of the Discharge of
First Priority Claims.

(g)    To the extent required under a First Priority Security Document as to
which Collateral thereunder may have been delivered to the Second Priority Agent
under a Second Priority Security Document (a “Relevant Second Priority Security
Document”), the Grantors party to any Relevant Second Priority Security Document
hereby instruct the Second Priority Agent, and the Second Priority Agent hereby
agrees, to deliver to the First Priority Security Agent all share certificates
and stock transfer forms or other physical Collateral delivered to the Second
Priority Agent pursuant to that Relevant Second Priority Security Documents.

(h)    Prior to the Discharge of First Priority Claims, notwithstanding any
provision of any Second Priority Security Documents, the Grantors party to any
Second Priority Security Documents shall not be required to deliver:

(i)    any notice of assignment or charge of any relevant security in the form
prescribed under that Second Priority Security Documents and shall instead
deliver any such notice in a form with such amendments as approved by the First
Priority Agent and the Second Priority Agent, each acting reasonably, as are
necessary to reflect the provisions of this Agreement and

(ii)    to the Second Priority Agent any share certificate, stock transfer form,
document of title or other document required to be delivered to the First
Priority Agent pursuant to any First Priority Security Documents.

(i)    In the case of any conflict or inconsistency between the instructions of
the Second Priority Agent and the First Priority Agent in respect of the First
Priority Security Documents and the Second Priority Security Documents, the
instructions of the First Priority Agent shall prevail.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

INSOLVENCY OR LIQUIDATION PROCEEDINGS

Section 6.1    Finance and Sale Matters. (a) Until the Discharge of First
Priority Claims has occurred, the Second Priority Agent, for itself and on
behalf of the other Second Priority Secured Parties, agrees that, in the event
of any Insolvency or Liquidation Proceeding, the Second Priority Secured
Parties:

(i)    will not oppose or object (nor will they join with or support any other
Person in opposing or objecting) to the use of any Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, unless the First Priority Secured Parties, or a
representative authorized by the First Priority Secured Parties including the
First Priority Agent, shall oppose or object to such use of cash collateral;

(ii)    with respect to any post-petition financing, whether provided by the
First Priority Secured Parties or any other Person, under Section 364 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law (a “DIP
Financing”), on any basis including without limitation to the extent that such
DIP Financing “rolls-up” or otherwise includes or refinances any prepetition
First Priority Claims, or to the Liens securing any DIP Financing (“DIP
Financing Liens”), (A) will not oppose or object (nor will they join with or
support any other Person in opposing or objecting) unless the First Priority
Secured Parties, or a representative authorized by the First Priority Secured
Parties including the First Priority Agent, shall then oppose or object to such
DIP Financing or such DIP Financing Liens, and, to the extent that such DIP
Financing Liens are senior to, or rank pari passu with, the First Priority
Liens, the Second Priority Agent will, for itself and on behalf of the other
Second Priority Secured Parties, subordinate the Second Priority Liens to each
of the First Priority Liens and DIP Financing Liens on the terms of this
Agreement, (B) will oppose and object to, at the instruction of the First
Priority Secured Parties or a representative authorized by the First Priority
Secured Parties, any DIP Financing that does not Refinance and “roll-up” to a
priming, senior secured, superpriority administrative expense claim status the
First Priority Obligations, and (C) will not propose any DIP Financing without
the consent of the First Priority Parties;

(iii)    except to the extent permitted by paragraph (b) of this Section 6.1, in
connection with the use of cash collateral as described in clause (i) above or
any DIP Financing as described in clause (ii) above, will not request (nor will
they join with or support any other Person in requesting) adequate protection
with respect to any Collateral or any other relief in connection with such use
of cash collateral, DIP Financing or DIP Financing Liens;

(iv)    will not oppose or object (nor will they join with or support any other
Person in opposing or objecting) to any Disposition of any Collateral free and
clear of the Second Priority Liens or other claims under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, if the
First

 

19



--------------------------------------------------------------------------------

Priority Secured Parties, or a representative authorized by the First Priority
Secured Parties, shall consent to, or not oppose or object to, such Disposition
free and clear of First Priority Liens, so long as the proceeds are applied in
accordance with this Agreement; and

(v)    will not (i) oppose or object (nor will they join with or support any
other Person in opposing or objecting) to the determination of the extent of any
Liens held by any First Priority Secured Party or the value of any claims of any
such holder under Section 506(a) of the Bankruptcy Code, (ii) oppose or object
(nor will they join with or support any other Person in opposing or objecting)
to or contest the payment to the First Priority Secured Party of interest, fees
or expenses under Section 506(b) of the Bankruptcy Code or (iii) assert or
enforce (nor will they join with or support any other Person in asserting or
enforcing) any claim under Section 506(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law senior to or on a parity with the First
Priority Liens for costs or expenses of preserving or disposing of any
Collateral.

(b)    The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, agrees that no Second Priority Secured Party shall
contest, or support any other Person in contesting, (i) any request by the First
Priority Agent or any other First Priority Secured Party for adequate protection
in respect of any First Priority Claims or (ii) any objection, based on a claim
of a lack of adequate protection with respect of any First Priority Claims, by
the First Priority Agent or any other First Priority Secured Party to any
motion, relief, action or proceeding. Notwithstanding the immediately preceding
sentence, if, in connection with any DIP Financing or use of cash collateral,
(A) any First Priority Secured Party seeks or requests adequate protection in
the form of a Lien on additional collateral, the Second Priority Agent may, for
itself and on behalf of the other Second Priority Secured Parties, seek or
request adequate protection in the form of a Lien on such additional collateral,
which Lien will be subordinated to the First Priority Liens and DIP Financing
Liens on the same basis as the other Second Priority Liens are subordinated to
the First Priority Liens under this Agreement and no First Priority Secured
Party may object to any such request or (B) any Second Priority Secured Party is
granted adequate protection in the form of a Lien on additional collateral, the
First Priority Agent shall, for itself and on behalf of the other First Priority
Secured Parties, be granted adequate protection in the form of a Lien on such
additional collateral that is senior to such Second Priority Lien as security
for the First Priority Claims.

(c)    The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, waives any claim that may be had against the First
Priority Agent or any other First Priority Secured Party arising out of any DIP
Financing Liens (granted in a manner that is not inconsistent with this
Agreement) under Section 364 of the Bankruptcy Code.

(d)    Notwithstanding anything to the contrary contained in any Debt Document,
if in any Insolvency or Liquidation Proceeding a determination is made that any
Lien encumbering any Collateral is not enforceable for any reason, then the
Second Priority Agent for itself and on behalf of each other Second Priority
Secured Party, agrees that, any distribution or recovery they may receive with
respect to, or allocable to, the value of the assets constituting Collateral
subject to an enforceable Lien in favor of the Second Priority Secured Parties
or any proceeds thereof shall

 

20



--------------------------------------------------------------------------------

(for so long as the Discharge of First Priority Claims has not occurred) be
segregated and held in trust and forthwith paid over to the First Priority Agent
for the benefit of the First Priority Secured Parties in the same form as
received but with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. Until the Discharge of First Priority Claims
occurs, the Second Priority Agent, for itself and on behalf of each other Second
Priority Secured Party, hereby appoints the First Priority Agent, and any
officer or agent of the First Priority Agent, with full power of substitution,
the attorney-in-fact of each Second Priority Secured Party for the limited
purpose of carrying out the provisions of this clause (d) and taking any action
and executing any instrument that the First Priority Agent may deem necessary or
advisable to accomplish the purposes of this clause (d), which appointment is
irrevocable and coupled with an interest.

(e)    Notwithstanding anything to the contrary contained in any First Priority
Debt Document or any Second Priority Debt Document, until the Discharge of the
First Priority Claims has occurred, (i) if any of the Grantors seeks any DIP
Financing, the First Priority Agent, for itself and on behalf the other First
Priority Secured Parties, and the Second Priority Agent, for itself and on
behalf of the other Second Priority Secured Parties, shall collectively use
reasonable best efforts to require such Grantors to borrow pursuant to a DIP
Financing that “rolls-up” or otherwise includes or refinances the outstanding
First Priority Claims and (ii) the First Priority Agent, for itself and on
behalf of the other First Priority Secured Parties, agrees not to support or
propose a DIP Financing (A) with a “roll-up” that does not “roll up” the First
Priority Claims or (B) that seeks to “prime” any First Priority Creditor’s
rights to Collateral in a manner different than any other First Priority
Creditor’s rights to the Collateral.

Section 6.2    Relief from the Automatic Stay. Until the Discharge of First
Priority Claims has occurred, without the prior written consent of the First
Priority Secured Parties, or a representative authorized by the First Priority
Secured Parties including the First Priority Agent, no Second Priority Secured
Party shall seek or request relief from or modification of the automatic stay in
any Insolvency or Liquidation Proceeding in respect of any part of the
Collateral, any proceeds thereof or any Second Priority Lien.

Section 6.3    Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of the
First Priority Claims and the Second Priority Claims, then, to the extent the
debt obligations distributed on account of the First Priority Claims and on
account of the Second Priority Claims, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

Section 6.4    Post-Petition Interest. (a) The Second Priority Agent, for itself
and on behalf of the other Second Priority Secured Parties, agrees that no
Second Priority Secured Party shall oppose or seek to challenge any claim by the
First Priority Agent or any other First Priority Secured Party for allowance in
any Insolvency or Liquidation Proceeding of First Priority Claims consisting of
post-petition interest, fees or expenses to the extent of the value of the First
Priority Liens (it being understood and agreed that such value shall be
determined without regard to the existence of the Second Priority Liens on the
Collateral).

 

21



--------------------------------------------------------------------------------

(b)    The First Priority Agent, for itself and on behalf of the other First
Priority Secured Parties, agrees that the Second Priority Agent or any other
Second Priority Secured Party may make a claim for allowance in any Insolvency
or Liquidation Proceeding of Second Priority Claims consisting of post-petition
interest, fees or expenses to the extent of the value of the Second Priority
Liens; provided, however, that if the First Priority Secured Parties shall have
made any such claim, such claim (A) shall have also have been approved or
(B) will be approved contemporaneous with the approval of any such claim by any
Second Priority Secured Party.

Section 6.5    No Waivers of Rights of First Priority Secured Parties. Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit any First Priority Agent or any other First Priority Secured Party
from objecting in any Insolvency or Liquidation Proceeding or otherwise to any
action taken by any Second Priority Secured Party.

Section 6.6    Certain Waivers by the Second Priority Secured Parties. The
Second Priority Agent, for itself and on behalf of the other Second Priority
Secured Parties, waives any claim any Second Priority Secured Party may have
against any First Priority Secured Party arising out of (a) the election by any
First Priority Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, or
(b) any use of cash collateral or financing arrangement, or any grant of a
security interest in the Collateral, in any Insolvency or Liquidation
Proceeding.

Section 6.7    Certain Voting Matters. Each of the First Priority Agent, on
behalf of the First Priority Secured Parties and the Second Priority Agent on
behalf of the Second Priority Secured Parties, agrees that, without the prior
written consent of the other, it will not seek to vote with the other as a
single class in connection with any plan of reorganization in any Insolvency or
Liquidation Proceeding. The Second Priority Agent, for itself and on behalf of
each other Second Priority Secured Party, agrees that neither the Second
Priority Agent nor any Second Priority Secured Party shall support or vote for
any plan of reorganization or disclosure statement of any Company or any other
Grantor unless (i) such plan is accepted by the class of First Priority Secured
Parties in accordance with Section 1126(c) of the Bankruptcy Code or otherwise
provides for the Discharge of First Priority Claims (including the payment of
all post-petition interest, fees and expenses, whether or not allowed or
available under the Bankruptcy Code) on the effective date of such plan of
reorganization, or (ii) such plan provides on account of the First Priority
Secured Parties for the retention by the First Priority Agent, for the benefit
of the First Priority Secured Parties, of the Liens on the Collateral securing
the First Priority Claims, and on all proceeds thereof, and such plan also
provides that any Liens retained by, or granted to, the Second Priority Agent
are only on property securing the Second Priority Claims and shall have the same
relative priority with respect to the Collateral or other property,
respectively, as provided in this Agreement with respect to the Collateral, and
to the extent such plan provides for deferred cash payments, or for the
distribution of any other property of any kind or nature, on account of the
First Priority Claims or the Second Priority Claims, such plan provides that any
such deferred cash payments or other distributions in respect of the Second
Priority Claims shall be delivered to the First Priority Agent and distributed
in accordance with the priorities provided in this Agreement. Except as provided
in this Agreement, the Second Priority Secured Parties shall remain entitled to
vote their Second Priority Claims in any such Insolvency or Liquidation
Proceeding.

 

22



--------------------------------------------------------------------------------

Section 6.8    Involuntary Bankruptcy Filing. Without the consent of the First
Priority Agent in its sole discretion, the Second Priority Representative, for
itself and on behalf of each other Second Priority Secured Party, agrees it will
not file an involuntary bankruptcy claim or seek the appointment of an examiner
or a trustee for any Borrower or any other Grantor.

Section 6.9    Separate Grants of Security and Separate Classification;
Effectiveness in Insolvency or Liquidation Proceedings.

(a)    Each Second Priority Representative and each Second Priority Agent, for
itself and on behalf of each other Second Priority Creditors represented by it,
and each First Lien Representative and each First Lien Collateral Agent, for
itself and on behalf of each other First Lien Claimholder represented by it,
acknowledges and agrees that:

(i)    the grants of Liens pursuant to the First Lien Collateral Documents and
the Second Priority Security Documents constitute two separate and distinct
grants of Liens; and

(ii)    because of, among other things, their differing rights in the
Collateral, the Second Priority Claims are fundamentally different from the
First Lien Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Priority Creditors in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Collateral (with
the effect being that, to the extent that the aggregate value of the Collateral
is sufficient (for this purpose ignoring all claims held by the Second Priority
Creditors), the First Lien Claimholders shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing (or that would be owing if there
were such separate classes of senior and junior secured claims) in respect of
Post-Petition Interest (including any additional interest payable pursuant to
the First Lien Loan Documents, arising from or related to a default, which is
disallowed as a claim in any Insolvency or Liquidation Proceeding) before any
distribution is made in respect of the claims held by the Second Priority
Creditors with respect to the Collateral, with each Second Priority
Representative and each Second Priority Agent, for itself and on behalf of each
other Second Priority Creditors represented by it, herby acknowledging and
agreeing to turn over to the First Priority Agent, for itself and on behalf of
each other First Lien Claimholder, Collateral or proceeds of Collateral
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Second Priority Creditors).

(b)    The Parties acknowledge that this Agreement is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code, which will be effective
before, during and after the commencement of an Insolvency or Liquidation
Proceeding. All references in this Agreement to any Grantor will include such
Person as a debtor-in-possession and any receiver or trustee for such Person in
an Insolvency or Liquidation Proceeding.

 

23



--------------------------------------------------------------------------------

ARTICLE VII

OTHER AGREEMENTS

Section 7.1    Matters Relating to Debt Documents.

(a)    Each of the Parent, the Borrowers, the Guarantors, the First Priority
Agent, and the Second Priority Agent agrees that the First Priority Debt
Agreement and each First Priority Debt Document may be amended, restated,
supplemented or otherwise modified (and consents to or waivers of noncompliance
from the terms thereof may be granted) in accordance with their terms and the
First Priority Claims may, subject to Section 7.2 below, be Refinanced, in each
case, without the consent of any Second Priority Secured Party; provided
however, that, without the prior written consent of the Second Priority Agent
and the holders of a majority of Second Priority Claims (but for the avoidance
of doubt no required consent of any other Second Priority Secured Parties), no
First Priority Debt Document may be amended, restated, supplemented or otherwise
modified, or entered into, or Refinanced, or the noncompliance from the terms
thereof be consented to or waived, to the extent such amendment, restatement,
supplement or modification, or the terms of such new First Priority Debt
Document, or such Refinancing, or consent or waiver would contravene the
provisions of this Agreement.

(b)    Each of the Parent, the Borrowers, the Guarantors, the First Priority
Agent, and the Second Priority Agent agrees that the Second Priority Debt
Agreement and each Second Priority Debt Document may be amended, restated,
supplemented or otherwise modified (and consents to or waivers of noncompliance
from the terms thereof may be granted) in accordance with their terms and the
Second Priority Claims may be Refinanced, in each case, without the consent of
any First Priority Secured Party; provided however, that, until the Discharge of
First Priority Claims, (x) in each case with respect to a Refinancing, the
holders of the Obligations resulting from any such Refinancing, or a duly
authorized agent on their behalf, shall agree in writing to be bound by the
terms of this Agreement and (y) without the prior written consent of the First
Priority Agent and the holders of a majority of First Priority Claims (but for
the avoidance of doubt no required consent of any other First Priority Secured
Parties), no Second Priority Debt Document may be amended, restated,
supplemented or otherwise modified, or entered into, or Refinanced, or the
non-compliance from the terms thereof be consented to or waived, to the extent
such amendment, restatement, supplement or modification, or the terms of such
new Second Priority Debt Document, or such Refinancing, or consent or waiver
would contravene the provisions of this Agreement.

Section 7.2    Effect of Refinancing of Indebtedness under First Priority Debt
Documents. If, substantially contemporaneously with the Discharge of First
Priority Claims, the Grantors Refinance Indebtedness outstanding under the First
Priority Debt Documents and provided that (a) such Refinancing is permitted
hereby and (b) the Parent gives to the Second Priority Agent written notice (the
“Refinancing Notice”) electing the application of the provisions of this
Section 7.2 to such Refinancing Indebtedness, then (i) such Discharge of First
Priority Claims shall automatically be deemed not to have occurred for all
purposes of this Agreement, (ii) such Refinancing Indebtedness and all other
obligations under the documents evidencing such

 

24



--------------------------------------------------------------------------------

Indebtedness (the “New First Priority Claims”) shall automatically be treated as
First Priority Claims for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Collateral set forth herein,
(iii) the Debt Agreement and the other documents evidencing such Refinancing
Indebtedness (the “New First Priority Debt Documents”) shall automatically be
treated as the First Priority Debt Agreement and the First Priority Debt
Documents and, in the case of New First Priority Debt Documents that are
security documents pursuant to which any Grantor has granted a Lien to secure
any New First Priority Claim, as the First Priority Security Documents for all
purposes of this Agreement, (iv) the collateral agent under the New First
Priority Debt Documents (the “New First Priority Agent”) shall be deemed to be
the First Priority Agent for all purposes of this Agreement and (v) the lenders
under the New First Priority Debt Documents shall be deemed to be the First
Priority Creditors for all purposes of this Agreement. Upon receipt of a
Refinancing Notice, which notice shall include the identity of the New First
Priority Agent, the Second Priority Agent shall promptly enter into such
documents and agreements (including amendments or supplements to this Agreement)
as any Borrower or the Parent or such New First Priority Agent may reasonably
request in order to provide to the New First Priority Agent the rights and
powers contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement. Either any Borrower or the Parent shall cause
the agreement, document or instrument pursuant to which the New First Priority
Agent is appointed to provide that the New First Priority Agent agrees to be
bound by the terms of this Agreement.

Section 7.3    No Waiver by First Priority Secured Parties. Other than with
respect to the Second Priority Permitted Actions, nothing contained herein shall
prohibit or in any way limit the First Priority Agent or any other First
Priority Secured Party from opposing, challenging or objecting to, in any
Insolvency or Liquidation Proceeding or otherwise, any action taken, or any
claim made, by the Second Priority Agent or any other Second Priority Secured
Party, including any request by the Second Priority Agent or any other Second
Priority Secured Party for adequate protection or any exercise by the Second
Priority Agent or any other Second Priority Secured Party of any of its rights
and remedies under the Second Priority Debt Documents or otherwise.

Section 7.4    Reinstatement. If, in any Insolvency or Liquidation Proceeding or
otherwise, all or part of any payment with respect to the First Priority Claims
previously made shall be rescinded or otherwise required to be paid over to any
Grantor or any Subsidiary for any reason whatsoever, then the First Priority
Claims shall be reinstated to the extent of the amount so rescinded or paid and
the Discharge of First Priority Claims is deemed not to have occurred for all
purposes under this Agreement and, if theretofore terminated, this Agreement
shall be reinstated in full force and effect and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the Lien priorities
and the relative rights and obligations of the First Priority Secured Parties
and the Second Priority Secured Parties provided for herein. The Second Priority
Agent, for itself and on behalf of each other Second Priority Secured Parties,
agrees that if, at any time, it receives notice of any such rescission or
payment, the Second Priority Agent or such other Second Priority Secured Party
shall promptly pay over to the First Priority Agent any payment in respect of
the Collateral or any Collateral received by it and then in its possession or
under its control, and the provisions set forth in this Agreement shall be
reinstated as if such payment had not been made, until the Discharge of First
Priority Claims.

 

25



--------------------------------------------------------------------------------

Section 7.5    Authorization of Collateral Agents. By accepting the benefits of
this Agreement and the other First Priority Security Documents, each First
Priority Secured Party hereby authorizes the First Priority Agent to enter into
this Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith. By accepting the benefits of this Agreement and the other
Second Priority Security Documents, each Second Priority Secured Party hereby
authorizes the Second Priority Agent to enter into this Agreement and to act on
its behalf as collateral agent hereunder and in connection herewith.

Section 7.6    Further Assurances. Each of the First Priority Agent, for itself
and on behalf of the other First Priority Secured Parties, and the Second
Priority Agent, for itself and on behalf of the other Second Priority Secured
Parties, and each Grantor party hereto, for itself and on behalf of its
Subsidiaries, agrees that it will execute, or will cause to be executed, any and
all further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which the First
Priority Agent or the Second Priority Agent may reasonably request, to
effectuate the terms of this Agreement, including the relative Lien priorities
provided for herein.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Section 8.1    Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a)    Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.

(b)    This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(c)    The execution, delivery and performance by such party of this Agreement
(i) do not require any material consent or approval of, registration or filing
with or any other action by any governmental authority (except as contemplated
hereby) and (ii) will not violate any material provision of law, statute, rule
or regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of such party or any material order of any
governmental authority or any material provision of any indenture, agreement or
other instrument applicable to or binding upon such party.

Section 8.2    Representations and Warranties of Each Collateral Agent. Each
Collateral Agent represents and warrants to the other parties hereto that it has
been authorized by the Secured Parties under and as defined in the First
Priority Debt Agreement or the Second Priority Debt Agreement, as applicable, to
enter into this Agreement. In accordance with the terms of the Second Priority
Debt Agreement, the Required Parity Debtholders (as defined in the Second
Priority Debt Agreement) have the right to direct the Second Priority Agent on
behalf of the Second

 

26



--------------------------------------------------------------------------------

Priority Secured Parties in accordance with the terms hereof and of the Second
Priority Debt Documents (i) with respect to the exercise of rights and remedies
and (ii) to take other actions with respect to the Collateral, and the other
Second Priority Secured Parties have no rights to take any action with respect
to the Collateral under this Agreement (other than at the direction or with the
consent of the Second Priority Agent).

ARTICLE IX

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE

Section 9.1    No Reliance; Information. The First Priority Secured Parties and
the Second Priority Secured Parties shall have no duty to disclose to any Second
Priority Secured Party or to any First Priority Secured Party, respectively, any
information relating to any Company or any of the Grantors, or any other
circumstance bearing upon the risk of nonpayment of any of the First Priority
Claims or the Second Priority Claims, as the case may be, that is known or
becomes known to any of them or any of their Affiliates. In the event any First
Priority Secured Party or any Second Priority Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to, respectively, any Second Priority Secured Party or any First
Priority Secured Party, it shall be under no obligation (i) to make, and shall
not make or be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of the information so provided, (ii) to provide any additional
information or to provide any such information on any subsequent occasion or
(iii) to undertake any investigation.

Section 9.2    No Warranties or Liability. (a) The First Priority Agent, for
itself and on behalf of the other First Priority Secured Parties, acknowledges
and agrees that, except for the representations and warranties set forth in
Article VIII, neither the Second Priority Agent nor any other Second Priority
Secured Party has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Second Priority Debt Documents,
the ownership of any Collateral or the perfection or priority of any Liens
thereon. The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, neither the First
Priority Agent nor any other First Priority Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
First Priority Debt Documents, the ownership of any Collateral or the perfection
or priority of any Liens thereon.

(a)    The Second Priority Agent and the other Second Priority Secured Parties
shall have no express or implied duty to the First Priority Agent or any other
First Priority Secured Party, and the First Priority Agent and the other First
Priority Secured Parties shall have no express or implied duty to the Second
Priority Agent or any other Second Priority Secured Party, to act or refrain
from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any First Priority Debt
Document and any Second Priority Debt Document (other than, in each case, this
Agreement), regardless of any knowledge thereof which they may have or be
charged with.

 

27



--------------------------------------------------------------------------------

(b)    The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, agrees no First Priority Secured Party shall have any
liability to the Second Priority Agent or any other Second Priority Secured
Party, and hereby waives any claim against any First Priority Secured Party,
arising out of any and all actions which the First Priority Agent or the other
First Priority Secured Parties may take or permit or omit to take with respect
to (i) the First Priority Debt Documents (other than this Agreement), (ii) the
collection of the First Priority Claims or (iii) the maintenance of, the
preservation of, the foreclosure upon or the Disposition of any Collateral.

(c)    The Second Priority Agent shall not at any time be deemed or imputed to
have any knowledge of or receipt of any notices, information, correspondence or
materials in the possession of or given to the First Priority Agent, in its
capacity as First Priority Agent or as a lender under the First Priority Debt
Agreement. First Priority Agent shall not at any time be deemed or imputed to
have any knowledge of or receipt of any notices, information, correspondence or
materials in the possession of or given to the Second Priority Agent, in its
capacity as Second Priority Agent or as any other Second Priority Secured Party.

Section 9.3    Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
First Priority Agent and the other First Priority Secured Parties and the Second
Priority Agent and the other Second Priority Secured Parties shall remain in
full force and effect irrespective of:

(a)    any lack of validity or enforceability of any Debt Document;

(b)    any change in the time, place or manner of payment of, or in any other
term of (including, subject to the limitations set forth in Section 7.2, the
Refinancing of), all or any portion of the First Priority Claims, it being
specifically acknowledged that a portion of the First Priority Claims consists
or may consist of Indebtedness that is revolving in nature, and the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed;

(c)    any change in the time, place or manner of payment of, or, subject to the
limitations set forth in Section 7.2, in any other term of, all or any portion
of the First Priority Claims;

(d)    any amendment, waiver or other modification, whether by course of conduct
or otherwise, of any Debt Document;

(e)    the securing of any First Priority Claims or Second Priority Claims with
any additional collateral or guarantees, or any exchange, release, voiding,
avoidance or non-perfection of any security interest in any Collateral or any
other collateral or any release of any guarantee securing any First Priority
Claims or Second Priority Claims;

(f)    the commencement of any Insolvency or Liquidation Proceeding or
Liquidation Sale in respect of any Company or any other Grantor; or

 

28



--------------------------------------------------------------------------------

(g)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Company or any other Grantor in respect of
the First Priority Claims or this Agreement, or any of the Second Priority
Secured Parties in respect of this Agreement.

Section 9.4    No Impairment of Security Interests. Each Company and each
Grantor will not, and will not permit its Subsidiaries to, take any action, or
knowingly omit to take any action, which action or omission would have the
result of materially impairing the validity, perfection or priority of the
security interest in the Collateral created by the First Priority Security
Documents or the Second Priority Security Documents, except as permitted by the
Debt Documents.

ARTICLE X

MISCELLANEOUS

Section 10.1    Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a)    if to the Parent or any other Grantor, as set forth in the First Priority
Debt Agreement and the Second Priority Credit Agreement;

(b)    if to the First Priority Agent, to Credit Agricole Corporate and
Investment Bank, as First Priority Agent, 1301 Avenue of the Americas, New York,
NY 10019, Attention: Agnes Castillo (Fax No. 917-849-5463 or 917-849-5456); and

(c)    if to the Second Priority Agent, to Credit Agricole Corporate and
Investment Bank, as First Priority Agent, 1301 Avenue of the Americas, New York,
NY 10019, Attention: Agnes Castillo (Fax No. 917-849-5463 or 917-849-5456).

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.1 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.1.
As agreed to between any Company and any Collateral Agent from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable Person provided from time to time
by such Person.

The First Priority Agent and the Second Priority Agent agree to use diligent
efforts to provide each other with copies of any notices of default or
acceleration or similar notices which they give to any Company under the First
Priority Debt Documents and Second Priority Debt Documents respectively;
provided, however, that in the event that either of such parties fails to
provide the other with such notice, such failure shall not affect their
respective obligations hereunder or the effectiveness of any such notice.

Section 10.2    Conflicts. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE PROVISIONS OF THIS AGREEMENT AND THE PROVISIONS OF THE OTHER DEBT DOCUMENTS,
THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.

 

29



--------------------------------------------------------------------------------

Section 10.3    Effectiveness; Survival; Termination. This Agreement shall
become effective when executed and delivered by the parties hereto. All
covenants, agreements, representations and warranties made by any party in this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement. The terms
of this Agreement shall survive, and shall continue in full force and effect, in
any Insolvency or Liquidation Proceeding. The Second Priority Agent, for itself
and on behalf of the other Second Priority Secured Parties, hereby waives any
and all rights the Second Priority Secured Parties may now or hereafter have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. This Agreement shall terminate and be of no further force and effect,
with respect to the Second Priority Agent, the Second Priority Secured Parties
and the Second Priority Claims, upon earlier of (x) subject to Section 7.2, the
date of Discharge of First Priority Claims, subject to the rights of the First
Priority Secured Parties under Section 7.4 and (y) the later of (1) the date
upon which the obligations under the Second Priority Debt Agreement terminate if
there are no other Second Priority Claims outstanding on such date and (2) if
there are other Second Priority Claims outstanding on such date, the date upon
which such Second Priority Claims terminate.

Section 10.4    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 10.5    Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 10.5, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the First Priority Agent and the Second Priority Agent; provided that no such
agreement shall amend, modify or otherwise affect the rights or obligations of
any Grantor without such Person’s prior written consent.

Section 10.6    Postponement of Subrogation. The Second Priority Agent, for
itself and on behalf of each other Second Priority Secured Parties, agrees that
no payment or distribution to

 

30



--------------------------------------------------------------------------------

any First Priority Secured Party pursuant to the provisions of this Agreement
shall entitle any Second Priority Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of First Priority Claims
shall have occurred. Following the Discharge of First Priority Claims, each
First Priority Secured Party agrees to execute such documents, agreements, and
instruments as any Second Priority Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
First Priority Claims resulting from payments or distributions to such First
Priority Secured Party by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such First Priority Secured Party are paid by such Person upon
request for payment thereof, but in all events subject to Sections 7.2 and 7.4.

Section 10.7    Applicable Law; Jurisdiction; Consent to Service of Process. (a)
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any Supreme Court for
New York County, New York or in The United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined only in such New York
court or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, (i) any right to any other
jurisdiction to which it may be entitled on account of domicile, residence or
otherwise and (ii) any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any New York court or in any such Federal court. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 10.8    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF

 

31



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.8.

Section 10.9    Parties in Interest. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other First Priority Secured Parties and
Second Priority Secured Parties, all of whom are intended to be bound by, and to
be third party beneficiaries of, this Agreement. No other Person shall have or
be entitled to assert rights or benefits hereunder.

Section 10.10    Specific Performance. Each Collateral Agent may demand specific
performance of this Agreement and, on behalf of itself and the respective other
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense that might be asserted to bar the remedy
of specific performance in any action which may be brought by the respective
Secured Parties.

Section 10.11    Headings. Article and Section headings used herein and the
Table of Contents hereto are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.12    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.3.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

Section 10.13    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Priority Secured Parties, on the one hand, and the
Second Priority Secured Parties, on the other hand. None of any Company, any
other Grantor, any Guarantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement, and
none of any Company, any other Grantor or any Guarantor may rely on the terms
hereof except as expressly provided in this Agreement. Nothing in this Agreement
is intended to or shall impair the obligations of any Company or any other
Grantor or any Guarantor, which are absolute and unconditional, to pay the First
Priority Claims and the Second Priority Claims as and when the same shall become
due and payable in accordance with their terms.

Section 10.14    Provisions Solely to Define Relative Rights. Each party to this
Agreement agrees and acknowledges that the provision in each Second Priority
Security Document governed by Dutch law and Curacao law regarding the
application of any proceeds received or recovered by the Second Priority Agent
pursuant to the enforcement of such documents, but only to the extent the
enforcement concerns Collateral provided by such party, is amended and restated
as follows as of the date of this Agreement:

 

32



--------------------------------------------------------------------------------

Any amount received or recovered by the Pledgee pursuant to the enforcement of
the Right of Pledge shall be applied in accordance with the terms of the Senior
Intercreditor Agreement (as defined in the Credit Agreement) and the
Intercreditor Agreement).

(Signatures appear on following pages)

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or other representatives as of
the day and year first above written.

 

GRANTORS:

MCDERMOTT INTERNATIONAL, INC.,

a Panamanian corporation

By:  

 

Name:   Title:   MCDERMOTT TECHNOLOGY (AMERICAS), INC.

By:  

 

Name:   Title:  

MCDERMOTT TECHNOLOGY (US), INC.

By:  

 

Name:   Title:   MCDERMOTT TECHNOLOGY, B.V.

By:  

 

Name:   Title:   GUARANTORS: [                                 ]

By:  

 

Name:   Title:  

(Signatures continue on following pages)

(Signature Page to Intercreditor Agreement – McDermott International, Inc.)



--------------------------------------------------------------------------------

FIRST PRIORITY AGENT:

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as First Priority Agent

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

(Signatures continue on following pages)

(Signature Page to Intercreditor Agreement – McDermott International, Inc.)



--------------------------------------------------------------------------------

SECOND PRIORITY AGENT CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Second
Priority Agent

By:  

 

Name:   Title:  

By:  

 

Name:   Title:  

(Signature Page to Intercreditor Agreement – McDermott International, Inc.)